Exhibit 10.1

 

FORM OF

 

FORM OF AMENDMENT NO. 2 TO LOAN FINANCING AND SERVICING AGREEMENT, dated as of
June 28, 2019 (this “Amendment”), among New Mountain Finance DB, L.L.C., as
borrower (the “Borrower”), Deutsche Bank AG, New York Branch (“DBNY”), as
facility agent (in such capacity, the “Facility Agent”), New Mountain Finance
Corporation, as equityholder (the “Equityholder”) and as servicer (the
“Servicer”), U.S. Bank National Association, as collateral agent (in such
capacity, the “Collateral Agent”) and collateral custodian (in such capacity,
the “Collateral Custodian”) and DBNY as agent (in such capacity, the “Agent”)
and as committed lender (in such capacity, the “Lender”).

 

WHEREAS, the Borrower, the Equityholder, the Servicer, the Collateral Agent, the
Collateral Custodian, the Facility Agent and DBNY are party to the Loan
Financing and Servicing Agreement, dated as of December 14, 2018 (as amended,
supplemented, amended and restated and otherwise modified from time to time, the
“Loan Agreement”); and

 

WHEREAS, the Servicer, the Equityholder and the Borrower hereby request that the
Facility Agent, the Lender, the Collateral Agent and the Collateral Custodian
amend the Loan Agreement as set forth herein; and

 

WHEREAS, the Facility Agent and the Lender hereby request, direct and consent to
the Collateral Agent and the Collateral Custodian amending the Loan Agreement as
set forth herein; and

 

WHEREAS, the Borrower, the Servicer, the Facility Agent, the Lender, the
Collateral Agent and the Collateral Custodian have agreed to amend the Loan
Agreement in accordance with Section 17.2 of the Loan Agreement and subject to
the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.                  Defined Terms.  Terms used but not defined herein
have the respective meanings given to such terms in the Loan Agreement.

 

ARTICLE II

 

Amendments

 

SECTION 2.1.                  Amendments to the Loan Agreement.  As of the date
of this Amendment, the Loan Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the bold and

 

--------------------------------------------------------------------------------



 

double-underlined text (indicated textually in the same manner as the following
example: bold and double-underlined text) as set forth on the pages of the Loan
Agreement attached as Appendix A hereto.

 

SECTION 2.2.                  Amendments to the Exhibits and Schedules to the
Loan Agreement.  As of the date of this Amendment, the Exhibits and Schedules to
the Loan Agreement are hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the bold and double-underlined text (indicated textually in the same manner as
the following example: bold and double-underlined text) as set forth on the
pages of the Exhibits and Schedules to the Loan Agreement attached as Appendix B
hereto.

 

ARTICLE III

 

Conditions to Effectiveness

 

SECTION 3.1.                  This Amendment shall become effective as of the
date first written above upon the satisfaction of the following conditions:

 

(a)         the execution and delivery of this Amendment by the Borrower, the
Servicer, the Equityholder, Facility Agent, the Lender, the Collateral Agent and
the Collateral Custodian;

 

(b)         the Facility Agent shall have received certified copies of the
resolutions of the board of managers (or similar items) of the Borrower and the
Servicer approving this Amendment and the transactions contemplated hereby,
certified by its secretary or assistant secretary or other authorized officer;

 

(c)          the Facility Agent shall have received a good standing certificate
for each of the Borrower and the Servicer issued by the applicable official body
of its jurisdiction of organization;

 

(d)         the Facility Agent shall have received the executed legal opinion of
Schulte Roth & Zabel LLP, counsel to the Borrower and the Servicer, in form and
substance acceptable to the Facility Agent in its reasonable discretion covering
such matters as the Facility Agent may reasonably request; and

 

(e)          all fees (including reasonable and documented fees, disbursements
and other charges of counsel) due to the Lenders on or prior to the effective
date of this Amendment have been paid in full.

 

2

--------------------------------------------------------------------------------



 

ARTICLE IV

 

Representations and Warranties

 

SECTION 4.1.                  The Borrower hereby represents and warrants to the
Facility Agent and the Lender that, as of the date first written above, (i) no
Facility Termination Event, Unmatured Event of Default, Servicer Default or
Unmatured Servicer Default has occurred and is continuing and (ii) the
representations and warranties of the Borrower contained in the Loan Agreement
are true and correct in all material respects on and as of such day (other than
any representation and warranty that is made as of a specific date).

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.                  Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 5.2.                  Severability Clause.  In case any provision in
this Amendment shall be invalid, illegal or unenforceable, the validity,
legality, and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

SECTION 5.3.                  Ratification.  Except as expressly amended and
waived hereby, the Loan Agreement is in all respects ratified and confirmed and
all the terms, conditions and provisions thereof shall remain in full force and
effect. This Amendment shall form a part of the Loan Agreement for all purposes.

 

SECTION 5.4.                  Counterparts.  The parties hereto may sign one or
more copies of this Amendment in counterparts, all of which together shall
constitute one and the same agreement.  Delivery of an executed signature
page of this Amendment by facsimile or email transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

SECTION 5.5.                  Headings.  The headings of the Articles and
Sections in this Amendment are for convenience of reference only and shall not
be deemed to alter or affect the meaning or interpretation of any provisions
hereof.

 

[Signature pages follow]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

NEW MOUNTAIN FINANCE DB, L.L.C., as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Amendment No. 2 to Loan Financing and Servicing Agreement]

 

--------------------------------------------------------------------------------



 

 

NEW MOUNTAIN FINANCE CORPORATION, as Equityholder and as Servicer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Amendment No. 2 to Loan Financing and Servicing Agreement]

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Amendment No. 2 to Loan Financing and Servicing Agreement]

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as an Agent and as a Committed Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Amendment No. 2 to Loan Financing and Servicing Agreement]

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Custodian

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Amendment No. 2 to Loan Financing and Servicing Agreement]

 

--------------------------------------------------------------------------------



 

Appendix A

 

Amendments to the Loan Agreement

 

--------------------------------------------------------------------------------



 

EXECUTION VERSION

CONFORMED THROUGH AMENDMENT NO. 12 DATED 3/18/19JUNE 28, 2019

 

LOAN FINANCING AND SERVICING AGREEMENT

 

dated as of December 14, 2018

 

NEW MOUNTAIN FINANCE DB, L.L.C.,
as Borrower

 

NEW MOUNTAIN FINANCE CORPORATION,
as Equityholder and as Servicer,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Facility Agent

 

THE OTHER AGENTS PARTIES HERETO,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent and as Collateral Custodian

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

Section 1.1

Defined Terms

1

 

 

 

Section 1.2

Other Definitional Provisions

48

 

 

ARTICLE II

THE FACILITY, ADVANCE PROCEDURES AND NOTES

50

 

 

Section 2.1

Advances

50

 

 

 

Section 2.2

Funding of Advances

50

 

 

 

Section 2.3

Notes

51

 

 

 

Section 2.4

Repayment and Prepayments

52

 

 

 

Section 2.5

Permanent Reduction of Facility Amount

52

 

 

 

Section 2.6

Extension of Revolving Period

5353

 

 

 

Section 2.7

Calculation of Discount Factor

53

 

 

 

Section 2.8

Increase in Facility Amount

54

 

 

ARTICLE III

YIELD, UNDRAWN FEE, ETC.

54

 

 

Section 3.1

Yield and Undrawn Fee

54

 

 

 

Section 3.2

Yield and Undrawn Fee Distribution Dates

5555

 

 

 

Section 3.3

Yield Calculation

55

 

 

 

Section 3.4

Computation of Yield, Fees, Etc.

55

 

 

ARTICLE IV

PAYMENTS; TAXES

55

 

 

Section 4.1

Making of Payments

55

 

 

 

Section 4.2

Due Date Extension

5656

 

 

 

Section 4.3

Taxes

5656

 

i

--------------------------------------------------------------------------------



 

ARTICLE V

INCREASED COSTS, ETC.

6060

 

 

Section 5.1

Increased Costs, Capital Adequacy

6060

 

 

ARTICLE VI

EFFECTIVENESS; CONDITIONS TO ADVANCES

6261

 

 

Section 6.1

Effectiveness

6261

 

 

 

Section 6.2

Advances and Reinvestments

63

 

 

 

Section 6.3

Transfer of Collateral Obligations and Permitted Investments

6665

 

 

ARTICLE VII

ADMINISTRATION AND SERVICING OF COLLATERAL OBLIGATIONS

67

 

 

Section 7.1

Retention and Termination of the Servicer

67

 

 

 

Section 7.2

Resignation and Removal of the Servicer; Appointment of Successor Servicer

67

 

 

 

Section 7.3

Duties of the Servicer

68

 

 

 

Section 7.4

Representations and Warranties of the Servicer

69

 

 

 

Section 7.5

Covenants of the Servicer

7271

 

 

 

Section 7.6

Payment of Certain Expenses by Servicer

75

 

 

 

Section 7.7

Collateral Reporting

75

 

 

 

Section 7.8

Notices

75

 

 

 

Section 7.9

Procedural Review of Collateral Obligations; Access to Servicer and Servicer’s
Records

7675

 

 

 

Section 7.10

Optional Sales

7776

 

 

 

Section 7.11

Repurchase or Substitution of Warranty Collateral Obligations

78

 

 

 

Section 7.12

Servicing of REO Assets

7978

 

 

ARTICLE VIII

ACCOUNTS; PAYMENTS

80

 

 

Section 8.1

Accounts

80

 

 

 

Section 8.2

Excluded Amounts

81

 

 

 

Section 8.3

Distributions, Reinvestment and Dividends

82

 

ii

--------------------------------------------------------------------------------



 

Section 8.4

Fees

86

 

 

 

Section 8.5

Monthly Report

86

 

 

ARTICLE IX

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

87

 

 

Section 9.1

Organization and Good Standing

87

 

 

 

Section 9.2

Due Qualification

87

 

 

 

Section 9.3

Power and Authority

8887

 

 

 

Section 9.4

Binding Obligations

8887

 

 

 

Section 9.5

Security Interest

87

 

 

 

Section 9.6

No Violation

88

 

 

 

Section 9.7

No Proceedings

89

 

 

 

Section 9.8

No Consents

89

 

 

 

Section 9.9

Solvency

9089

 

 

 

Section 9.10

Compliance with Laws

9089

 

 

 

Section 9.11

Taxes

9089

 

 

 

Section 9.12

Monthly Report

89

 

 

 

Section 9.13

No Liens, Etc.

90

 

 

 

Section 9.14

Information True and Correct

9190

 

 

 

Section 9.15

Reserved

9190

 

 

 

Section 9.16

Collateral

9190

 

 

 

Section 9.17

Selection Procedures

90

 

 

 

Section 9.18

Indebtedness

90

 

 

 

Section 9.19

No Injunctions

90

 

 

 

Section 9.20

No Subsidiaries

91

 

 

 

Section 9.21

ERISA Matters

91

 

 

 

Section 9.22

Investment Company Status

9291

 

iii

--------------------------------------------------------------------------------



 

Section 9.23

Set-Off, Etc.

9291

 

 

 

Section 9.24

Collections

9291

 

 

 

Section 9.25

Value Given

91

 

 

 

Section 9.26

Use of Proceeds

91

 

 

 

Section 9.27

Separate Existence

92

 

 

 

Section 9.28

Transaction Documents

9392

 

 

 

Section 9.29

EEA Financial Institution

9392

 

 

 

Section 9.30

Anti-Terrorism, Anti-Money Laundering

92

 

 

 

Section 9.31

Anti-Bribery and Corruption

9493

 

 

 

Section 9.32

AIFMD

94

 

 

 

Section 9.33

Similar Law

94

 

 

ARTICLE X

COVENANTS

9594

 

 

Section 10.1

Protection of Security Interest of the Secured Parties

9594

 

 

 

Section 10.2

Other Liens or Interests

9695

 

 

 

Section 10.3

Costs and Expenses

95

 

 

 

Section 10.4

Reporting Requirements

95

 

 

 

Section 10.5

Separate Existence

9796

 

 

 

Section 10.6

Hedging Agreements

10099

 

 

 

Section 10.7

Tangible Net Worth

102101

 

 

 

Section 10.8

Taxes

102101

 

 

 

Section 10.9

Merger, Consolidation, Etc.

101

 

 

 

Section 10.10

Deposit of Collections

101

 

 

 

Section 10.11

Indebtedness; Guarantees

101

 

 

 

Section 10.12

Limitation on Purchases from Affiliates

101

 

 

 

Section 10.13

Documents

101

 

iv

--------------------------------------------------------------------------------



 

Section 10.14

Preservation of Existence

103102

 

 

 

Section 10.15

Limitation on Investments

103102

 

 

 

Section 10.16

Distributions

102

 

 

 

Section 10.17

Performance of Borrower Assigned Agreements

102

 

 

 

Section 10.18

Further Assurances; Financing Statements

104103

 

 

 

Section 10.19

Obligor Payment Instructions

103

 

 

 

Section 10.20

Delivery of Collateral Obligation Files

103

 

 

 

Section 10.21

Risk Retention

104

 

 

 

Section 10.22

Proceedings

105

 

 

 

Section 10.23

Officer’s Certificate

106

 

 

 

Section 10.24

Policies and Procedures for Sanctions

106106

 

 

 

Section 10.25

Compliance with Sanctions

106106

 

 

 

Section 10.26

Compliance with Anti-Money Laundering

106106

 

 

 

Section 10.27

ERISA

106106

 

 

ARTICLE XI

THE COLLATERAL AGENT

107

 

 

Section 11.1

Appointment of Collateral Agent

107

 

 

 

Section 11.2

Monthly Reports

107107

 

 

 

Section 11.3

Collateral Administration

107107

 

 

 

Section 11.4

Removal or Resignation of Collateral Agent

110

 

 

 

Section 11.5

Representations and Warranties

111111

 

 

 

Section 11.6

No Adverse Interest of Collateral Agent

111

 

 

 

Section 11.7

Reliance of Collateral Agent

111

 

 

 

Section 11.8

Limitation of Liability and Collateral Agent Rights

112112

 

 

 

Section 11.9

Tax Reports

114

 

 

 

Section 11.10

Merger or Consolidation

114

 

v

--------------------------------------------------------------------------------



 

Section 11.11

Collateral Agent Compensation

115115

 

 

 

Section 11.12

Compliance with Applicable Anti-Bribery and Corruption, Anti-Terrorism and
Anti-Money Laundering Regulations

115115

 

 

ARTICLE XII

GRANT OF SECURITY INTEREST

115

 

 

Section 12.1

Borrower’s Grant of Security Interest

115

 

 

 

Section 12.2

Borrower Remains Liable

117117

 

 

 

Section 12.3

Release of Collateral

117117

 

 

ARTICLE XIII

EVENTS OF DEFAULT

118118

 

 

Section 13.1

Events of Default

118118

 

 

 

Section 13.2

Effect of Event of Default

120120

 

 

 

Section 13.3

Rights upon Event of Default

120

 

 

 

Section 13.4

Collateral Agent May Enforce Claims Without Possession of Notes

121

 

 

 

Section 13.5

Collective Proceedings

122122

 

 

 

Section 13.6

Insolvency Proceedings

122122

 

 

 

Section 13.7

Delay or Omission Not Waiver

123123

 

 

 

Section 13.8

Waiver of Stay or Extension Laws

123123

 

 

 

Section 13.9

Limitation on Duty of Collateral Agent in Respect of Collateral

123

 

 

 

Section 13.10

Power of Attorney

124124

 

 

ARTICLE XIV

THE FACILITY AGENT

125125

 

 

Section 14.1

Appointment

125125

 

 

 

Section 14.2

Delegation of Duties

125125

 

 

 

Section 14.3

Exculpatory Provisions

125125

 

 

 

Section 14.4

Reliance by Note Agents

126126

 

 

 

Section 14.5

Notices

126126

 

vi

--------------------------------------------------------------------------------



 

Section 14.6

Non-Reliance on Note Agents

126

 

 

 

Section 14.7

Indemnification

127127

 

 

 

Section 14.8

Successor Note Agent

127

 

 

 

Section 14.9

Note Agents in their Individual Capacity

128128

 

 

 

Section 14.10

Borrower Audit

128128

 

 

 

Section 14.11

Compliance with Applicable Anti-Bribery and Corruption, Anti-Terrorism and
Anti-Money Laundering Regulations

128

 

 

ARTICLE XV

ASSIGNMENTS

129128

 

 

Section 15.1

Restrictions on Assignments by the Borrower and the Servicer

129128

 

 

 

Section 15.2

Documentation

129129

 

 

 

Section 15.3

Rights of Assignee

129129

 

 

 

Section 15.4

Assignment by Lenders

129129

 

 

 

Section 15.5

Registration; Registration of Transfer and Exchange

130130

 

 

 

Section 15.6

Mutilated, Destroyed, Lost and Stolen Notes

131131

 

 

 

Section 15.7

Persons Deemed Owners

131131

 

 

 

Section 15.8

Cancellation

132131

 

 

 

Section 15.9

Participations; Pledge

132132

 

 

 

Section 15.10

Reallocation of Advances

133132

 

 

ARTICLE XVI

INDEMNIFICATION

133133

 

 

Section 16.1

Borrower Indemnity

133133

 

 

 

Section 16.2

Servicer Indemnity

134133

 

 

 

Section 16.3

Contribution

134134

 

 

 

Section 16.4

Taxes

135134

 

 

ARTICLE XVII

MISCELLANEOUS

135134

 

 

Section 17.1

No Waiver; Remedies

135134

 

vii

--------------------------------------------------------------------------------



 

Section 17.2

Amendments, Waivers

135135

 

 

 

Section 17.3

Notices, Etc.

136136

 

 

 

Section 17.4

Costs and Expenses

136136

 

 

 

Section 17.5

Binding Effect; Survival

137137

 

 

 

Section 17.6

Captions and Cross References

137137

 

 

 

Section 17.7

Severability

137

 

 

 

Section 17.8

GOVERNING LAW

138137

 

 

 

Section 17.9

Counterparts

138137

 

 

 

Section 17.10

WAIVER OF JURY TRIAL

138138

 

 

 

Section 17.11

No Proceedings

138138

 

 

 

Section 17.12

Limited Recourse

139138

 

 

 

Section 17.13

ENTIRE AGREEMENT

140140

 

 

 

Section 17.14

Confidentiality

140140

 

 

 

Section 17.15

Non-Confidentiality of Tax Treatment

141141

 

 

 

Section 17.16

Replacement of Lenders

141141

 

 

 

Section 17.17

Consent to Jurisdiction

142142

 

 

 

Section 17.18

Option to Acquire Rating

142

 

 

 

Section 17.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

143142

 

 

 

Section 17.20

Lender Representation

143143

 

 

ARTICLE XVIII

COLLATERAL CUSTODIAN

143143

 

 

Section 18.1

Designation of Collateral Custodian

143143

 

 

 

Section 18.2

Duties of the Collateral Custodian

144143

 

 

 

Section 18.3

Delivery of Collateral Obligation Files

146145

 

 

 

Section 18.4

Collateral Obligation File Certification

146146

 

viii

--------------------------------------------------------------------------------



 

Section 18.5

Release of Collateral Obligation Files

147146

 

 

 

Section 18.6

Examination of Collateral Obligation Files

149148

 

 

 

Section 18.7

Lost Note Affidavit

149148

 

 

 

Section 18.8

Transmission of Collateral Obligation Files

149149

 

 

 

Section 18.9

Merger or Consolidation

149149

 

 

 

Section 18.10

Collateral Custodian Compensation

150149

 

 

 

Section 18.11

Removal or Resignation of Collateral Custodian

150149

 

 

 

Section 18.12

Limitations on Liability

151150

 

 

 

Section 18.13

Collateral Custodian as Agent of Collateral Agent

152151

 

ix

--------------------------------------------------------------------------------



 

EXHIBIT A

Form of Note

EXHIBIT B

Audit Standards

EXHIBIT C-1

Form of Advance Request

EXHIBIT C-2

Form of Reinvestment Request

EXHIBIT C-3

Form of Electronic Asset Approval Request

EXHIBIT C-4

Form of Prepayment Notice

EXHIBIT C-5

Form of Electronic Asset Approval Notice

EXHIBIT D

Form of Monthly Report

EXHIBIT E

Form of Joinder Agreement

EXHIBIT F-1

Authorized Representatives

EXHIBIT F-2

Request for Release and Receipt

EXHIBIT F-3

Request for Release of Request for Release and Receipt

EXHIBIT G-1

U.S. Tax Compliance Certificate (Foreign Lender - non-Partnerships)

EXHIBIT G-2

U.S. Tax Compliance Certificate (Foreign Participant - non-Partnerships)

EXHIBIT G-3

U.S. Tax Compliance Certificate (Foreign Participants - Partnerships)

EXHIBIT G-4

U.S. Tax Compliance Certificate (Foreign Lenders - Partnerships)

EXHIBIT H

Schedule of Collateral Obligations Certification

EXHIBIT I

Form of Custodial Certification

 

 

SCHEDULE 1

Diversity Score Calculation

SCHEDULE 2-A

Moody’s Industry Classification Group List

SCHEDULE 2-B

S&P Industry Classifications

SCHEDULE 3

Collateral Obligations

SCHEDULE 4

Credit and Collection Policy

SCHEDULE 5

Approved Valuation Firms

SCHEDULE 6

Existing Indebtedness of the Servicer

SCHEDULE 7

Pre-Approved List

 

 

ANNEX A

Notice Information

ANNEX B

Commitments

 

x

--------------------------------------------------------------------------------



 

LOAN FINANCING AND SERVICING AGREEMENT

 

THIS LOAN FINANCING AND SERVICING AGREEMENT is made and entered into as of
December 14, 2018 among NEW MOUNTAIN FINANCE DB, L.L.C., a Delaware limited
liability company (the “Borrower”), NEW MOUNTAIN FINANCE CORPORATION, a Delaware
corporation, as equityholder (in such capacity, together with its successors and
permitted assigns in such capacity, the “Equityholder”), the SERVICER (as
hereinafter defined), each LENDER (as hereinafter defined) FROM TIME TO TIME
PARTY HERETO, the AGENTS for each LENDER GROUP (as hereinafter defined) from
time to time parties hereto (each such party, in such capacity, together with
their respective successors and permitted assigns in such capacity, an “Agent”),
U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent and Collateral Custodian
(each as hereinafter defined), and DEUTSCHE BANK AG, NEW YORK BRANCH, as
Facility Agent (in such capacity, together with its successors and permitted
assigns in such capacity, the “Facility Agent”).

 

RECITALS

 

WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein and also desires to retain the Servicer to perform
certain servicing functions related to the Collateral Obligations (as defined
herein) on the terms and conditions set forth herein; and

 

WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein and the Servicer desires to perform certain servicing functions
related to the Collateral Obligations on the terms and conditions set forth
herein.

 

NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Defined Terms.  As used in this
Agreement, the following terms have the following meanings:

 

“1940 Act” means the Investment Company Act of 1940.

 

“Account” means the Unfunded Exposure Account, the Principal Collection Account
and the Interest Collection Account, together with any sub-accounts deemed
appropriate or necessary by the Securities Intermediary for convenience in
administering such accounts.

 

“Account Collateral” has the meaning set forth in Section 12.1(d).

 

--------------------------------------------------------------------------------



 

“Account Control Agreement” means the Securities Account Control Agreement,
dated as of the Effective Date, by and among the Borrower, as pledgor, the
Collateral Agent on behalf of the Secured Parties, as secured party, and U.S.
Bank National Association, as Securities Intermediary.

 

“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Effective Date) through and including
the day preceding such Distribution Date.

 

“Adjusted Aggregate Eligible Collateral Obligation Balance” means, as of any
date, the Aggregate Eligible Collateral Obligation Amount minus the Excess
Concentration Amount on such date.

 

“Advance” has the meaning set forth in Section 2.1(a).

 

“Advance Date” has the meaning set forth in Section 2.1(a).

 

“Advance Rate” means, with respect to any Eligible Collateral Obligation on any
date of determination, (a) that is a First Lien Loan, 75%, (b) that is a
Multiple of Revenue Recurring Loan, 70%, (c) that is a FILO Loan with an
attaching Leverage Multiple that (i) exceeds 2.0x and is equal to or less than
2.5x, 50%, (ii) exceeds 1.5x and is equal to or less than 2.0x, 55% or
(iii) exceeds 1.25x and is equal to or less than 1.5x, 60%, (d) that is a Second
Lien Loan, 40%, or (e) otherwise, 40%.

 

“Advance Request” has the meaning set forth in Section 2.2(a).

 

“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien, other than Permitted Liens.

 

“Affected Person” has the meaning set forth in Section 5.1.

 

“Affiliate” of any Person means any other Person that directly or indirectly
Controls, is Controlled by or is under common Control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan).  For the purposes of this definition,
“Control” shall mean the possession, directly or indirectly (including through
affiliated entities), of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “Controlling” and
“Controlled” shall have meanings correlative thereto.

 

“Agent” has the meaning set forth in the Preamble.

 

“Aggregate Eligible Collateral Obligation Amount” means, as of any date, the sum
of the Collateral Obligation Amounts for all Eligible Collateral Obligations.

 

“Aggregate Funded Spread” means, as of any date of determination, the sum of:
(a) in the case of each Eligible Collateral Obligation (including, for any
Deferrable Collateral Obligation, only the required current cash pay interest
thereon) that bears interest at a spread over a London

 

2

--------------------------------------------------------------------------------



 

interbank offered rate based index, (i) the stated interest rate spread on each
such Collateral Obligation above such index (inclusive of any applicable LIBOR
floor benefit or similar floor benefit) multiplied by (ii) the Principal Balance
of each such Collateral Obligation, plus (b) in the case of each Eligible
Collateral Obligation (including, for any Deferrable Collateral Obligation, only
the required current cash pay interest thereon) that bears interest at a spread
over an index other than a London interbank offered rate based index, (A) the
excess for each such Collateral Obligation of the sum of such spread for each
such Collateral Obligation and such index (inclusive of any applicable floor
benefit) for each such Collateral Obligation over the LIBOR Rate for such
applicable period of time (which spread or excess may be expressed as a negative
percentage) multiplied by (B) the Principal Balance of each such Collateral
Obligation.

 

“Aggregate Notional Amount” means, as of any date of determination, an amount
equal to the sum of the notional amounts or equivalent amounts of all
outstanding Hedging Agreements, Replacement Hedging Agreements and Qualified
Substitute Arrangements, each as of such date.

 

“Aggregate Unfunded Amount” means, as of any date of determination, the sum of
the unfunded commitments and all other standby or contingent commitments
associated with each Variable Funding Asset included in the Collateral as of
such date.  The Aggregate Unfunded Amount shall not include any commitments
under Variable Funding Assets that have expired, terminated or been reduced to
zero, and shall be reduced concurrently with each documented reduction in
commitments of the Borrower under such Variable Funding Assets.

 

“Aggregate Unfunded Equity Amount” means, as of any date of determination, the
sum of the Unfunded Exposure Equity Amounts of each Variable Funding Asset
included in the Collateral as of such date.

 

“Agreement” means this Loan Financing and Servicing Agreement (including each
annex, exhibit and schedule hereto), as it may be amended, restated,
supplemented or otherwise modified from time to time.

 

“AIF” has the meaning given to the term under the AIFMD.

 

“AIFM” has the meaning given to the term under the AIFMD.

 

“AIFMD” means Directive 2011/61/EU of the European Parliament and of the Council
of 8 June 2011 on Alternative Investment Fund Managers and amending Directives
2003/41/EC and 2009/65/EC and Regulations (EC) No. 1060/2009 and (EU)
No. 1095/2010, as the same may be amended, supplemented, superseded or
re-adopted from time to time (whether with or without qualification).

 

“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the highest of:

 

(a)                                 the rate of interest announced publicly by
DBNY in New York, New York, from time to time as DBNY’s base commercial lending
rate;

 

(b)                                 ½ of one percent above the Federal Funds
Rate; and

 

3

--------------------------------------------------------------------------------



 

(c)                                  0.

 

“Amount Available” means, with respect to any Distribution Date, the sum of
(a) the amount of Collections with respect to the related Collection Period
(excluding any Collections necessary to settle the acquisition of Eligible
Collateral Obligations), plus (b) any investment income earned on amounts on
deposit in the Collection Account since the immediately prior Distribution Date
(or since the Effective Date in the case of the first Distribution Date).

 

“Anti-Bribery and Corruption Laws” has the meaning set forth in Section 9.31(a).

 

“Anti-Money Laundering Laws” has the meaning set forth in Section 9.30(b).

 

“Applicable Banking Law” means, for any Person, all existing and future laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions, including, without limitation, those relating to
anti-bribery and corruption, the funding of terrorist activities and money
laundering, including the Anti-Money Laundering Laws, the U.S. Foreign Corrupt
Practices Act, the U.K. Bribery Act, other applicable anti-bribery and
corruption legislation, and Section 326 of the USA Patriot Act.

 

“Applicable Law” means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person and applicable
judgments, decrees, injunctions, writs, awards or orders of any court,
arbitrator or other administrative, judicial, or quasi-judicial tribunal or
agency of competent jurisdiction.

 

“Applicable Margin” means (i) during the Revolving Period and unless an Event of
Default has occurred and is continuing, 2.852.60% per annum, (ii) on and after
the end of the Revolving Period, the Applicable Margin shall be increased by
0.20% per annum and (iii) if an Event of Default has occurred and is continuing,
the Applicable Margin shall be increased by 2.00% per annum.

 

“Appraised Value” means, with respect to any Asset Based Loan, the most recently
calculated appraised value of the pro rata portion of the underlying collateral
securing such Collateral Obligation as determined by an Approved Valuation Firm.

 

“Approved Broker Dealer” means (a) each of the following entities:  Bank of
America, NA, The Bank of Montreal, The Bank of New York Mellon, N.A., The Bank
of Nova Scotia, Barclays Bank plc, BNP Paribas, BTIG, LLC, Cantor Fitzgerald &
Co., Citibank, N.A., Credit Suisse, Deutsche Bank AG, Goldman Sachs & Co., HSBC
Bank plc, Imperial Capital LLC, Jefferies & Co., Inc., JPMorgan Chase Bank,
N.A., Key Bank, N.A., Macquarie Bank, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Mizuho Bank, Morgan Stanley & Co., Natixis, Nomura Securities
International, Inc., Oppenheimer & Co. Inc., PNC Bank, Royal Bank of Canada, The
Royal Bank of Scotland plc, Seaport Securities Corporation, Societe Generale,
Stifel, Nicolaus & Co. Inc., SunTrust Bank, The Toronto-Dominion Bank, UBS AG,
U.S. Bank, National Association and Wells Fargo Bank, National Association (or,
in each case, its principal broker-dealer affiliate); and (b) any other dealer
of recognized standing approved by the Facility Agent in its reasonable
discretion at the request of the Servicer.

 

4

--------------------------------------------------------------------------------



 

“Approved Valuation Firm” means, with respect to any Collateral Obligation, any
valuation firm (a) set forth on Schedule 5, (b) specified on the related Asset
Approval Request or Reinvestment Request and approved by the Facility Agent or
(c) otherwise approved in writing by the Facility Agent in its reasonable
discretion; provided that no valuation firm may be used as an Approved Valuation
Firm if it is utilized by the Servicer or any of its Affiliates on a regular
basis to determine valuations with respect to the assets owned by the
Equityholder or any other entity that is managed by the Equityholder, the
Servicer or any of their respective Affiliates; provided further that if such
valuation firm is used in connection with a dispute right under Section 2.7,
Lincoln International LLC, Valuation Research Corporation or Duff & Phelps Corp.
may be used without being subject to such above limitation so long as such
valuation firm did not provide the most recent appraisal on such asset with
respect to the Borrower, Equityholder or any of its Affiliates and any
incremental costs or expenses incurred in connection with such valuation firm
shall be paid by the Borrower.

 

“Asset Approval Request” means a noticean electronic notice to the Facility
Agent in the form of an email that (a) either (i) is in the form of Exhibit C-3
whichor (ii) notifies the Facility Agent that the information required by
Exhibit C-3 has been posted to the relevant data site and (b) requests the
approval of the Facility Agent, in its sole discretion, of one or more
Collateral Obligations (and the related Original Leverage Multiple (including,
for Advance Rate purposes, the attaching Leverage Multiple of any FILO Loan),
the Original Effective LTV and attaching Original Effective LTV and each other
item listed in Section 6.2(h)) and shall include (among other things):.

 

(a)                           the proposed date of each related
acquisition;”Asset Approval Notice” means an electronic notice containing the
information from Exhibit C-5 and that provides the approval of the Facility
Agent, in its sole discretion, to the acquisition (or incremental pledge) of one
or more Collateral Obligations.

 

(b)                                 reserved;

 

(c)                                  the Original Leverage Multiple (including
the attaching Leverage Multiple) and Original Effective LTV and attaching
Original Effective LTV for each such Collateral Obligation, calculated by the
Servicer as of the date of such notice;

 

(d)                                 a related Schedule of Collateral
Obligations;

 

(e)                                  all Obligor Information; and

 

(f)                                   the type of Loan for each such Collateral
Obligation (including whether such Collateral Obligation is a Multiple of
Recurring Revenue Loan).

 

“Asset Based Loan” means any Loan where (i) the underwriting of such Loan was
based primarily on the appraised value of the assets securing such Loan and
(ii) advances in respect of such Loan are governed by a borrowing base relating
to the assets securing such Loan.

 

“Assigned Participation Interest” means a Participation Interest acquired under
the Master Participation Agreement.

 

5

--------------------------------------------------------------------------------



 

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis based
on the quarterly financial statements or annual financial statements, as
applicable, of the Servicer, without duplication, of (a) the fair market value
of the total assets of the Servicer and its consolidated Subsidiaries as
required by, and as determined in accordance with, GAAP and Applicable Law and
any orders of the Securities and Exchange Commission issued to the Servicer,
including the fair value of the portfolio investments of the Servicer and its
consolidated Subsidiaries as determined by the board of directors of the
Servicer and reviewed by its auditors on a quarterly basis, less all liabilities
(other than Indebtedness, including Indebtedness hereunder) of the Servicer and
its consolidated Subsidiaries, to (b) the aggregate amount of Indebtedness of
the Servicer and its consolidated Subsidiaries, in each case as determined
pursuant to the 1940 Act and any orders of the Securities and Exchange
Commission issued to or with respect to the Servicer thereunder, including any
exemptive relief granted by the Securities and Exchange Commission with respect
to exclusion of the indebtedness of any Subsidiary for purposes of the
calculation of such ratio under the 1940 Act.

 

“Available Funds” has the meaning set forth in Section 17.12.

 

“Average Life” means, as of any day with respect to any Collateral Obligation,
the quotient obtained by dividing (i) the sum of the products of (a) the number
of years (rounded up to the nearest one hundredth thereof) from such day to the
respective dates of each successive Scheduled Collateral Obligation Payment of
principal on such Collateral Obligation (assuming, for purposes of this
definition, the full exercise of any option to extend the maturity date or
otherwise lengthen the maturity schedule that is exercisable without the consent
of the Borrower) multiplied by (b) the respective amounts of principal of such
Scheduled Collateral Obligation Payments by (ii) the sum of all successive
Scheduled Collateral Obligation Payments of principal on such Collateral
Obligation.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq., as amended.

 

“Base Rate” for any Advance means a rate per annum equal to the LIBOR Rate for
such Advance or portion thereof; provided, that in the case of

 

(a)                                 any day on or after the first day on which a
Committed Lender shall have notified the Facility Agent that the introduction of
or any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Official Body asserts that it is
unlawful, for such Committed Lender to fund such Advance at the Base Rate set
forth above (and such Committed Lender shall not have subsequently notified the
Facility Agent that such circumstances no longer exist), or

 

6

--------------------------------------------------------------------------------



 

(b)                                 any period in the event the LIBOR Rate is
not reasonably available to any Lender for such period,

 

the “Base Rate” shall be a floating rate per annum equal to the Alternate Base
Rate in effect on each day of such period.

 

“Basel III Regulation” shall mean, with respect to any Affected Person, any
rule, regulation or guideline applicable to such Affected Person and arising
directly or indirectly from (a) any of the following documents prepared by the
Basel Committee on Banking Supervision of the Bank of International Settlements:
(i) Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any governmental
authority implementing, furthering or complementing any of the principles set
forth in the foregoing documents of strengthening capital and liquidity, in each
case as from time to time amended, restated, supplemented or otherwise
modified.  Without limiting the generality of the foregoing, “Basel III
Regulation” shall include Part 6 of the European Union regulation 575/2013 on
prudential requirements for credit institutions and investment firms (the “CRR”)
and any law, regulation, standard, guideline, directive or other publication
supplementing or otherwise modifying the CRR.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published in
May 2018 to comply with the Financial Crimes Enforcement Network customer due
diligence rules.

 

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

 

“Benefit Plan Investor” means (a) any “employee benefit plan” (as defined in
Section 3(3) of Title I of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA, (b) any “plan” as defined in
Section 4975(e) of the Code that is subject to Section 4975 of the Code, or
(c) any governmental or other plan or arrangement that is not subject to ERISA
or to Section 4975 of the Code but is subject to any law or restriction
substantially similar to Section 406 of ERISA or Section 4975 of the Code or
(d) any entity whose underlying assets include “plan assets” of the foregoing
employee benefit plans or plans (within the meaning of the DOL Regulations or
otherwise).

 

“Borrower” has the meaning set forth in the Preamble.

 

“Borrower Assigned Agreements” has the meaning set forth in Section 12.1(c).

 

“Borrowing Base” means, as of any date of determination, (i) the product of the
lower of (a) the Weighted Average Advance Rate and (b) the Maximum Portfolio
Advance Rate multiplied by the Adjusted Aggregate Eligible Collateral Obligation
Balance plus (ii) the amount of Principal

 

7

--------------------------------------------------------------------------------



 

Collections on deposit in the Principal Collection Account plus (iii) the amount
on deposit in the Unfunded Exposure Account minus (iv) the Aggregate Unfunded
Equity Amount.

 

“Broadly Syndicated Loan” has the meaning set forth in Section 2.7.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or the city in which the
Corporate Trust Office of the Collateral Agent or Collateral Custodian are
located are authorized or obligated by law, executive order or government decree
to remain closed; provided that, when used in connection with the LIBOR Rate,
the term “Business Day” shall also exclude any day on which dealings in deposits
in Dollars are not carried out in the London interbank market.  All references
to any “day” or any particular day of any “calendar month” shall mean a calendar
day unless otherwise specified.

 

“Capital Requirements Regulation” means the European Union Capital Requirements
Regulation (Regulation (EU) No 575/2013), as amended.

 

“Capped Fees/Expenses” means, at any time, the Collateral Agent Fees and
Expenses and the Collateral Custodian Fees and Expenses, in an aggregate amount
not to exceed the sum of (a) 0.02% per annum of the Aggregate Eligible
Collateral Obligation Amount for the related Collection Period and (b) $125,000
in any calendar year.

 

“Cause” means, with respect to an Independent Member, (i) acts or omissions by
such Independent Member that constitute willful disregard of such Independent
Member’s duties as set forth in the Borrower’s Constituent Documents, (ii) that
such Independent Member has engaged in or has been charged with, or has been
convicted of, fraud or other acts constituting a crime under any law applicable
to such Independent Member, (iii) that such Independent Member is unable to
perform his or her duties as Independent Member due to death, disability or
incapacity, or (iv) that such Independent Member no longer meets the definition
of “Independent Member”.

 

“Change of Control” means any of (a) the Equityholder shall no longer be the
sole equityholder of the Borrower (free and clear of any liens) and (b) any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a
percentage of the total voting power of all classes of Equity Securities of the
Servicer entitled to vote generally in the election of directors of 50% or more.

 

“Charges” means (i) all material federal, state, county, city, municipal, local,
foreign or other governmental Taxes (including Taxes owed to the PBGC at the
time due and payable); (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on the Collateral
Obligations or any other property of the Borrower and (iii) any such taxes,
levies, assessment, charges or claims which constitute a Lien or encumbrance on
any property of the Borrower.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning set forth in Section 12.1.

 

8

--------------------------------------------------------------------------------



 

“Collateral Agent” means U.S. Bank National Association, solely in its capacity
as collateral agent hereunder, together with its successors and permitted
assigns in such capacity.

 

“Collateral Agent and Collateral Custodian Fee Letter” means that certain letter
agreement among the Collateral Agent, the Collateral Custodian, the Securities
Intermediary and the Borrower and hereby acknowledged by the Servicer and the
Facility Agent, as the same may be amended, supplemented or otherwise modified
by the parties thereto with the consent of the Facility Agent.

 

“Collateral Agent Fees and Expenses” has the meaning set forth in Section 11.11.

 

“Collateral Custodian” means U.S. Bank National Association, solely in its
capacity as collateral custodian hereunder, together with its successors and
permitted assigns in such capacity.

 

“Collateral Custodian Fees and Expenses” has the meaning set forth in
Section 18.10.

 

“Collateral Database” has the meaning set forth in Section 11.3(a)(i).

 

“Collateral Market Value” means the market value of any Broadly Syndicated Loan
determined by the Servicer on a weekly basis, which shall be as follows:

 

(a)                           the Approved Broker Dealer quote determined by IHS
Markit Ltd., LoanX, Inc. or Thomson Reuters LPC; or

 

(b)                           if the quote described in clause (a) is not
available:

 

(i)                    if three (3) or more Approved Broker Dealer quotes are
available from IHS Markit Ltd., LoanX, Inc., Thomson Reuters LPC or from another
Approved Broker Dealer, the average of such dealer quotes will be used
(disregarding both the highest Approved Broker Dealer quote and the lowest
Approved Broker Dealer quote available); or

 

(ii)                 if only two (2) such Approved Broker Dealer quotes can be
obtained, the lower of the quotes of such two Approved Broker Dealer quotes will
be used.

 

“Collateral Obligation” means a Loan or a Participation Interest owned by the
Borrower, excluding the Retained Interest thereon.

 

“Collateral Obligation Amount” means for any Collateral Obligation, as of any
date of determination, an amount equal to the product of (i) the Discount Factor
of such Collateral Obligation at such time multiplied by (ii) the Principal
Balance of such Collateral Obligation at such time; provided, that if the
Effective LTV of any Asset Based Loan exceeds (as of such date of determination)
the limit for the applicable Loan type set forth below, then the Principal
Balance component of “Collateral Obligation Amount” of such Collateral
Obligation will be automatically (and without any action by the Facility Agent)
reduced by the amount necessary to cause such Collateral Obligation to comply
with the applicable limit set forth below (unless otherwise designated by the
Facility Agent at the time such Collateral Obligation is approved by the
Facility Agent):

 

9

--------------------------------------------------------------------------------



 

Asset Based Loan Type (by collateral source)

 

Effective LTV Limit

 

working capital

 

90

%

fixed assets

 

75

%

intellectual property

 

60

%

 

The Collateral Obligation Amount of any Collateral Obligation that ceases to be
or otherwise is not an Eligible Collateral Obligation shall be zero.

 

“Collateral Obligation File” means, with respect to each Collateral Obligation
as identified on the related Document Checklist, in each case in English,
(i)(A) if the Collateral Obligation includes a note, (x) an original, executed
copy of the related promissory note, or (y) in the case of a lost promissory
note, a copy of the executed underlying promissory note accompanied by an
original executed affidavit and indemnity endorsed by the Borrower or the prior
holder of record either in blank or to the Collateral Agent, in each case with
respect to clause (x) or clause (y) with an unbroken chain of endorsements from
each prior holder of such promissory note to the Borrower or to the Collateral
Agent, or in blank, or (B) in the case of a noteless Collateral Obligation, a
copy of each executed document or instrument evidencing the assignment of such
Collateral Obligation to the Borrower, (ii) paper or electronic copies of the
related loan agreement or any other material agreement (as determined by the
Servicer in its reasonable discretion), (iii) paper or electronic copies of the
file-stamped (or the electronic equivalent of) UCC financing statements and
continuation statements (including amendments or modifications thereof)
authorized by the Obligor thereof or by another Person on the Obligor’s behalf
in respect of such Collateral Obligation or evidence that such financing
statements have been submitted for filing, in each case only to the extent
reasonably available to the Servicer, and (iv) any other document included on
the related Document Checklist that is reasonably requested by the Facility
Agent and reasonably available to the Servicer.

 

“Collateral Quality Tests” means, collectively or individually as the case may
be, the Minimum Diversity Test, the Minimum Weighted Average Spread Test, the
Minimum Weighted Average Coupon Test and the Maximum Weighted Average Life Test.

 

“Collection Account” means, collectively, the Principal Collection Account and
the Interest Collection Account.

 

“Collection Period” means, with respect to the first Distribution Date, the
period from and including the Effective Date to and including the Determination
Date preceding the first Distribution Date; and thereafter, the period from but
excluding the Determination Date preceding the previous Distribution Date to and
including the Determination Date preceding the current Distribution Date.

 

“Collections” means the sum of all Interest Collections and all Principal
Collections received with respect to the Collateral.

 

“Commercial Paper Notes” means commercial paper notes or secured liquidity notes
issued by a Conduit Lender in the commercial paper market from time to time, in
each case having a maturity of less than 90 days.

 

10

--------------------------------------------------------------------------------



 

“Commercial Paper Rate” for Advances means, to the extent a Conduit Lender funds
such Advances by issuing commercial paper, the sum of (i) the weighted average
of the rates at which commercial paper notes of such Conduit Lender issued to
fund such Advances (which shall include commissions of placement agents and
dealers, incremental carrying costs incurred with respect to its commercial
paper maturing on dates other than those on which corresponding funds are
received by the Conduit Lender and costs or other borrowings by the Conduit
Lender (other than under any related support facility)) may be sold by any
placement agent or commercial paper dealer selected by such Conduit Lender, as
agreed in good faith between each such agent or dealer and such Conduit Lender;
provided, that if the rate (or rates) as agreed between any such agent or dealer
and such Conduit Lender for any Advance is a discount rate (or rates), then such
rate shall be the rate (or if more than one rate, the weighted average of the
rates) resulting from converting such discount rate (or rates) to an
interest-bearing equivalent rate per annum plus, without duplication (ii) any
and all reasonable costs and expenses of any issuing and paying agent or other
Person responsible for the administration of such Conduit Lender’s commercial
paper program in connection with the preparation, completion, issuance, delivery
or payment of commercial paper issued to fund the making or maintenance of any
Advance.  Each Conduit Lender shall notify the Facility Agent of its Commercial
Paper Rate applicable to any Advance promptly after the determination thereof.

 

“Commitment” means, for each Committed Lender, (a) prior to the Facility
Termination Date, the commitment of such Committed Lender to make Advances to
the Borrower in an amount not to exceed, in the aggregate, the amount set forth
opposite such Committed Lender’s name on Annex B or pursuant to the assignment
executed by such Committed Lender and its assignee(s) and delivered pursuant to
Article XV (as such Commitment may be reduced as set forth in Section 2.5 or
increased as set forth in Section 2.8), and (b) on and after the earlier to
occur of (i) the Facility Termination Date and (ii) the end of the Revolving
Period, such Committed Lender’s pro rata share of all Advances outstanding.

 

“Committed Lenders” means, for any Lender Group, the Person(s) executing this
Agreement in the capacity of a “Committed Lender” for such Lender Group (or an
assignment hereof in accordance with Article XV) in accordance with the terms of
this Agreement.

 

“Conduit Advance Termination Date” means, with respect to a Conduit Lender, the
date of the delivery by such Conduit Lender to the Borrower of written notice
that such Conduit Lender elects, in its sole discretion, to permanently cease
funding Advances hereunder.

 

“Conduit Lender” means any Person that shall become a party to this Agreement in
the capacity as a “Conduit Lender” and any assignee of any of the foregoing
which is, in each case, a limited-purpose entity established to use the direct
proceeds of the issuance of Commercial Paper Notes to finance financial assets.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means, for any Person, its constituent or organizational
documents, including:  (a) in the case of any limited partnership, joint
venture, trust or other form

 

11

--------------------------------------------------------------------------------



 

of business entity, the limited partnership agreement, joint venture agreement,
articles of association or other applicable certificate or agreement of
registration or formation and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation with the secretary of
state or other department in the state or jurisdiction of its formation; (b) in
the case of any limited liability company, the certificate or articles of
formation and operating agreement for such Person; (c) in the case of a
corporation or exempted company, the certificate or articles of incorporation or
association and the bylaws for such Person or its memorandum and articles of
association; and (d) in the case of any trust, the trust deed, declaration of
trust or equivalent establishing such trust, in each such case as it may be
restated, modified, amended or supplemented from time to time.

 

“Corporate Trust Office” means the applicable designated corporate trust office
of the Collateral Agent and the Securities Intermediary or the office of the
Collateral Custodian, as applicable, specified on Annex A hereto, or such other
address within the United States as it may designate from time to time by notice
to the Facility Agent.

 

“Cost of Funds Rate” means, for any Accrual Period and any Lender, the rate
determined as set forth below:

 

(a)                                 with respect to each Conduit Lender and each
day of such Accrual Period, the lower of (x) such Conduit Lender’s Commercial
Paper Rate for such day and (y) the Base Rate plus 0.50%; provided that if and
to the extent that, and only for so long as, a Conduit Lender at any time
determines in good faith that it is unable to raise or is precluded or
prohibited from raising, or that it is not advisable to raise, funds through the
issuance of commercial paper notes in the commercial paper market of the United
States to finance its making or maintenance of its portion of any Advance or any
portion thereof (which determination may be based on any allocation method
employed in good faith by such Conduit Lender), upon notice from such Conduit
Lender to the Agent for its Lender Group and the Facility Agent, such Conduit
Lender’s portion of such Advance shall bear interest at a rate per annum equal
to the Base Rate; and

 

(b)                                 with respect to each Committed Lender, the
Base Rate.

 

“Credit and Collection Policy” means the credit and collection policies and
practices (including underwriting parameters) of the Servicer relating to
Collateral Obligations set forth as Schedule 4, as the same may be modified,
amended or supplemented from time to time in compliance with Section 7.5(j).

 

“Critical Component” means, in respect of a weapons system referred to in the
definition of Prohibited Defense Asset, a fundamental component used
specifically in the production of the weapon system or plays a direct role in
the lethality of the weapon system.

 

“Cut-Off Date” means, with respect to each Collateral Obligation, the date such
Collateral Obligation becomes part of the Collateral.

 

“DBNY” means Deutsche Bank AG, New York Branch, and its successors.

 

“Defaulted Collateral Obligation” means any Collateral Obligation as to which
any one of the following events has occurred:

 

12

--------------------------------------------------------------------------------



 

(a)                                 any Scheduled Collateral Obligation Payment
or part thereof is unpaid more than two (2) Business Days beyond the grace
period (if any) permitted by the related Underlying Instrument; provided that
such grace period shall not exceed five (5) Business Days;

 

(b)                                 an Insolvency Event occurs with respect to
the Obligor thereof, unless the related Loan is a DIP Loan;

 

(c)                                  the occurrence of a default as to the
payment of principal and/or, interest and/or unutilized/commitment fees (as
applicable) has occurred and is continuing with respect to another debt
obligation of the same Obligor secured by the same collateral which is either
full recourse or senior to or pari passu with in right of payment to such
Collateral Obligation;

 

(d)                                 such Collateral Obligation has (x) a rating
by Standard & Poor’s of “CC” or below or “SD” or (y) a Moody’s probability of
default rating (as published by Moody’s) of “D” or “LD” or, in each case, had
such ratings before they were withdrawn by Standard & Poor’s or Moody’s, as
applicable;

 

(e)                                  a Responsible Officer of the Servicer or
the Borrower has actual knowledge that such Collateral Obligation is pari passu
or junior in right of payment as to the payment of principal and/or interest to
another debt obligation of the same Obligor which has (i) a rating by Standard &
Poor’s of “CC” or below or “SD” or (ii) a Moody’s probability of default rating
(as published by Moody’s) of “D” or “LD”, and in each case such other debt
obligation remains outstanding (provided that both the Collateral Obligation and
such other debt obligation are full recourse obligations of the applicable
Obligor);

 

(f)                                   a Responsible Officer of the Servicer or
the Borrower has received written notice or has actual knowledge that a default
has occurred under the Underlying Instruments, any applicable grace period has
expired and the holders of such Collateral Obligation have accelerated the
repayment of such Collateral Obligation (but only until such default is cured or
waived) in the manner provided in the Underlying Instruments;

 

(g)                                  with respect to any Related Collateral
Obligation, an Affiliate of the Borrower that owns the related Variable Funding
Asset fails to comply with any funding obligation under such Variable Funding
Asset; or

 

(h)                                 the Servicer determines, in its sole
discretion, in accordance with the Credit and Collection Policy, that all or a
portion of such Collateral Obligation is not collectible or otherwise places
such Collateral Obligation on non-accrual status.

 

“Deferrable Collateral Obligation” means a Collateral Obligation that by its
terms permits the deferral or capitalization of payment of accrued and unpaid
interest.

 

“Determination Date” means the last calendar day of each month.

 

“DIP Loan” means any Loan made to a debtor-in-possession pursuant to Section 364
of the Bankruptcy Code having the priority allowed by either Section 364(c) or
364(d) of the Bankruptcy Code and fully secured by senior Liens.

 

13

--------------------------------------------------------------------------------



 

“Discounted Collateral Obligation” means any Eligible Collateral Obligation that
has a Purchase Price below 90% (unless otherwise specified by the Facility Agent
in its sole discretion in its acknowledgment to the applicable Asset Approval
Request).

 

“Discount Factor” means, with respect to each Collateral Obligation and as of
any date of determination, the value (expressed as a percentage of par) of such
Collateral Obligation as determined by the Facility Agent in its sole discretion
in accordance with Section 2.7; provided that the initial Discount Factor with
respect to any Collateral Obligation acquired on the basis of a pre-approval
evidenced by the Pre-Approved List shall be as set forth on the Pre-Approved
List.

 

“Distribution Date” means the seventh (7th) calendar day of each month, or if
such day is not a Business Day, the next succeeding Business Day, commencing in
the first full calendar month after the Effective Date.

 

“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule 1 hereto, as such diversity scores shall be
updated at the option of the Facility Agent in its sole discretion if Moody’s
publishes revised criteria.

 

“Document Checklist” means an electronic or hard copy list delivered by the
Borrower (or by the Servicer on behalf of the Borrower) to the Collateral
Custodian that identifies each of the documents that have been included in or
may be requested by the Facility Agent to be included in each Collateral
Obligation File whether such document is an original or a copy and whether a
hard copy or electronic copy will be delivered to the Collateral Custodian
related to a Collateral Obligation and includes the name of the Obligor with
respect to such Collateral Obligation, in each case as of the related Funding
Date.

 

“DOL Regulations” means regulations promulgated by the U.S. Department of Labor
at 29 C.F.R. § 2510.3 101, as modified by Section 3(42) of ERISA, and at 29
C.F.R. § 2550.401c-1.

 

“Dollar(s)” and the sign “$” mean lawful money of the United States of America.

 

“EBITDA” means, with respect to any period and any Collateral Obligation, the
meaning of “EBITDA,” “Adjusted EBITDA” or any comparable definition in the
Underlying Instruments for each such Collateral Obligation.  In any case that
“EBITDA,” “Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the related Obligor and any of its
parents or Subsidiaries that are obligated with respect to such Collateral
Obligation pursuant to its Underlying Instruments (determined on a consolidated
basis without duplication in accordance with GAAP) equal to earnings from
continuing operations for such period plus interest expense, income taxes,
depreciation and amortization, plus any other non-cash charges and organization
costs deducted in determining earnings from continuing operations for such
period, plus costs and expenses reducing earnings and other extraordinary
non-recurring costs and expenses for such period (to the extent deducted in
determining earnings from continuing operations for such period), plus any other
items the Borrower and the Facility Agent mutually deem to be appropriate.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority,

 

14

--------------------------------------------------------------------------------



 

(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning set forth in Section 6.1.

 

“Effective Equity” means, as of any day, the greater of (x) the sum of the
Principal Balances of all Eligible Collateral Obligations plus the amount of
Principal Collections on deposit in the Principal Collection Account plus all
amounts on deposit in the Unfunded Exposure Account minus the Unfunded Exposure
Equity Amount minus the outstanding principal amount of all Advances and (y) $0.

 

“Effective LTV” means, with respect to any Asset Based Loan as of any date of
determination, the result, expressed as a percentage, of (i) the Principal
Balance of such Collateral Obligation divided by (ii) the Appraised Value of
such Collateral Obligation as of such date.

 

“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a securities intermediary
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least A-1 by
Standard & Poor’s and P-1 by Moody’s.  In either case, such depository
institution or trust company shall have been approved by the Facility Agent,
acting in its reasonable discretion, by written notice to the Servicer.  DBNY
and U.S. Bank National Association are deemed to be acceptable securities
intermediaries to the Facility Agent.

 

“Eligible Collateral Obligation” means, on any Measurement Date, each Collateral
Obligation that satisfies the following conditions (unless otherwise added or
waived by the Facility Agent in its sole discretion in its acknowledgment to the
applicablerelated Asset Approval RequestNotice; provided that the Facility Agent
may not impose any additional condition without the Borrower’s prior written
consent):

 

(a)                                 either (i) the Facility Agent in its sole
discretion has delivered an acknowledgement to each applicable Asset Approval
RequestNotice with respect to such Collateral Obligation or (ii) both (x) such
Collateral Obligation is on the Pre-Approved List and (y) the Servicer has
certified that, to its knowledge, no material adverse change has occurred with
respect to such Collateral Obligation during the period from the date of the
most recent audited financial statements included in the related Obligor
Information to the Cut-Off Date;

 

(b)                                 as of the related Cut-Off Date such
Collateral Obligation is not a Defaulted Collateral Obligation;

 

15

--------------------------------------------------------------------------------



 

(c)                                  such Collateral Obligation is not an Equity
Security and is not convertible into an Equity Security at the option of the
applicable Obligor or any Person other than the Borrower;

 

(d)                                 such Collateral Obligation is not a
Structured Finance Obligation;

 

(e)                                  such Collateral Obligation is denominated
in Dollars and is not convertible by the Obligor thereof into any currency other
than Dollars;

 

(f)                                   such Collateral Obligation is not a
single-purpose real estate based loan (unless the related real estate is a
hotel, casino or other operating company), a construction loan or a project
finance loan;

 

(g)                                  such Collateral Obligation is not a lease
(including a financing lease);

 

(h)                                 if such Collateral Obligation is a
Deferrable Collateral Obligation, it provides for periodic payments of interest
thereon in cash no less frequently than semi-annually and the portion of
interest required to be paid in cash under the terms of the related Underlying
Instruments results in the outstanding principal amount of such Collateral
Obligation having an effective rate of current interest paid in cash on such day
of not less than (i) if such Deferrable Collateral Obligation is a Fixed Rate
Collateral Obligation, 5.00% per annum over the LIBOR Rate or (ii) otherwise,
7.00% per annum over the applicable index rate;

 

(i)                                     if such Collateral Obligation is a
Related Collateral Obligation, the Borrower represents that the applicable
Affiliate of the Borrower, Servicer or Equityholder has sufficient liquidity to
meet the funding obligations of the related Variable Funding Asset;

 

(j)                                    unless such Collateral Obligation is a
DIP Loan, such Collateral Obligation is not incurred or issued in connection
with a merger, acquisition, consolidation, sale of all or substantially all of
the assets of a Person, restructuring or similar transaction, which obligation
or security by its terms is required to be repaid within one year of the
incurrence thereof with proceeds from additional borrowings or other
refinancings (other than any additional borrowing or refinancing if one or more
financial institutions has provided the issuer of such obligation or security
with a binding written commitment to provide the same, so long as (i) such
commitment is equal to the outstanding principal amount of such Collateral
Obligation and (ii) such committed replacement facility has a maturity of at
least one year and cannot be extended beyond such one year maturity pursuant to
the terms thereof);

 

(k)                                 such Collateral Obligation is not a trade
claim and the value of such Collateral Obligation is not primarily derived from
an insurance policy;

 

(l)                                     such Collateral Obligation is not a bond
or a Floating Rate Note;

 

(m)                             the Obligor with respect to such Collateral
Obligation is an Eligible Obligor;

 

(n)                                 such Collateral Obligation is not a purpose
credit, advanced for the acquisition of Margin Stock;

 

16

--------------------------------------------------------------------------------



 

(o)                                 such Collateral Obligation is not a security
or swap transaction that has payments associated with either payments of
interest on and/or principal of a reference obligation or the credit performance
of a reference obligation;

 

(p)                                 such Collateral Obligation provides for the
periodic payment of cash interest;

 

(q)                                 (i) if such Collateral Obligation is not a
Second Lien Loan, has a term to stated maturity that does not exceed seven
(7) years or (ii) if such Collateral Obligation is a Second Lien Loan, has a
stated maturity that does not exceed eight (8) years;

 

(r)                                    as of the related Cut-Off Date, such
Collateral Obligation is not subject to substantial non-credit related risk, as
determined by the Servicer in accordance with the Servicing Standard;

 

(s)                                   the acquisition of such Collateral
Obligation will not cause the Borrower to be deemed to own 5.0% or more of any
class of vested voting securities of any Obligor or 25.0% or more of the total
equity of any Obligor or any securities that are immediately convertible into or
immediately exercisable or exchangeable for 5.0% or more of any class of vested
voting securities of any Obligor or 25.0% or more of the total equity of any
Obligor, in each case as determined by the Servicer;

 

(t)                                    the Underlying Instrument for which does
not contain confidentiality provisions that restrict the ability of the Facility
Agent to exercise its rights under the Transaction Documents, including, without
limitation, its rights to review such debt obligation or Participation Interest,
the Underlying Instrument and related documents and credit approval file;
provided that the Facility Agent agrees to maintain the confidentiality of such
information in accordance with the provisions of such Underlying Instruments;

 

(u)                                 the acquisition of which is not in violation
of Regulations T, U or X of the FRS Board;

 

(v)                                 such Collateral Obligation is capable of
being transferred to and owned by the Borrower (whether directly or by means of
a security entitlement) and of being pledged, assigned or novated by the owner
thereof or of an interest therein, subject to customary qualifications and
approvals for instruments similar to such Collateral Obligation (i) to the
Facility Agent, (ii) to any assignee of the Facility Agent permitted or
contemplated under this Agreement, (iii) to any Person at any foreclosure or
strict foreclosure sale or other disposition initiated by a secured creditor in
furtherance of its security interest, and (iv) to commercial banks, financial
institutions, offshore and other funds (in each case, including transfer
permitted by operation of the UCC);

 

(w)                               the proceeds of such Collateral Obligation
will not be used to finance activities of the type engaged in by businesses
classified under NAICS Codes 2361 (Residential Building Construction), 2362
(Nonresidential Building Construction), 2371 (Utility System Construction), or
2372 (Land Subdivision);

 

17

--------------------------------------------------------------------------------



 

(x)                                 the Related Security for such Collateral
Obligation is primarily located in the United States;

 

(y)                                 as of the related Cut-Off Date, such
Collateral Obligation does not have either (x) a public rating by Standard &
Poor’s of “CCC-” or below or (y) a Moody’s probability of default rating (as
published by Moody’s) of “Caa3” or below;

 

(z)                                  as of the related Cut-Off Date, such
Collateral Obligation is not the subject of an offer, exchange or tender by the
related Obligor;

 

(aa)                          if such Collateral Obligation is a Participation
Interest (other than an Assigned Participation Interest), as of the related
Cut-Off Date, the seller thereof has (x) long-term unsecured ratings of at least
“Baa1” by Moody’s and “BBB+” by S&P and (y) short-term unsecured ratings of at
least “A-1” by S&P and “P-1” by Moody’s;

 

(bb)                          if such Collateral Obligation is an Asset Based
Loan, the related Underlying Instruments require delivery of a calculation of
each related borrowing base in reasonable detail to each lender not less
frequently than monthly;

 

(cc)                            the proceeds of such Collateral Obligation will
not be used to finance activities within the growth and sale of recreational
marijuana industry or the sale of firearms, the development of adult
entertainment, any form of betting and gambling or the making or collection of
pay day loans, nor will they be used to provide financing to any other industry
which is illegal under Applicable Law at the time of acquisition of such
Collateral Obligation;

 

(dd)                          if such Collateral Obligation is a Multiple of
Recurring Revenue Loan, (i) it is a First Lien Loan and (ii) as of the related
Cut-Off Date, the related Obligor has annualized Revenue of at least $20,000,000
(calculated using the most recent financial information of such Obligor received
by the Borrower prior to such Cut-Off Date);

 

(ee)                            excluding Multiple of Recurring Revenue Loans,
the Obligor with respect to such Collateral Obligation has a trailing 4-quarter
EBITDA as of the applicable Cut-Off Date with respect thereto of at least
$5,000,000;

 

(ff)                              such Collateral Obligation was originated or
acquired in the ordinary course of the Equityholder’s business not primarily for
personal, family or household use;

 

(gg)                            such Collateral Obligation is an “instrument, “
a “general intangible” or a “payment intangible” (each as defined under
Article 9 of the UCC);

 

(hh)                          such Collateral Obligation and the relevant
Underlying Instruments are in full force and effect, free and clear of any liens
(other than Permitted Liens);

 

(ii)                                  if the Borrower, Equityholder, Servicer or
any Affiliate thereof is the administrative agent with respect to such
Collateral Obligation, any payments made to the administrative agent with
respect to such Collateral Obligation by any related Obligor are held by such
administrative agent in an account used only by such administrative agent for
amounts

 

18

--------------------------------------------------------------------------------



 

received by it in its capacity as administrative agent and in which no other
funds received in any other capacity are co-mingled; and

 

(jj)                                if such Collateral Obligation is an Assigned
Participation Interest, such Assigned Participation Interest has been elevated
to a full assignment by the date that is forty-five (45) Business Days after the
Effective Date; and

 

(kk)                          such Collateral Obligation does not have an
Obligor in a Prohibited Industry.

 

“Eligible Obligor” means, on any day, any Obligor that (i) is a Person (other
than a natural person) that is duly organized and validly existing under the
laws of, the United States or any State thereof, (ii) is a legal operating
entity or holding company, (iii) is not an Official Body, (iv) except with
respect to a DIP Loan, as of the related Cut-Off Date, is not insolvent, (v) is
required to pay all maintenance, repair, insurance, and sale and use taxes
related to the related Collateral Obligation, (vi) is not an Affiliate of, or
controlled by, the Borrower, the Servicer or the Equityholder and (v) is not a
Non-Sustainable Obligor.

 

“Enterprise Value Loan” means any Loan that is not an Asset Based Loan.

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or any other Official Body, relating to the
protection of human health or the environment, including requirements pertaining
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.  Environmental Laws include the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

 

“Equityholder” has the meaning set forth in the Preamble.

 

“Equity Interests” has the meaning set forth in Section 10.21(a).

 

“Equity Security” means any asset that is not a First Lien Loan, a FILO Loan, a
Second Lien Loan or Permitted Investment.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, including all regulations promulgated thereunder.

 

“ERISA Affiliate” means any Person that, for purposes of Title IV of ERISA, is a
member of the Borrower’s “controlled group” or is under “common control” with
the Borrower, within the meaning of Section 414 of the Code.

 

19

--------------------------------------------------------------------------------



 

“ERISA Event” means (a) the occurrence with respect to a Plan of a reportable
event, within the meaning of Section 4043 of ERISA, unless the thirty (30)-day
notice requirement with respect thereto has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such a Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by the Borrower or any ERISA Affiliate from a Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (f) the conditions set forth in Section 430(k) of the Code or
Section 303(k)(1)(A) and (B) of ERISA to the creation of a lien upon property or
assets or rights to property or assets of the Borrower or any ERISA Affiliate
for failure to make a required payment to a Plan are satisfied; (g) the
termination of a Plan by the PBGC pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan; (h) any failure by any Plan to satisfy the minimum funding
standards of Sections 412 or 430 of the Code or Section 302 of ERISA, whether or
not waived; (i) the determination that any Plan is or is expected to be in
“at-risk” status, within the meaning of Section 430 of the Code or Section 303
of ERISA, (j) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of liability with respect to
the withdrawal or partial withdrawal from a Multiemployer Plan or a
determination that a Multiemployer Plan is, or is expected to be, “insolvent”
(within the meaning of Section 4245 of ERISA), in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA),
or terminated (within the meaning of Section 4041A or Section 4042 of ERISA);
(k) the failure of the Borrower or any ERISA Affiliate to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to withdrawal liability under Section 4201 of ERISA; (l) the Borrower or any
ERISA Affiliate incurs any liability under Title IV of ERISA with respect to any
Plan (other than premiums due and not delinquent under Section 4007 of ERISA);
or (m) the Borrower or any ERISA Affiliate commits any act (or omission) which
could give rise to the imposition of fines, penalties, taxes, or related charges
under ERISA or the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EU Securitization Regulation” means Regulation (EU) 2017/2402.

 

“EU Securitization Rules” means the EU Securitization Regulation, together with
any relevant regulatory and/or implementing technical standards adopted by the
European Commission in relation thereto, any relevant regulatory and/or
implementing technical standards applicable in relation thereto pursuant to any
transitional arrangements made pursuant to the EU Securitization Regulation,
and, in each case, any relevant guidance published by the European Banking
Authority, the European Securities and Markets Authority (or, in either case,
any predecessor or successor authority) or by the European Commission.

 

“Event of Default” means any of the events described in Section 13.1.

 

20

--------------------------------------------------------------------------------



 

“Excess Concentration Amount” means, as of the most recent Measurement Date (and
after giving effect to all Eligible Collateral Obligations to be purchased or
sold by the Borrower on such date), the sum, without duplication, of the
following amounts:

 

(a)                                 the excess, if any and without duplication,
of the sum of the Principal Balances of all Collateral Obligations that are
Non-First Lien Loans over 50% of the Excess Concentration Measure; provided,
that no more than 40% of the Excess Concentration Measure may consist of Second
Lien Loans; provided further, that no more than 15% of the Excess Concentration
Measure may consist of Second Lien Loans with a stated maturity of greater than
7.25 years;

 

(b)                                 the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations that are obligations of any
single Obligor over 5.0% of the Excess Concentration Measure; provided that
(i) the sum of the Principal Balances of all Collateral Obligations (other than
Second Lien Loans) that are obligations of the largest two Obligors may be up to
10.0% of the Excess Concentration Measure and (ii) the sum of the Principal
Balances of all Collateral Obligations (other than Second Lien Loans) that are
obligations of the two largest Obligors (other than the Obligors specified in
clause (i)) may be up to 7.5% of the Excess Concentration Measure;

 

(c)                                  the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations that are obligations of
Obligors in any single S&P Industry Classification over 10.0% of the Excess
Concentration Measure; provided, that (i) the sum of the Principal Balances of
all Collateral Obligations with Obligors in any one S&P Industry Classification
may be up to 20.0% of the Excess Concentration Measure, (ii) the sum of the
Principal Balances of all Collateral Obligations with Obligors in any one S&P
Industry Classification (other than the S&P Industry Classification specified in
clause (i)) may be up to 17.5% of the Excess Concentration Measure, (iii) the
sum of the Principal Balances of all Collateral Obligations with Obligors in any
one S&P Industry Classification (other than the S&P Industry Classifications
specified in clauses (i) and (ii)) may be up to 15.0% of the Excess
Concentration Measure and (iv) the sum of the Principal Balances of all
Collateral Obligations with Obligors in any one S&P Industry Classification
(other than the S&P Industry Classifications specified in clauses (i), (ii) and
(iii)) may be up to 12.5% of the Excess Concentration Measure; provided, further
that the sum of the Collateral Obligation Amounts of all Eligible Collateral
Obligations that are obligations of Obligors in (x) the “Oil, Gas and Consumable
Fuels” “Gas Utilities”, “Independent Power and Renewable Electricity Producers”
and “Energy, Equipment and Services” S&P Industry Classifications may not, in
the aggregate, exceed 10.0% of the Excess Concentration Measure and (y) the
“Metals and Mining” S&P Industry Classifications may not exceed 10.0% of the
Excess Concentration Measure;

 

(d)                                 the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations that are Fixed Rate Collateral
Obligations that are not subject to a qualifying Hedging Agreement pursuant to
Section 10.6 over 10% of the Excess Concentration Measure;

 

(e)                                  the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations that are Deferrable Collateral
Obligations over 10% of the Excess Concentration Measure;

 

21

--------------------------------------------------------------------------------



 

(f)                                   the excess, if any, of the sum of the
Principal Balances of all Revolving Loans plus the sum of the unfunded
commitments of all other Collateral Obligations that are Variable Funding Assets
over 10% of the Excess Concentration Measure;

 

(g)                                  the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations that are DIP Loans over 10% of
the Excess Concentration Measure;

 

(h)                                 the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations that are Participation
Interests (excluding Assigned Participation Interests for up to forty-five (45)
Business Days immediately following the Effective Date) over 5% of the Excess
Concentration Measure;

 

(i)                                     the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations (other than Second Lien Loans
and Multiple of Recurring Revenue Loans) with respect to which the Leverage
Multiple (through the portion of the Collateral Obligation owned by the
Borrower) is greater than or equal to 6.00x over 30.0% of the Excess
Concentration Measure;

 

(j)                                    the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations that are Multiple of Recurring
Revenue Loans over 25% of the Excess Concentration Measure; and

 

(k)                                 the excess, if any, of the sum of the
Principal Balances of Discounted Collateral Obligations over 20.0% of the Excess
Concentration Measure.

 

“Excess Concentration Measure” means, (i) prior to the end of the Ramp-up
Period, the Target Portfolio Amount and (ii) thereafter, (x) the aggregate
Principal Balances of all Eligible Collateral Obligations plus (y) all amounts
on deposit in the Principal Collection Account plus (z) all amounts on deposit
in the Unfunded Exposure Account.

 

“Excess Funds” means, as of any date of determination with respect to any
Conduit Lender, funds of such Conduit Lender not required, after giving effect
to all amounts on deposit in its commercial paper account, to pay or provide for
the payment of (i) all of its matured and maturing commercial paper notes on
such date of such determination and (ii) the principal of and interest on all of
its loans outstanding on such date of such determination.

 

“Excluded Amounts” means, as of any date of determination, (i) any amount
deposited into the Collection Account with respect to any Collateral Obligation,
which amount is attributable to the reimbursement of payment by the Borrower of
any Tax, fee or other charge imposed by any Official Body on such Collateral
Obligation or on any Related Security, (ii) any interest or fees (including
origination, agency, structuring, management or other up-front fees) that are
for the account of the applicable Person from whom the Borrower purchased such
Collateral Obligation, (iii) any reimbursement of insurance premiums, (iv) any
escrows relating to Taxes, insurance and other amounts in connection with
Collateral Obligations which are held in an escrow account for the benefit of
the Obligor and the secured party pursuant to escrow arrangements under
Underlying Instruments and (v) any amount deposited into the Collection Account
in error (including any amounts relating to any portion of an asset sold by the
Borrower and occurring after the date of such sale).

 

22

--------------------------------------------------------------------------------



 

“Excluded Liabilities” means (i) with respect to the Borrower, Equityholder or
Servicer, contingent obligations of such Person consisting of customary and
non-accrued indemnification, expenses, reimbursement or similar obligations
contained in its organizational documents or Underlying Instruments to the
extent reasonable and customary, including obligations to partners, managers,
agents, custodians, trustees, deposit banks, letter of credit issuers, escrow
agents and co-lenders and not otherwise prohibited hereunder and
(ii) obligations under hedging agreements of the type entered into pursuant to
Section 10.06.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Obligations pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Obligations (other than pursuant to Section 17.16) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 4.3, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.3(f) and
(d) any U.S. withholding Taxes imposed under FATCA.

 

“Executive Officer” means, with respect to the Borrower, the Servicer or the
Equityholder, the Chief Executive Officer, the Chief Operating Officer of such
Person or any other Person included on the incumbency certificate of the
Borrower, Servicer or Equityholder, as applicable, delivered pursuant to
Section 6.1(g) and, with respect to any other Person, the President, Chief
Financial Officer or any Vice President.

 

“Facility Agent” has the meaning set forth in the Preamble.

 

“Facility Amount” means (a) prior to the end of the Revolving Period,
$100,000,000,150,000,000, unless this amount is permanently reduced pursuant to
Section 2.5 or increased pursuant to Section 2.8, in which event it means such
lower or higher amount and (b) from and after the end of the Revolving Period,
the aggregate principal amount of all the Advances outstanding.

 

“Facility Termination Date” means the earliest of (i) the date that is five
years after the Effective Date, (ii) the date on which the term of the
Equityholder’s existence ends and (iii) the effective date on which the facility
hereunder is terminated pursuant to Section 13.2.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental

 

23

--------------------------------------------------------------------------------



 

agreement entered into in connection with such sections of the Code and any
legislation, law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement.

 

“Federal Funds Rate” means, for any period, the greater of (a) 0.0% and (b) a
fluctuating rate per annum equal for each day during such period to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Facility Agent from three federal funds brokers of recognized
standing selected by it.

 

“Fee Letter” has the meaning set forth in Section 8.4.

 

“Fees” has the meaning set forth in Section 8.4.

 

“FILO Loan” means any Loan that (i) becomes, by its terms, subordinate in right
of payment to one or more other obligations of the related Obligor, in each case
issued under the same Underlying Instruments as such Loan, in any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings,
(ii) is secured by a pledge of collateral, which security interest is validly
perfected and first priority under Applicable Law (subject to liens permitted
under the applicable Underlying Instruments that are reasonable for similar
loans, and liens accorded priority by law in favor of any Official Body), and
(iii) the Servicer determines in good faith that the value of the collateral or
the enterprise value securing the Loan on or about the time of acquisition
equals or exceeds the outstanding principal balance of the Loan plus the
aggregate outstanding balances of all other loans of equal or higher seniority
secured by the same collateral; provided that any Loan that would otherwise be a
FILO Loan hereunder but has, as of the most recent Determination Date, (x) a
Leverage Multiple that attaches below 1.25x or (y) leverage comprising of less
than 25% of leverage of a FILO Loan, shall be deemed to be a First Lien Loan for
all purposes hereunder; provided, further, that any Loan that would otherwise be
a FILO Loan hereunder but has, as of the most recent Determination Date, a
Leverage Multiple that attaches in excess of 2.5x shall be deemed to be a Second
Lien Loan for all purposes hereunder.

 

“First Lien Loan” means any Loan that (i) is not (and is not permitted by its
terms become) subordinate in right of payment to any obligation of the related
Obligor in any bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceedings, (ii) is secured by a pledge of specified collateral,
which security interest is validly perfected and first priority under Applicable
Law (subject to liens permitted under the applicable Underlying Instruments, and
liens accorded priority by law in favor of any Official Body), and (iii) the
Servicer determines in good faith that the value of the collateral or the
enterprise value securing the Loan on or about the time of origination or
acquisition equals or exceeds the outstanding principal balance of the Loan plus
the aggregate outstanding balances of all other loans of equal or higher
seniority secured by the same collateral.

 

“Fitch” means Fitch Ratings, Inc., Fitch Ratings Ltd. and their subsidiaries,
including Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor
thereto.

 

24

--------------------------------------------------------------------------------



 

“Fixed Rate Collateral Obligation” means any Collateral Obligation that bears a
fixed rate of interest.

 

“Floating Rate Note” means a floating rate note issued pursuant to an indenture
or equivalent document by a corporation, partnership, limited liability company,
trust or other person that is secured by a first or second priority perfected
security interest or lien in or on specified collateral securing the issuer’s
obligations under such note.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“FRS Board” means the Board of Governors of the Federal Reserve System and, as
applicable, the staff thereof.

 

“Funding Date” means any Advance Date or any Reinvestment Date, as applicable.

 

“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of any day.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. § 172.101, materials defined as
hazardous pursuant to § 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, flammable, explosive or
radioactive materials, hazardous or toxic wastes or substances, lead-based
materials, petroleum or petroleum distillates or asbestos or material containing
asbestos, polychlorinated biphenyls, radon gas, urea formaldehyde and any
substances classified as being “in inventory”, “usable work in process” or
similar classification that would, if classified as unusable, be included in the
foregoing definition.

 

“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.

 

“Hedge Counterparty” means (a) DBNY and its affiliates and (b) any other entity
that (i) on the date of entering into any Hedge Transaction (x) is an interest
rate swap dealer that has been approved in writing by the Facility Agent, and
(y) has a long-term unsecured debt rating of not less than “A” by S&P, not less
than “A2” by Moody’s and not less than “A” by Fitch (if such entity is rated by
Fitch) (the “Long-term Rating Requirement”) and a short-term unsecured debt
rating of not less than “A-1” by S&P, not less than “P-1” by Moody’s and not
less than “Fl” by Fitch (if such entity is rated by Fitch) (the “Short-term
Rating Requirement”), and (ii) in a Hedging Agreement (x) consents to the
assignment hereunder of the Borrower’s rights under the Hedging Agreement to the
Facility Agent on behalf of the Secured Parties and (y) agrees that in the event
that Moody’s, S&P or Fitch reduces its long-term unsecured debt rating below the
Long-term Rating Requirement or reduces it short-term debt rating below the
Short-term Rating Requirement, it shall either collateralize its obligations in
a manner reasonably satisfactory to the Facility Agent, or transfer its rights
and obligations under each Hedging Agreement (excluding, however, any right to
net payments or Hedge Breakage Costs under any Hedge Transaction, to the extent
accrued to such date or to accrue thereafter and owing to the transferring Hedge
Counterparty as of the date of such transfer) to another entity that meets the
requirements of clauses (b)(i) and (b)(ii) hereof.

 

25

--------------------------------------------------------------------------------



 

“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 10.6 and is
governed by a Hedging Agreement.

 

“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”

 

“Increased Costs” means, collectively, any increased cost, loss or liability
owing to the Facility Agent and/or any other Affected Person under Article V.

 

“Indebtedness” means, with respect to any Person, as of any day, without
duplication: (i) all obligations of such Person for borrowed money; (ii) all
obligations of such Person evidenced by bonds, debentures, notes, deferrable
securities or other similar instruments; (iii) all obligations of such Person to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business; (iv) all obligations of such
Person as lessee under capital leases; (v) all non-contingent obligations of
such Person to reimburse or prepay any bank or other Person in respect of
amounts paid under a letter of credit, banker’s acceptance or similar
instrument; (vi) all debt of others secured by a Lien on any asset of such
Person, whether or not such debt is assumed by such Person; and (vii) all debt
of others guaranteed by such Person and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss (in each case excluding any
unfunded commitments of the Borrower with respect to any Variable Funding
Asset).

 

“Indemnified Amounts” has the meaning set forth in Section 16.1.

 

“Indemnified Party” has the meaning set forth in Section 16.1.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.

 

“Independent Member” means, if not the Independent Manager as of the Effective
Date, with respect to any Person, that such Person is an individual who has
prior experience as an independent director, independent manager, independent
limited partner or independent member with at least three years of employment
experience and who is provided by CT Corporation, Corporation Service Company,
Puglisi & Associates, National Registered Agents, Inc., Wilmington Trust
Company, Lord Securities Corporation or an Affiliate thereof or, if none of
those companies is then providing professional independent managers or members,
another nationally-recognized company reasonably approved by the Facility Agent,
in each case that is not

 

26

--------------------------------------------------------------------------------



 

an Affiliate of the Borrower and that provides professional independent
directors, managers, limited partners and/or members and other corporate
services in the ordinary course of its business, and which individual is duly
appointed as an Independent Member and is not, and has never been, and will not
while serving as Independent Member be, any of the following:

 

(a)                                 a member, partner, equityholder, manager,
director, officer or employee of the Borrower, the Equityholder, any of their
respective equityholders or Affiliates or any other single purpose bankruptcy
remote entity managed or controlled by the Servicer or any of its Affiliates
(other than his or her service as an Independent Manager of the Borrower);

 

(b)                                 a creditor, supplier or service provider
(including provider of professional services) to the Borrower, the Equityholder,
or any of their respective equityholders or Affiliates (other than (x) his or
her service as an Independent Manager of the Borrower and (y) a
nationally-recognized company that routinely provides professional independent
directors, managers, limited partners and/or members and other corporate
services to the Borrower, the Equityholder or any of their respective Affiliates
in the ordinary course of its business);

 

(c)                                  a family member of any such member,
partner, equityholder, manager, director, officer, employee, creditor, supplier
or service provider; or

 

(d)                                 a Person that controls (whether directly,
indirectly or otherwise) any of (a), (b) or (c) above.

 

“Insolvency Event” means, with respect to any Person, (a) the entry of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable federal or state bankruptcy, winding-up, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, or the commencement of an involuntary case
under the federal bankruptcy laws, as now or hereinafter in effect, or another
present or future federal or state bankruptcy, insolvency or similar law and
such case is not dismissed within 45 days; (b) the commencement by such Person
of a voluntary case under any applicable federal or state bankruptcy, insolvency
or other similar law now or hereafter in effect, or the consent by such Person
to the entry of an order for relief in an involuntary case under any such law,
or the consent by such Person to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
such Person shall admit in writing its inability to pay its debts as such debts
become due, or the taking of action by such Person in furtherance of any of the
foregoing or (c) any analogous procedure or step is taken in any jurisdiction to
which such Person is subject.

 

“Interest Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
191244-201, which is created and maintained on the books and records of the
Securities Intermediary entitled “Interest Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

 

27

--------------------------------------------------------------------------------



 

“Interest Collections” means, with respect to the Collateral following the
applicable Cut-Off Date, (i) all payments and collections owing to or received
by the Borrower in its capacity as lender and attributable to interest on any
Collateral Obligation or other Collateral, including scheduled payments of
interest and payments of interest relating to principal prepayments, all
guaranty payments attributable to interest and proceeds of any liquidations,
sales, dispositions or securitizations attributable to interest on such
Collateral Obligation or other Collateral, (ii) all periodic payments received
by the Borrower pursuant to any Hedging Agreement (other than the notional
amount received upon the early termination of any Hedge Transaction or any
portion thereof), (iii) any commitment, ticking, upfront, underwriting,
origination or amendment fees received in respect of any Collateral Obligation
and (iv) the earnings on Interest Collections in the Collection Account that are
invested in Permitted Investments, in each case other than Retained Interests;
provided that, any amounts received after the end of the Revolving Period in
respect of any Defaulted Collateral Obligation will constitute Principal
Collections (and not Interest Collections) until the aggregate of all
collections in respect of such Defaulted Collateral Obligation since it became a
Defaulted Collateral Obligation equals the outstanding principal balance of such
Loan at the time it became a Defaulted Collateral Obligation.

 

“Interest Rate” means, for any Accrual Period and any Lender, a rate per annum
equal to the sum of (a) the Applicable Margin and (b) the Cost of Funds Rate for
such Accrual Period and such Lender.

 

“Investment Manager” has the meaning set forth in Section 10.21(c).

 

“IRS” means the United States Internal Revenue Service.

 

“Lender” means each Conduit Lender, each Committed Lender and each Uncommitted
Lender, as the context may require.

 

“Lender Group” means each Lender and related Agent from time to time party
hereto.

 

“Leverage Multiple” means, with respect to any Collateral Obligation for the
most recent relevant period of time for which the Borrower has received the
financial statements of the relevant Obligor, the ratio of (i) Indebtedness of
the relevant Obligor (other than Indebtedness of such Obligor that is junior in
terms of payment or lien subordination (including unsecured Indebtedness) to
Indebtedness of such Obligor held by the Borrower) less unrestricted cash of the
relevant Obligor to (ii)(x) if such Collateral Obligation is a Multiple of
Recurring Revenue Loans, Revenue of such Obligor or (y) otherwise, EBITDA of
such Obligor.

 

“LIBOR Rate” shall mean, with respect to any Accrual Period, the greater of
(a) 0.0% and (b) the rate per annum shown by the Bloomberg Professional Service
as the London interbank offered rate for deposits in Dollars for a period equal
to three (3) months as of 11:00 a.m., London time, two Business Days prior to
the first day of such Accrual Period; provided, that in the event no such rate
is shown, the LIBOR Rate shall be the rate per annum based on the rates at which
Dollar deposits for a period equal to three (3) months are displayed on
page “LIBOR” of the Reuters Monitor Money Rates Service or such other page as
may replace the LIBOR page on that service for the purpose of displaying London
interbank offered rates of major banks as of 11:00 a.m., London time, two
Business Days prior to the first day of such Accrual Period (it being

 

28

--------------------------------------------------------------------------------



 

understood that if at least two such rates appear on such page, the rate will be
the arithmetic mean of such displayed rates); provided, further, that in the
event fewer than two such rates are displayed, or if no such rate is relevant,
the LIBOR Rate shall be a rate per annum at which deposits in Dollars are
offered by the principal office of the Facility Agent in London, England to
prime banks in the London interbank market at 11:00 a.m. (London time) two
Business Days before the first day of such Accrual Period for delivery on such
first day and for a period equal to three (3) months.

 

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including Tax liens, mechanics’ liens and any liens
that attach by operation of law.

 

“Loan” means any commercial loan.

 

“Loan Register” has the meaning set forth in Section 15.5(a).

 

“Loan Registrar” has the meaning set forth in Section 15.5(a).

 

“Make-Whole Fee” has the meaning set forth in the Fee Letter.

 

“Margin Stock” means “Margin Stock” as defined under Regulation U issued by the
FRS Board.

 

“Master Participation Agreement” means the Master Participation and Assignment
Agreement dated as of the Effective Date between the Borrower and the
Equityholder, as participation seller.

 

“Material Action” means an action to institute proceedings to have the Borrower
be adjudicated bankrupt or insolvent, to file any insolvency case or proceeding,
to institute proceedings under any applicable insolvency law, to seek relief
under any law relating to relief from debts or the protection of debtors, or
consent to the institution of bankruptcy or insolvency proceedings against the
Borrower or file a petition seeking, or consent to, reorganization or relief
with respect to the Borrower under any applicable federal or state law relating
to bankruptcy, or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Borrower or a
substantial part of its property, or make any assignment for the benefit of
creditors of the Borrower, or admit in writing the Borrower’s inability to pay
its debts generally as they become due, or take action in furtherance of any
such action.

 

“Material Adverse Effect” means a material adverse effect on:  (a) the assets,
operations, properties, financial condition, or business of the Borrower or the
Servicer; (b) the ability of the Borrower or the Servicer to perform its
obligations under this Agreement or any of the other Transaction Documents;
(c) the validity or enforceability of this Agreement, any of the other
Transaction Documents, or the rights and remedies of the Secured Parties
hereunder or thereunder taken as a whole; or (d) on the collateral assignments
and security interests granted by the Borrower in this Agreement.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, any Underlying Instrument governing a Collateral Obligation
executed or effected on or after the related Cut-Off Date which:

 

29

--------------------------------------------------------------------------------



 

(a)                                 reduces or forgives any or all of the
principal amount due under such Collateral Obligation;

 

(b)                                 (i) waives one or more interest payments,
(ii) permits any interest due in cash to be deferred or capitalized and added to
the principal amount of such Collateral Obligation (other than any deferral or
capitalization already allowed by the terms of any Deferrable Collateral
Obligation as of the related Cut-Off Date) or (iii) reduces the spread or coupon
payable on such Collateral Obligation; provided that no such reduction of 10% or
less shall constitute a Material Modification if (x) the Servicer certifies that
such reduction results solely from an increase in the credit quality of the
related Obligor and (y) no more than two (2) such reductions have occurred with
respect to such Collateral Obligation;

 

(c)                                  contractually or structurally subordinates
such Collateral Obligation by operation of (i) any priority of payment
provisions, (ii) turnover provisions, (iii) the transfer of assets in order to
limit recourse to the related Obligor or (iv) the granting of Liens (other than
by the granting of Permitted Liens) on any of the collateral securing such
Collateral Obligation, each that requires the consent of the Borrower or any
lenders thereunder;

 

(d)                                 either (i) extends the maturity date of such
Collateral Obligation past the maturity date as of the related Cut-Off Date or
(ii) extends the amortization schedule with respect thereto;

 

(e)                                  substitutes, alters or releases (other than
by the granting of Permitted Liens) the Related Security securing such
Collateral Obligation and such substitution, alteration or release, individually
or in the aggregate and as determined in the Facility Agent’s sole discretion,
materially and adversely affects the value of such Collateral Obligation;

 

(f)                                   results in any less financial information
in respect of reporting frequency, scope or otherwise being provided with
respect to the related Obligor or reduces the frequency or total number of any
appraisals required thereunder that, in each case, has an effect on the ability
of the Servicer or the Facility Agent (as determined by the Facility Agent in
its reasonable discretion) to make any determinations or calculations required
or permitted hereunder;

 

(g)                                  amends, waives, forbears, supplements or
otherwise modifies in any way the definition of “permitted lien” or
“indebtedness” (or any similar term) in a manner that is materially adverse to
any Lender;

 

(h)                                 results in any change in the currency or
composition of any payment of interest or principal to any currency other than
that in which such Collateral Obligation was originally denominated;

 

(i)                                     with respect to an Asset Based Loan,
results in a material change (as determined by the Facility Agent in its
reasonable discretion) to or grants relief from the borrowing base or any
related definition;

 

(j)                                    other than with respect to a Multiple of
Recurring Revenue Loan, results in a change to the calculation of EBITDA for the
related Obligor;

 

30

--------------------------------------------------------------------------------



 

(k)           with respect to a Multiple of Recurring Revenue Loan, results in a
change to the measurement of Revenue as it relates to the underlying loan
covenants for the related Obligor; or

 

(l)            results in any materially less financial information in respect
of reporting frequency, scope or otherwise being provided with respect to the
related Obligor (as determined by the Facility Agent in its reasonable
discretion) or reduces the frequency or total number of any appraisals required
thereunder, in each case except where expressly permitted under the related
Underlying Instruments as of the related Cut-Off Date; provided that any failure
to provide timely quarterly or annual financial statements or, in the case of an
Asset Based Obligation, any reduction of the frequency of less than quarterly or
total number of any appraisals required thereunder, in each case will be deemed
to be material.

 

“Maximum Availability” means, as of any date of determination, the difference of
(i) the Facility Amount minus (ii) the balance of all unfunded Advances approved
but not yet funded minus (iii) the Aggregate Unfunded Amount plus (iv) all
amounts on deposit in the Unfunded Exposure Account, each as of such date of
determination.

 

“Maximum Portfolio Advance Rate” means on any date of determination that occurs,
the percentage corresponding to the applicable Diversity Score as set forth in
the table below:

 

Diversity Score
(on such date)

 

Maximum
Portfolio Advance
Rate (Non-First
Lien Loans are less
than or equal to
25% of the Excess
Concentration
Measure)

 

Maximum
Portfolio Advance
Rate (Non-First
Lien Loans are
greater than 25%
of the Excess
Concentration
Measure)

 

Less than 10

 

50.0

%

45.0

%

Greater than or equal to 10 and less than 15

 

60.0

%

50.0

%

Greater than or equal to 15 and less than 20

 

65.0

%

55.0

%

Greater than or equal to 20

 

67.5

%

60.0

%

 

“Maximum Weighted Average Life Test” means a test that will be satisfied on any
date of determination if the Weighted Average Life of all Eligible Collateral
Obligations included in the Collateral is less than or equal to 6.0 years.

 

“Measurement Date” means each of the following, as applicable:  (i) the
Effective Date; (ii) each Determination Date; (iii) each Funding Date; (iv) the
date of any repayment or prepayment pursuant to Section 2.4; (v) the date that
the Servicer has actual knowledge of the occurrence of any Revaluation Event
with respect to any Collateral Obligation; (vi) the date of any optional
repurchase or substitution pursuant to Section 7.11; (vii) the last date of the
Revolving Period; (viii) the date of any Optional Sale, (ix) to the extent not
covered by another clause of this definition, the date of any change to the
Aggregate Unfunded Amount and (x) each date on which the Facility Agent amends a
Discount Factor pursuant to Section 2.7.

 

31

--------------------------------------------------------------------------------



 

“Minimum Diversity Test” means a test that will be satisfied on any date of
determination if the Diversity Score of all Eligible Collateral Obligations
included in the Collateral is equal to or greater than (x) 6, during the Ramp-up
Period and (y) 10, thereafter.

 

“Minimum Equity Test” means (i) prior to the earlier to occur of (a) the
three-month anniversary of the Effective Date or (b) the first date on which the
Diversity Score equals or exceeds 20, as of any day during such time period, the
Effective Equity, on such day, equals or exceeds the greater of (a) the sum of
the Principal Balances of the four Obligors of Collateral Obligations
constituting the highest aggregate Principal Balances and (b) $30,000,000 and
(ii) thereafter, as of any day, the Effective Equity, on such day, equals or
exceeds the greater of (a) the sum of the Principal Balances of the five
Obligors of Collateral Obligations constituting the highest aggregate Principal
Balances and (b) $40,000,000.

 

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any date of determination if the Weighted Average Coupon of all Eligible
Collateral Obligations (including, for any Deferrable Collateral Obligation,
only the required current cash pay interest thereon) that are Fixed Rate
Collateral Obligations included in the Collateral on such date is equal to or
greater than 6.0%.

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any date of determination if the Weighted Average Spread of all Eligible
Collateral Obligations included in the Collateral on such date is equal to or
greater than 5.0%.

 

“Monthly Report” means a monthly report in the form of Exhibit D prepared as of
the close of business on each Reporting Date.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Multiemployer Plan” shall mean a multiemployer plan, as defined in
Section 3(37) or Section 4001(a)(3) of ERISA, as applicable, in respect of which
the Borrower or any ERISA Affiliate has or could have any obligation or
liability, contingent or otherwise.

 

“Multiple of Recurring Revenue Loan” means any Loan that is structured based on
a multiple of the related Obligor’s Revenue.

 

“Non-First Lien Loan” means any Eligible Collateral Obligation that is not a
First Lien Loan.

 

“Non-Sustainable Obligor” means any Obligor (a) currently engaged (i) in
activities within or in close proximity to World Heritage Sites that might
impact the outstanding universal values of the site as defined by UNESCO,
(ii) in activities located in or involving the clearing of primary tropical
moist forests, illegal logging or uncontrolled and/or illegal use of fire
(iii) as an upstream producer and / or processor of palm oil and palm fruit
products that is not a member or certified in accordance with the Roundtable on
Sustainable Palm Oil (“RSPO”) or time-bound committed toward RSPO certification,
(iv) in expanding an existing or developing a new coal-fired power irrespective
of location, (v) in developing greenfield thermal coal mining, or (vi) in using
mountain top removal as an extraction method in mining or (b) in relation to
which there is evidence of child or forced labor in accordance with
international labor conventions or other human rights violations

 

32

--------------------------------------------------------------------------------



 

such as slavery, forced or compulsory labor and human trafficking as defined by
the Modern Slavery Act 2015.

 

“Note” means a promissory grid note, in the form of Exhibit A, made payable to
an Agent on behalf of the related Lender Group.

 

“Note Agent” has the meaning set forth in Section 14.1.

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders, the Agents, the Collateral Agent, the Collateral Custodian, the
Securities Intermediary, the Facility Agent or any other Affected Person or
Indemnified Party arising under or in connection with this Agreement, the Notes
and each other Transaction Document.

 

“Obligor” means any Person that owes payments under any Collateral Obligation
and, solely for purposes of calculating the Excess Concentration Amount pursuant
to clause (b) or (c) of the definition thereof, any Obligor that is an Affiliate
of another Obligor shall be treated as the same Obligor; provided that for
purposes of this definition, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common financial sponsor.

 

“Obligor Information” means, with respect to any obligor, (i) the legal name,
address and organizational chart and, if available to the Servicer using
commercially reasonable efforts, tax identification number of such Obligor,
(ii) the jurisdiction in which such Obligor is domiciled, (iii) the audited
financial statements for the three prior fiscal years of such Obligor, (iv) the
Servicer’s investment committee memo with respect to the Obligor and the related
Collateral Obligation, (v) the annual report for the most recent fiscal year of
such Obligor, (vi) a company forecast of such Obligor including plans related to
capital expenditures, (vii), the business model, company strategy and names of
known peers of such Obligor, (viii) the shareholding pattern and details of the
management team of such Obligor, (ix) details of any banking facilities and the
debt maturity schedule of such Obligor and (x) such other information reasonably
available to the Servicer as the Facility Agent may reasonably request;
provided, that the foregoing shall not be required separately to the extent that
any such items have been previously delivered in connection with the investment
committee memo delivered pursuant to clause (iv) above; provided, further, that
to the extent any of the above information is unavailable, the Servicer shall
notify the Facility Agent of such missing information, and the Facility Agent
may, in its sole discretion, provide a waiver with respect to such information.

 

“OFAC” has the meaning set forth in Section 9.30(a).

 

“Officer’s Certificate” means a certificate signed by an Executive Officer.

 

“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 

“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel reasonably acceptable to the
Facility Agent.

 

33

--------------------------------------------------------------------------------



 

“Optional Sale” has the meaning set forth in Section 7.10.

 

“Original Effective LTV” means, with respect to any Collateral Obligation, the
Effective LTV of such Collateral Obligation as calculated by the Servicer and
approved by the Facility Agent (which may include a normalized revolving loan
assumption on any unfunded revolving loan) in accordance with the definition of
Effective LTV and the definitions used therein and set forth in the related
Approval Request; provided that, after an Effective LTV is included in the
Pre-Approved List as the “Original Effective LTV” for a Collateral Obligation,
such Effective LTV shall be the “Original Effective LTV” for subsequent
purchases of such Collateral Obligation.

 

“Original Leverage Multiple” means, with respect to any Collateral Obligation,
the Leverage Multiple applicable to such Collateral Obligation as calculated by
the Servicer (and, to the extent set forth in the Asset Approval Request,
approved by the Facility Agent in the related Asset Approval Notice) in
accordance with the definition of Leverage Multiple and the definitions used
therein and set forth in the related Approval Request; provided that, after a
Leverage Multiple is included in the Pre-Approved List as the “Original Leverage
Multiple” for a Collateral Obligation, such Leverage Multiple shall be the
“Original Leverage Multiple” for subsequent purchases of such Collateral
Obligation.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in the Obligations or any
Transaction Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, mortgage, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Transaction Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment.

 

“Participant” has the meaning set forth in Section 15.9(a).

 

“Participant Register” has the meaning set forth in Section 15.9(c).

 

“Participation Interest” means a participation interest in a loan that would, at
the time of acquisition or the Borrower’s commitment to acquire the same,
satisfy each of the following criteria: (i) such participation would constitute
an Eligible Collateral Obligation were it acquired directly, (ii) the seller of
the participation is the lender on the subject loan, (iii) the aggregate
participation in the loan does not exceed the principal amount or commitment of
such loan, (iv) such participation does not grant, in the aggregate, to the
participant in such participation a greater interest than the seller holds in
the loan or commitment that is the subject of the participation, (v) the entire
purchase price for such participation is paid in full at the time of its
acquisition, and (vi) the participation provides the participant all of the
economic benefit and risk of the whole or part of the loan or commitment that is
the subject of the loan participation.

 

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

 

34

--------------------------------------------------------------------------------



 

“Permitted Gaming Industry” means an industry in respect of which the following
conditions must be satisfied:

 

(a)           the Obligor or any of its Affiliates hold the required licenses
for the jurisdiction and are in compliance with the applicable local gaming,
betting and gambling legislation and regulation; and

 

(b)           the Obligor or any of its Affiliates have satisfactory
anti-financial crime policies (including anti-money laundering and anti-bribery
and corruption) in place which satisfy the applicable policies of the Servicer.

 

“Permitted Investment” means, at any time:

 

(a)           direct interest-bearing obligations of, and interest-bearing
obligations guaranteed as to timely payment of principal and interest by, the
United States or any agency or instrumentality of the United States, the
obligations of which are backed by the full faith and credit of the United
States;

 

(b)           demand or time deposits in, certificates of deposit of, demand
notes of, or bankers’ acceptances issued by any depository institution or trust
company organized under the laws of the United States or any State thereof
(including any federal or state branch or agency of a foreign depository
institution or trust company) and subject to supervision and examination by
federal and/or state banking authorities (including, if applicable, the
Collateral Agent, the Collateral Custodian, the Securities Intermediary or
Facility Agent or any agent thereof acting in its commercial capacity);
provided, that the short-term unsecured debt obligations of such depository
institution or trust company at the time of such investment, or contractual
commitment providing for such investment, are rated at least “A-1” by Standard &
Poor’s and “P-1” by Moody’s;

 

(c)           commercial paper that (i) is payable in Dollars and (ii) is rated
at least “A-1” by Standard & Poor’s and “P-1” by Moody’s; or

 

(d)           shares or other securities of non-United States registered money
market funds which funds have, at all times, credit ratings of “Aaa-mf” by
Moody’s and “AAAm” by Standard & Poor’s.

 

Permitted Investments may be purchased by or through the Collateral Agent or any
of its Affiliates.  All Permitted Investments shall be held in the name of the
Securities Intermediary.  No Permitted Investment shall have an “f”, “r”, “p”,
“pi”, “q”, “sf” or “t” subscript affixed to its Standard & Poor’s rating.  Any
such investment may be made or acquired from or through the Collateral Agent or
the Facility Agent or any of their respective affiliates, or any entity for whom
the Collateral Agent or the Facility Agent or any of their respective affiliates
provides services and receives compensation (so long as such investment
otherwise meets the applicable requirements of the foregoing definition of
Permitted Investment at the time of acquisition); provided, that notwithstanding
the foregoing clauses (a) through (d), unless the Borrower and the Servicer have
received the written advice of counsel of national reputation experienced in
such matters to the contrary (together with an Officer’s Certificate of the
Borrower or the Servicer to the Facility Agent and the Collateral Agent that the
advice specified in this definition has been received by the

 

35

--------------------------------------------------------------------------------



 

Borrower and the Servicer), Permitted Investments may only include obligations
or securities that constitute cash equivalents for purposes of the rights and
assets in paragraph (c)(8)(i)(B) of the exclusions from the definition of
“covered fund” for purposes of the Volcker Rule.

 

“Permitted Lien” means (i) the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties and Liens in favor of the Collateral Agent or the
Securities Intermediary permitted under Section 11.6, (ii) Liens for Taxes,
assessments or other governmental charges or levies if such Taxes, assessments
or other governmental charges or levies shall not at the time be due and payable
or if a Person shall currently be contesting the validity thereof in good faith
by appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of such Person, (iii) as to any Related
Security, Liens for mechanics’ or suppliers’ liens for services or materials
supplied, in either case, not yet due and payable or that are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been established in accordance with GAAP, (iv) as to
Related Security (1) the Lien in favor of the Borrower pursuant to the Sale
Agreement and (2) any Liens on the Related Security permitted pursuant to the
applicable Underlying Instruments, (v) as to agented Loans, Liens in favor of
the agent on behalf of all the lenders of the related Obligor, (vi) one or more
judgment Liens securing judgments and other proceedings not constituting an
Event of Default under Section 13.1(o) or a Servicer Default under clause (g) of
the definition thereof, (vii) restrictions on transfer with respect to any
Collateral Obligation permitted under clause (v) of the definition of “Eligible
Collateral Obligations” and (viii) restrictions on transfer with respect to any
Equity Security or Permitted Investment either imposed by law or contained in
the related Underlying Instruments.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.

 

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
that is subject to Title IV of ERISA, Section 412 and 430 of the Code, or
Section 302 of ERISA and in respect of which the Borrower or any ERISA Affiliate
(x) is (or, if such Plan were terminated, would under Section 4062 or
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA, or (y) has or could have any obligation or liability,
contingent or otherwise.

 

“Pre-Approved List” means the list of assets set forth on Schedule 7, which
schedule specifies, as to each listed asset, (a) the price at which such asset
may be purchased (or an agreed-upon) means of determining the price at which
such asset may be purchased by the Borrower, (b) the principal balance (or
related commitment) of such asset that may be purchased, (c) an agreed-upon
Discount Factor for such asset (which Discount Factor may be updated in
accordance with Section 2.7(b) if a Revaluation Event occurs with respect to
such asset), (d) the time period during which the Borrower may purchase such
asset including by way of a Participation Interest (which, unless otherwise
specified shall be thirty (30) days).

 

“Prepayment Fee” has the meaning set forth in the Fee Letter.

 

“Prepayment Make-Whole Premium” has the meaning set forth in the Fee Letter.

 

36

--------------------------------------------------------------------------------



 

“Prepayment Notice” has the meaning set forth in Section 2.4(b)(i).

 

“Principal Balance” means with respect to any Collateral Obligation as of any
date, the Purchase Price paid by the Borrower for such Collateral Obligation,
exclusive of (x) any deferred or capitalized interest on such Collateral
Obligation and (y) any unfunded amounts with respect to any Variable Funding
Asset; provided, that for purposes of calculating the “Principal Balance” of any
Deferrable Collateral Obligation, principal payments received on such Collateral
Obligation shall first be applied to reducing or eliminating any outstanding
deferred or capitalized interest; provided, further, that for purposes of the
calculation set forth in clause (f) of  the definition of Excess Concentration
Amount, the Principal Balance of each Variable Funding Asset shall also include
any unfunded commitment owed by the Borrower with respect thereto. The
“Principal Balance” of any Equity Security shall be zero.

 

“Principal Collections” means any and all amounts of collections received with
respect to the Collateral other than Interest Collections, including (but not
limited to) (i) all collections attributable to principal on such Collateral
(including any proceeds received by the Borrower as a result of exercising any
Warrant Asset at any time), (ii) all notional payments received by the Borrower
pursuant to any Hedging Agreement upon early termination of the related Hedge
Transaction or any portion thereof, (iii)  the earnings on Principal Collections
in the Collection Account that are invested in Permitted Investments, and
(iv) all Repurchase Amounts, in each case other than Retained Interests.

 

“Principal Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
191244-202, which is created and maintained on the books and records of the
Securities Intermediary entitled “Principal Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

 

“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

“Prohibited Defense Asset” means a Collateral Obligation in respect of which the
related Obligor’s primary direct business is the production or distribution of
antipersonnel landmines, cluster munitions, biological and chemical,
radiological and nuclear weapons or their Critical Components.

 

“Prohibited Industry” means with respect to any Obligor, its primary business is
(a) within an industry referred to in the definition of Prohibited Defense
Asset; (b) the manufacture of fully completed and operational assault weapons or
firearms; (c) in pornography or adult entertainment; or (d) in the gaming
industry (other than (i) a Permitted Gaming Industry or (ii) hospitality and/or
resorts development or the management thereof).

 

“Purchase Price” means, with respect to any Collateral Obligation, the greater
of (a) zero and (b) the actual price in Dollars paid by the Borrower for such
Collateral Obligation minus all collections attributable to principal on such
Collateral Obligation; provided that any Collateral

 

37

--------------------------------------------------------------------------------



 

Obligation acquired by the Borrower with a “Purchase Price” equal to or greater
than 97% (including, for the avoidance of doubt, in excess of 100%) shall be
deemed to have a “Purchase Price” equal to 100%.

 

“Qualified Substitute Arrangement” has the meaning set forth in Section 10.6(c).

 

“Ramp-up Period” means the period from and including the Effective Date to the
earlier of (i) the first date on which the Aggregate Eligible Collateral
Obligation Amount plus all Principal Collections on deposit in the Principal
Collection Account and the Unfunded Exposure Account equals the Target Portfolio
Amount and (ii) the nine-month anniversary of the Effective Date.

 

“Rating Agencies” means Standard & Poor’s and Moody’s.

 

“Recipient” means (a) the Facility Agent, (b) the Collateral Agent, (c) any
Agent, (d) any Lender and (e) any other recipient of a payment hereunder.

 

“Records” means the Collateral Obligation File for any Collateral Obligation and
all other documents, books, records and other information prepared and
maintained by or on behalf of the Borrower with respect to any Collateral
Obligation and the Obligors thereunder, including all documents, books, records
and other information prepared and maintained by the Borrower or the Servicer
with respect to such Collateral Obligation or Obligors.

 

“Reinvestment” has the meaning set forth in Section 8.3(b).

 

“Reinvestment Date” has the meaning set forth in Section 8.3(b).

 

“Reinvestment Request” has the meaning set forth in Section 8.3(b).

 

“Related Collateral Obligation” means any Collateral Obligation where any
Affiliate of the Borrower, Servicer or the Equityholder owns a Variable Funding
Asset pursuant to the same Underlying Instruments; provided that any such asset
will cease to be a Related Collateral Obligation once all commitments by such
Affiliate of the Borrower, Servicer or the Equityholder to make advances or fund
such Variable Funding Asset to the related Obligor expire or are irrevocably
terminated or reduced to zero.

 

“Related Committed Lender” means, with respect to any Uncommitted Lender, each
Committed Lender in its Lender Group.

 

“Related Property” means, with respect to a Collateral Obligation, any property
or other assets designated and pledged or mortgaged as collateral to secure
repayment of such Collateral Obligation, including, without limitation, any
pledge of the stock, membership or other ownership interests in the related
Obligor or its subsidiaries, all Warrant Assets with respect to such Collateral
Obligation and all proceeds from any sale or other disposition of such property
or other assets.

 

“Related Security” means, with respect to each Collateral Obligation:

 

(a)           all Warrant Assets and any Related Property securing a Collateral
Obligation, all payments paid to the Borrower in respect thereof and all monies
due, to become

 

38

--------------------------------------------------------------------------------



 

due and paid to the Borrower in respect thereof accruing after the applicable
Advance Date and all liquidation proceeds thereof;

 

(b)           all guaranties, indemnities and warranties, insurance policies,
financing statements and other agreements or arrangements of whatever character
from time to time supporting or securing payment of any such indebtedness;

 

(c)           all Collections with respect to such Collateral Obligation and any
of the foregoing;

 

(d)           any guarantees or similar credit enhancement for an Obligor’s
obligations under any Collateral Obligation, all UCC financing statements or
other filings relating thereto, including all rights and remedies, if any,
against any Related Security, including all amounts due and to become due to the
Borrower thereunder and all rights, remedies, powers, privileges and claims of
the Borrower thereunder (whether arising pursuant to the terms of such agreement
or otherwise available to the Borrower at law or in equity);

 

(e)           all Records with respect to such Collateral Obligation and any of
the foregoing; and

 

(f)            all recoveries and proceeds of the foregoing.

 

“REO Asset” means, with respect to any Collateral Obligation, any Related
Property that has been foreclosed on or repossessed from the current Obligor by
the Servicer, and is being managed by the Servicer on behalf of, and in the name
of, any REO Asset Owner, for the benefit of the Secured Parties and any other
equity holder of such REO Asset Owner.

 

“REO Asset Owner” has the meaning set forth in Section 7.12(a).

 

“REO Servicing Standard” has the meaning set forth in Section 7.12(a).

 

“Replacement Hedging Agreement” means one or more Hedging Agreements, which in
combination with all other Hedging Agreements then in effect, after giving
effect to any planned cancellations of any presently outstanding Hedging
Agreements satisfy the Borrower’s covenant contained in Section 10.6 to maintain
Hedging Agreements.

 

“Reporting Date” means, with respect to any Distribution Date, the Business Day
prior to such Distribution Date.

 

“Repurchase Amount” means, for any Warranty Collateral Obligation for which a
payment or substitution is being made pursuant to Section 7.11 as of any time of
determination, the sum of (i) an amount equal to the purchase price paid by the
Borrower for such Collateral Obligation (excluding purchased accrued interest
and original issue discount) less all payments of principal received in
connection with such Collateral Obligation since the date it was added to the
Collateral, (ii) any accrued and unpaid interest thereon since the last
Distribution Date and (iii) all Hedge Breakage Costs owed to any relevant Hedge
Counterparty for any termination of one or more Hedge Transactions, in whole or
in part, as required by the terms of any Hedging Agreement,

 

39

--------------------------------------------------------------------------------



 

incurred in connection with such payment or repurchase and the termination of
any Hedge Transactions in whole or in part in connection therewith.

 

“Repurchased Collateral Obligation” means, with respect to any Collection
Period, any Collateral Obligation as to which the Repurchase Amount has been
deposited in the Collection Account by or on behalf of the Borrower or the
Servicer, as applicable, on or before the immediately prior Reporting Date and
any Collateral Obligation purchased by the Equityholder pursuant to the Sale
Agreement as to which the Repurchase Amount has been deposited in the Collection
Account by or on behalf of the Equityholder.

 

“Request for Release and Receipt” means a form substantially in the form of
Exhibit F-2 completed and signed by the Servicer.

 

“Required Lenders” means, at any time, the Facility Agent and Lenders holding
aggregate Advances equal to 50% of all Advances outstanding or if there are no
Advances outstanding, Lenders holding aggregate Commitments equal to 50% of all
Commitments.

 

“Responsible Officer” means, with respect to (a) the Servicer or the Borrower,
its Chief Executive Officer, Chief Operating Officer, or any other officer or
employee of the Servicer or the Borrower directly responsible for the
administration or collection of the Collateral Obligations, (b) the Collateral
Agent or Collateral Custodian, any officer within the Corporate Trust Office,
including any director, vice president, assistant vice president or associate
having direct responsibility for the administration of this Agreement, who at
the time shall be such officers, respectively, or to whom any matter is referred
because of his or her knowledge of and familiarity with the particular subject,
or (c) any other Person, the President, any Vice-President or Assistant
Vice-President, Corporate Trust Officer or the Controller of such Person, or any
other officer or employee having similar functions.

 

“Restricted Information” has the meaning set forth in Section 10.21(b).

 

“Retained Economic Interest” has the meaning set forth in Section 10.21(a).

 

“Retained Interest” means, with respect to any Collateral Obligation included in
the Collateral, (a) such obligations to provide additional funding with respect
to such Collateral Obligation that have been retained by the other lender(s) of
such Collateral Obligation, (b) all of the rights and obligations, if any, of
the agent(s) under the Underlying Instruments, (c) any unused commitment fees
associated with the additional funding obligations that are being retained in
accordance with clause (a) above, and (d) any agency or similar fees associated
with the rights and obligations of the agent(s) that are being retained in
accordance with clause (b) above.

 

“Retention Requirements” means (i) Part 5 of the Capital Requirements Regulation
as supplemented by Commission Delegated Regulation (EU) No. 625/2014 of 13
March 2014 and Commission Implementing Regulation (EU) No. 602/2014 of 4
June 2014; (ii) any guidelines and related documents published from time to time
in relation thereto by the European Banking Authority (or successor agency or
authority) and adopted by the European Commission; and (iii) the guidelines and
related documents previously published in relation to the preceding risk
retention legislation by the European Banking Authority (and/or its predecessor,
the Committee of European Banking Supervisors) which as at the date hereof
continue to apply to the Capital

 

40

--------------------------------------------------------------------------------



 

Requirements Regulation, together with any amendments, supplements or revisions
thereto approved by the parties hereto for purposes of this definition, each to
the extent legally binding in the Member State of a Lender and in each case as
determined or imposed by any regulatory body having supervisory authority over
any Lender.

 

“Revaluation Diversion Event” means an event that shall occur (and be deemed
continuing at all times thereafter) if, at any time after the end of the
Revolving Period (a) the sum of all decreases in the Collateral Obligation
Amount (occurring as a result of (x) decreases in one or more Discount Factors
pursuant to Section 2.7(b) or (y) any Eligible Collateral Obligation becoming a
Defaulted Collateral Obligation on or after the last day of the Revolving
Period) after the end of the Revolving Period, first equals or exceeds (A) 10.0%
multiplied by (B) the Adjusted Aggregate Eligible Collateral Obligation Balance
as of the first Business Day after the end of the Revolving Period and (b) a
Revaluation Event shall occur with respect to two (2) or more Collateral
Obligations.

 

“Revaluation Event” means each occurrence of any of the following with respect
to any Collateral Obligation during the time such Collateral Obligation is
Collateral:

 

(a)                                 such Collateral Obligation becomes a
Defaulted Collateral Obligation;

 

(b)                                 the occurrence of a Material Modification
with respect to such Collateral Obligation that is not previously approved by
the Facility Agent (in its sole discretion);

 

(c)                                  the related Obligor fails to deliver to the
Borrower or the Servicer any financial reporting information (i) as required by
the Underlying Instruments of such Collateral Obligation (after giving effect to
the lesser of (x) thirty days and (y) any applicable grace period thereunder)
and (ii) no less frequently than quarterly;

 

(d)                                 with respect to any Enterprise Value Loan
that is not a Multiple of Recurring Revenue Loan, the Leverage Multiple with
respect to such Collateral Obligation increases by 1.00x or more over the
Original Leverage Multiple with respect to such Collateral Obligation;

 

(e)                                  with respect to any Asset Based Loan, the
Effective LTV of such Collateral Obligation increases by more than an amount
equal to 10% of the Original Effective LTV of such Collateral Obligation;

 

(f)                                   with respect to any Multiple of Recurring
Revenue Loan, the Leverage Multiple with respect to such Collateral Obligation
increases by 20% of the Original Leverage Multiple with respect to such
Collateral Obligation;

 

(g)                                  with respect to any Multiple of Recurring
Revenue Loan, the related Obligor’s last quarter annualized Revenue is less than
$15,000,000 calculated using the most recent financial information of such
Obligor received by the Borrower (or otherwise available to the Borrower with
respect to such Obligor);

 

(h)                                 with respect to any Asset Based Loan,
(A) the Borrower fails (or fails to cause the Obligor to) retain an Approved
Valuation Firm to re-calculate the Appraised Value of (x) with respect to any
such Asset Based Loan that has intellectual property, equipment or real
property, as

 

41

--------------------------------------------------------------------------------



 

the case may be, in its borrowing base, the collateral securing such Asset Based
Loan at least once every twelve (12) months that such Loan is included in the
Collateral (subject to a 30 day grace period with respect to any such review)
and (y) with respect to all other Asset Based Loans included in the Collateral,
the collateral securing such Loan at least once every six (6) months that such
Loan is included in the Collateral (subject to a 30 day grace period with
respect to any such review) or (B) the Borrower (or the related Obligor, as
applicable) changes the Approved Valuation Firm with respect to any Asset Based
Loan that or the related Approved Valuation Firm changes the metric for valuing
the collateral of such Loan, each without the written approval of the Facility
Agent; or

 

(i)                                     with respect to any Discounted
Collateral Obligation, the Collateral Market Value of such Collateral Obligation
(as determined by the Servicer in accordance with the Servicing Standard) has
decreased by more than ten (10) percentage points (measured against the par
amount of such Collateral Obligation) from the market price of such Collateral
Obligation on the relevant Cut-Off Date;

 

(j)                                    such Collateral Obligation ceases to have
either (x) a public rating by Standard & Poor’s of “CCC-” or above or (y) a
Moody’s probability of default rating (as published by Moody’s) of “Caa3” or
above;

 

(k)                                 such Collateral Obligation is the subject of
an offer, exchange or tender by the related Obligor; or

 

(l)                                     if such Collateral Obligation is a
Participation Interest (excluding Assigned Participation Interests for up to
forty-five (45) Business Days immediately following the Effective Date), the
seller thereof ceases to have (x) long-term unsecured ratings of at least “Baa1”
by Moody’s and “BBB+” by S&P and (y) short-term unsecured ratings of at least
“A-1” by S&P and “P-1” by Moody’s or on the applicable Asset Approval Request
unless waived by the Facility Agent, in its sole discretion.

 

“Revenue” means, with respect to any Collateral Obligations that are Multiple of
Recurring Revenue Loans, the definition of annualized recurring revenue used in
the Underlying Instruments for each such Collateral Obligation, or any
comparable definition for “Revenue” or “Adjusted Revenue” in the Underlying
Instruments for each such Collateral Obligation; provided that if there is no
such definition in the Underlying Instruments, revenue for the related Obligor
and any of its parents or Subsidiaries that are obligated with respect to such
Collateral Obligation pursuant to its Underlying Instruments (determined on a
consolidated basis without duplication in accordance with GAAP) for the most
recent four fiscal quarter period for which financial statements have been
delivered.

 

“Revolving Loan” means a Collateral Obligation that specifies a maximum
aggregate amount that can be borrowed by the related Obligor and permits such
Obligor to re-borrow any amount previously borrowed and subsequently repaid
during the term of such Collateral Obligation.

 

“Revolving Period” means the period of time starting on the Effective Date and
ending on the earliest to occur of (i) the date that is three (3) years after
the Effective Date or, if such date is

 

42

--------------------------------------------------------------------------------



 

extended pursuant to Section 2.6, the date mutually agreed upon by the Borrower
and the Facility Agent, (ii) the date on which the Facility Amount is terminated
in full pursuant to Section 2.5, (iii) the occurrence of an Event of Default,
(iv) a default under the Constituent Documents of the Equityholder or the
Servicer or (v) the termination of the reinvestment period of the Equityholder.

 

“S&P Industry Classification” means the industry classifications set forth in
Schedule 2-B, as such industry classifications shall be updated at the option of
the Facility Agent in its sole discretion if S&P publishes revised industry
classifications.

 

“Sale Agreement” means the Sale and Contribution Agreement, dated as of the date
hereof, by and between the Equityholder, as seller, and the Borrower, as
purchaser.

 

“Sanction Target” has the meaning set forth in Section 9.30.

 

“Sanctions” has the meaning set forth in Section 9.30.

 

“Sanctioned Countries” has the meaning set forth in Section 9.30.

 

“Sanctions” has the meaning set forth in Section 9.30.

 

“Sanction Target” has the meaning set forth in Section 9.30.

 

“Schedule of Collateral Obligations” means the list or lists of Collateral
Obligations attached as Schedule 3 as the same may be updated by the Borrower
(or the Servicer on behalf of the Borrower) from time to time or to each Asset
Approval Request and each Reinvestment Request, as applicable.  Each such
schedule shall identify the assets that will become Collateral Obligations,
shall set forth such information with respect to each such Collateral Obligation
as the Borrower or the Facility Agent may reasonably require and shall
supplement any such schedules attached to previously delivered Asset Approval
Requests and Reinvestment Requests.

 

“Scheduled Collateral Obligation Payment” means each periodic installment
payable by an Obligor under a Collateral Obligation for principal and/or,
interest and/or unutilized/commitment fees (as applicable) in accordance with
the terms of the related Underlying Instrument.

 

“Second Lien Loan” means any Loan that (i) is not (and that by its terms is not
permitted to become) subordinate in right of payment to any other obligation of
the related Obligor other than a FILO Loan or First Lien Loan with respect to
the liquidation of such Obligor or the collateral for such Loan and (ii) is
secured by a valid second priority perfected Lien to or on specified collateral
securing the related Obligor’s obligations under the Loan, which Lien is not
subordinate to the Lien securing any other debt for borrowed money other than a
FILO Loan or a First Lien Loan on such specified collateral and any Permitted
Liens.

 

“Secured Parties” means, collectively, the Collateral Agent, the Collateral
Custodian, the Securities Intermediary, each Lender, the Facility Agent, each
Agent, each other Affected Person, Indemnified Party and Hedge Counterparty and
their respective permitted successors and assigns.

 

43

--------------------------------------------------------------------------------



 

“Securities Intermediary” means the Collateral Custodian, or any subsequent
institution acceptable to the Facility Agent at which the Accounts are kept.

 

“Servicer” means initially New Mountain Finance Corporation or any successor
servicer appointed pursuant to this Agreement.

 

“Servicer Default” means the occurrence of one of the following events:

 

(a)                                 any failure by the Servicer to deposit or
credit, or to deliver for deposit, in the Collection Account any amount required
hereunder to be so deposited, credited or delivered or to make any required
distributions therefrom and, in each case, the same continues unremedied for a
period of (i) if such failure is solely the result of an administrative error,
two (2) Business Days or (ii) otherwise, one (1) Business Day;

 

(b)                                 failure on the part of the Servicer duly to
observe or to perform in any respect any other covenant or agreement of the
Servicer set forth in this Agreement which failure continues unremedied for a
period of 30 days after the date on which written notice of such failure shall
have been given to the Servicer by the Borrower, the Collateral Agent or the
Facility Agent;

 

(c)                                  the occurrence of an Insolvency Event with
respect to the Servicer;

 

(d)                                 any representation, warranty or statement of
the Servicer made in this Agreement or any certificate, report or other writing
delivered pursuant hereto shall prove to be false or incorrect as of the time
when the same shall have been made or deemed made (i) which incorrect
representation, warranty or statement has a material and adverse effect on
(1) the validity, enforceability or collectability of this Agreement or any
other Transaction Document or (2) the rights and remedies of any Secured Party
with respect to matters arising under this Agreement or any other Transaction
Document, and (ii) within 30 days after written notice thereof shall have been
given to the Servicer by the Borrower, the Collateral Agent or the Facility
Agent, the circumstance or condition in respect of which such representation,
warranty or statement was incorrect shall not have been eliminated or otherwise
cured;

 

(e)                                  the occurrence of an Event of Default;

 

(f)                                   the failure of the Servicer to make any
payment when due (after giving effect to any related grace period) under one or
more agreements for borrowed money to which it is a party in an aggregate amount
in excess of $5,000,000, individually or in the aggregate; or (ii) the
occurrence of any event or condition that has resulted in or permits the
acceleration of such recourse debt, whether or not waived;

 

(g)                                  the rendering against the Servicer of one
or more final, non-appealable judgments, decrees or orders for the payment of
money in excess of $5,000,000, individually or in the aggregate, and the
continuance of such judgment, decree or order unsatisfied and in effect for any
period of more than sixty (60) consecutive days without a stay of execution;

 

(h)                                 a Change of Control occurs;

 

(i)                                     New Mountain Finance Corporation ceases
to be the Servicer; or

 

44

--------------------------------------------------------------------------------



 

(j)                                    New Mountain Finance Advisers BDC, L.L.C.
or an Affiliate thereof ceases to be the investment manager of the Servicer.

 

“Servicer Expenses” means any accrued and unpaid expenses (including reasonable
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Servicer under the Transaction Documents.

 

“Servicing Standard” means, with respect to any Collateral Obligations, to
service and administer such Collateral Obligations on behalf of the Borrower for
the benefit of the Secured Parties in accordance with the Underlying Instruments
and all customary and usual servicing practices which are consistent with the
higher of:  (i) the customary and usual servicing practices that a prudent loan
investor or lender would use in servicing loans like the Collateral Obligations
for its own account, and (ii) the same care, skill, prudence and diligence with
which the Servicer services and administers loans for its own account or for the
account of others.

 

“Similar Law” means any federal, state or local law, regulation or other legal
constraint that is materially similar to the fiduciary and/or prohibited
transaction provisions of Title I of ERISA or Section 4975 of the Code.

 

“Specified Provisions” has the meaning set forth in Section 7.11.

 

“Standard & Poor’s” or “S&P” means S&P Global Ratings and any successor thereto.

 

“Structured Finance Obligation” means any obligation secured directly by,
referenced to, or representing ownership of, a pool of receivables or other
financial assets of any obligor, including collateralized debt obligations and
mortgage-backed securities, including (but not limited to) collateral debt
obligations, collateral loan obligations, asset backed securities and commercial
mortgage backed securities or any resecuritization thereof.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares or interests as have more than 50%
of the ordinary voting power for the election of directors, managers or general
partners, as applicable.

 

“Substituted Collateral Obligation” means, with respect to any Collection
Period, any Warranty Collateral Obligation with respect to which the
Equityholder has substituted in a replacement Eligible Collateral Obligation
pursuant to Section 7.11 and the Sale Agreement.

 

“Tangible Net Worth” means, with respect to any Person, the consolidated assets
minus the consolidated liabilities of such Person and its consolidated
Subsidiaries calculated in accordance with GAAP after subtracting therefrom the
aggregate amount of the intangible assets of such Person and its consolidated
Subsidiaries, including, without limitation, goodwill, franchises, licenses,
patents, trademarks, tradenames, copyrights and service marks.

 

“Target Portfolio Amount” means $150,000,000 or the amount as increased from
time to time in accordance with this Agreement.

 

45

--------------------------------------------------------------------------------



 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

 

“Transaction Documents” means this Agreement, the Notes, the Sale Agreement, the
Collateral Agent and Collateral Custodian Fee Letter, each Fee Letter, the
Account Control Agreement, the Master Participation Agreement and the other
documents to be executed and delivered in connection with this Agreement,
specifically excluding from the foregoing, however, Underlying Instruments
delivered in connection with this Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“Uncommitted Lender” means any Conduit Lender designated as an “Uncommitted
Lender” for any Lender Group and any of its assignees.

 

“Underlying Instrument” means the loan agreement, credit agreement or other
customary agreement pursuant to which a Collateral Obligation has been created
or issued and each other agreement that governs the terms of or secures the
obligations represented by such Collateral Obligation or of which the holders of
such Collateral Obligation are the beneficiaries.

 

“Undrawn Fee” means a fee payable pursuant to Section 3.1(b) for each day of the
related Collection Period equal to the product of (x) the difference between the
aggregate Commitments on such day minus the aggregate principal amount of
outstanding Advances on such day, multiplied by (y) the Undrawn Fee Rate
multiplied by (z) 1/360; provided that, if as the result of a Bail-In Action the
Commitment of any Lender is reduced or any Lender is not permitted to fund all
or a portion of its Commitment, the Undrawn Fee payable to such Lender shall be
calculated based on its Commitment as so reduced or not permitted to be funded;
provided further that any Lender shall not be entitled to any Undrawn Fee for
each day during any period in which such Lender is in default of its obligations
under this Agreement or subject to an Insolvency Event (but, for the avoidance
of doubt, payment of the Undrawn Fee to such Lender shall recommence at such
time when such Lender is no longer in default under this Agreement or subject to
an Insolvency Event).

 

“Undrawn Fee Rate” has the meaning set forth in the Fee Letter.

 

“Unfunded Exposure Account” means a segregated, non-interest bearing securities
account number 191244-203, which is created and maintained on the books and
records of the Securities Intermediary entitled “Unfunded Exposure Account” in
the name of the Borrower and subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

 

“Unfunded Exposure Equity Amount” means, as of any date of determination, with
respect to any Variable Funding Asset included in the Collateral, an amount
equal to the sum of (i) the product of (a) the product of (x) Aggregate Unfunded
Amount with respect to such Collateral Obligation multiplied by (y) the Discount
Factor (if any) assigned to such Collateral Obligation multiplied by (b) the
difference of (x) 100% minus (y) the lower of the Maximum Portfolio Advance Rate
and the Weighted Average Unfunded Advance Rate, in each case, as of such date

 

46

--------------------------------------------------------------------------------



 

plus (ii) the product of (a) Aggregate Unfunded Amount with respect to such
Collateral Obligation multiplied by (b) the difference of 100% minus the
Discount Factor (if any) assigned to such Collateral Obligation.

 

“Unfunded Exposure Shortfall” has the meaning set forth in Section 8.1(a).

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.

 

“Unmatured Servicer Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute a
Servicer Default.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 4.3(f).

 

“Variable Funding Asset” means any Revolving Loan or other asset that by its
terms may require one or more future advances to be made to the related Obligor
by any lender thereon or owner thereof.

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Warrant Asset” means any equity purchase warrants or similar rights convertible
into or exchangeable or exercisable for any equity interests received by the
Borrower as an “equity kicker” from the Obligor in connection with a Collateral
Obligation.

 

“Warranty Collateral Obligation” has the meaning set forth in Section 7.11.

 

“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Obligations included in the Adjusted
Aggregate Eligible Collateral Obligation Balance, the number obtained by
dividing (i) the amount obtained by summing the products obtained by multiplying
(a) the Advance Rate of each such Eligible Collateral Obligation by (b) such
Eligible Collateral Obligation’s contribution to the Adjusted Aggregate Eligible
Collateral Obligation Balance by (ii) the Adjusted Aggregate Eligible Collateral
Obligation Balance, in each case, as of such date.

 

“Weighted Average Coupon” means, as of any day, the number expressed as a
percentage obtained by dividing (i) the sum for each Eligible Collateral
Obligation (including, for any Deferrable Collateral Obligation, only the
required current cash pay interest thereon) that is a Fixed Rate Collateral
Obligation of (x) the interest rate for each such Collateral Obligation
multiplied by (y) the Principal Balance of each such Collateral Obligation by
(ii) the aggregate Principal Balance of all Fixed Rate Collateral Obligations.

 

47

--------------------------------------------------------------------------------



 

“Weighted Average Life” means, as of any day with respect to all Eligible
Collateral Obligations included in the Collateral, the number of years following
such date obtained by dividing (i) the amount obtained by summing the products
obtained by multiplying (a) the Average Life at such time of each such Eligible
Collateral Obligation by (b) the Collateral Obligation Amount of such Collateral
Obligation by (ii) the Aggregate Eligible Collateral Obligation Amount.

 

“Weighted Average Spread” means, as of any day, the number expressed as a
percentage equal to (i) the Aggregate Funded Spread divided by (ii) the sum of
the Principal Balances for all Eligible Collateral Obligations.

 

“Weighted Average Unfunded Advance Rate” means, as of any date of determination
with respect to all Eligible Collateral Obligations that are Variable Funding
Assets included in the Adjusted Aggregate Eligible Collateral Obligation
Balance, the number obtained by dividing (i) the amount obtained by summing the
products obtained by multiplying (a) the Advance Rate of each such Variable
Funding Asset by (b) such Variable Funding Asset’s contribution to the Adjusted
Aggregate Eligible Collateral Obligation Balance by (ii) the sum of all Variable
Funding Assets’ contributions to the Adjusted Aggregate Eligible Collateral
Obligation Balance.

 

“Withholding Agent” means the Borrower, the Facility Agent, the Collateral Agent
and the Servicer.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“written” or “in writing” (and other variations thereof) means any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.

 

“Yield” means, with respect to any period, the daily interest accrued on
Advances during such period as provided for in Article III.

 

Section 1.2                                    Other Definitional Provisions. 
(a)  Unless otherwise specified therein, all terms defined in this Agreement
have the meanings as so defined herein when used in the Notes or any other
Transaction Document, certificate, report or other document made or delivered
pursuant hereto or thereto.

 

(b)                                 Each term defined in the singular form in
Section 1.1 or elsewhere in this Agreement shall mean the plural thereof when
the plural form of such term is used in this Agreement, the Notes or any other
Transaction Document, certificate, report or other document made or delivered
pursuant hereto or thereto, and each term defined in the plural form in
Section 1.1 shall mean the singular thereof when the singular form of such term
is used herein or therein.

 

(c)                                  The words “hereof,” “herein,” “hereunder”
and similar terms when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, the term
“including” means “including without limitation,” and article, section,
subsection, schedule and exhibit references herein are references to articles,
sections, subsections, schedules and exhibits to this Agreement unless otherwise
specified.

 

48

--------------------------------------------------------------------------------



 

(d)                                 The following terms which are defined in the
UCC in effect in the State of New York on the date hereof are used herein as so
defined: Accounts, Certificated Securities, Chattel Paper, Control, Deposit
Account, Documents, Equipment, Financial Assets, Funds-Transfer System, General
Intangibles, Indorse and Indorsed, Instruments, Inventory, Investment Property,
Proceeds, Securities Account, Securities Intermediary, Security Certificates,
Security Entitlements, Security Interest and Uncertificated Securities.

 

(e)                                  On each Measurement Date, the status of
each Eligible Collateral Obligation shall be re-determined by the Servicer as of
such date and, as a consequence thereof, Collateral Obligations that were
previously Eligible Collateral Obligations on a prior Measurement Date may be
excluded from the Aggregate Eligible Collateral Obligation Amount calculated on
such Measurement Date.

 

(f)                                   Unless otherwise specified, each reference
in this Agreement or in any other Transaction Document to a Transaction Document
shall mean such Transaction Document as the same may from time to time be
amended, restated, supplemented or otherwise modified in accordance with the
terms of the Transaction Documents.

 

(g)                                  Unless otherwise specified, each reference
to any Applicable Law means such Applicable Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder and reference to any
Section or other provision of any Applicable Law means that provision of such
Applicable Law from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
Section or other provision.

 

(h)                                 All calculations required to be made
hereunder with respect to the Collateral Obligations, the Maximum Availability
and the Borrowing Base shall be made on a settlement date basis and after giving
effect to (x) all purchases or sales to be entered into on such settlement date
and, (y) all Advances requested to be made on such settlement date plus the
balance of all unfunded Advances to be made in connection with the Borrower’s
purchase of previously requested (and approved) Collateral Obligations or any
funding with respect to a Variable Funding Asset included in the Collateral and
(z) the application of any Principal Collections on deposit in the Principal
Collection Account necessary to settle all outstanding and unsettled
assignments.

 

(i)                                     Any use of the term “knowledge” or
“actual knowledge” in this Agreement shall mean actual knowledge after
reasonable inquiry.

 

(j)                                    Any use of “material” or “materially” or
words of similar meaning in this Agreement shall mean material, as determined by
the Facility Agent in its reasonable discretion.

 

(k)                                 For purposes of this Agreement, an Event of
Default or Servicer Default shall be deemed to be continuing until it is waived
in accordance with Section 17.2.

 

(l)                                     Unless otherwise expressly stated in
this Agreement, if at any time any change in generally accepted accounting
principles (including the adoption of IFRS) would affect the computation of any
covenant (including the computation of any financial covenant) set forth in this
Agreement or any other Transaction Document, the Borrower and the Facility

 

49

--------------------------------------------------------------------------------



 

Agent shall negotiate in good faith to amend such covenant to preserve the
original intent in light of such change; provided, that, until so amended,
(i) such covenant shall continue to be computed in accordance with the
application of generally accepted accounting principles prior to such change and
(ii) the Borrower shall provide to the Facility Agent a written reconciliation
in form and substance reasonably satisfactory to the Facility Agent, between
calculations of such covenant made before and after giving effect to such change
in generally accepted accounting principles.

 

ARTICLE II

 

THE FACILITY, ADVANCE PROCEDURES AND NOTES

 

Section 2.1                                    Advances.  (a)  On the terms and
subject to the conditions set forth in this Agreement, each Lender Group hereby
agrees to make advances to or on behalf of the Borrower (individually, an
“Advance” and collectively the “Advances”) from time to time on any date (each
such date on which an Advance is made, an “Advance Date”) during the period from
the Effective Date to the end of the Revolving Period; provided that there shall
be no more than two (2) Advance Dates during any calendar week.

 

(b)                                 Under no circumstances shall any Lender make
an Advance if, after giving effect to such Advance and any purchase of Eligible
Collateral Obligations in connection therewith, the aggregate outstanding
principal amount of all Advances would exceed the lowest of (i) the Facility
Amount, (ii) the Borrowing Base and (iii) the Maximum Availability.  Subject to
the terms of this Agreement, during the Revolving Period, the Borrower may
borrow, reborrow, repay and prepay (subject to the provisions of Section 2.4)
one or more Advances.

 

Section 2.2                                    Funding of Advances.  (a) 
Subject to the satisfaction of the conditions precedent set forth in
Section 6.2, the Borrower may request Advances hereunder by giving notice to the
Facility Agent, each Agent and the Collateral Agent of the proposed Advance at
or prior to 11:00 a.m., New York City time, at least two (2) Business Days prior
to the proposed Advance Date.  Such notice (herein called the “Advance Request”)
shall be in the form of Exhibit C-1 and shall include (among other things) the
proposed Advance Date and amount of such proposed Advance, and shall, if
applicable, be accompanied by an Asset Approval Request setting forth the
information required therein with respect to the Collateral Obligations to be
acquired by the Borrower on the Advance Date (if applicable).  The amount of any
Advance shall at least be equal to the least of (x) $500,000, (y) the
(1) Borrowing Base on such day minus (2) the Advances outstanding on such day
and (z) the (1) Facility Amount on such day minus (2) the Advances outstanding
on such day before giving effect to the requested Advance as of such date.  Any
Advance Request given by the Borrower pursuant to this Section 2.2, shall be
irrevocable and binding on the Borrower; provided that any Advance Request which
is conditioned upon the effectiveness of other transactions may be revoked or
delayed by the Borrower (by notice to the Facility Agent on or prior to the
proposed Advance Date) if such other transaction fails to become effective.  The
Facility Agent shall have no obligation to lend funds hereunder in its capacity
as Facility Agent.  Subject to receipt by the Collateral Agent of an Officer’s
Certificate of the Borrower confirming the satisfaction of the conditions
precedent set forth in Section 6.2, and the Collateral Agent’s receipt of such
funds from the Lenders no later than 2:30 p.m. (New York City time) (or such
other time as otherwise agreed in writing between the Lenders and the Collateral

 

50

--------------------------------------------------------------------------------



 

Agent), the Collateral Agent shall make the proceeds of such requested Advances
available to the Borrower by deposit to such account as may be designated by the
Borrower in the Advance Request in same day funds no later than 3:00 p.m., New
York City time, on such Advance Date.

 

(b)                                 Committed Lender’s Commitment.  At no time
will any Uncommitted Lender have any obligation to fund an Advance.  At all
times on and after the Conduit Advance Termination Date for a Conduit Lender in
a Lender Group, all Advances shall be made by the Committed Lenders in such
Lender Group.  At any time when any Uncommitted Lender has failed to or has
rejected a request to fund an Advance, its Agent shall so notify the Related
Committed Lender and such Related Committed Lender shall fund such Advance. 
Notwithstanding anything contained in this Section 2.2(b) or elsewhere in this
Agreement to the contrary, no Committed Lender shall be obligated to provide its
Agent or the Borrower with funds in connection with an Advance in an amount that
would result in the portion of the Advances then funded by it exceeding its
Commitment then in effect.  The obligation of the Committed Lender in each
Lender Group to remit any Advance shall be several from that of the other
Lenders, and the failure of any Committed Lender to so make such amount
available to its Agent shall not relieve any other Committed Lender of its
obligation hereunder.

 

(c)                                  Unfunded Commitment Provisions. 
Notwithstanding anything to the contrary herein, upon the occurrence of the
earlier of (i) any acceleration of the maturity of Advances pursuant to
Section 13.2 and (ii) the end of the Revolving Period, the Borrower shall
request an Advance in the amount of the Aggregate Unfunded Amount minus the
amount already on deposit in the Unfunded Exposure Account.  Following receipt
of such Advance Request, the Lenders shall fund such requested amount by
transferring such amount directly to the Collateral Agent to be deposited into
the Unfunded Exposure Account, notwithstanding anything to the contrary herein
(including, without limitation, the Borrower’s failure to satisfy any of the
conditions precedent set forth in Section 6.2 and the time period specified in
Section 2.2(a)).

 

Section 2.3                                    Notes.  The Borrower shall, upon
request of any Lender Group, on or after such Lender Group becomes a party
hereto (whether on the Effective Date or by assignment or otherwise), execute
and deliver a Note evidencing the Advances of such Lender Group.  Each such Note
shall be payable to the Agent for such Lender Group in a face amount equal to
the applicable Lender Group’s Commitment as of the Effective Date or the
effective date on which such Lender Group becomes a party hereto, as
applicable.  The Borrower hereby irrevocably authorizes each Agent to make (or
cause to be made) appropriate notations on the grid attached to the Notes (or on
any continuation of such grid, or at the option of such Agent, in its records),
which notations, if made, shall evidence, inter alia, the date of the
outstanding principal of the Advances evidenced thereby and each payment of
principal thereon.  Such notations shall be rebuttably presumptive evidence of
the subject matter thereof absent manifest error; provided, that the failure to
make any such notations shall not limit or otherwise affect any of the
Obligations or any payment thereon.  Each note shall be a registered note.

 

51

--------------------------------------------------------------------------------



 

Section 2.4                                    Repayment and Prepayments. 
(a) The Borrower shall repay the Advances outstanding (i) on each Distribution
Date to the extent required to be paid hereunder and funds are available
therefor pursuant to Section 8.3 and (ii) in full on the Facility Termination
Date.

 

(b)                                 Prior to the Facility Termination Date, the
Borrower may, from time to time, make a voluntary prepayment, in whole or in
part, of the outstanding principal amount of any Advance using Principal
Collections on deposit in the Principal Collection Account or other funds
available to the Borrower on such date; provided, that:

 

(i)                    all such voluntary prepayments shall require prior
written notice to the Facility Agent (with a copy to the Collateral Agent and
each Agent) by 11:00 a.m. one (1) Business Day prior to such voluntary
prepayment, which notice (herein called the “Prepayment Notice”) shall be in the
form of Exhibit C-4 and shall include (among other things) the proposed date of
such prepayment and the amount and allocation of such prepayment;

 

(ii)                 each such voluntary partial prepayment shall be in a
minimum amount of $500,000; and

 

(iii)              each prepayment shall be applied on the Business Day received
by the Facility Agent if received by 3:00 p.m., New York City time, on such day
as Amount Available constituting Principal Collections pursuant to
Section 8.3(a) as if (x) the date of such prepayment were a Distribution Date
and (y) such prepayment occurred during the Collection Period to which such
Distribution Date relates.

 

Each such prepayment shall be subject to the payment of any amounts required by
Section 2.5(b) (if any) resulting from a prepayment or payment.

 

Section 2.5                                    Permanent Reduction of Facility
Amount.  (a)                                        The Borrower may at any time
upon five Business Days’ prior written notice to the Facility Agent (with a copy
to the Collateral Agent), permanently reduce the Facility Amount (i) in whole or
in part upon payment in full (in accordance with Section 2.4) of the aggregate
outstanding principal amount of all Advances or (ii) in part by any pro rata
amount that the Facility Amount exceeds the aggregate outstanding principal
amount of all Advances (after giving effect to any concurrent prepayment
thereof).  In connection with any permanent reduction of the Facility Amount
under this Section 2.5(a),2.5, the Borrower shall pay any applicable fees under
any Fee Letter and the Commitment of each Committed Lender shall automatically,
and without any further action by any party, be reduced pro rata with all other
Committed Lenders such that the sum of all Commitments will equal the newly
reduced Facility Amount.

 

(b)               As a condition precedent to any permanent reduction of the
Facility Amount pursuant to Section 2.5(a), the Borrower shall pay to the
Facility Agent, for the respective accounts of the Lenders, any applicable
Prepayment Fee.  Notwithstanding anything to the contrary herein, (i) no
Prepayment Fee shall be due, and no non-call agreement or Prepayment Make-Whole
Premium shall apply, in respect of any prepayment or permanent reduction of the
Facility Amount occurring after the Lenders have declined the initial request
for extension of the Revolving Period under Section 2.6 on substantially the
same terms as already set forth herein and (ii) no Prepayment

 

52

--------------------------------------------------------------------------------



 

Fee shall be due in respect of any prepayment or permanent reduction of the
Facility Amount occurring after the 24-month anniversary of the Effective Date.

 

Section 2.6                                    Extension of Revolving Period. 
The Borrower may, at any time after six months from the Effective Date, prior to
the date that is 30 calendar days prior to the last date of the Revolving
Period, deliver a written notice to the Facility Agent and the Lenders (with a
copy to the Collateral Agent) requesting an extension of the Revolving Period
for an additional twelve months (each qualifying request, an “Extension
Request”).  Each Lender may approve or decline an Extension Request in its sole
discretion; provided that the Lenders shall respond to an Extension Request in
writing not later than 30 days following receipt of such Extension Request, and
if any Lender does not respond in writing by the end of such 30 day period it
shall be deemed to have denied such Extension Request.  To the extent any Lender
declines an Extension Request pursuant to this Section 2.6 and such extension is
thereafter approved, either (i) such Lender’s Advances shall be repaid in full
by the Borrower on the date of such extension (and no Prepayment Fee shall be
due, and no non-call agreement or Prepayment Make-Whole Premium shall apply),
and the Facility Amount shall be reduced on such date by such non-extending
Lender’s Commitment or (ii) each extending Lender shall have the right (but not
the obligation) to purchase the Commitment and outstanding Advances and other
Obligations of such declining Lender, and such declining Lender agrees to assign
its Commitment and outstanding Advances and other Obligations to each such
extending Lender; provided that if multiple Lenders make any such request, the
declining Lender’s Commitment and outstanding Advances and other Obligations
will be allocated pro rata (based on their existing Commitments) to each such
extending Lender.

 

Section 2.7                                    Calculation of Discount Factor.

 

(a)                                 In connection with the purchase of each
Collateral Obligation and prior to such Collateral Obligation being purchased by
the Borrower and included in the Collateral, the Facility Agent will assign (in
its sole discretion) a Discount Factor for such Collateral Obligation, which
Discount Factor shall remain effective for such Collateral Obligation except as
provided in clause (b) below; provided that, in connection with assigning a
Discount Factor for any Collateral Obligation, the Facility Agent shall take
into account whether the Purchase Price with respect to such Collateral
Obligation already reflects any market discount so as to avoid duplication;

 

(b)                                 If a Revaluation Event occurs with respect
to any Collateral Obligation, the Discount Factor of such Collateral Obligation
may be amended by the Facility Agent, in its sole discretion.  The Facility
Agent will provide written notice of the revised Discount Factor to the Borrower
and the Servicer.  To the extent the Servicer has actual knowledge or has
received notice of any Revaluation Event with respect to any Collateral
Obligation, the Servicer shall give prompt notice thereof to the Facility Agent
(but, in any event, not later than two Business Days after it receives notice or
gains actual knowledge thereof).  The Servicer may dispute the Discount Factor
as set forth in clause (c) below at the expense of the Borrower unless:

 

(i)                    such Collateral Obligation is a Multiple of Recurring
Revenue Loan;

 

53

--------------------------------------------------------------------------------



 

(ii)                 the then-current Leverage Multiple with respect to the
Collateral Obligation subject to such Revaluation Event is 2.00x or more than
the related Original Leverage Multiple; or

 

(iii)              such Collateral Obligation was subject to a prior Revaluation
Event.

 

(c)                                  The Servicer may dispute the Discount
Factor of any Collateral Obligation by:

 

(i) if such Collateral Obligation is a Loan that (i) is a broadly syndicated
commercial loan, (ii) has a first lien tranche size of $250,000,000 or greater
as of the Cut-Off Date, (iii) has EBITDA of $50,000,000 or greater, (iv) such
Loan or the related obligor has (x) a Moody’s facility rating not lower than
“B3” or (y) a facility rating by S&P not lower than “B-”, and (v) at least two
(2) Approved Broker Dealer quotes have been determined with respect to such Loan
(a “Broadly Syndicated Loan”), calculating the Collateral Market Value for such
Broadly Syndicated Loan on a weekly basis and reporting such calculation to the
Facility Agent within two (2) Business Days thereof (which most recent weekly
calculation shall be used as the Discount Factor), until the Facility Agent
gives notice that the related Revaluation Event is released; or

 

(ii) if such Collateral Obligation is not a Broadly Syndicated Loan, retaining
an Approved Valuation Firm within 30 days of the applicable Revaluation Event
and causing such Approved Valuation Firm to report such valuation every six
(6) months to the Facility Agent (which most recent valuation shall be used as
the Discount Factor unless any such valuation decreases the Discount Factor by
more than 15%, in which case the Discount Factor may be re-determined by the
Facility Agent in its sole discretion), until the Facility Agent gives notice
that the related Revaluation Event is released; provided that the Servicer may
not change the Approved Valuation Firm for any Collateral Obligation without the
prior written consent of the Facility Agent.

 

Section 2.8                                    Increase in Facility Amount.  The
Borrower may, with the prior written consent of the Facility Agent (which
consent may be conditioned on one or more conditions precedent in its sole
discretion), (i) increase the Commitment of the existing Lender Groups (pro
rata) by an additional $200,000,000 (unless otherwise agreed to by the Facility
Agent in its sole discretion), (ii) add additional Lender Groups and/or
(iii) increase the Commitment of any Lender Group, in each case which shall
increase the Facility Amount by the amount of the Commitment of each such
existing or additional Lender Group.

 

ARTICLE III

 

YIELD, UNDRAWN FEE, ETC.

 

Section 3.1                                    Yield and Undrawn Fee.  (a)  The
Borrower hereby promises to pay, on the dates specified in Section 3.2, Yield on
the outstanding amount of each Advance (or each portion thereof) for the period
commencing on the applicable Advance Date until such Advance is paid in full. 
No provision of this Agreement or the Notes shall require the payment or permit
the collection of Yield in excess of the maximum amount permitted by Applicable
Law.

 

54

--------------------------------------------------------------------------------



 

(b)                                 The Borrower shall pay the Undrawn Fee on
the dates specified in Section 3.2.

 

Section 3.2                                    Yield and Undrawn Fee
Distribution Dates.  Yield accrued on each Advance (including any previously
accrued and unpaid Yield) and the Undrawn Fee (as applicable) shall be payable,
without duplication:

 

(a)                                 on the Facility Termination Date;

 

(b)                                 on the date of any payment or prepayment, in
whole or in part, of principal outstanding on such Advance; and

 

(c)                                  on each Distribution Date.

 

Section 3.3                                    Yield Calculation.  Each Note
shall bear interest on each day during each Accrual Period at a rate per annum
equal to the product of (a) the Interest Rate for such Accrual Period multiplied
by (b) the outstanding amount of Advances attributable to such Note on such
day.  All Yield shall be computed on the basis of the actual number of days
(including the first day but excluding the last day) occurring during the period
for which such Yield is payable over a year comprised of 360 days.

 

Section 3.4                                    Computation of Yield, Fees, Etc. 
Each Agent (on behalf of its respective Lender Group) and the Facility Agent
shall determine the applicable Yield and all Fees to be paid by the Borrower on
each Distribution Date for the related Accrual Period and shall advise the
Collateral Agent thereof in writing no later than the Determination Date
immediately prior to such Distribution Date. Such reporting may also include an
accounting of any amounts due and payable pursuant to Sections 4.3 and 5.1.

 

ARTICLE IV

 

PAYMENTS; TAXES

 

Section 4.1                                    Making of Payments.  Subject to,
and in accordance with, the provisions hereof and Section 2.4 or Section 8.3(a),
as applicable, all payments of principal of or Yield on the Advances and other
amounts due to the Lenders shall be made pursuant to Section 8.3(a) no later
than 3:00 p.m., New York City time, on the day when due in lawful money of the
United States of America in immediately available funds.  Payments received by
any Lender or Agent after 3:00 p.m., New York City time, on any day will be
deemed to have been received by such Lender or Agent on the next following
Business Day.  The respective Agent for each Lender Group shall allocate to the
Lenders in its Lender Group each payment in respect of the Advances received by
the respective Agent as provided by Section 8.3(a) or Section 2.4, as
applicable.  Payments in reduction of the principal amount of the Advances shall
be allocated and applied to Lenders pro rata based on their respective portions
of such Advances, or in any such case in such other proportions as each affected
Lender may agree upon in writing from time to time with such Agent and the
Borrower.  Payments of Yield and Undrawn Fee shall be allocated and applied to
Lenders pro rata based upon the respective amounts of such Yield and Undrawn Fee
due and payable to them.

 

55

--------------------------------------------------------------------------------



 

Section 4.2                                    Due Date Extension.  If any
payment of principal or Yield with respect to any Advance falls due on a day
which is not a Business Day, then such due date shall be extended to the next
following Business Day, and additional Yield shall accrue and be payable for the
period of such extension at the rate applicable to such Advance.

 

Section 4.3                                    Taxes.  (a)  Payments Free of
Taxes.  Any and all payments by or on account of any obligation of the Borrower
under any Transaction Document shall be made without deduction or withholding
for any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Official Body in accordance with Applicable Law and,
if such Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 4.3) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay to the relevant Official Body in accordance with
Applicable Law, or at the option of the Facility Agent timely reimburse it for
the payment of, any Other Taxes.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, on the later of, after written demand
therefor, (i) 10 Business Days and (ii) the next Distribution Date, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 4.3) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body, but only to the extent there are amounts
available therefor on any given day pursuant to Section 8.3(a) (and if
insufficient amounts are available, such amount shall be payable on the next
Distribution Date).  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Facility Agent and the
Collateral Agent), or by the Facility Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

(d)                                 Indemnification by the Lenders.  Each Lender
shall severally indemnify the Facility Agent, within ten (10) days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Facility Agent for
such Indemnified Taxes and without limiting the obligation of the Borrower to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 15.9 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Facility Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Facility Agent shall be conclusive
absent manifest error.

 

56

--------------------------------------------------------------------------------



 

Each Lender hereby authorizes the Facility Agent to set off and apply any and
all amounts at any time owing to such Lender under any Transaction Document or
otherwise payable by the Facility Agent to the Lender from any other source
against any amount due to the Facility Agent under this Section 4.3(d).

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to an Official Body
pursuant to this Section 4.3, the Borrower shall deliver to the Facility Agent
the original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Facility Agent.

 

(f)                                   Status of Lenders.

 

(i)                    Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Transaction
Document shall deliver to the Borrower, the Collateral Agent and the Facility
Agent, at the time or times reasonably requested by the Borrower, the Collateral
Agent or the Facility Agent, such properly completed and executed documentation
reasonably requested by the Borrower, the Collateral Agent or the Facility Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower, the Collateral Agent or the Facility Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower, the Collateral Agent or the Facility Agent as will enable the
Borrower, the Collateral Agent or the Facility Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 4.3(f)(ii)(A),
Section 4.3(f)(ii)(B) and Section 4.3(f)(ii)(D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                 Without limiting the generality of the foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Facility Agent (with a copy to the Collateral Agent) on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Facility Agent) executed copies of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Facility Agent (with
a copy to the Collateral Agent and in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Facility Agent) whichever of the
following is applicable:

 

57

--------------------------------------------------------------------------------



 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Transaction Document,
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)                              executed copies of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Facility Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Facility Agent) executed copies of any other form prescribed by Applicable Law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the Facility
Agent to determine the withholding or deduction required to be made; and

 

58

--------------------------------------------------------------------------------



 

(D)                               if a payment made to a Lender under any
Transaction Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Facility Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Facility Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Facility Agent as may be necessary
for the Borrower and the Facility Agent to (x) comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or (y) determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Facility Agent in
writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 4.3 (including by the payment of additional amounts pursuant to this
Section 4.3), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section 4.3
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Official Body with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 4.3(g) (plus any penalties, interest or other charges imposed by the
relevant Official Body) in the event that such indemnified party is required to
repay such refund to such Official Body.  Notwithstanding anything to the
contrary in this Section 4.3(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 4.3(g)  the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This Section 4.3(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 4.3 shall survive the resignation or replacement of the Facility
Agent or any assignment of rights by, or the replacement of, a Lender and the
repayment, satisfaction or discharge of all obligations under any Transaction
Document.

 

(i)                                     Defined Terms.  For purposes of this
Section 4.3, the term “Applicable Law” includes FATCA.

 

59

--------------------------------------------------------------------------------



 

ARTICLE V

 

INCREASED COSTS, ETC.

 

Section 5.1                                    Increased Costs, Capital
Adequacy.  (a) If, due to either (i) the introduction of or any change following
the date hereof (including, without limitation, any change by way of imposition
or increase of reserve requirements) in or in the interpretation, administration
or application arising following the date hereof of any Applicable Law, in each
case whether foreign or domestic or (ii) the compliance with any guideline or
request following the date hereof from any central bank or other Official Body
(whether or not having the force of law), (A) there shall be any increase in the
cost to the Facility Agent, any Agent, any Lender, or any successor or assign
thereof (each of which shall be an “Affected Person”) of agreeing to make or
making, funding or maintaining any Advance (or any reduction of the amount of
any payment (whether of principal, interest, fee, compensation or otherwise) to
any Affected Person hereunder), as the case may be, (B) there shall be any
reduction in the amount of any sum received or receivable by an Affected Person
under this Agreement or under any other Transaction Document, or (C) any
Recipient is subject to any Taxes (other than (x) Indemnified Taxes, (y) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(z) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, then, in each case, the Borrower shall, from
time to time, after written demand by the Facility Agent (which demand shall be
accompanied by a statement setting forth in reasonable detail the basis for such
demand), on behalf of such Affected Person, pay to the Facility Agent, on behalf
of such Affected Person, additional amounts sufficient to compensate such
Affected Person for such increased costs or reduced payments within the later
of, after written demand therefor, (i) thirty (30) days and (ii) the next
Distribution Date, but only to the extent there are amounts available therefor
on any given day pursuant to Section 8.3(a) (and if insufficient amounts are
available, such amount shall be payable on the next Distribution Date).

 

(b)                                 If either (i) the introduction of or any
change following the date hereof in or in the interpretation, administration or
application arising following the date hereof of any law, guideline, rule or
regulation, directive or request or (ii) the compliance by any Affected Person
with any law, guideline, rule, regulation, directive or request following the
date hereof, from any central bank, any Official Body or agency, including,
without limitation, compliance by an Affected Person with any request or
directive regarding capital adequacy or liquidity, has or would have the effect
of reducing the rate of return on the capital of any Affected Person, as a
consequence of its obligations hereunder or any related document or arising in
connection herewith or therewith to a level below that which any such Affected
Person could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Person with respect to
capital adequacy), by an amount deemed by such Affected Person to be material,
then, from time to time, after demand by such Affected Person (which demand
shall be accompanied by a statement setting forth in reasonable detail the basis
for such demand), the Borrower shall pay the Facility Agent on behalf of such
Affected Person such additional amounts as will compensate such Affected Person
for such reduction within the later of (i) thirty (30) days after such demand
and (ii) the next Distribution Date, but only to the extent there are amounts
available therefor on any given day pursuant to Section 8.3(a) (and if
insufficient amounts are available, such amount shall be payable on the next
Distribution Date).

 

60

--------------------------------------------------------------------------------



 

(c)                                  If an Affected Person shall at any time
(without regard to whether any Basel III Regulations are then in effect) suffer
or incur (i) any explicit or implicit charge, assessment, cost or expense by
reason of the amount or type of assets, capital or supply of funding such
Affected Person or any of its Affiliates is required or expected to maintain in
connection with the transactions contemplated herein, without regard to
(A) whether such charge, assessment, cost or expense is imposed or recognized
internally, externally or inter-company or (B) whether it is determined in
reference to a reduction in the rate of return on such Affected Person’s or
Affiliate’s assets or capital, an inherent cost of the establishment or
maintenance of a reserve of stable funding, a reduction in the amount of any sum
received or receivable by such Affected Person or its Affiliates or otherwise,
or (ii) any other imputed cost or expense arising by reason of the actual or
anticipated compliance by such Affected Person or any of its Affiliates with the
Basel III Regulations, then, upon demand by or on behalf of such Affected Person
through the Facility Agent, the Borrower shall pay to the Facility Agent, for
the benefit of such Affected Person, such amount as will, in the determination
of such Affected Person, compensate such Affected Person therefor but only to
the extent there are amounts available therefor on any given day pursuant to
Section 8.3(a) (and if insufficient amounts are available, such amount shall be
payable on the next Distribution Date).  A certificate of the applicable
Affected Person setting forth the amount or amounts necessary to compensate the
Affected Person under this Section 5.1(c) shall be delivered to the Borrower and
shall be conclusive absent manifest error.

 

(d)                                 In determining any amount provided for in
this Section 5.1, the Affected Person may use any reasonable averaging and
attribution methods. The Facility Agent, on behalf of any Affected Person making
a claim under this Section 5.1, shall submit to the Borrower a certificate
setting forth in reasonable detail the basis for and the computations of such
additional or increased costs, which certificate shall be conclusive absent
manifest error.

 

(e)                                  (i) Any demand for compensation under this
Section 5.1 must be made within 270 days of the date the related cost, damage,
loss or expense is incurred by the applicable Affected Person; provided that, if
the change in circumstance giving rise to such demand for compensation is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof; (ii) the Borrower shall not be
the only borrower or customer that such Affected Person is charging for similar
costs, damages, losses or expenses at such time; and (iii) no costs, damages,
losses or expenses shall be payable to any Affected Person under this
Section 5.1 in respect of (A) any Undrawn Fees relating to Commitments that are
reduced or not permitted to be funded solely due to a Bail-In Action relating to
such Lender that results in the reduction of the total Commitments of such
Lender (or the prohibition against funding such Commitments) or (B) any interest
on any Advances that are not funded or are repaid as a result thereof.

 

ARTICLE VI

 

EFFECTIVENESS; CONDITIONS TO ADVANCES

 

Section 6.1                                    Effectiveness.  This Agreement
shall become effective on the first day (the “Effective Date”) on which the
Facility Agent, on behalf of the Lenders, shall have received the following,
each in form and substance reasonably satisfactory to the Facility Agent:

 

61

--------------------------------------------------------------------------------



 

(a)                                 Transaction Documents.  This Agreement and
each other Transaction Document, in each case duly executed by each party
thereto;

 

(b)                                 Notes.  For each Lender Group that has
requested the same, a Note duly completed and executed by the Borrower and
payable to the Agent for such Lender Group;

 

(c)                                  Establishment of Accounts.  Evidence that
each Account has been established;

 

(d)                                 Resolutions.  Certified copies of the
resolutions of the board of managers (or similar items) of the Borrower, the
Equityholder and the Servicer approving the Transaction Documents to be
delivered by it hereunder and the transactions contemplated hereby, certified by
its secretary or assistant secretary or other authorized officer;

 

(e)                                  Organizational Documents.  The certificate
of formation (or similar organizational document) of each of the Borrower, the
Equityholder and the Servicer certified by the Secretary of State of its
jurisdiction of organization; and a certified, executed copy of the Borrower’s,
the Equityholder’s and the Servicer’s organizational documents;

 

(f)                                   Good Standing Certificates.  Good standing
certificates for each of the Borrower, the Equityholder and the Servicer issued
by the applicable Official Body of its jurisdiction of organization;

 

(g)                                  Incumbency.  A certificate of the secretary
or assistant secretary or other authorized signatory of each of the Borrower,
the Equityholder and the Servicer certifying the names and true signatures of
the officers authorized on its behalf to sign this Agreement and the other
Transaction Documents to be delivered by it;

 

(h)                                 Filings.  Copies of proper financing
statements, as may be necessary or, in the opinion of the Facility Agent,
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect the security interest of the Collateral Agent on behalf of the
Secured Parties in all Collateral in which an interest may be pledged hereunder;

 

(i)                                     Opinions.  Legal opinions of Schulte
Roth & Zabel LLP, counsel for the Borrower, the Equityholder and the Servicer,
and Nixon Peabody LLP, counsel for the Collateral Agent, each in form and
substance reasonably satisfactory to the Facility Agent covering such matters as
the Facility Agent may reasonably request;

 

(j)                                    No Event of Default, etc.  Each of the
Transaction Documents to be executed on the Effective Date is in full force and
effect and no Event of Default or Unmatured Event of Default has occurred and is
continuing or will result from the issuance of the Notes and the borrowing
hereunder;

 

(k)                                 Liens.  The Facility Agent shall have
received the results of a recent search by a Person reasonably satisfactory to
the Facility Agent, of the UCC, judgment, security interest and tax lien filings
which may have been filed with respect to personal property of the Borrower, and
bankruptcy and pending lawsuits with respect to the Borrower and the results of
such search shall be reasonably satisfactory to the Facility Agent;

 

62

--------------------------------------------------------------------------------



 

(l)                                     Payment of Fees.  The Facility Agent
shall have received evidence, to its sole satisfaction, that all Fees due to the
Lenders on the Effective Date have been paid in full;

 

(m)                             No Material Adverse Effect.  No Material Adverse
Effect shall have occurred since the formation date of the Borrower and no
litigation shall have commenced which could reasonably be expected to have a
Material Adverse Effect;

 

(n)                                 Financial Statements.  The Facility Agent
has received the most recently available copies of the financial statements and
reports described in Section 7.5(k) certified by a Responsible Officer of the
Servicer to be true and correct and such financial statements fairly present in
all material respects the financial condition of such Person as of the
applicable date of issuance;

 

(o)                                 Compliance.  The Facility Agent and the
Lenders shall have received sufficiently in advance of the Effective Date, all
documents and other information required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56; and

 

(p)                                 Beneficial Ownership Certification.  The
Facility Agent shall have received the Beneficial Ownership Certification in
respect of the Borrower if the Borrower is a “legal entity customer” within the
meaning of the Beneficial Ownership Regulation.

 

Section 6.2                                    Advances and Reinvestments.  The
making of any Advance (including the initial Advance hereunder) and any
Reinvestment are all subject to the condition that the Effective Date shall have
occurred and to the following further conditions precedent that:

 

(a)                                 No Event of Default, Etc.  Each of the
Transaction Documents shall be in full force and effect (unless terminated in
accordance with the terms of the Transaction Documents) and (i) no Event of
Default or Unmatured Event of Default shall have occurred and be continuing or
will result from the making of such Advance or Reinvestment (other than in
connection with an Advance made pursuant to Section 2.2(c)), (ii) no Servicer
Default or Unmatured Servicer Default shall have occurred and be continuing or
will result from the making of such Advance or Reinvestment (other than in
connection with an Advance made pursuant to Section 2.2(c)), (iii) the
representations and warranties of the Borrower and the Servicer contained herein
and in the other Transaction Documents shall be true and correct in all respects
as of the related Funding Date (or if such representation and warranty
specifically refers to an earlier date, such earlier date), with the same effect
as though made on the date of (and after giving effect to) such Advance or
Reinvestment (or, if applicable, such earlier specified date), and (iv) after
giving effect to such Advance or Reinvestment (and any purchase of Eligible
Collateral Obligations in connection therewith), the aggregate principal amount
of all Advances outstanding will not exceed the Borrowing Base, the Maximum
Availability or the Facility Amount;

 

(b)                                 Requests.  (i) In connection with the
funding of any Advance pursuant to Section 2.2(a), the Collateral Agent, each
Agent and the Facility Agent shall have received the

 

63

--------------------------------------------------------------------------------



 

Advance Request for such Advance in accordance with Section 2.2(a), together
with all items required to be delivered in connection therewith and (ii) in
connection with any Reinvestment, the Collateral Agent, each Agent and the
Facility Agent shall have received the Reinvestment Request for such
Reinvestment in accordance with Section 8.3(b), together with all items required
to be delivered in connection therewith;

 

(c)                                  Revolving Period.  The Revolving Period
shall not have ended;

 

(d)                                 Document Checklist.  The Facility Agent, the
Collateral Agent and the Collateral Custodian shall have received a Document
Checklist for each Eligible Collateral Obligation to be added to the Collateral
on the related Funding Date;

 

(e)                                  Borrowing Base Confirmation.  The
Collateral Agent and the Facility Agent shall have received an Officer’s
Certificate of the Borrower or the Servicer (which may be included as part of
the Advance Request or Reinvestment Request) computed as of the date of such
request and after giving effect thereto and to the purchase by the Borrower of
the Collateral Obligations to be purchased by it on such date (if any),
demonstrating that the aggregate principal amount of all Advances outstanding
shall not exceed the Borrowing Base, the Maximum Availability or the Facility
Amount, calculated as of the Funding Date as if the Collateral Obligations
purchased by the Borrower on such Funding Date were owned by the Borrower;

 

(f)                                   Collateral Quality Tests, Minimum Equity
Test.  The Collateral Agent and the Facility Agent shall have received an
Officer’s Certificate (which may be included as part of the Advance Request or
Reinvestment Request) computed as of the proposed Funding Date and after giving
effect thereto and to the purchase by the Borrower of the Collateral Obligations
to be purchased by it on such Funding Date, demonstrating that (x) with respect
to an Advance Request, all of the Collateral Quality Tests and the Minimum
Equity Test are satisfied or (y) with respect to a Reinvestment Request, the
Minimum Equity Test is satisfied and each Collateral Quality Test is satisfied
or will be improved by such reinvestment;

 

(g)                                  Hedging Agreements.  The Facility Agent
shall have received evidence, in form and substance reasonably satisfactory to
the Required Lenders, that the Borrower has entered into Hedging Agreements to
the extent required by, and satisfying the requirements of, Section 10.6;

 

(h)                                 Facility Agent Approval.  Unless otherwise
agreed by the Facility Agent in its sole discretion, inIn connection with the
acquisition of any Collateral Obligation by the Borrower, or the incremental
pledge of any Collateral Obligation owned by the Borrower, (1) the Borrower
shall have received a copy of an acknowledgement by the Facility Agent to the
applicablean Asset Approval RequestNotice with respect to such Collateral
Obligation (withfrom the Facility Agent (who shall forward a copy to the
Collateral Agent), evidencing (1) other than with respect to any asset on the
Pre-Approved List, the approval of the Facility Agent, in its sole discretion,
of any and all Collateral Obligations to be added to the Collateral, (2) the
assigned Discount Factor for such Collateral Obligation, (3) whether such
Collateral Obligation is an Enterprise Value Loan, a Multiple of Recurring
Revenue Loan or an Asset Based Loan, (4) whether such Collateral Obligation is a
First Lien Loan, a Multiple of Recurring Revenue

 

64

--------------------------------------------------------------------------------



 

Loan, a FILO Loan (including the attaching Leverage Multiple to be used for
calculation of the Advance Rate) or a Second Lien Loan and (5) with respect to
any Asset Based Loan, whether such Asset Based Loan is secured by working
capital, fixed assets or intellectual property and each Agent) and (2) the
Borrower (or the Servicer on its behalf) shall have given electronic notice back
to the Facility Agent that it acknowledges and agrees to the terms set forth in
the related Asset Approval Notice;

 

(i)                                     Permitted Use.  The proceeds of any
Advance or Reinvestment will be used solely by the Borrower (A) to acquire
Collateral Obligations as identified on the applicable Asset Approval Request,
(B) to satisfy any unfunded commitments in connection with any Variable Funding
Asset or (C) to make a distribution pursuant to Section 10.16;

 

(j)                                    Appraised Value. In connection with the
acquisition of each Asset Based Loan and within the time periods set forth
below, the Borrower or the Servicer (on behalf of the Borrower) shall have
retained or shall have caused the Obligor to retain an Approved Valuation Firm
to calculate the Appraised Value of (A) with respect to any such Collateral
Obligation that has intellectual property, equipment or real property, as the
case may be, in its borrowing base, the collateral securing such Collateral
Obligation within twelve (12) months prior to the acquisition of such Collateral
Obligation and inclusion into the Collateral and (B) with respect to all other
Asset Based Loans, the collateral securing such Collateral Obligation within six
(6) months prior to the acquisition of such Collateral Obligation and inclusion
into the Collateral.  The Servicer shall report the Approved Valuation Firm,
appraisal metric and Appraised Value for such Collateral Obligation to the
Facility Agent in the Advance Request related to such Collateral Obligation;

 

(k)                                 Borrower’s Certification.  The Borrower
shall have delivered to the Collateral Agent and the Facility Agent an Officer’s
Certificate (which may be included as part of the Advance Request or
Reinvestment Request) dated the date of such requested Advance or Reinvestment
certifying that the conditions described in Sections 6.2(a) through (j) have
been satisfied;

 

(l)                                     Equity Contribution. Solely with respect
to the initial Advance, the Facility Agent shall have received satisfactory
evidence that the Equityholder has contributed Eligible Collateral Obligations
with an aggregate Principal Balance (minus the amount of each Collateral
Obligation included in the Excess Concentration Amount) and/or has deposited
cash to the Principal Collection Account in an aggregate amount that satisfies
the definition of Minimum Equity Test; and

 

(m)                             Other.  The Facility Agent shall have received
such other approvals, documents, opinions, certificates and reports as it may
request, which request is reasonable as to scope, content and timing.

 

Section 6.3                                    Transfer of Collateral
Obligations and Permitted Investments.  (a)  To the extent delivered by the
Borrower (or the Servicer on behalf of the Borrower) to the Collateral Agent (or
the Collateral Custodian on its behalf), the Collateral Agent (or the Collateral
Custodian on its behalf) shall hold all Certificated Securities (whether
Collateral Obligations or Permitted Investments) and Instruments delivered to it
in physical form at the Corporate Trust Office.

 

65

--------------------------------------------------------------------------------



 

(b)                                 On the Effective Date (with respect to each
Collateral Obligation and Permitted Investment owned by the Borrower on such
date) and each time that the Borrower or the Servicer shall direct or cause the
acquisition of any Collateral Obligation or Permitted Investment, the Borrower
or the Servicer shall, if such Permitted Investment or, in the case of a
Collateral Obligation, the related promissory note or assignment documentation
has not already been delivered to the Collateral Custodian in accordance with
the requirements set forth in Section 18.3(a), cause the delivery of such
Permitted Investment to the Collateral Agent or, in the case of a Collateral
Obligation, the related promissory note or assignment documentation in
accordance with the requirements set forth in Section 18.3(a) to the Collateral
Custodian in accordance with the terms of this Agreement.

 

(c)                                  The Borrower or the Servicer shall cause
all Collateral Obligations or Permitted Investments acquired by the Borrower to
be transferred to the Collateral Agent for credit by it to the Collection
Account, and shall cause all Collateral Obligations and Permitted Investments
acquired by the Borrower to be delivered to the Collateral Agent by one of the
following means (and shall take any and all other actions necessary to create
and perfect in favor of the Collateral Agent a valid security interest in each
Collateral Obligation and Permitted Investment (in each case, whether now
existing or hereafter acquired), which security interest shall be senior
(subject to Permitted Liens) to that of any other creditor of the Borrower):

 

(i)                    in the case of an Instrument or a Certificated Security
in registered form by having it Indorsed to the Collateral Agent or in blank by
an effective Indorsement or registered in the name of the Collateral Agent and
by (A) delivering such Instrument or Certificated Security to the Collateral
Agent (or the Collateral Custodian on its behalf) at the Corporate Trust Office
and (B) causing the Collateral Agent (or the Collateral Custodian on its behalf)
to maintain (for the benefit of the Secured Parties) continuous possession of
such Instrument or Certificated Security at the Corporate Trust Office;

 

(ii)                 in the case of an Uncertificated Security, by (A) causing
the Collateral Agent to become the registered owner of such Uncertificated
Security and (B) causing such registration to remain effective;

 

(iii)              in the case of any Security Entitlement, by causing each such
Security Entitlement to be credited to an Account in the name of the Collateral
Agent for the benefit of the Secured Parties;

 

(iv)             in the case of General Intangibles (including any Collateral
Obligation or Permitted Investment not evidenced by an Instrument) by filing,
maintaining and continuing the effectiveness of, a financing statement naming
the Borrower as debtor and the Collateral Agent as secured party and describing
the Collateral Obligation or Permitted Investment (or a description of “all
assets” of the Borrower) as the collateral at the filing office of the Secretary
of State of Delaware; and

 

(v)                in the case of the Collateral Obligation Files, by delivering
each to the Collateral Custodian in accordance with the terms of Section 18.3.

 

66

--------------------------------------------------------------------------------



 

ARTICLE VII

 

ADMINISTRATION AND SERVICING OF COLLATERAL OBLIGATIONS

 

Section 7.1                                    Retention and Termination of the
Servicer.  The servicing, administering and collection of the Collateral
Obligations shall be conducted by the Person designated as Servicer from time to
time in accordance with this Section 7.1.  Subject to early termination due to
the occurrence of a Servicer Default or as otherwise provided below in this
Article VII, the Borrower hereby designates the Equityholder, and the
Equityholder hereby agrees to serve, as Servicer until the termination of this
Agreement.  The Servicer is not an agent of the Facility Agent, any Agent or any
Lender.

 

Section 7.2                                    Resignation and Removal of the
Servicer; Appointment of Successor Servicer.  (a)  If a Servicer Default shall
occur and be continuing, the Facility Agent by at least one (1) Business Day’s
prior written notice given to the Servicer (with a copy to the Collateral
Agent), may terminate all of the rights and obligations of the Servicer and
appoint a successor pursuant to the terms hereof.  In addition, if the Servicer
is terminated upon the occurrence of a Servicer Default, the Servicer shall, if
so requested by the Facility Agent, acting at the direction of the Required
Lenders, deliver to any successor servicer copies of its Records within five
(5) Business Days after demand therefor and a computer tape or diskette (or any
other means of electronic transmission acceptable to such successor servicer)
containing as of the close of business on the date of demand all of the data
maintained by the Servicer in computer format in connection with servicing the
Collateral Obligations.

 

(b)                                 The Servicer shall not resign from the
obligations and duties imposed on it by this Agreement as Servicer.

 

(c)                                  Any Person (i) into which the Servicer may
be merged or consolidated in accordance with the terms of this Agreement,
(ii) resulting from any merger or consolidation to which the Servicer shall be a
party, (iii) acquiring by conveyance, transfer or lease substantially all of the
assets of the Servicer, or (iv) succeeding to the business of the Servicer in
any of the foregoing cases, shall execute an agreement of assumption to perform
every obligation of the Servicer under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to the Servicer under
this Agreement without the execution or filing of any paper or any further act
on the part of any of the parties to this Agreement, anything in this Agreement
to the contrary notwithstanding.

 

(d)                                 Subject to the last sentence of this
Section 7.2(d), until a successor Servicer has commenced servicing activities in
the place of New Mountain Finance Corporation, New Mountain Finance Corporation
shall continue to perform the obligations of the Servicer hereunder.  On and
after the termination of the Servicer pursuant to this Section 7.2, the
successor servicer appointed by the Facility Agent shall be the successor in all
respects to the Servicer in its capacity as Servicer under this Agreement and
the transactions set forth or provided for in this Agreement and shall be
subject to all the rights, responsibilities, restrictions, duties, liabilities
and termination provisions relating thereto placed on the Servicer by the terms
and provisions of this Agreement.  The Servicer agrees to cooperate and use
reasonable efforts in effecting the transition of the responsibilities and
rights of servicing of the Collateral

 

67

--------------------------------------------------------------------------------



 

Obligations, including the transfer to any successor servicer for the
administration by it of all cash amounts that shall at the time be held by the
Servicer for deposit, or have been deposited by the Servicer, or thereafter
received with respect to the Collateral Obligations and the delivery to any
successor servicer in an orderly and timely fashion of all files and records in
its possession or reasonably obtainable by it with respect to the Collateral
Obligations containing all information necessary to enable the successor
servicer to service the Collateral Obligations.  Notwithstanding anything
contained herein to the contrary and to the extent permitted by Applicable Law
without causing the Servicer to have liability, the termination of the Servicer
shall not become effective until an entity acceptable to the Facility Agent in
its sole discretion shall have assumed the responsibilities and obligations of
the Servicer.

 

(e)                                  At any time, the Facility Agent or any
Lender may irrevocably waive any rights granted to such party under
Section 7.2(a). Any such waiver shall be in writing and executed by such party
that is waiving its rights hereunder.  A copy of such waiver shall be promptly
delivered by the waiving party to the Servicer and the Facility Agent.

 

Section 7.3                                    Duties of the Servicer.  The
Servicer shall manage, service, administer and make collections on the
Collateral Obligations and perform the other actions required to be taken by the
Servicer in accordance with the terms and provisions of this Agreement and the
Servicing Standard.

 

(a)                                 The Servicer shall take or cause to be taken
all such actions, as may be reasonably necessary or advisable to attempt to
recover Collections from time to time, all in accordance with (i) Applicable
Law, (ii) the applicable Collateral Obligation and its Underlying Instruments,
(iii) the Credit and Collection Policy and (iv) the Servicing Standard.  The
Borrower hereby appoints the Servicer, from time to time designated pursuant to
Section 7.1, as agent for itself and in its name to enforce and administer its
rights and interests in the Collections and the related Collateral Obligations.

 

(b)                                 The Servicer shall administer the
Collections in accordance with the procedures described herein.  The Servicer
shall (i) instruct all Obligors (and related agents) to deposit Collections
directly into the Collection Account, (ii) deposit all Collections received
directly by it into the Collection Account within one (1) Business Day of
receipt thereof and (iii) cause the Equityholder and each administrative agent
that is Affiliated with it to deposit all Collections received directly by the
Equityholder or Affiliate into the Collection Account within one (1) Business
Day of receipt thereof.  The Servicer shall identify all Collections as either
Principal Collections or Interest Collections, as applicable.  The Servicer
shall make such deposits or payments by electronic funds transfer through the
Automated Clearing House system, or by wire transfer.

 

(c)                                  The Servicer shall maintain for the
Borrower and the Secured Parties in accordance with their respective interests
all Records that evidence or relate to the Collections not previously delivered
to the Collateral Agent and shall, as soon as reasonably practicable upon demand
of the Facility Agent, make available, or, upon the Facility Agent’s demand
following the occurrence and during the continuation of a Servicer Default,
deliver to the Facility Agent (with a copy to the Collateral Agent) copies of
all Records in its possession which evidence or relate to the Collections.

 

68

--------------------------------------------------------------------------------



 

(d)                                 The Servicer shall, as soon as practicable
following receipt thereof, turn over to the applicable Person any cash
collections or other cash proceeds received with respect to each Collateral
Obligation that do not constitute Collections or were paid in connection with a
Retained Interest.

 

(e)                                  On each Measurement Date, the Servicer (on
behalf of the Borrower) shall re-determine the status of each Eligible
Collateral Obligation as of such date and provide notice of any change in the
status of any Eligible Collateral Obligation to the Collateral Agent and, as a
consequence thereof, Collateral Obligations that were previously Eligible
Collateral Obligations on a prior Measurement Date may be excluded from the
Aggregate Eligible Collateral Obligation Amount on such Measurement Date.

 

(f)                                   The Servicer may, with the prior written
consent of the Facility Agent, execute any of its duties under this Agreement
and the other Transaction Documents by or through its subsidiaries, affiliates,
agents or attorneys in fact; provided that, it shall remain liable for all such
duties as if it performed such duties itself.

 

Section 7.4                                    Representations and Warranties of
the Servicer.  The Servicer represents, warrants and covenants as of the
Effective Date and each Funding Date as to itself:

 

(a)                                 Organization and Good Standing.  It has been
duly organized and is validly existing as a corporation in good standing under
the laws of its jurisdiction of organization, with power and authority to own
its properties and to conduct its business as such properties are currently
owned and such business is currently conducted;

 

(b)                                 Due Qualification.  It is duly qualified to
do business as a corporation in good standing and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
have a Material Adverse Effect;

 

(c)                                  Power and Authority.  It has the power,
authority and legal right to execute and deliver this Agreement and the
Transaction Documents to which it is a party (in any capacity) and to perform
its obligations hereunder and thereunder; and the execution, delivery and
performance of this Agreement and the Transaction Documents to which it is a
party (in any capacity) have been duly authorized by the Servicer by all
necessary corporate action;

 

(d)                                 Binding Obligations.  This Agreement and the
Transaction Documents to which it is a party (in any capacity) have been duly
executed and delivered by the Servicer and, assuming due authorization,
execution and delivery by each other party hereto and thereto, constitute its
legal, valid and binding obligations enforceable against it in accordance with
their respective terms, except as such enforceability may be limited by
(A) bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally, (B) equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (C) implied covenants of good
faith and fair dealing;

 

(e)                                  No Violation.  The execution, delivery and
performance of this Agreement and the Transaction Documents to which it is a
party (in any capacity), the

 

69

--------------------------------------------------------------------------------



 

consummation of the transactions contemplated thereby and the fulfillment of the
terms thereof do not (A) conflict with, result in any breach of any of the terms
and provisions of, or constitute (with or without notice or lapse of time) a
default under, its organizational documents, or any material indenture,
agreement, mortgage, deed of trust or other material instrument to which it is a
party or by which it or its properties are bound, (B) result in the creation or
imposition of any Adverse Claim upon any of its properties pursuant to the terms
of any such material indenture, agreement, mortgage, deed of trust or other
material instrument (except as may be created pursuant to this Agreement or any
other Transaction Document), or (C) violate in any material respect any
Applicable Law except, in the case of this subclause (C), to the extent that
such conflict or violation would not reasonably be expected to have a Material
Adverse Effect;

 

(f)                                   No Proceedings.  There are no proceedings
or investigations pending or, to the best of the Servicer’s knowledge,
threatened against it, before any Official Body having jurisdiction over it or
its properties (A) asserting the invalidity of any of the Transaction Documents,
(B) seeking to prevent the consummation of any of the transactions contemplated
by the Transaction Documents or (C) seeking any determination or ruling that
would reasonably be expected to have a Material Adverse Effect;

 

(g)                                  No Consents.  No consent, license,
approval, authorization or order of, or registration, declaration or filing
with, any Official Body having jurisdiction over it or any of its properties is
required to be made in connection with the execution, delivery or performance of
this Agreement and the Transaction Documents to which it is a party (in any
capacity) or the consummation of the transactions contemplated thereby, in each
case other than (A) consents, licenses, approvals, authorizations, orders,
registrations, declarations or filings which have been obtained or made and
continuation statements and renewals in respect thereof and (B) where the lack
of such consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings would not have a Material Adverse Effect;

 

(h)                                 Investment Company Status.  The Servicer has
elected to be regulated as a business development company under the 1940 Act;

 

(i)                                     Information True and Correct.  All
information heretofore or hereafter furnished by or on behalf of the Servicer in
writing to any Lender, the Collateral Agent or the Facility Agent in connection
with this Agreement or any transaction contemplated hereby is and will be (when
taken as a whole) true and correct in all material respects and does not and
will not omit to state a material fact necessary to make the statements
contained therein not misleading;

 

(j)                                    Financial Statements.  The Servicer has
delivered to each Lender complete and correct copies of (A) the audited
consolidated financial statements of the Servicer for the fiscal year most
recently ended, and (B) the unaudited consolidated financial statements of the
Servicer for the fiscal quarter most recently ended, in each case when required
to be delivered under Section 7.5(k).  Such financial statements (including the
related notes) fairly present the financial condition of the Servicer as of the
respective dates thereof and the results of operations for the periods covered
thereby, each in accordance with GAAP.  There has been no material adverse
change in the business, operations, financial condition, properties or assets

 

70

--------------------------------------------------------------------------------



 

of the Servicer since the most recent Determination Date with respect to the
most recently delivered financial statements under this clause (j);

 

(k)                                 Eligibility of Collateral Obligations.  All
Collateral Obligations included as Eligible Collateral Obligations in the most
recent calculation of any Borrowing Base required to be determined hereunder
were Eligible Collateral Obligations as of the date of such calculation;

 

(l)                                     Collections.  The Servicer acknowledges
that all Collections received by it or its Affiliates (other than any Excluded
Amount) are held and shall be held in trust for the benefit of the Secured
Parties until deposited into the Collection Account;

 

(m)                             [Reserved].

 

(n)                                 Solvency.  The Servicer is not the subject
of any Insolvency Event.  The transactions under this Agreement and any other
Transaction Document to which the Servicer is a party do not and will not render
the Servicer not solvent;

 

(o)                                 Exchange Act Compliance; Regulations T, U
and X.  None of the transactions contemplated herein or the other Transaction
Documents (including, without limitation, the use of the Proceeds from the
pledge of the Collateral and the Advances) will violate or result in a violation
of Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X of the FRS Board;

 

(p)                                 No Injunctions.  No injunction, writ,
restraining order or other order of any Official Body of any nature materially
adversely affects the Servicer’s performance of its obligations under this
Agreement or any Transaction Document to which the Servicer is a party;

 

(q)                                 Allocation of Charges.  There is not any
agreement or understanding between the Servicer and the Borrower (other than as
expressly set forth herein or as consented to by the Facility Agent), providing
for the allocation or sharing of obligations to make payments or otherwise in
respect of any Taxes, fees, assessments or other governmental charges; and

 

(r)                                    Selection Procedures.  In selecting the
Collateral Obligations hereunder and for Affiliates of the Borrower, no
selection procedures were employed which are intended to be adverse to the
interests of any Agent or Lender.

 

Section 7.5                                    Covenants of the Servicer.  Until
the date on or after the Facility Termination Date on which the Commitments have
been terminated in full and the Obligations (other than contingent Obligations
for which no claim has been made) shall have been repaid in full:

 

(a)                                 Compliance with Agreements and Applicable
Laws.  The Servicer shall perform each of its obligations under this Agreement
and the other Transaction Documents and comply with all Applicable Laws,
including those applicable to the Collateral Obligations and all Collections
thereof, except to the extent that the failure to so comply would not reasonably
be expected to have a Material Adverse Effect.

 

71

--------------------------------------------------------------------------------



 

(b)                                 Maintenance of Existence and Conduct of
Business.  The Servicer shall: (i) do or cause to be done all things necessary
to (A) preserve and keep in full force and effect its existence as a corporation
and its rights and franchises in the jurisdiction of its formation and
(B) qualify and remain qualified as a foreign corporation in good standing and
preserve its rights and franchises in each jurisdiction in which the failure to
so qualify and remain qualified and preserve its rights and franchises would
reasonably be expected to have a Material Adverse Effect; (ii) continue to
conduct its business substantially as now conducted or as otherwise permitted
hereunder or under its organizational documents; and (iii) at all times
maintain, preserve and protect all of its licenses, permits, charters and
registrations except where the failure to maintain, preserve and protect such
licenses, permits, charters and registrations would not reasonably be expected
to have a Material Adverse Effect.

 

(c)                                  Books and Records.  The Servicer shall keep
proper books of record and account in which full and correct entries in all
material respects shall be made of all financial transactions and the assets and
business of the Servicer in accordance with GAAP, maintain and implement
administrative and operating procedures, and keep and maintain all documents,
books, records and other information necessary or reasonably advisable for the
collection of all Collateral Obligations.

 

(d)                                 Payment, Performance and Discharge of
Obligations.  The Servicer shall pay, perform and discharge or cause to be paid,
performed and discharged promptly all Charges payable by it except where the
failure to so pay, discharge or otherwise satisfy such obligation would not,
individually or in the aggregate, be expected to have a Material Adverse Effect.

 

(e)                                  ERISA.  The Servicer shall give the
Facility Agent and each Lender prompt written notice of any ERISA Event that,
alone or together with all other ERISA Events that have occurred, would
reasonably be expected to have a Material Adverse Effect.

 

(f)                                   Compliance with Collateral Obligations and
Servicing Standard.  The Servicer shall, at its expense, timely and fully
perform and comply with all material provisions, covenants and other promises
required to be observed by it under any Collateral Obligations (except, in the
case of a successor Servicer, such material provisions, covenants and other
provisions shall only include those provisions relating to the collection and
servicing of the Collateral Obligations to the extent such obligations are set
forth in a document included in the related Collateral Obligation File) and
shall comply with the Credit and Collection Policy and the Servicing Standard in
all material respects with respect to all Collateral Obligations.

 

(g)                                  Maintain Records of Collateral
Obligations.  The Servicer shall, at its own cost and expense, maintain
reasonably satisfactory and complete records of the Collateral, including a
record of all payments received and all credits granted with respect to the
Collateral and all other dealings with the Collateral. From and after the time
of sale of any Collateral Obligation to the Borrower, the Servicer’s records
that refer to such Collateral Obligation shall indicate the interest of the
Borrower and the Collateral Agent in such Collateral Obligation and that such
Collateral Obligation is owned by the Borrower and has been pledged to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement.

 

72

--------------------------------------------------------------------------------



 

(h)                                 Liens.  The Servicer shall not create,
incur, assume or permit to exist any Lien on or with respect to any of its
rights under any of the Transaction Documents, whether with respect to the
Collateral Obligations or any other Collateral other than Permitted Liens.

 

(i)                                     Mergers.  The Servicer shall not
directly or indirectly, by operation of law or otherwise, merge, combine or
consolidate with, or acquire, any Person, except that the Servicer shall be
allowed to merge with any entity so long as the Servicer remains the surviving
entity of such merger and such merger does not result in a Change of Control. 
The Servicer shall give prior written notice of any merger to the Facility
Agent.

 

(j)                                    Servicing Obligations.  The Servicer will
not (i) agree to any amendment, waiver or other modification of any Transaction
Document to which it is a party and to which the Facility Agent is not a party
without the prior written consent of the Facility Agent, (ii) amend, waive or
otherwise modify the Credit and Collection Policy in a manner that is materially
adverse to the Lenders without the prior written consent of the Facility Agent,
(iii) if an Unmatured Default or an Event of Default has occurred and is
continuing, agree or permit the Borrower to agree to a Material Modification
with respect to any Collateral Obligation, (iv) interpose any claims, offsets or
defenses it may have as against the Borrower as a defense to its performance of
its obligations in favor of any Affected Person hereunder or under any other
Transaction Documents or (v) change its fiscal year so that the reports
described in Section 7.5(k) would be delivered to the Facility Agent less
frequently than every 12 months.

 

(k)                                 Financial Reports.  The Servicer shall
furnish, or cause to be furnished, to the Facility Agent:

 

(i)                    as soon as available and in any event within 120 days
after the end of each fiscal year, a copy of the audited consolidated financial
statements for the prior year for the Servicer and its consolidated
Subsidiaries, including the prior comparable period (if any) from the preceding
fiscal year and certified by Independent Accountants (the report of which shall
be unqualified as to scope of audit or going conern), certified by an Executive
Officer of the Servicer with appropriate knowledge stating that the information
set forth therein fairly presents the financial condition of the Servicer and
its consolidated Subsidiaries as of and for such fiscal year, with all such
financial statements being prepared in accordance with GAAP applied consistently
throughout the period involved (except for changes in the application of GAAP
approved by such accountants in accordance with GAAP and disclosed therein); and

 

(ii)                 as soon as available and in any event within 45 days after
the end of each fiscal quarter of each fiscal year (other than the last fiscal
quarter of each fiscal year), an unaudited consolidated balance sheet of the
Servicer and its consolidated Subsidiaries as of the end of such fiscal quarter
and including the prior comparable period (if any), and the unaudited
consolidated statements of income, and of cash flow, of the Servicer and its
consolidated Subsidiaries for such fiscal quarter and for the period commencing
at the end of the previous fiscal year and ending with the end of such fiscal
quarter, certified by an Executive Officer of the Servicer stating that the
information set forth therein fairly presents the financial condition of the
Servicer and its consolidated Subsidiaries as of and for the periods then ended,
subject to year-end adjustments and confirming that the Servicer is in
compliance with all financial covenants in the

 

73

--------------------------------------------------------------------------------



 

Transaction Documents (or, if the Servicer is not in compliance, specifying the
nature and status thereof).

 

(l)                                     Obligor Reports.  The Servicer shall
furnish to the Facility Agent, with respect to each Obligor:

 

(i)                    within 15 Business Days of the completion of the
Servicer’s portfolio review of such Obligor (which, for any individual Obligor,
shall occur no less frequently than quarterly) (i) any financial reporting
packages with respect to such Obligor and with respect to each Collateral
Obligation for each Obligor (including any attached or included information,
statements and calculations) received by the Borrower and/or the Servicer as of
the date of the Servicer’s most recent portfolio review and (ii) the internal
monitoring report prepared by the Servicer with respect to each Obligor.  In no
case, however, shall the Servicer be obligated hereunder to deliver such Obligor
reports to the Facility Agent more than once per calendar month.  Upon demand by
the Facility Agent, the Servicer will provide such other information as the
Facility Agent may reasonably request with respect to any Collateral Obligation
or Obligor (to the extent reasonably available to the Servicer); and

 

(ii)                 within 15 Business Days of each one-year anniversary of the
date on which the related Collateral Obligation was acquired by the Borrower,
updated Obligor Information for such Obligor.

 

(m)                             Credit and Collection Policy.  Attached as
Schedule 4 is a true and correct copy of the Credit and Collection Policy as in
effect on the date hereof.  All of the Collateral Obligations serviced by the
Servicer are being serviced in accordance with the Credit and Collection Policy
in all material respects.

 

(n)                                 Commingling. The Servicer shall not, and
shall not permit any of its Affiliates to, deposit or permit the deposit of any
funds that do not constitute Collections or other proceeds of any Collateral
Obligations into the Collection Account.

 

(o)                                 [Reserved].

 

(p)                                 Limited Liability Formalities.  The
Equityholder will adhere to the limited liability formalities of the Borrower in
all transfers of assets and other transactions between the Equityholder and the
Borrower.  In general, the Equityholder observes the appropriate limited
liability company formalities of the Borrower under Applicable Law.

 

(q)                                 Indebtedness.  If the Servicer is not
regulated as a business development company under the 1940 Act, the Servicer
shall not create, incur, assume or suffer to exist any Indebtedness of the
Servicer other than (i) as set forth on Schedule 6 or (ii) as would not cause
all such Indebtedness incurred to exceed the amount of Indebtedness that exists
as of the date the Servicer is no longer regulated as a business development
company under the 1940 Act.

 

(r)                                    Proceedings.  The Servicer shall furnish
to the Facility Agent, as soon as possible and in any event within three
(3) Business Days after the Servicer receives notice or obtains actual knowledge
thereof, notice of any settlement of, material judgment (including a material
judgment with respect to the liability phase of a bifurcated trial) in or
commencement

 

74

--------------------------------------------------------------------------------



 

of any material labor controversy, material litigation, material action,
material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Collateral, the Transaction Documents, the Collateral
Agent’s interest in the Collateral or the Servicer, in each case which could
reasonably be expected to have a Material Adverse Effect.

 

(s)                                   Equity of the Borrower.  The Equityholder
shall neither pledge the equity interests of the Borrower nor otherwise permit
any equity interests of the Borrower to be subject to a Lien (other than a
Permitted Lien).

 

Section 7.6                                    Payment of Certain Expenses by
Servicer.  The Servicer shall be required to pay all expenses incurred by it in
connection with its activities under this Agreement and each other Transaction
Document; provided that any reasonable and documented out-of-pocket expenses
incurred by the Servicer in connection with the performance of its duties
hereunder shall be reimbursed to it as Servicer Expenses pursuant to
Section 8.3.

 

Section 7.7                                    Collateral Reporting.  The
Servicer shall cooperate with the Collateral Agent in the performance of the
Collateral Agent’s duties under Section 11.3.  Without limiting the generality
of the foregoing, the Servicer shall supply in a timely fashion any information
maintained by it that the Collateral Agent may from time to time request with
respect to the Collateral Obligations and reasonably necessary to complete the
reports and certificates required to be prepared by the Collateral Agent
hereunder or required to permit the Collateral Agent to perform its obligations
hereunder.

 

Section 7.8                                    Notices.  The Servicer shall
deliver to the Facility Agent and the Collateral Agent, promptly after having
obtained knowledge thereof, notice of any Servicer Default, Event of Default or
Material Modification.  The Servicer shall deliver to the Facility Agent and the
Collateral Agent, promptly after having obtained knowledge thereof, but in no
event later than two Business Days thereafter, written notice in an Officer’s
Certificate of any Unmatured Servicer Default or Unmatured Event of Default.

 

Section 7.9                                    Procedural Review of Collateral
Obligations; Access to Servicer and Servicer’s Records.  (a) Each of the
Borrower and the Servicer shall permit representatives of the Facility Agent at
any time and from time to time as the Facility Agent shall reasonably request
(x) to inspect and make copies of and abstracts from its records relating to the
Collateral Obligations, and (y) to visit its properties in connection with the
collection, processing or servicing of the Collateral Obligations for the
purpose of examining such records, and to discuss matters relating to the
Collateral Obligations or such Person’s performance under this Agreement and the
other Transaction Documents with any officer or employee or auditor (if any) of
such Person having knowledge of such matters, in each case other than
(x) material and affairs protected by the attorney-client privilege and
(y) material which such Person may not disclose without violation of any
Applicable Law, and in all cases, subject to Sections 7.9(c) and 17.14.  Each of
the Borrower and the Servicer agrees to render to the Facility Agent such
clerical and other assistance as may be reasonably requested with regard to the
foregoing; provided, that such assistance shall not interfere in any material
respect with the Borrower’s and Servicer’s business and operations.  So long as
no Unmatured Event of Default, Event of Default, Unmatured Servicer Default or
Servicer Default has occurred and is continuing, such visits and inspections
shall occur only (i) upon two Business

 

75

--------------------------------------------------------------------------------



 

Days’ prior written notice, (ii) during normal business hours and (iii) no more
than twice in any calendar year.  During the existence of an Unmatured Event of
Default, an Event of Default, an Unmatured Servicer Default or a Servicer
Default, there shall be no limit on the timing or number of such inspections and
no prior notice will be required before any inspection.

 

(b)                                 The Borrower and the Servicer, as
applicable, shall provide to the Facility Agent access to the Collateral
Obligations and all other documents regarding the Collateral Obligations
included as part of the Collateral and the Related Security in each case, in its
possession, in such cases where the Facility Agent is required in connection
with the enforcement of the rights or interests of the Lenders, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two Business Days’ prior written
notice (so long as no Unmatured Event of Default, Event of Default or Servicer
Default has occurred and is continuing), (ii) during normal business hours and
(iii) up to twice per calendar year (so long as no Unmatured Event of Default,
Event of Default or Servicer Default has occurred and is continuing).  From and
after the Effective Date and periodically thereafter at the reasonable
discretion of the Facility Agent, the Facility Agent may review the Borrower’s
and the Servicer’s collection and administration of the Collateral Obligations
in order to assess compliance by the Servicer with the Servicer’s written
policies and procedures, as well as this Agreement and may, no more than twice
in any calendar year, conduct an audit of the Collateral Obligations and Records
in conjunction with such review, subject to the limits set forth in Sections
7.9(c) and 17.14.

 

(c)                                  Nothing in this Section 7.9 shall derogate
from the obligation of the Borrower and the Servicer to observe any Applicable
Law prohibiting disclosure of information regarding the Obligors, and the
failure of the Borrower or the Servicer to provide access as a result of such
obligation shall not constitute a breach of this Section 7.9.

 

(d)                                 The Servicer shall bear the costs and
expenses of all audits and inspections permitted by this Section 7.9 as well as
Section 18.6.

 

Section 7.10                             Optional Sales.  (a) The Borrower shall
have the right to sell all or a portion of the Collateral Obligations (each, an
“Optional Sale”), subject to the following terms and conditions:

 

(i)                                     immediately after giving effect to such
Optional Sale:

 

(A)                               each Collateral Quality Test is satisfied or
will be improved by such Optional Sale;

 

(B)                               the Minimum Equity Test is satisfied;

 

(C)                               the Borrowing Base is greater than or equal to
the Advances outstanding;

 

(D)                               no Event of Default, Unmatured Event of
Default, Unmatured Servicer Default or Servicer Default shall have occurred and
be continuing; and

 

76

--------------------------------------------------------------------------------



 

(E)                                the Aggregate Eligible Collateral Obligation
Amount of all Collateral Obligations sold by the Borrower during the
then-current calendar year does not exceed 35% of the highest Aggregate Eligible
Collateral Obligation Amount on any day of such calendar year;

 

(ii)                                  on or prior to the date of any Optional
Sale, unless waived by the Facility Agent in its sole discretion, the Servicer,
on behalf of the Borrower, shall give the Facility Agent, the Collateral
Custodian and the Collateral Agent written notice of such Optional Sale, which
notice shall identify the related Collateral subject to such Optional Sale and
the expected proceeds from such Optional Sale and include (x) an Officer’s
Certificate computed as of the date of such request and after giving effect to
such Optional Sale, demonstrating that the Borrowing Base is greater than or
equal to the aggregate principal amount of all Advances outstanding and (y) a
certificate of the Servicer substantially in the form of Exhibit F-3 requesting
the release of the related Collateral Obligation File in connection with such
Optional Sale;

 

(iii)                               such Optional Sale shall be made by the
Servicer, on behalf of the Borrower (A) in accordance with the Servicing
Standard, (B) reflecting arm’s length market terms and (C) in a transaction in
which the Borrower makes no representations, warranties or covenants and
provides no indemnification for the benefit of any other party (other than those
which are customarily made or provided in connection with the sale of assets of
such type);

 

(iv)                              if such Optional Sale is to an Affiliate of
the Borrower or the Servicer, either (A) such Collateral Obligation is being
sold for not less than (x) during the Revolving Period, (1) if such Collateral
Obligation is a Broadly Syndicated Loan, its Collateral Market Value, (2) if
such Collateral Obligation is an Asset Based Loan, its Appraised Value as
verified by an Approved Valuation Firm within the prior sixty (60) days or
(3) otherwise, its Purchase Price or (y) after the end of the Revolving Period,
par, or (B) the Facility Agent has given its prior written consent; and

 

(v)                                 on the date of such Optional Sale, all
proceeds from such Optional Sale will be deposited directly into the Collection
Account.

 

(b)                                 In connection with any Optional Sale,
following deposit of the net proceeds from such Optional Sale into the
Collection Account, the Collateral Agent shall be deemed to release and transfer
to the Borrower without recourse, representation or warranty all of the right,
title and interest of the Collateral Agent for the benefit of the Secured
Parties in, to and under such Collateral Obligation(s) and related Collateral
subject to such Optional Sale and such portion of the Collateral so transferred
shall be released from the Lien of this Agreement.

 

(c)                                  The Borrower hereby agrees to pay the
reasonable and documented outside counsel legal fees and out-of-pocket expenses
of the Facility Agent, the Collateral Agent, the Collateral Custodian and the
Securities Intermediary in connection with any Optional Sale (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent, on behalf of the Secured Parties, in the Collateral in
connection with such Optional Sale).

 

77

--------------------------------------------------------------------------------



 

(d)                                 In connection with any Optional Sale, the
Collateral Agent shall, at the sole expense of the Borrower, execute such
instruments of release with respect to the portion of the Collateral subject to
such Optional Sale to the Borrower, in recordable form if necessary, as the
Borrower may reasonably request.

 

Section 7.11                             Repurchase or Substitution of Warranty
Collateral Obligations.  In the event of (A) a breach of Section 9.5,
Section 9.13 or Section 9.26 or (B) a material breach of any other
representation, warranty, undertaking or covenant set forth in Section 7.4(k),
Article IX, Article X, Section 18.3 or Section 18.5(b) (collectively, the
“Specified Provisions”) as of the relevant Cut-Off Date with respect to a
Collateral Obligation (or the Related Security and other related collateral
constituting part of the Collateral related to such Collateral Obligation) (each
such Collateral Obligation, a “Warranty Collateral Obligation”), no later than
30 days after the earlier of (x) knowledge of such breach on the part of the
Equityholder or the Servicer and (y) receipt by the Equityholder or the Servicer
of written notice thereof given by the Facility Agent, the Borrower shall either
(a) repay Advances outstanding in an amount equal to the aggregate Repurchase
Amount of such Warranty Collateral Obligation(s) to which such breach relates on
the terms and conditions set forth below or (b) substitute for such Warranty
Collateral Obligation one or more Eligible Collateral Obligations with an
aggregate Collateral Obligation Amount at least equal to the Repurchase Amount
of the Warranty Collateral Obligation(s) being replaced; provided, that no such
repayment or substitution shall be required to be made with respect to any
Warranty Collateral Obligation (and such Collateral Obligation shall cease to be
a Warranty Collateral Obligation) if, on or before the expiration of such 30 day
period, the representations and warranties set forth in clause (A) above with
respect to such Warranty Collateral Obligation shall be made true and correct
and the representations, warranties, undertakings and covenants set forth in
clause (B) above with respect to such Warranty Collateral Obligation shall be
made true and correct in all material respects (or if such representation and
warranty is already qualified by the words “material”, “materially” or “Material
Adverse Effect”, then such representation and warranty shall be true and correct
in all respects) with respect to such Warranty Collateral Obligation as if such
Warranty Collateral Obligation had become part of the Collateral on such day or
if the aggregate principal amount of all Advances outstanding do not exceed the
Borrowing Base, the Maximum Availability or the Facility Amount.  The
classification of a Collateral Obligation as a Warranty Collateral Obligation
shall be based whether such Collateral Obligation was in breach or material
breach, as applicable, of any representation, warranty, undertaking or covenant
set forth above as of the related Cut-Off Date and not, for the avoidance of
doubt, based on an Obligor’s financial inability to pay absent any such breach.

 

Section 7.12                             Servicing of REO Assets.  (a)  If, in
the reasonable business judgment of the Servicer, it becomes necessary to
convert any Collateral Obligation that is secured by real property into an REO
Asset, the Servicer shall first cause the Borrower to transfer and assign such
Collateral Obligation (or the portion thereof owned by the Borrower) to a
special purpose vehicle (the “REO Asset Owner”) using a contribution agreement
reasonably acceptable to the Facility Agent.  All equity interests of the REO
Asset Owner acquired by the Borrower shall immediately become a part of the
Collateral and be subject to the grant of a security interest under Section 12.1
and shall be promptly delivered to the Collateral Agent, each undated and duly
indorsed in blank.  The REO Asset Owner shall be formed and operated pursuant to
organizational documents reasonably acceptable to the Facility Agent.  After
execution thereof, the Servicer shall prevent the REO Asset Owner from agreeing
to any amendment or other modification of the REO Asset

 

78

--------------------------------------------------------------------------------



 

Owner’s organizational documents that would be materially adverse to the Secured
Parties without first obtaining the written consent of the Facility Agent.  The
Servicer shall cause each REO Asset to be serviced (i) in accordance with
Applicable Law, (ii) with reasonable care and diligence, (iii) in accordance
with the applicable REO Asset Owner’s operating agreement, and (iv) in
accordance with the Credit and Collection Policy (collectively, the “REO
Servicing Standard”).  The Servicer will cause all “Distributable Cash” (or
comparable definition set forth in the REO Asset Owner’s organization documents)
to be deposited into the Collection Account within two (2) Business Days of
receipt thereof.

 

(b)                                 In the event that title to any Related
Property is acquired on behalf of the REO Asset Owner for the benefit of its
members in foreclosure, by deed in lieu of foreclosure or upon abandonment or
reclamation from bankruptcy, the deed or certificate of sale shall be taken in
the name of a REO Asset Owner.  The Servicer shall cause the REO Asset Owner to
manage, conserve, protect and operate each REO Asset for its members solely for
the purpose of its prompt disposition and sale.

 

(c)                                  Notwithstanding any provision to the
contrary contained in this Agreement, the Servicer shall not (and shall not
permit the REO Asset Owner to) obtain title to any Related Property as a result
of or in lieu of foreclosure or otherwise, obtain title to any direct or
indirect partnership interest in any Obligor pledged pursuant to a pledge
agreement and thereby be the beneficial owner of Related Property, have a
receiver of rents appointed with respect to, and shall not otherwise acquire
possession of, or take any other action with respect to, any Related Property
if, as a result of any such action, the REO Asset Owner would be considered to
hold title to, to be a “mortgagee-in-possession” of, or to be an “owner” or
“operator” of, such Related Property within the meaning of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended from
time to time, or any comparable state or local Environmental Law, unless the
Servicer has previously determined in accordance with the REO Servicing
Standard, based on an updated Phase I environmental assessment report generally
prepared in accordance with the ASTM Phase I Environmental Site Assessment
Standard E 1527-05, as may be amended or, with respect to residential property,
a property inspection and title report, that:

 

(i)                    such Related Property is in compliance in all material
respects with applicable Environmental Laws, and

 

(ii)                 there are no circumstances present at such Related Property
relating to the use, management or disposal of any Hazardous Materials for which
investigation, testing, monitoring, containment, clean-up or remediation would
reasonably be expected to be required by the owner, occupier or operator of the
Related Property under applicable federal, state or local law or regulation.

 

(d)                                 In the event that the Phase I or other
environmental assessment first obtained by the Servicer with respect to Related
Property indicates that such Related Property may not be in compliance with
applicable Environmental Laws or that Hazardous Materials may be present but
does not definitively establish such fact, the Servicer shall cause the Borrower
to immediately sell the related Collateral Obligation in accordance with
Section 7.10 to the extent permitted thereunder.

 

79

--------------------------------------------------------------------------------



 

ARTICLE VIII

 

ACCOUNTS; PAYMENTS

 

Section 8.1                                    Accounts.  (a)  On or prior to
the Effective Date, the Servicer shall establish each Account in the name of the
Borrower and each Account shall be a segregated, non-interest bearing trust
account established with the Securities Intermediary, who shall forward funds
from the Collection Account to the Collateral Agent upon its request for
application by the Collateral Agent pursuant to Section 8.3(a).  If at any time
a Responsible Officer of the Collateral Agent obtains actual knowledge that any
Account ceases to be an Eligible Account (with notice to the Servicer and the
Facility Agent), then the Servicer shall transfer such account to another
institution such that such account shall meet the requirements of an Eligible
Account.

 

On the last day of the Revolving Period, the Borrower shall deposit into the
Unfunded Exposure Account an amount equal to the Aggregate Unfunded Amount. 
Except as set forth below, amounts on deposit in the Unfunded Exposure Account
may be withdrawn by the Borrower (i) to fund any draw requests of the relevant
Obligors under any Variable Funding Asset, or (ii) to make a deposit into the
Collections Account as Principal Collections if, after giving effect to such
withdrawal, the aggregate amount on deposit in the Unfunded Exposure Account is
equal to or greater than (i) prior to the end of the Revolving Period, the
Aggregate Unfunded Equity Amount and (ii) after the Revolving Period, the
Aggregate Unfunded Amount.

 

Following the Facility Termination Date, any draw request made by an Obligor
under a Variable Funding Asset included in the Collateral, along with wiring
instructions for the applicable Obligor, shall be forwarded by the Servicer to
the Collateral Agent (with a copy to the Facility Agent) along with an
instruction to the Collateral Agent to withdraw the applicable amount from the
Unfunded Exposure Account and a certification that the conditions to fund such
draw are satisfied, and the Collateral Agent shall fund such draw request in
accordance with such instructions from the Servicer.

 

Following the end of the Revolving Period, if the Borrower shall receive any
Principal Collections from an Obligor with respect to a Variable Funding Asset
included in the Collateral and, as of the date of such receipt (and after taking
into account such repayment), the aggregate amount on deposit in the Unfunded
Exposure Account is less than the Aggregate Unfunded Amount (the amount of such
shortfall, in each case, the “Unfunded Exposure Shortfall”), the Servicer shall
direct the Collateral Agent to and the Collateral Agent shall deposit into the
Unfunded Exposure Account an amount of such Principal Collections equal to the
lesser of (a) the aggregate amount of such Principal Collections and (b) the
Unfunded Exposure Shortfall.

 

(b)                                 All amounts held in any Account shall, to
the extent permitted by Applicable Law, be invested by the Collateral Agent, as
directed by the Servicer in writing (or, if the Servicer fails to provide such
direction, such amounts shall remain uninvested), in Permitted Investments that
mature (i) with respect to the Collection Account, not later than one Business
Day prior to the Distribution Date for the Collection Period to which such
amounts relate and (ii) with respect to the Unfunded Exposure Account, on the
immediately following Business Day.  Any such written direction shall certify
that any such investment is authorized

 

80

--------------------------------------------------------------------------------



 

by this Section 8.1.  Investments in Permitted Investments except as
specifically required below, shall not be sold or disposed of prior to their
maturity.  If any amounts are needed for disbursement from the Collection
Account and sufficient uninvested funds are not available therein to make such
disbursement, the Collateral Agent shall cause to be sold or otherwise converted
to cash a sufficient amount of the investments in such account to make such
disbursement in accordance with and upon the written direction of the Servicer
or, if the Servicer shall fail to give such direction, the Facility Agent.  The
Collateral Agent shall, upon written request, provide the Facility Agent with
all information in its possession regarding transfer into and out of the
Collection Account (including, but not limited to, the identity of the
counterparty making or receiving such transfer).  In no event shall the
Collateral Agent be liable for the selection of any investments or any losses in
connection therewith, or for any failure of the Servicer or the Facility Agent,
as applicable, to timely provide investment instructions or disposition
instructions, as applicable, to the Collateral Agent.  To the extent agreed to
by the Borrower or the Servicer, the Collateral Agent or the Collateral
Custodian and their respective Affiliates shall be permitted to receive
additional compensation that could be deemed to be in the Collateral Agent’s or
the Collateral Custodian’s economic self-interest for (i) serving as investment
adviser, administrator, shareholder, servicing agent, custodian or sub-custodian
with respect to certain of the Permitted Investments, (ii) using affiliates to
effect transactions in certain Permitted Investments, and (iii) effecting
transactions in certain investments.  Such compensation shall not be considered
an amount that is reimbursable or payable pursuant to this Agreement.

 

(c)                                  Neither the Borrower nor the Servicer shall
have any rights of direction or withdrawal, with respect to amounts held in any
Account, except to the extent explicitly set forth herein (including the
withdrawal rights for the Unfunded Exposure Account set forth in
Section 8.1(a)).

 

Subject to the other provisions hereof, the Collateral Agent shall have sole
Control (within the meaning of the UCC) over each Account and each such
investment and the income thereon, and any certificate or other instrument
evidencing any such investment, if any, shall be delivered to the Collateral
Agent or its agent, together with each document of transfer, if any, necessary
to transfer title to such investment to the Collateral Agent in a manner that
complies with this Section 8.1.  All interest, dividends, gains upon sale and
other income from, or earnings on, investments of funds in the Accounts shall be
deposited or transferred to the Collection Account and distributed pursuant to
Section 8.3(a).

 

(d)                                 The Equityholder may, from time to time in
its sole discretion (x) deposit amounts into the Principal Collection Account or
the Unfunded Exposure Account and/or (y) transfer Eligible Collateral
Obligations as equity contributions to the Borrower.  All such amounts will be
included in each applicable compliance calculation under this Agreement,
including, without limitation, calculation of the Borrowing Base, the Maximum
Availability and the Minimum Equity Test.

 

Section 8.2                                    Excluded Amounts.  The Servicer
may direct the Collateral Agent and the Securities Intermediary to withdraw from
the applicable Account and pay to the Person entitled thereto any amounts
credited thereto constituting Excluded Amounts if the Servicer has, prior to
such withdrawal, delivered to the Facility Agent and the Collateral Agent a
report setting forth the

 

81

--------------------------------------------------------------------------------



 

calculation of such Excluded Amounts in form and substance reasonably
satisfactory to the Facility Agent, which report shall include a brief
description of the facts and circumstances supporting such request and designate
a date for the payment of such reimbursement, which date shall not be earlier
than two (2) Business Days following delivery of such notice.

 

Section 8.3                                    Distributions, Reinvestment and
Dividends.  (a) On each Distribution Date, the Collateral Agent shall distribute
from the Collection Account, in accordance with the applicable Monthly Report
prepared by the Collateral Agent and approved by the Facility Agent pursuant to
Section 8.5, the Amount Available for such Distribution Date in the following
order of priority:

 

(i)                                     From the Interest Collection Account,
the Amount Available constituting Interest Collections for such Distribution
Date in the following order of priority:

 

(A)                               FIRST, to the payment of taxes and
governmental fees owing by the Borrower, if any, which expenses shall not exceed
$25,000 on any Distribution Date;

 

(B)                               SECOND, first (1) to the Collateral Agent, the
Securities Intermediary and the Collateral Custodian, any accrued and unpaid
Collateral Agent Fees and Expenses and Collateral Custodian Fees and Expenses
for the related Collection Period, which expenses shall not exceed in the
aggregate the amount of the Capped Fees/Expenses and second (2) to the Servicer,
any accrued and unpaid Servicer Expenses, which Servicer Expenses shall not
exceed either (x) $25,000 on any Distribution Date or (y) $100,000 in any
calendar year;

 

(C)                               reserved;

 

(D)                               FOURTH, pro rata, based on the amounts owed to
such Persons under this Section 8.3(a)(i)(D), (1) to the Lenders, an amount
equal to the Yield on the Advances accrued during the Accrual Period with
respect to such Distribution Date (and any Yield with respect to any prior
Accrual Period to the extent not paid on a prior Distribution Date), (2) to the
Facility Agent and the Agents on behalf of their respective Lenders, all accrued
and unpaid Fees and Indemnified Amounts due to the Lenders, the Agents and the
Facility Agent and (3) to the Hedge Counterparties, any amounts owed on the
current and prior Distribution Dates to the Hedge Counterparties under Hedging
Agreements (other than Hedge Breakage Costs), together with interest accrued
thereon;

 

(E)                                FIFTH, during the Revolving Period, to the
Agents on behalf of their respective Lenders pro rata in accordance with the
amount of the outstanding Advances (1) in the amount necessary to reduce the
Advances outstanding to an amount not to exceed the lower of the Borrowing Base
and the Maximum Availability and (2) if either (or both of) the Minimum
Diversity Test or the Minimum Equity Test is not satisfied on such Distribution
Date, in the amount necessary to reduce the Advances outstanding to the level at
which such Minimum Equity Test is satisfied;

 

82

--------------------------------------------------------------------------------



 

(F)                                 SIXTH, after the end of the Revolving
Period, (1) first, if (x) a Revaluation Diversion Event has occurred, (y) an
Event of Default has occurred and is continuing or (z) the Diversity Score is
less than or equal to 10, to the Agents on behalf of their respective Lenders
pro rata to repay the Advances outstanding in the amount necessary to reduce the
Advances outstanding to zero and (2) second, if an Unmatured Event of Default
has occurred and is continuing, to remain in the Interest Collection Account;

 

(G)                               SEVENTH, to any Affected Persons, any
Increased Costs then due and owing;

 

(H)                              EIGHTH, pro rata based on amounts owed to such
Persons under this Section 8.3(a)(i)(H), to the Hedge Counterparties, any unpaid
Hedge Breakage Costs, together with interest accrued thereon;

 

(I)                                   NINTH, to the extent not previously paid
pursuant to Section 8.3(a)(i)(A) above, to the payment of taxes and governmental
fees owing by the Borrower, if any;

 

(J)                                   TENTH, to the extent not previously paid
by or on behalf of the Borrower, to each Indemnified Party, any Indemnified
Amounts then due and owing to each such Indemnified Party;

 

(K)                               ELEVENTH, to the extent not previously paid
pursuant to Section 8.3(a)(i)(B) above, to the Collateral Agent and the
Collateral Custodian, any Collateral Agent Fees and Expenses and Collateral
Custodian Fees and Expenses due to the Collateral Agent and the Collateral
Custodian;

 

(L)                                Reserved;

 

(M)                            THIRTEENTH, to pay any other amounts due and
payable by the Borrower or otherwise under this Agreement and the other
Transaction Documents and not previously paid pursuant to this Section 8.3(a);

 

(N)                               FOURTEENTH, during the Revolving Period,
(1) during an Unmatured Event of Default, to remain in the Interest Collection
Account as Interest Collections, and (2) otherwise, at the option of the
Borrower, either such Amount Available to the Borrower or to remain in the
Principal Collection Account as Principal Collections; and

 

(O)                               FIFTEENTH, after the Revolving Period, such
remaining Amount Available, to the Borrower.

 

(ii)                                  From the Principal Collection Account, the
Amount Available constituting Principal Collections for such Distribution Date
in the following order of priority:

 

83

--------------------------------------------------------------------------------



 

(A)                               FIRST, to pay, in accordance with
Section 8.3(a)(i) above, the amounts referred to in clauses (A) through (E), in
that order, but, in each case, only to the extent not paid in full thereunder;

 

(B)                               SECOND, after the end of the Revolving Period
and to the extent not paid pursuant to Section 8.3(a)(i)(F), to the Agents on
behalf of their respective Lenders pro rata to repay the Advances outstanding;

 

(C)                               THIRD, to pay, in accordance with
Section 8.3(a)(i) above, the amounts referred to in clauses (G) and (H) of such
Section 8.3(a)(i) but, in each case, only to the extent not paid in full
thereunder;

 

(D)                               FOURTH, to pay, in accordance with
Section 8.3(a)(i) above, the amounts referred to in clause (I) of such
Section 8.3(a)(i) but, in each case, only to the extent not paid in full
thereunder

 

(E)                                FIFTH, to pay, in accordance with
Section 8.3(a)(i) above, the amounts referred to in clause (J) of such
Section 8.3(a)(i) but only to the extent not paid in full thereunder;

 

(F)                                 SIXTH, to the extent not previously paid
pursuant to Section 8.3(a)(i)(B) or Section 8.3(a)(i)(K), to the Collateral
Agent, the Securities Intermediary and the Collateral Custodian, any costs and
expenses due to the Collateral Agent, the Securities Intermediary and the
Collateral Custodian under the Transaction Documents (other than Increased Costs
and Indemnified Amounts);

 

(G)                               SEVENTH, to pay, in accordance with
Section 8.3(a)(i) above, the amounts referred to in clause (L) of such
Section 8.3(a)(i) but only to the extent not paid in full thereunder;

 

(H)                              EIGHTH, to pay, in accordance with
Section 8.3(a)(i) above, the amounts referred to in clause (M) of such
Section 8.3(a)(i) but only to the extent not paid in full thereunder;

 

(I)                                   NINTH, to pay, in accordance with
Section 8.3(a)(i) above, the amounts referred to in clause (N) of such
Section 8.3(a)(i) but only to the extent not paid in full thereunder;

 

(J)                                   TENTH, during the Revolving Period, to
remain in the Principal Collection Account as Principal Collections; and

 

(K)                               ELEVENTH, after the end of the Revolving
Period, such remaining such Amount Available to the Borrower.

 

(b)                                 During the Revolving Period, the Borrower
may withdraw from the Collection Account any Principal Collections and apply
such Principal Collections to (A) prepay the Advances outstanding in accordance
with Section 2.4 or (B) acquire additional

 

84

--------------------------------------------------------------------------------



 

Collateral Obligations (each such reinvestment of Principal Collections, a
“Reinvestment”), subject to the following conditions:

 

(i)                    the Borrower shall have given written notice to the
Collateral Agent and the Facility Agent of the proposed Reinvestment at or prior
to 3:00 p.m., New York City time, two Business Days prior to the proposed date
of such Reinvestment (the “Reinvestment Date”).  Such notice (the “Reinvestment
Request”) shall be in the form of Exhibit C-2 and shall include (among other
things) the proposed Reinvestment Date, the amount of such proposed Reinvestment
and a Schedule of Collateral Obligations setting forth the information required
therein with respect to the Collateral Obligations to be acquired by the
Borrower on the Reinvestment Date (if applicable);

 

(ii)                 each condition precedent set forth in Section 6.2 shall be
satisfied;

 

(iii)              upon the written request of the Borrower (or the Servicer on
the Borrower’s behalf) delivered to the Collateral Agent no later than 11:00
a.m. New York City time on the applicable Reinvestment Date, the Collateral
Agent shall have provided to the Facility Agent by facsimile or e-mail (to be
received no later than 1:30 p.m. New York City time on that same day) a
statement reflecting the total amount on deposit on such day in the Collection
Account; and

 

(iv)             any Reinvestment Request given by the Borrower pursuant to this
Section 8.3(b), shall be irrevocable and binding on the Borrower; provided that,
any Reinvestment Request which is conditioned upon the effectiveness of other
transactions may be revoked or delayed by the Borrower (by notice to the
Facility Agent on or prior to the proposed Reinvestment Date, with a copy to the
Collateral Agent) if such other transactions fail to become effective.

 

Subject to the Collateral Agent’s receipt of an Officer’s Certificate of the
Servicer as to the satisfaction of the conditions precedent set forth in
Section 6.2 and this Section 8.3, the Collateral Agent will release funds from
the Collection Account to the Borrower in an amount not to exceed the lesser of
(A) the amount requested by the Borrower and (B) the amount of Collections on
deposit in the Collection Account.

 

(c)                                  At any time, the Borrower may instruct the
Collateral Agent to withdraw from the Principal Collection Account the proceeds
of any Advance on deposit therein as may be needed to settle any pending
acquisition of an Eligible Collateral Obligation and remit such funds pursuant
to the written instructions of the Borrower.

 

(d)                                 Notwithstanding anything herein to the
contrary, upon an instruction from the Borrower (or the Servicer on behalf of
the Borrower), the Collateral Agent shall disburse amounts from the Principal
Collection Account to the Equityholder (as a distribution from the Borrower) if
(i) the Equityholder certifies to each Secured Parties that such amounts do not
exceed the pro rata share of such amounts attributable to the Borrower and are
necessary to enable the Equityholder to make dividend or other distributions
necessary for the Equityholder to (A) maintain its status as a valid “regulated
investment company” within the meaning of Section 851 of the Code, and (B) avoid
corporate income and excise taxes, (ii) the Revolving Period has not ended,
(iii) each Collateral Quality Test is satisfied, (iv) the Minimum Equity Test is
satisfied, (v) the Borrowing

 

85

--------------------------------------------------------------------------------



 

Base is greater than or equal to the Advances outstanding, (vi) no Event of
Default, Unmatured Event of Default, Unmatured Servicer Default or Servicer
Default shall have occurred and be continuing or would result and
(vii) sufficient amounts are in the Principal Collection Account to satisfy any
pending acquisition by the Borrower of a Collateral Obligation.

 

Section 8.4                                    Fees.  The Borrower shall pay the
Undrawn Fee, the Make-Whole Fee, the Prepayment Make-Whole Premium, the
Prepayment Fee and any other applicable fees (collectively, “Fees”) in the
amounts and on the dates set forth herein or in one or more fee letter
agreements, dated the date hereof (or dated the date any Lender and its related
Lender Group becomes a party hereto pursuant to an assignment or otherwise),
signed by the Borrower, the applicable Agent and the Facility Agent (as any such
fee letter agreement may be amended, restated, supplemented or otherwise
modified from time to time, a “Fee Letter”).

 

Section 8.5                                    Monthly Report.  The Collateral
Agent shall prepare (based on information provided to it by the Servicer, the
Facility Agent and the Lenders as set forth herein) a Monthly Report in the form
of Exhibit D determined as of the close of business on each Determination Date
and make available such Monthly Report to the Facility Agent, the Borrower and
the Servicer on each Reporting Date starting with the Reporting Date in the
first full calendar month after the Effective Date.  If any party receiving any
Monthly Report disagrees with any items of such report, it shall contact the
Collateral Agent and notify it of such disputed item and provide reasonably
sufficient information to correct such item, with (if other than the Facility
Agent) a copy of such notice and information to the Facility Agent and the
Servicer.  If the Collateral Agent agrees with any such correction and unless
the Collateral Agent is otherwise timely directed by the Facility Agent, the
Collateral Agent shall distribute a revised Monthly Report on the Business Day
after it receives such information.  If the Collateral Agent does not agree with
any such correction or it is directed by the Facility Agent that the Collateral
Agent should not make such correction, the Collateral Agent shall (within one
Business Day) contact the Facility Agent and request instructions on how to
proceed.  The Facility Agent’s reasonable determination with regard to any
disputed item in the Monthly Report shall be conclusive absent manifest error.

 

The Servicer shall cooperate with the Collateral Agent in connection with the
preparation of the Monthly Reports and any supplement thereto.  Without limiting
the generality of the foregoing, the Servicer shall supply any information
maintained by it that the Collateral Agent may from time to time reasonably
request with respect to the Collateral and reasonably needs to complete the
reports, calculations and certificates required to be prepared by the Collateral
Agent hereunder or required to permit the Collateral Agent to perform its
obligations hereunder.  Without limiting the generality of the foregoing, in
connection with the preparation of a Monthly Report, (i) the Servicer shall be
responsible for providing the Collateral Agent the information required for
parts (a) through (c) of Exhibit D for such Monthly Report and (ii) the Facility
Agent and the Lenders shall be responsible for providing to the Collateral Agent
the information required by Section 3.4 for part (d) of Exhibit D for such
Monthly Report on which the Collateral Agent may conclusively rely.  The
Servicer and the Facility Agent shall review and verify the contents of the
aforesaid reports (including the Monthly Report), instructions, statements and
certificates.  Upon receipt of approval from the Servicer and the Facility
Agent, the Collateral Agent shall send such reports, instructions, statements
and certificates to the Borrower and the Servicer for execution.

 

86

--------------------------------------------------------------------------------



 

ARTICLE IX

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, the Borrower hereby
represents and warrants to the Facility Agent, the Agents and the Lenders as to
itself, as of the Effective Date and each Funding Date, as follows:

 

Section 9.1                                    Organization and Good Standing. 
It has been duly organized and is validly existing under the laws of the
jurisdiction of its organization, with power and authority to own its properties
and to conduct its business as such properties are currently owned and such
business is currently conducted.  It had at all relevant times and now has,
power, authority and legal right (x) to acquire and own the Collateral
Obligations and to have or benefit from a security interest in the Related
Security, and to grant to the Collateral Agent a security interest in the
Collateral Obligations and its right, title and interest in the Related Security
and the other Collateral and (y) to enter into and perform its obligations under
this Agreement and the other Transaction Documents to which it is a party.

 

Section 9.2                                    Due Qualification.  It is duly
qualified to do business and has obtained all necessary licenses and approvals
and made all necessary filings and registrations in all jurisdictions, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

Section 9.3                                    Power and Authority.  It has the
power, authority and legal right to execute and deliver this Agreement and the
other Transaction Documents to which it is a party and to perform its
obligations hereunder and thereunder; it has full power, authority and legal
right to grant to the Collateral Agent, for the benefit of the Secured Parties,
a valid and enforceable security interest in the Collateral Obligations and the
other Collateral and has duly authorized such grant by all necessary action and
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party have been duly authorized by it by
all necessary action.

 

Section 9.4                                    Binding Obligations.  This
Agreement and the Transaction Documents to which it is a party have been duly
executed and delivered by it and are enforceable against it in accordance with
their respective terms, except as such enforceability may be limited by
(A) bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally, (B) equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (C) implied covenants of good
faith and fair dealing.

 

Section 9.5                                    Security Interest.  This
Agreement creates a valid and continuing Lien on the Collateral in favor of the
Collateral Agent, on behalf of the Secured Parties, which security interest is
validly perfected under Article 9 of the UCC, and is enforceable as such against
creditors of and purchasers from the Borrower; the Collateral is comprised of
Instruments, Security Entitlements, General Intangibles, Certificated
Securities, Uncertificated Securities, Securities Accounts, Investment Property
and Proceeds and such other categories of collateral under the

 

87

--------------------------------------------------------------------------------



 

applicable UCC as to which the Borrower has complied with its obligations as set
forth herein; with respect to Collateral that constitute Security Entitlements
(a) all of such Security Entitlements have been credited to the Accounts and the
Securities Intermediary has agreed to treat all assets credited to the Accounts
as Financial Assets, (b) the Borrower has taken all steps necessary to enable
the Collateral Agent to obtain Control with respect to the Accounts and (c) the
Accounts are not in the name of any Person other than the Borrower, subject to
the Lien of the Collateral Agent for the benefit of the Secured Parties; the
Borrower has not instructed the Securities Intermediary to comply with the
entitlement order of any Person other than the Collateral Agent; provided that,
until the Collateral Agent delivers a Notice of Exclusive Control (as defined in
the Account Control Agreement), the Borrower may, or may cause the Servicer to
cause cash in the Accounts to be invested or distributed in accordance with this
Agreement; all Accounts constitute Securities Accounts; the Borrower owns and
has good and marketable title to the Collateral (other than the Related
Security) free and clear of any Lien (other than Permitted Liens); the Borrower
has received all consents and approvals required by the terms of any Collateral
Obligation to the transfer and granting of a security interest in the Collateral
Obligations hereunder to the Collateral Agent, on behalf of the Secured Parties;
the Borrower has taken all necessary steps to file or authorize the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect the security
interest in that portion of the Collateral in which a security interest may be
perfected by filing pursuant to Article 9 of the UCC as in effect in the State
of Delaware; all original executed copies of each underlying promissory note
constituting or evidencing any Collateral Obligation have been or, subject to
the delivery requirements contained herein and/or Section 18.3, will be
delivered to the Collateral Custodian; the Borrower has received, or subject to
the delivery requirements contained herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian or
its bailee is holding each underlying promissory note evidencing a Collateral
Obligation solely on behalf of the Collateral Agent for the benefit of the
Secured Parties; none of the underlying promissory notes that constitute or
evidence the Collateral Obligations has any marks or notations indicating that
they have been pledged, assigned or otherwise conveyed to any Person other than
the Collateral Agent on behalf of the Secured Parties; with respect to
Collateral that constitutes a Certificated Security, such certificated security
has been delivered to the Collateral Agent and, if in registered form, has been
specially Indorsed (within the meaning of the UCC) to the Collateral Agent or in
blank by an effective Indorsement or has been registered in the name of the
Collateral Agent upon original issue or registration of transfer by the Borrower
of such Certificated Security, in each case to be held by the Collateral Agent
or the Collateral Custodian on behalf of the Collateral Agent for the benefit of
the Secured Parties; and in the case of an Uncertificated Security, by
(A) causing the Collateral Agent to become the registered owner of such
uncertificated security and (B) causing such registration to remain effective.

 

Section 9.6                                    No Violation.  The execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party, the consummation of the transactions contemplated hereby
and thereby, and the fulfillment of the terms of this Agreement and the other
Transaction Documents to which it is a party, shall not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, its Constituent Documents, or any
indenture, agreement, mortgage, deed of trust or other material instrument to
which it is a party or by which it is bound or any of its properties are
subject, or result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of its properties pursuant to the terms of any such
indenture, agreement, mortgage, deed of trust or other

 

88

--------------------------------------------------------------------------------



 

instrument, or violate in any material respect any Applicable Law or in any way
materially adversely affect its ability to perform its obligations under this
Agreement or the other Transaction Documents to which it is a party.

 

Section 9.7                                    No Proceedings.  There are no
proceedings or investigations pending or, to its knowledge, threatened against
it, before any Official Body having jurisdiction over it or its properties
(A) asserting the invalidity of this Agreement or any of the other Transaction
Documents, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(C) seeking any determination or ruling that might materially and adversely
affect the performance by it of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents or
(D) that would reasonably be expected to have a material adverse effect on any
of the Collateral or on the assignments and security interests granted by the
Borrower in this Agreement.

 

Section 9.8                                    No Consents.  It is not required
to obtain the material consent of any other Person or any material approval,
authorization, consent, license, approval or authorization, or registration or
declaration with, any Official Body having jurisdiction over it or its
properties in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or the other Transaction Documents to which it
is a party, in each case other than consents, licenses, approvals,
authorizations, orders, registrations, declarations or filings which have been
obtained or made and continuation statements and renewals in respect thereof.

 

Section 9.9                                    Solvency.  It is solvent and will
not become insolvent after giving effect to the transactions contemplated by
this Agreement and the Transaction Documents.  After giving effect to the
transactions contemplated by this Agreement and the other Transaction Documents,
it will have an adequate amount of capital to conduct its business in the
foreseeable future.

 

Section 9.10                             Compliance with Laws.  It has complied
and will comply in all material respects with all Applicable Laws, judgments,
agreements with Official Bodies, decrees and orders with respect to its business
and properties and all Collateral.

 

Section 9.11                             Taxes.  For U.S. federal income tax
purposes, it is, and always has been, an entity disregarded as separate from the
Equityholder and the Equityholder is a U.S. Person.  It has filed on a timely
basis all federal and other material Tax returns (including foreign, state,
local and otherwise) required to be filed, if any, and has paid all federal and
other material Taxes due and payable by it and any material assessments made
against it or any of its property and all other material Taxes, fees or other
charges imposed on it or any of its property by any Official Body (other than
any amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrower).  No Lien or similar
Adverse Claim has been filed, and no claim is being asserted, with respect to
any material Tax, assessment or other governmental charge, other than a
Permitted Lien.

 

Section 9.12                             Monthly Report.  Each Monthly Report is
accurate in all material respects as of the date thereof.

 

89

--------------------------------------------------------------------------------



 

Section 9.13                             No Liens, Etc.  The Collateral and each
part thereof (other than the Related Security) is owned by the Borrower free and
clear of any Adverse Claim (other than Permitted Liens) or restrictions on
transferability and the Borrower has the full right, power and lawful authority
to assign, transfer and pledge the same and interests therein, and upon the
making of each Advance, the Collateral Agent, for the benefit of the Secured
Parties, will have acquired a perfected, first priority and valid security
interest (except, as to priority, for any Permitted Liens) in each Collateral
Obligation and the other Collateral, free and clear of any Adverse Claim or
restrictions on transferability (other than Permitted Liens), to the extent (as
to perfection and priority with respect to such other Collateral) that a
security interest in such other Collateral may be perfected under the applicable
UCC.  The Borrower has not pledged, assigned, sold, granted a security interest
in or otherwise conveyed any of the Collateral and no effective financing
statement (other than with respect to Permitted Liens) or other instrument
similar in effect naming or purportedly naming the Borrower or any of its
Affiliates as debtor and covering all or any part of the Collateral is on file
in any recording office, except such as may have been filed in favor of the
Collateral Agent as “Secured Party” pursuant hereto or as necessary or advisable
in connection with the Sale Agreement.  As of the Effective Date, there are no
judgments or Liens for Taxes with respect to the Borrower and no claim has been
asserted with respect to the Taxes of the Borrower.

 

Section 9.14                             Information True and Correct.  All
information heretofore or hereafter furnished by or on behalf of the Borrower in
writing to any Lender, the Collateral Agent or the Facility Agent in connection
with this Agreement or any transaction contemplated hereby (x) is and will be
(when taken as a whole) true and correct in all material respects and does not
omit to state a material fact necessary to make the statements contained therein
not misleading as of the date furnished (or earlier date specified therein) or
(y) to the extent not prepared by or under the direction of the Borrower or the
Servicer, is and will be (when taken as a whole) true and correct and does not
omit to state a material fact necessary to make the statements contained therein
not misleading as of the date furnished (or earlier date specified therein) to
the knowledge of the Borrower.

 

Section 9.15                             Reserved.

 

Section 9.16                             Collateral.  Except as otherwise
expressly permitted or required by the terms of this Agreement, no item of
Collateral has been sold, transferred, assigned or pledged by the Borrower to
any Person.

 

Section 9.17                             Selection Procedures.  In selecting the
Collateral Obligations hereunder and for Affiliates of the Borrower, no
selection procedures were employed which are intended to be adverse to the
interests of the Facility Agent, any Agent or any Lender.

 

Section 9.18                             Indebtedness.  The Borrower has no
Indebtedness other than (i) Indebtedness incurred under the terms of the
Transaction Documents, (ii) Indebtedness incurred pursuant to certain ordinary
business expenses arising pursuant to the transactions contemplated by this
Agreement and the other Transaction Documents and (iii) its Excluded
Liabilities.

 

Section 9.19                             No Injunctions.  No injunction, writ,
restraining order or other order of any Official Body of any nature adversely
affects the performance of its obligations under this Agreement or any
Transaction Document to which it is a party.

 

90

--------------------------------------------------------------------------------



 

Section 9.20                             No Subsidiaries.  The Borrower has no
Subsidiaries other than any REO Asset Owners.

 

Section 9.21                             ERISA Matters.

 

(a)                                 The Borrower does not sponsor, maintain, or
contribute to, and has never sponsored, maintained, or contributed to, and,
except as would not reasonably be expected to have a Material Adverse Effect, no
ERISA Affiliate sponsors, maintains, contributes to, or has any liability in
respect of, or has ever sponsored, maintained, contributed to, or had any
liability in respect of, a Plan.

 

(b)                                 No ERISA Event has occurred on or prior to
the date that this representation is made or deemed made that, whether alone or
together with all other ERISA Events that have occurred, would reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  The Borrower is not, and will not become at
any time while any Obligations are outstanding, a Benefit Plan Investor.

 

Section 9.22                             Investment Company Status.  The
Borrower is not required to register as an investment company under the 1940
Act.

 

Section 9.23                             Set-Off, Etc.  No Collateral Obligation
has been compromised, adjusted, extended, satisfied, subordinated, rescinded,
set-off or modified by the Borrower or the Obligor thereof, and no Collateral
Obligation or Permitted Investment is subject to compromise, adjustment,
extension, satisfaction, subordination, rescission, set-off, counterclaim,
defense, abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Collateral or
otherwise, by the Borrower or the Obligor with respect thereto, except, in each
case, pursuant to the Transaction Documents and for amendments, extensions and
modifications, if any, to such Collateral otherwise permitted hereby and in
accordance with the Servicing Standard.

 

Section 9.24                             Collections.  The Borrower acknowledges
that (i) all Obligors (or related agents) have been directed to make all
payments directly to the Collection Account and (ii) all Collections received by
it or its Affiliates with respect to the Collateral pledged hereunder (other
than Excluded Amounts) are held and shall be held in trust for the benefit of
the Collateral Agent, on behalf of the Secured Parties until deposited into the
applicable Collection Account in accordance with Section 10.10.

 

Section 9.25                             Value Given.  The Borrower has given
fair consideration and reasonably equivalent value to the Equityholder in
exchange for the purchase of the Collateral Obligations purchased from it. No
such transfer has been made for or on account of an antecedent debt and no such
transfer is or may be voidable or subject to avoidance under any section of the
Bankruptcy Code.

 

Section 9.26                             Use of Proceeds.  The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock and none of the proceeds of the Advances will be used,
directly or indirectly, for a purpose that violates Regulation T, Regulation U,
Regulation X or any other regulation promulgated by the FRS Board from time to
time.

 

91

--------------------------------------------------------------------------------



 

Section 9.27                             Separate Existence.  The Borrower is
operated as an entity with assets and liabilities distinct from those of any of
its Affiliates or any Affiliates of the Equityholder (other than for tax
purposes), and the Borrower hereby acknowledges that the Facility Agent, each of
the Agents and each of the Lenders are entering into the transactions
contemplated by this Agreement in reliance upon the Borrower’s identity as a
separate legal entity (other than for tax purposes).  Since its formation, the
Borrower has been (and will be) operated in such a manner as to comply with the
covenants set forth in Section 10.5.

 

There is not now, nor will there be at any time in the future, any agreement or
understanding between the Borrower and the Equityholder (other than as expressly
set forth herein and the other Transaction Documents) providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges.

 

Section 9.28                             Transaction Documents.  The Transaction
Documents delivered, together with the Constituent Documents of the Borrower, to
the Facility Agent represent all material agreements between the Equityholder,
on the one hand, and the Borrower, on the other.  Upon the purchase and/or
contribution of each Collateral Obligation (or an interest in a Collateral
Obligation) pursuant to this Agreement or the Sale Agreement, the Borrower shall
be the lawful owner of, and have good title to, such Collateral Obligation and
all assets relating thereto, free and clear of any Adverse Claim.  All such
assets are transferred to the Borrower without recourse to the Equityholder
except as described in the Sale Agreement and the Master Participation
Agreement.  The purchases of such assets by the Borrower constitute valid and
true sales for consideration (and not merely a pledge of such assets for
security purposes) and the contributions of such assets received by the Borrower
constitute valid and true transfers for consideration, each enforceable against
creditors of the Equityholder, and no such assets shall constitute property of
the Equityholder.

 

Section 9.29                             EEA Financial Institution.  The
Borrower is not an EEA Financial Institution.

 

Section 9.30                             Anti-Terrorism, Anti-Money Laundering. 
(a)  Neither the Borrower nor any Affiliate, nor to the Borrower’s knowledge,
any officer, employee or director, acting on behalf of the Borrower is (i) a
country, territory, organization, person or entity named on any sanctions list
administered or imposed by the U.S. Government including, without limitation,
the Office of Foreign Asset Control (“OFAC”) list, or any other list maintained
for the purposes of sanctions enforcement by any of the United Nations, the
European Union, Her Majesty’s Treasury in the UK, Germany, Canada, Australia,
and any other country or multilateral organization (collectively, “Sanctions”),
including but not limited to Cuba, Iran, Syria, North Korea, and the Crimea
region in Ukraine (the “Sanctioned Countries”); (ii) a Person that resides, is
organized or located in any of the Sanctioned Countries  or which is designated
as a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction or any Sanctioned Countries or is owned 50% or more or otherwise
controlled, directly or indirectly by, or acting on behalf of, one or more
Person who is the subject or target of Sanctions; (iii) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction

 

92

--------------------------------------------------------------------------------



 

designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA Patriot Act as warranting special measures due to money
laundering concerns. The Borrower and each Affiliate and, to the Borrower’s
knowledge, each officer, employee or director, acting on behalf of the Borrower
is (and is taking no action which would result in any such Person not being) in
compliance with (a) all OFAC rules and regulations, (b) all United States of
America, United Kingdom, United Nations, European Union, German, Canadian,
Australian and all other sanctions, embargos and trade restrictions that the
Borrower or any of its Affiliates is subject and (c) the Anti-Money Laundering
Laws. In addition, the described purpose (“trade related business activities”)
of the Borrower or any Affiliate does not include any kind of activities or
business of or with any Person or in any country or territory that is subject to
or the target of any sanctions administered by the U.S. Government, OFAC, the
United Kingdom, the European Union, Germany, Canada, Australia or the United
Nations Security Council (including the Sanctioned Countries) and, to the
Borrower’s knowledge, does not involve commodities or services of a Sanctioned
Country origin or shipped to, through or from a Sanctioned CountyCountry, or on
vessels or aircrafts owned or registered by a Sanctioned Country, or financed or
subsidized any of the foregoing.

 

(b)                                 The Borrower has complied, in all material 
respects, with all applicable anti-money laundering laws and regulations,
including without limitation the USA Patriot Act (collectively, the “Anti-Money
Laundering Laws”). No actions, suits, proceedings or investigations by any
court, governmental, or regulatory agency are ongoing or pending against the
Borrower, or, to its knowledge, its directors, officers or employees or anyone
acting on its behalf in relation to a breach of the Anti-Money Laundering Laws,
or, to the knowledge of the Borrower, threatened.

 

Section 9.31                             Anti-Bribery and Corruption.  (a) 
Neither the Borrower nor, to the Borrower’s knowledge, any director, officer,
employee, or anyone acting on behalf of the Borrower has engaged in any
activity, or will take any action, directly or indirectly, which would breach
applicable anti-bribery and corruption laws and regulations, including but not
limited to the US Foreign and Corrupt Practices Act 1977, as amended, and the
Bribery Act 2010 of the United Kingdom (the “Anti-Bribery and Corruption Laws”).

 

(b)                                 The Borrower and theirits Affiliates have
each conducted their businesses in compliance with Anti-Bribery and Corruption
Laws and have instituted and maintain policies and procedures reasonably
designed to promote and ensure continued compliance with all Anti-Bribery and
Corruption Laws and with the representation and warranty contained herein.

 

(c)                                  No actions, suits, proceedings or
investigations by any court, governmental, or regulatory agency are ongoing or
pending against the Borrower or, to its knowledge, its directors, officers or
employees or anyone acting on its behalf in relation to a breach of the
Anti-Bribery and Corruption Laws, or, to the knowledge of the Borrower,
threatened.

 

(d)                                 The Borrower will not directly or, to its
knowledge, indirectly use, lend or contribute the proceeds of the Advances for
any purpose that would breach the Anti-Bribery and Corruption Laws.

 

93

--------------------------------------------------------------------------------



 

Section 9.32                             AIFMD.  The Borrower is not (i) an AIFM
or (ii) an AIF managed by an AIFM (as such term is defined in the AIFMD)
required to be authorized or registered in accordance with AIFMD.

 

Section 9.33                             Similar Law.  The Borrower is not a
plan subject to any Similar Law or an entity subject to any Similar Law by
reason of the investment in the Borrower of one or more “governmental plans” (as
defined by Section 3(33) of ERISA) or other plans or during any period that the
assets, properties or revenues of the Borrower are subject to any Similar Law,
by reason of the investment in the Borrower of one or more “governmental plans”
(as defined by Section 3(33) of ERISA) or other plans, neither the entering into
and performance of the Agreement nor any other transactions entered into under
the Transaction Documents will constitute or result in a violation of any
Similar Law.  The representations in this Section 9.33 shall be deemed repeated
on each day that an Obligation is outstanding.

 

ARTICLE X

 

COVENANTS

 

From the date hereof until the first day following the Facility Termination Date
on which all Obligations shall have been finally and fully paid and performed
(other than as expressly survive the termination of this Agreement), the
Borrower hereby covenants and agrees with the Lenders, the Agents and the
Facility Agent that:

 

Section 10.1                             Protection of Security Interest of the
Secured Parties.  (a)  At or within one (1) Business Day of the Effective Date,
the Borrower shall have filed or caused to be filed a UCC-1 financing statement,
naming the Borrower as debtor and the Collateral Agent (for the benefit of the
Secured Parties) as secured party and describing the Collateral, with the office
of the Secretary of State of the State of Delaware.  From time to time
thereafter, the Borrower shall file such financing statements and cause to be
filed such continuation statements, all in such manner and in such places as may
be required by Applicable Law fully to preserve, maintain and protect the
interest of the Collateral Agent in favor of the Secured Parties under this
Agreement in the Collateral and in the proceeds thereof.  The Borrower shall
deliver (or cause to be delivered) to the Collateral Agent file-stamped copies
of, or filing receipts for, any document filed as provided above, as soon as
available following such filing.  In the event that the Borrower fails to
perform its obligations under this subsection, the Collateral Agent or the
Facility Agent may (but shall have no obligation to) do so, in each case at the
expense of the Borrower, however neither the Collateral Agent nor the Facility
Agent shall have any liability in connection therewith.

 

(b)                                 The Borrower shall not change its name,
jurisdiction, identity or corporate structure in any manner that would make any
financing statement or continuation statement filed by or on behalf of the
Borrower in accordance with Section 10.1(a) above seriously misleading or change
its jurisdiction of organization, unless the Borrower shall have given the
Facility Agent and the Collateral Agent at least 30 days’ prior written notice
thereof, and shall promptly file appropriate amendments to all previously filed
financing statements and continuation statements (and shall provide a copy of
such amendments to the Collateral Agent and Facility Agent together with an
Officer’s Certificate to the effect that all appropriate amendments or other
documents in respect of previously filed statements have been filed).

 

94

--------------------------------------------------------------------------------



 

(c)                                  The Borrower shall maintain records that
shall refer to the Collateral and indicate clearly that such Collateral is
subject to the first priority security interest in favor of the Collateral
Agent, for the benefit of the Secured Parties.  Indication of the Collateral
Agent’s (for the benefit of the Secured Parties) security interest shall be
deleted from or modified in such records only when, and only when, the
Collateral in question shall have been paid in full, the security interest under
this Agreement has been released in accordance with its terms, upon such
Collateral Obligation becoming a Repurchased Collateral Obligation or
Substituted Collateral Obligation, or otherwise as expressly permitted by this
Agreement.

 

(d)                                 Without limiting any of the other provisions
hereof, if at any time (x) the Borrower shall propose to sell, grant a security
interest in, or otherwise transfer any interest in loan receivables to any
prospective lender or other transferee and (y) the Borrower shall give to such
prospective lender or other transferee computer tapes, records, or print-outs
(including any restored from archives) that, shall refer in any manner
whatsoever to any Collateral, then such computer tapes, records, or print-outs
shall indicate clearly that such Collateral is subject to a first priority
security interest in favor of the Collateral Agent, for the benefit of the
Secured Parties.

 

Section 10.2                             Other Liens or Interests.  Except for
the security interest granted hereunder and as otherwise permitted pursuant to
Sections 7.10, 7.11 and 10.16, the Borrower will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien on the Collateral or any interest therein (other than Permitted Liens),
and the Borrower shall defend the right, title, and interest of the Collateral
Agent (for the benefit of the Secured Parties) and the Lenders in and to the
Collateral against all claims of third parties claiming through or under the
Borrower (other than Permitted Liens).

 

Section 10.3                             Costs and Expenses.  The Borrower shall
pay (or cause to be paid) all of its reasonable costs and disbursements in
connection with the performance of its obligations hereunder and under the
Transaction Documents, subject to Section 8.3.

 

Section 10.4                             Reporting Requirements.  The Borrower
shall furnish, or cause to be furnished, to the Facility Agent, the Collateral
Agent and each Lender:

 

(a)                                 as soon as possible and in any event within
three Business Days after a Responsible Officer of the Borrower shall have
knowledge of the occurrence of an Event of Default, Unmatured Event of Default,
Servicer Default or Unmatured Servicer Default, the statement of an Executive
Officer of the Borrower setting forth details of such event and the action which
the Borrower has taken, is taking and proposes to take with respect thereto;

 

(b)                                 promptly, from time to time, such other
information, documents, records or reports respecting the Collateral Obligations
or the Related Security, the other Collateral or the condition or operations,
financial or otherwise, of the Borrower as such Person may, from time to time,
reasonably request, other than (x) material and affairs protected by the
attorney-client privilege and (y) material which the Borrower may not disclose
without violation of any Applicable Law, and in all cases, subject to Sections
7.9(c) and 17.14;

 

95

--------------------------------------------------------------------------------



 

(c)                                  promptly, in reasonable detail, of (i) any
Adverse Claim known to it that is made or asserted against any of the Collateral
and (ii) the occurrence of any Revaluation Event with respect to any Collateral
Obligation;

 

(d)                                 promptly, in reasonable detail, any new or
updated information reasonably requested by a Lender in connection with “know
your customer” laws or any similar regulations; and

 

(e)                                  promptly following any request therefor,
the Borrower shall deliver to the Facility Agent information and documentation
reasonably requested by the Facility Agent for purposes of compliance with its
Beneficial Ownership Certification to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation.

 

Section 10.5                             Separate Existence.  (a)  The Borrower
shall conduct its business solely in its own name through its duly authorized
officers or agents so as not to mislead others as to the identity of the entity
with which such persons are concerned, and shall use its best efforts to avoid
the appearance that it is conducting business on behalf of any Affiliate thereof
or that the assets of the Borrower are available to pay the creditors of any of
its equityholders or any Affiliate thereof.

 

(b)                                 It shall maintain records and books of
account separate from those of any other Person (other than for tax purposes).

 

(c)                                  It shall pay its own operating expenses and
liabilities from its own funds.

 

(d)                                 It shall ensure that the annual financial
statements of the Borrower and the Equityholder shall disclose the effects of
the transactions contemplated hereby in accordance with GAAP.

 

(e)                                  It shall not hold itself out as being
liable for the debts of any other Person.  It shall not pledge its assets to
secure the obligations of any other Person.  It shall not guarantee any
obligation of any Person, including any Affiliate or become obligated for the
debts of any other Person or hold out its credit or assets as being available to
pay the obligations of any other Person.

 

(f)                                   It shall keep its assets and liabilities
separate from those of all other entities (other than for tax purposes).  Except
as expressly contemplated herein with respect to Excluded Amounts, it shall not
commingle its assets with assets of any other Person.

 

(g)                                  It shall maintain bank accounts or other
depository accounts separate from any other person or entity, including any
Affiliate.

 

(h)                                 To the extent required under GAAP, it shall
ensure that any consolidated financial statements including the Borrower, if
any, have notes to the effect that the Borrower is a separate entity (other than
for tax purposes) whose creditors have a claim on its assets prior to those
assets becoming available to its equityholders.

 

(i)                                     It shall not (A) amend, supplement or
otherwise modify its Constituent Documents, except in accordance therewith and
with the prior written consent of the Facility

 

96

--------------------------------------------------------------------------------



 

Agent (which consent shall not be unreasonably withheld, delayed or conditioned)
or (B) divide or permit any division of itself.

 

(j)                                    It shall at all times hold itself out to
the public and all other Persons as separate from its Affiliates and from any
other Person (other than for tax purposes).

 

(k)                                 It shall file its own tax returns separate
from those of any other Person, except to the extent that it is treated as a
“disregarded entity” for tax purposes and is not required to file tax returns
under Applicable Law, and shall pay any material taxes required to be paid under
Applicable Law.

 

(l)                                     It shall conduct its business only in
its own name and comply with all organizational formalities necessary to
maintain its separate existence (other than for tax purposes).

 

(m)                             It shall maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
Person and not have its assets listed on any financial statement of any other
Person; provided, that its assets may be included in a consolidated financial
statement of its Affiliate so long as (i) appropriate notation shall be made on
such consolidated financial statements (if any) to indicate its separateness
from such Affiliate and to indicate that its assets and credit are not available
to satisfy the debts and other obligations of such Affiliate or any other Person
and (ii) such assets shall also be listed on its own separate balance sheet.

 

(n)                                 It shall not, except for capital
contributions or capital distributions permitted under the terms and conditions
of its Constituent Documents and properly reflected on its books and records and
other purchase and/or sale or other transactions permitted or contemplated under
any Transaction Document, enter into any transaction with an Affiliate except on
commercially reasonable terms similar to those available to unaffiliated parties
in an arm’s-length transaction.

 

(o)                                 It shall maintain a sufficient number of
employees (which number may be zero) in light of its contemplated business
purpose and pay the salaries of its own employees, if any, only from its own
funds.

 

(p)                                 It shall use separate invoices bearing its
own name.

 

(q)                                 It shall correct any known misunderstanding
regarding its separate identity and not identify itself as a department or
division of any other Person (other than for tax purposes).

 

(r)                                    It shall maintain adequate capital in
light of its contemplated business purpose, transactions and liabilities;
provided, however, that the foregoing shall not require its equityholders to
make additional capital contributions.

 

(s)                                   It shall not acquire any obligation or
securities of its members or of any Affiliate other than the Collateral in
compliance with the Transaction Documents.

 

97

--------------------------------------------------------------------------------



 

(t)                                    It shall not make or permit to remain
outstanding any loan or advance to, or own or acquire any stock or securities
of, any Person, except that it may invest in those investments permitted under
the Transaction Documents and may hold the equity of REO Asset Owners.

 

(u)                                 It shall not, to the fullest extent
permitted by law, engage in any dissolution, liquidation, consolidation, merger,
sale or transfer of all or substantially all of its assets other than such
activities as are expressly permitted pursuant to the Transaction Documents.

 

(v)                                 It shall not buy or hold evidence of
indebtedness issued by any other Person (other than cash or investment-grade
securities), except as expressly contemplated by the Transaction Documents.

 

(w)                               Except as expressly permitted by the
Transaction Documents (which permits the formation of REO Asset Owners), it
shall not form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity.

 

(x)                                 It shall not own any asset or property other
than Collateral and such other financial assets as permitted by the Transaction
Documents.

 

(y)                                 It shall not engage, directly or indirectly,
in any business other than as required or permitted to be performed by the
Transaction Documents.

 

(z)                                  It shall allocate fairly and reasonably any
overhead expenses that are shared with any of its Affiliates, including for
shared office space and for services performed by an employee of any Affiliate.

 

(aa)                          Neither the Borrower nor the Equityholder shall
take any action contrary to the “Assumptions and Facts” section in the opinion
or opinions of Schulte Roth & Zabel LLP, dated the date hereof, relating to
certain nonconsolidation and true sale and true participation matters.

 

(bb)                          Neither the Servicer nor any other person shall be
authorized or empowered, nor shall they permit the Borrower to take any Material
Action without the prior unanimous written consent of each Independent Member. 
The Constituent Documents of the Borrower shall include the following
provisions: (a) at all times there shall be, and Borrower shall cause there to
be, at least one Independent Member; (b) the Borrower shall not, without the
prior written consent of each Independent Member, on behalf of itself or
Borrower, take any Material Action or any action that might cause such entity to
become insolvent, and when voting with respect to such matters, the Independent
Members shall consider only the interests of the Borrower, including its
creditors; and (d) no Independent Member of the Borrower may be removed or
replaced unless the Borrower provides Lender with not less than five
(5) Business Days’ prior written notice of (i) any proposed removal of an
Independent Member, together with a statement as to the reasons for such
removal, and (ii) the identity of the proposed replacement Independent Member,
together with a certification that such replacement satisfies the requirements
set forth in the organizational documents of the Borrower for an Independent

 

98

--------------------------------------------------------------------------------



 

Member.  No removal of an Independent Member shall be effective until a
successor Independent Member is appointed and has accepted his or her
appointment.  No Independent Member may be removed other than for Cause.  If an
Independent Member ceases to serve in such capacity due to resignation, death or
incapacity such that the Borrower no longer has at least one Independent
Manager, the Borrower shall appoint a replacement Independent Manager, promptly,
and in any event within three (3) Business Days.

 

Section 10.6                             Hedging Agreements.  (a)  With respect
to any Fixed Rate Collateral Obligation (other than any Fixed Rate Collateral
Obligation (or portion thereof) not counted as “excess” pursuant to clause
(d) of the definition of “Excess Concentration Amount”), the Borrower hereby
covenants and agrees that, upon the direction of the Facility Agent in its sole
discretion as notified to the Borrower and the Servicer on or prior to the
related Funding Date for such Collateral Obligation, the Borrower shall obtain
and deliver to the Collateral Agent (with a copy to the Facility Agent), within
10 days from its receipt of such notice, one or more Hedging Agreements from
qualified Hedge Counterparties having, singly or in the aggregate, an Aggregate
Notional Amount not less than the amount determined by the Facility Agent in its
reasonable discretion, which (1) shall each have a notional principal amount
equal to or greater than $1,000,000, (2) may provide for reductions of the
Aggregate Notional Amount on each Distribution Date on an amortization schedule
for such Aggregate Notional Amount assuming a 0.0 ABS prepayment speed (or such
other ABS prepayment speed as may be approved in writing by the Facility Agent)
and zero losses, and (3) shall have other terms and conditions and be
represented by Hedging Agreements otherwise acceptable to the Facility Agent in
its sole discretion.

 

(b)                                 In the event that any Hedge Counterparty
defaults in its obligation to make a payment to the Borrower under one or more
Hedging Agreements on any date on which payments are due pursuant to a Hedging
Agreement, the Borrower shall make a demand no later than the Business Day
following such default on such Hedge Counterparty, or any guarantor, if
applicable, demanding payment  under the applicable Hedging Agreement in
accordance with the terms of such Hedging Agreement.  The Borrower shall give
notice to the Lenders (with a copy to the Collateral Agent) upon the continuing
failure by any Hedge Counterparty to perform its obligations during the two
Business Days following a demand made by the Borrower on such Hedge
Counterparty, and shall take such action with respect to such continuing failure
as may be reasonably directed by the Facility Agent.

 

(c)                                  In the event that any Hedge Counterparty no
longer maintains the ratings specified in the definition of “Hedge
Counterparty,” then within 30 days after receiving notice of such decline in the
creditworthiness of such Hedge Counterparty as determined by any Rating Agency,
the Borrower shall provide the Hedge Counterparty notice of the potential
termination event resulting from such downgrade and, if the Hedge Counterparty
fails to cure such potential termination event within the time frame specified
in the related Hedging Agreement, the Borrower shall, at the written direction
of the Facility Agent, (i) provided that a Replacement Hedging Agreement or
Qualified Substitute Arrangement meeting the requirements of Section 10.6(d) has
been obtained, (A) provide written notice to such Hedge Counterparty (with a
copy to the Collateral Agent and the Facility Agent) of its intention to
terminate the applicable Hedging Agreement within the 30-day period following
the expiration of the cure period set forth in the applicable Hedging Agreement
and (B) terminate the applicable Hedging Agreement within such 30-day period,
request the payment to it of all amounts due to the Borrower under

 

99

--------------------------------------------------------------------------------



 

the applicable Hedging Agreement through the termination date and deposit any
such amounts so received, on the day of receipt, to the Collection Account, or
(ii) establish any other arrangement (including an arrangement or arrangements
in addition to or in substitution for any prior arrangement made in accordance
with the provisions of this Section 10.6(c)) with the written consent (in its
sole discretion) of the Facility Agent (a “Qualified Substitute Arrangement”);
provided, that in the event at any time any alternative arrangement established
pursuant to the above shall cease to be satisfactory to the Facility Agent, then
the provisions of this Section 10.6(c), shall again be applied and in connection
therewith the 30-day period referred to above shall commence on the date the
Borrower receives notice of such cessation or termination, as the case may be.

 

(d)                                 Unless an alternative arrangement pursuant
to Section 10.6(c) is being established, the Borrower shall use commercially
reasonable efforts to obtain a Replacement Hedging Agreement or Qualified
Substitute Arrangement meeting the requirements of this Section 10.6 during the
30-day period following the expiration of the cure period set forth in the
applicable Hedging Agreement.  The Borrower shall not terminate the Hedging
Agreement unless, prior to the expiration of such 30-day period, the Borrower
delivers to the Collateral Agent (with a copy to the Facility Agent) (i) a
Replacement Hedging Agreement or Qualified Substitute Arrangement, (ii) to the
extent applicable, an Opinion of Counsel reasonably satisfactory to the Facility
Agent as to the due authorization, execution and delivery and validity and
enforceability of such Replacement Hedging Agreement or Qualified Substitute
Arrangement, as the case may be, and (iii) evidence that the Facility Agent has
consented in writing to the termination of the applicable Hedging Agreement and
its replacement with such Replacement Hedging Agreement or Qualified Substitute
Arrangement.

 

(e)                                  The Servicer or the Borrower shall notify
the Facility Agent and the Collateral Agent within five Business Days after a
Responsible Officer of such Person shall obtain knowledge that the senior
unsecured debt rating of a Hedge Counterparty has been withdrawn or reduced by
any Rating Agency below the level specified in the definition of “Hedge
Counterparty.”

 

(f)                                   The Borrower may at any time obtain a
Replacement Hedging Agreement with any Hedge Counterparty meeting the criteria
specified in the definition of “Hedge Counterparty” or otherwise with the
consent (in its reasonable discretion) of the Facility Agent.

 

(g)                                  The Borrower shall not agree to any
amendment to any Hedging Agreement without the consent (in its reasonable
discretion) of the Facility Agent.

 

(h)                                 The Borrower shall notify the Facility Agent
and the Collateral Agent after a Responsible Officer of the Borrower shall
obtain actual knowledge of the transfer by the related Hedge Counterparty of any
Hedging Agreement, or any interest or obligation thereunder.

 

(i)                                     The Borrower, with the consent of the
Facility Agent in its sole discretion, may sell all or a portion of the Hedging
Agreements.  The Borrower shall have the duty of obtaining a fair market value
price for the sale of any Hedging Agreement, notifying the Facility Agent and
the Collateral Agent of prospective purchasers and bids, and selecting the
purchaser of such Hedging Agreement.  The Borrower and, at the Borrower’s
request, the Collateral Agent,

 

100

--------------------------------------------------------------------------------



 

upon receipt of the purchase price in the Collection Account shall execute all
documentation necessary to release the Lien of the Collateral Agent on such
Hedging Agreement and proceeds thereof.

 

Notwithstanding anything to the contrary in this Section 10.6, the parties
hereto agree that should the Borrower fail to observe or perform any of its
obligations under this Section 10.6 with respect to any Hedging Agreement, the
sole result will be that the Collateral Obligation or Collateral Obligations
that are the subject of such Hedging Agreement shall immediately cease to be
Eligible Collateral Obligations for all purposes under this Agreement.

 

Section 10.7                             Tangible Net Worth.  The Borrower shall
maintain at all times a positive Tangible Net Worth.

 

Section 10.8                             Taxes.  For U.S. federal income tax
purposes, the Borrower will be an entity disregarded as separate from the
Equityholder and the Equityholder will be a U.S. Person.  The Borrower will file
on a timely basis all material Tax returns (including foreign, federal, state,
local and otherwise) required to be filed, if any, and will pay all material
Taxes due and payable by it and any assessments made against it or any of its
property (other than, in each case, (a) any amount the validity of which is
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP are provided on the books of the Borrower or
(b) to the extent that the failure to do so could not reasonably be expected to
have a Material Adverse Effect).

 

Section 10.9                             Merger, Consolidation, Etc.  The
Borrower shall not merge or consolidate with any other Person or permit any
other Person to become the successor to all or substantially all of its business
or assets without the prior written consent of the Facility Agent in its sole
discretion.

 

Section 10.10                      Deposit of Collections.  The Borrower shall
transfer, or cause to be transferred, all Collections to the Collection Account
by the close of business on the Business Day following the date such Collections
are received by the Borrower, the Equityholder, the Servicer or any of their
respective Affiliates.

 

Section 10.11                      Indebtedness; Guarantees.  The Borrower shall
not create, incur, assume or suffer to exist any Indebtedness other than
Indebtedness permitted under or incurred pursuant to the terms of the
Transaction Documents and Excluded Liabilities.  The Borrower shall incur no
Indebtedness secured by the Collateral other than the Obligations.  The Borrower
shall not assume, guarantee, endorse or otherwise be or become directly or
contingently liable for the obligations of any Person by, among other things,
agreeing to purchase any obligation of another Person, agreeing to advance funds
to such Person or causing or assisting such Person to maintain any amount of
capital, other than as expressly permitted under the Transaction Documents.

 

Section 10.12                      Limitation on Purchases from Affiliates. 
Other than pursuant to the Sale Agreement, the Borrower shall not purchase any
asset from the Equityholder or the Servicer or any Affiliate of the Borrower,
the Equityholder or the Servicer.

 

Section 10.13                      Documents.  Except as otherwise expressly
permitted herein, it shall not cancel or terminate any of the Transaction
Documents to which it is party (in any capacity), or consent to or accept any
cancellation or termination of any of such agreements, or amend or

 

101

--------------------------------------------------------------------------------



 

otherwise modify any term or condition of any of the Transaction Documents to
which it is party (in any capacity) or give any consent, waiver or approval
under any such agreement, or waive any default under or breach of any of the
Transaction Documents to which it is party (in any capacity) or take any other
action under any such agreement not required by the terms thereof, unless (in
each case) the Facility Agent shall have consented thereto in its sole
discretion.

 

Section 10.14                      Preservation of Existence.  The Borrower
shall do or cause to be done all things necessary to (i) preserve and keep in
full force and effect its existence as a limited liability company and take all
reasonable action to maintain its rights and franchises in the jurisdiction of
its formation and (ii) qualify and remain qualified as a limited liability
company in good standing in each jurisdiction where the failure to qualify and
remain qualified would reasonably be expected to have a Material Adverse Effect.

 

Section 10.15                      Limitation on Investments.  The Borrower
shall not form, or cause to be formed, any Subsidiaries other than REO Asset
Owners; or make or suffer to exist any loans or advances to, or extend any
credit to, or make any investments (by way of transfer of property,
contributions to capital, purchase of stock or securities or evidences of
indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Transaction Documents.

 

Section 10.16                      Distributions.  (a) The Borrower shall not
declare or make (i) payment of any distribution on or in respect of any equity
interests, or (ii) any payment on account of the purchase, redemption,
retirement or acquisition of any option, warrant or other right to acquire such
equity interests; provided that so long as (i) no Event of Default, Unmatured
Event of Default, Unmatured Servicer Default or Servicer Default shall have
occurred and be continuing and (ii) the aggregate principal amount of all
Advances outstanding shall not exceed the Borrowing Base after giving pro forma
effect to such distribution and any Advances that will be required to settle the
acquisition of any Eligible Collateral Obligations, the Borrower may make a
distribution to the Equityholder, including (x) of amounts paid to it pursuant
to Section 8.3 on the applicable Distribution Date and (y) any Advance received
with respect to any Eligible Collateral Obligation the acquisition of which was
fully funded by capital contribution from the Equityholder in advance of receipt
of such Advances hereunder.

 

(b)                                       Prior to foreclosure by the Facility
Agent upon any Collateral pursuant to Section 13.3(c), nothing in this
Section 10.16 or otherwise in this Agreement shall restrict the Borrower from
exercising any Warrant Assets issued to it by Obligors from time to time to the
extent funds are available to the Borrower under Section 8.3(a) or made
available to the Borrower.

 

Section 10.17                      Performance of Borrower Assigned Agreements. 
The Borrower shall (i) perform and observe in all material respects all the
terms and provisions of the Transaction Documents (including each of the
Borrower Assigned Agreements) to which it is a party to be performed or observed
by it, maintain such Transaction Documents in full force and effect, and enforce
such Transaction Documents in accordance with their terms, and (ii) upon
reasonable request of the Facility Agent, make to any other party to such
Transaction Documents such demands and requests for information and reports or
for action as the Borrower is entitled to make thereunder.

 

102

--------------------------------------------------------------------------------



 

Section 10.18                      Further Assurances; Financing Statements. 
(a)  The Borrower agrees that at any time and from time to time, at its expense
and upon reasonable request of the Facility Agent or the Collateral Agent, it
shall promptly execute and deliver all further instruments and documents, and
take all reasonable further action, that is necessary or desirable to perfect
and protect the assignments and security interests granted or purported to be
granted by this Agreement or to enable the Collateral Agent or any of the
Secured Parties to exercise and enforce its rights and remedies under this
Agreement with respect to any Collateral.  Without limiting the generality of
the foregoing, the Borrower authorizes the filing of such financing or
continuation statements, or amendments thereto, and such other instruments or
notices as may be necessary or desirable or that the Collateral Agent (acting
solely at the Facility Agent’s request) may reasonably request to protect and
preserve the assignments and security interests granted by this Agreement.  Such
financing statements filed against the Borrower may describe the Collateral in
the same manner specified in Section 12.1 or in any other manner as the Facility
Agent may reasonably determine is necessary to ensure the perfection of such
security interest (without disclosing the names of, or any information relating
to, the Obligors thereunder), including describing such property as all assets
or all personal property of the Borrower whether now owned or hereafter
acquired.

 

(b)                                 The Borrower and each Secured Party hereby
severally authorize the Collateral Agent, upon receipt of written direction from
the Facility Agent, to file one or more financing or continuation statements,
and amendments thereto, relating to all or any part of the Collateral.

 

(c)                                  It shall furnish to the Collateral Agent
and the Facility Agent from time to time such statements and schedules further
identifying and describing the Related Security and such other reports in
connection with the Collateral as the Collateral Agent (acting solely at the
Facility Agent’s request) or the Facility Agent may reasonably request, all in
reasonable detail.

 

Section 10.19                      Obligor Payment Instructions.  The Borrower
acknowledges that the power of attorney granted in Section 13.10 to the
Collateral Agent permits the Collateral Agent to send (at the Facility Agent’s
written direction after the occurrence and during the continuance of an Event of
Default) Obligor notification forms to give notice to the Obligors of the
Collateral Agent’s interest in the Collateral and the obligation to make
payments as directed by the Collateral Agent (at the written direction of the
Facility Agent).  The Borrower further agrees that it shall (or it shall cause
the Servicer to) provide prompt notice to the Facility Agent of any misdirected
or errant payments made by any Obligor with respect to any Collateral Obligation
and direct such Obligor to make payments as required hereunder.

 

Section 10.20                      Delivery of Collateral Obligation Files. 
(a) The Borrower (or the Servicer on behalf of the Borrower) shall deliver to
the Collateral Custodian (with a copy to the Facility Agent at the following
e-mail addresses (for electronic copies):  amit.patel@db.com, james.kwak@db.com,
andrew.goldsmith@db.com and erica.flor@db.com) the Collateral Obligation Files
identified on the related Document Checklist promptly upon receipt but in no
event later than five (5) Business Days ofafter the related Funding Date;
provided that any file-stamped document included in any Collateral Obligation
File shall be delivered as soon as they are reasonably available (even if not
within five (5) Business Days of the related Funding Date).  The Borrower shall
maintain (or cause to be maintained) for the Secured Parties in

 

103

--------------------------------------------------------------------------------



 

accordance with their respective interests all Records that evidence or relate
to the Collections not previously delivered to the Collateral Agent and shall,
as soon as reasonably practicable upon demand of the Facility Agent, make
available, or, upon the Facility Agent’s demand following the occurrence and
during the continuation of a Servicer Default, deliver to the Facility Agent
copies of all such Records which evidence or relate to the Collections.

 

(b)                                 The Borrower shall deliver the following:
(i) all Asset Approval Requests to lenderfinance_collatreview@list.db.com,
(ii) Monthly Reports delivered in connection with Section 8.5 to
csg.india@db.com, abs.conduits@db.com, dbinvestor@list.db.com,
amit.patel@db.com, james.kwak@db.com, erica.flor@db.com and
andrew.goldsmith@db.com, (iii) requests or notices delivered in accordance with
Sections 2.2, 2.4 or 8.3(b), to abs.conduits@db.com,
lenderfinance_collatreview@list.db.com, amit.patel@db.com, james.kwak@db.com,
erica.flor@db.com and andrew.goldsmith@db.com and (iv) obligor reports delivered
in connection with Section 7.5(l) to gcrt.ratingrequests@db.com and
lenderfinance_collatreview@list.db.com.

 

Section 10.21                      Risk Retention.

 

(a)                                 For so long as any Obligations are
outstanding: the Equityholder represents and undertakes as an originator for
purposes of the EU Securitization Regulation that: (A) the Equityholder holds
and will retain on an on-going basis, a net economic interest in the
securitization transaction contemplated by this Agreement, which shall not be
less than 5% of the aggregate nominal value of all the Collateral Obligations
(the “Retained Economic Interest”) measured at the time of origination (being
the occasion of each origination or acquisition of a Collateral Obligation by
the Borrower); (B) the Retained Economic Interest takes the form of a first loss
tranche in accordance with paragraph 1(d) of Article 4056(3) of the Capital
RequirementsEU Securitization Regulation, as represented by the Equityholder’s
direct equity interests in the Borrower (“Equity Interests”); (C) the
Equityholder directly holds and will directly retain 100% of the Equity
Interests in the Borrower;  (D) the aggregate capital contributions made by the
Equityholder with respect to the Equity Interests in the Borrower shall
represent at least 5.0% of the aggregate of the nominal value of all the
Collateral Obligations measured at the time of origination as described in
(A) above; and (E) the Equityholder shall not sell or enter into any credit risk
mitigation, short positions or any other hedges or otherwise seek to mitigate
its credit risk with respect to its Equity Interests in the Borrower, and the
Equityholder shall procure that the Borrower shall not, short, hedge, otherwise
credit risk mitigate the Equityholder’s Retained Economic Interest or sell,
transfer or otherwise surrender all or part of the rights, benefits or
obligations arising from the Retained Economic Interest (except as permitted by
the Capital Requirements RegulationEU Securitization Rules and, for the
avoidance of doubt, the sale of any Collateral Obligations, as permitted by the
Transaction Documents, shall not be restricted); provided further that the
Equityholder shall only be required to comply with Article 7 of the EU
Securitization Regulation to the extent mutually agreed upon by the Equityholder
and the Facility Agent and/or any Lender that is subject to the EU
Securitization Rules (which agreement shall not be unreasonably withheld,
delayed or conditioned by the Equityholder).

 

(b)                                 Each Monthly Report shall contain or be
accompanied by a certification from the Equityholder containing a representation
that all of the conditions set forth in clause

 

104

--------------------------------------------------------------------------------



 

(a) above are true and have been true up to and on each date of the related
Collection Period.  The Equityholder shall provide to the Facility Agent and/or
any Lender that is subject to the Retention RequirementsEU Securitization Rules:
(A) prompt written notice after becoming aware of any breach of the obligations
set forth in clause (a) above; (B) confirmation that all of the conditions set
forth in clause (a) above continue to be complied with, upon the request of the
Facility Agent or such Lender (x) in the event of a material change in the
transaction structure that materially impacts the performance of the Collateral
Obligations or the risk characteristics of the Advances and (y) upon the
occurrence of any Event of Default or becoming aware of any breach of the
obligations contained in any Transaction Documents; and (C) all information that
any such entity, documents, reports and notifications that the Facility Agent
and/or any Lender may reasonably requestsrequest in connection with its
obligations under the Retention RequirementsEU Securitization Rules, provided
that the Equityholder shall not be required to provide any information that is
subject to laws governing the protection of confidentiality of information and
the processing of personal data (“Restricted Information”) unless, if it is
Restricted Information and cannot be anonymized or aggregated, the Facility
Agent and/or relevant Lender enters into a confidentiality agreement reasonably
acceptable to the Equityholder.

 

(c)                                  The Equityholder represents that: (A) its
Equity Interests in the Borrower were duly approved in accordance with its
governing documents and investment policies; and (B) acting through its
investment adviser, New Mountain Finance Advisers BDC, L.L.C. (the “Investment
Manager”), the Equityholder established the transaction contemplated by the
Transaction Documents by: (x) causing the incorporation the Borrower as a
wholly-owned subsidiary; (y) approving the eligibility criteria for the
origination andor acquisition of Collateral Obligations; by the Borrower; and
(z) selecting the Investment Manager, determining the transaction structure and
negotiating the Transaction Documents with the various transaction parties, and
assuming the role of Servicer.

 

(d)                                 The Equityholder is, and will remain,
ultimately responsible for and retain discretion over the actions of the
Investment Manager; and any actions taken by the Investment Manager in relation
to the matters outlined in clause (c) above are taken for, and on behalf of, the
Equityholder.

 

(e)                                  The Equityholder represents that it was not
established for, and does not operate for, the sole purpose of securitizing
exposures.

 

(f)                                   The Equityholder represents and undertakes
that the Collateral Obligations have been, or will be originated pursuant to a
sound and well-defined credit granting criteria and clearly established
processes for approving, amending, modifying, renewing and financing those
credits and that are effective systems in place to apply those criteria and
processes to ensure that such credits are granted and approved based on a
thorough assessment of the relevant Obligor’s creditworthiness.

 

Section 10.22                      Proceedings. As soon as possible and in any
event within three (3) Business Days after a Responsible Officer of the Borrower
receives notice or obtains knowledge thereof, notice of any settlement of,
material judgment (including a material judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any material labor
controversy,

 

105

--------------------------------------------------------------------------------



 

material litigation, material action, material suit or material proceeding
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, affecting the Borrower Collateral
(taken as a whole), the Transaction Documents, the Collateral Agent’s interest
in the Collateral, or the Borrower; provided that notwithstanding the foregoing,
any settlement, judgment, labor controversy, litigation, action, suit or
proceeding affecting the Collateral (taken as a whole), the Transaction
Documents, the Collateral Agent’s interest in the Collateral, or the Borrower in
excess of $100,000 or more shall be deemed to be material for purposes of this
Section 10.22.

 

Section 10.23                      Officer’s Certificate. On each anniversary of
the date of this Agreement, the Borrower shall deliver an Officer’s Certificate
(with a copy to the Collateral Agent), in form and substance acceptable to the
Facility Agent, providing (i) a certification, based upon a review and summary
of UCC search results, that there is no other interest in the Collateral
perfected by filing of a UCC financing statement other than in favor of (or
assigned to) the Collateral Agent and (ii) a certification, based upon a review
and summary of tax and judgment Lien searches satisfactory to the Facility
Agent, that there is no other interest in the Collateral based on any tax or
judgment Lien other than Permitted Liens.

 

Section 10.24                      Policies and Procedures for Sanctions. The
Borrower has instituted and maintained policies and procedures designed to
ensure compliance with Sanctions.

 

Section 10.25                      Compliance with Sanctions. The Borrower shall
not knowingly, directly or indirectly use the proceeds of the Advances, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture, partner or other Person or entity, to fund or facilitate (i) any
activities of or business with any Sanction Target, (ii) any activities of or
business in any Sanctioned Country or (iii) in any other manner that would
result in a violation by any Person of Sanctions.

 

Section 10.26                      Compliance with Anti-Money Laundering. The
Borrower shall comply in all material respects with all applicable Anti-Money
Laundering Laws and shall provide notice to the Facility Agent, within five
(5) Business Days, of the Borrower’s receipt of any Anti-Money Laundering Law
regulatory notice or action involving the Borrower.

 

Section 10.27                      ERISA.

 

(a)                                 The Borrower will not become a Benefit Plan
Investor at any time while any Obligations are outstanding.

 

(b)                                 The Borrower will not take any action, or
omit to take any action, which would give rise to a non-exempt prohibited
transaction under Section 406(a)(1)(B) of ERISA or Section 4975(c)(1)(B) of the
Code that would subject any Lender to any tax, penalty, damages, or any other
claim for relief under ERISA or the Code.

 

(c)                                  The Borrower shall not sponsor, maintain,
or contribute to, any Plan. Except as would not reasonably be expected to have a
Material Adverse Effect, (i) the Borrower shall not, and shall not permit any
ERISA Affiliate to, permit to exist any occurrence of any ERISA Event, and
(ii) the Borrower shall not permit any ERISA Affiliate to sponsor, maintain,
contribute to, or incur any liability in respect of, any Plan.

 

106

--------------------------------------------------------------------------------



 

ARTICLE XI

 

THE COLLATERAL AGENT

 

Section 11.1                             Appointment of Collateral Agent.  U.S.
Bank National Association is hereby appointed as Collateral Agent pursuant to
the terms hereof.  The Secured Parties hereby appoint the Collateral Agent to
act exclusively as the agent for purposes of perfection of a security interest
in the Collateral and Collateral Agent of the Secured Parties to act as
specified herein and in the other Transaction Documents to which the Collateral
Agent is a party.  The Collateral Agent hereby accepts such agency appointment
to act as Collateral Agent pursuant to the terms of this Agreement, until its
resignation or removal as Collateral Agent pursuant to the terms hereof.

 

Section 11.2                             Monthly Reports.  The Collateral Agent
shall prepare the Monthly Report in accordance with Section 8.5 and distribute
funds in accordance with such Monthly Report in accordance with Section 8.3(a).

 

Section 11.3                             Collateral Administration.  The
Collateral Agent shall maintain a database of certain characteristics of the
Collateral on an ongoing basis, and provide to the Borrower, the Servicer and
the Facility Agent certain reports, schedules and calculations, all as more
particularly described in this Section 11.3, based upon information and data
received from the Servicer pursuant to Section 7.7.

 

(a)                                 In connection therewith, the Collateral
Agent shall:

 

(i)                    within 15 days after the Effective Date, create a
database with respect to the Collateral that has been pledged to the Collateral
Agent for the benefit of the Secured Parties from time to time, comprised of the
Collateral Obligations credited to the Accounts from time to time and Permitted
Investments in which amounts held in the Accounts may be invested from time to
time, as provided in this Agreement (the “Collateral Database”);

 

(ii)                 update the Collateral Database on a periodic basis for
changes and to reflect the sale or other disposition of assets included in the
Collateral and any additional Collateral from time to time, in each case based
upon, and to the extent of, information furnished to the Collateral Agent by the
Borrower or the Servicer as may be reasonably required by the Collateral Agent
from time to time or based upon notices received by the Collateral Agent from
the issuer, or trustee or agent bank under an underlying instrument, or similar
source);

 

(iii)              track the receipt and allocation to the Collection Account of
Principal Collections and Interest Collections and any withdrawals therefrom
and, on each Business Day, provide to the Servicer and Facility Agent daily
reports reflecting such actions to the accounts as of the close of business on
the preceding Business Day and the Collateral Agent shall provide any such
report to the Facility Agent upon its request therefor;

 

(iv)             distribute funds in accordance with such Monthly Report in
accordance with Section 8.3(a);

 

(v)                prepare and deliver to the Facility Agent, the Borrower and
the Servicer on each Reporting Date, the Monthly Report and any update pursuant
to Section 8.5 when

 

107

--------------------------------------------------------------------------------



 

requested by the Servicer, the Borrower or the Facility Agent, on the basis of
the information contained in the Collateral Database as of the applicable
Determination Date, the information provided by each Lender and the Facility
Agent pursuant to Section 3.4 and such other information as may be provided to
the Collateral Agent by the Borrower, the Servicer, the Facility Agent or any
Lender;

 

(vi)             provide other such information with respect to the Collateral
as may be routinely maintained by the Collateral Agent in performing its
ordinary Collateral Agent function pursuant hereunder, as the Borrower, the
Servicer, the Facility Agent or any Lender may reasonably request from time to
time;

 

(vii)          upon the written request of the Servicer on any Business Day
following the Business Day of the Collateral Agent’s receipt of such request
(provided such request is received by 12:00 p.m. (New York time) on such date
(otherwise such request will be deemed made on the next succeeding Business Day)
and so long as the Collateral Agent maintains or has received any information
reasonably needed and requested by it, the Collateral Agent shall perform the
following functions: as of the date the Servicer commits on behalf of the
Borrower to purchase Collateral Obligations to be included in the Collateral,
perform a pro forma calculation of the tests and other requirements set forth in
Sections 6.2(e) and (f), in each case, based upon information contained in the
Collateral Database and report the results thereof to the Servicer in a mutually
agreed format;

 

(viii)       upon the Collateral Agent’s receipt on any Business Day of written
notification from the Servicer of its intent to sell (in accordance with
Section 7.10) Collateral Obligations, and so long as the Collateral Agent
maintains or has received any information reasonably needed and requested by it,
the Collateral Agent shall perform, no later than the Business Day following the
Business Day of the Collateral Agent’s receipt of such request (provided such
request is received by no later than 12:00 p.m. (New York time) on such date
(otherwise such request will be deemed made on the next succeeding Business Day)
a pro forma calculation of the tests and other requirements set forth in
Sections 7.10(a)(i)(A), (B) and (C) and based upon information contained in the
Collateral Database and information furnished by the Servicer, compare the
results thereof and report the results to the Servicer in a mutually agreed
format; and

 

(ix)             track the Principal Balance of each Collateral Obligation and
report such balances to the Facility Agent and the Servicer no later than 12:00
Noon (New York City time) on each Business Day as of the close of business on
the preceding Business Day.

 

(b)                                 The Collateral Agent shall provide to the
Servicer a copy of all written notices and communications received by it and
identified as being sent to it in connection with the Collateral Obligations and
the other Collateral held hereunder which it receives from the related Obligor,
participating bank and/or agent bank.  In no instance shall the Collateral Agent
be under any duty or obligation to take any action on behalf of the Servicer in
respect of the exercise of any voting or consent rights, or similar actions,
unless it receives specific written instructions from the Servicer, prior to the
occurrence and during the continuance of an Event of Default or a Servicer
Default or the Facility Agent, after the occurrence and during the

 

108

--------------------------------------------------------------------------------



 

continuance of an Event of Default or a Servicer Default, in which event the
Collateral Agent shall vote, consent or take such other action in accordance
with such instructions.

 

(c)                                  In addition to the above:

 

(i)                    The Facility Agent and each Secured Party further
authorizes the Collateral Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Transaction Documents
as are expressly delegated to the Collateral Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  In
furtherance, and without limiting the generality of the foregoing, each Secured
Party hereby appoints the Collateral Agent (acting at the direction of the
Facility Agent) as its agent to execute and deliver all further instruments and
documents, and take all further action (at the written direction of the Facility
Agent) that the Facility Agent deems necessary or desirable in order to perfect,
protect or more fully evidence the security interests granted by the Borrower
hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including, without limitation, the execution or
filing by the Collateral Agent as secured party/assignee of such financing or
continuation statements, or amendments thereto or assignments thereof, relative
to all or any of the Collateral Obligations now existing or hereafter arising,
and such other instruments or notices, as may be necessary or appropriate for
the purposes stated hereinabove.  Nothing in this Section 11.3(c)(i) shall be
deemed to relieve the Borrower or the Servicer of their respective obligations
to protect the interest of the Collateral Agent (for the benefit of the Secured
Parties) in the Collateral, including to file financing and continuation
statements in respect of the Collateral in accordance with Section 10.1.  It is
understood and agreed that any and all actions performed by the Collateral Agent
in connection with this Section 11.3(c)(i) shall be at the written direction of
the Facility Agent, and the Collateral Agent shall have no responsibility or
liability in connection with determining any actions necessary or desirable to
perfect, protect or more fully secure the security interest granted by the
Borrower hereunder or to enable any Person to exercise or enforce any of their
respective rights hereunder.

 

(ii)                 The Facility Agent may direct the Collateral Agent in
writing to take any such incidental action hereunder.  With respect to other
actions which are incidental to the actions specifically delegated to the
Collateral Agent hereunder, the Collateral Agent shall not be required to take
any such incidental action hereunder, but shall be required to act or to refrain
from acting (and shall be fully protected in acting or refraining from acting)
upon the written direction of the Facility Agent; provided that the Collateral
Agent shall not be required to take any action hereunder at the request of the
Facility Agent, any Secured Parties or otherwise if the taking of such action,
in the determination of the Collateral Agent, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Agent to liability hereunder or otherwise (unless it has
received indemnity which it reasonably deems to be satisfactory with respect
thereto).  In the event the Collateral Agent requests the consent of the
Facility Agent and the Collateral Agent does not receive a consent (either
positive or negative) from the Facility Agent within 10 Business Days of its
receipt of such request, then the Facility Agent shall be deemed to have
declined to consent to the relevant action.

 

(iii)              Except as expressly provided herein, the Collateral Agent
shall not be under any duty or obligation to take any affirmative action to
exercise or enforce any power, right or remedy available to it under this
Agreement that might in its judgment involve any expense

 

109

--------------------------------------------------------------------------------



 

or liability unless it has been furnished with an indemnity reasonably
satisfactory to it (x) unless and until (and to the extent) expressly so
directed by the Facility Agent or (y) prior to the Facility Termination Date
(and upon such occurrence, the Collateral Agent shall act in accordance with the
written instructions of the Facility Agent pursuant to clause (x)).  The
Collateral Agent shall not be liable for any action taken, suffered or omitted
by it in accordance with the request or direction of any Secured Party, to the
extent that this Agreement provides such Secured Party the right to so direct
the Collateral Agent, or the Facility Agent.  The Collateral Agent shall not be
deemed to have notice or knowledge of any matter hereunder, including an Event
of Default, Unmatured Servicer Default, Servicer Default or any notice,
document, certificate or other information required to be forwarded by the
Facility Agent to the Collateral Agent, unless a Responsible Officer of the
Collateral Agent has knowledge of such matter or written notice thereof is
received by the Collateral Agent.

 

(d)                                 If, in performing its duties under this
Agreement, the Collateral Agent is required to decide between alternative
courses of action, the Collateral Agent may request written instructions from
the Facility Agent as to the course of action desired by it.  If the Collateral
Agent does not receive such instructions within two Business Days after it has
requested them, the Collateral Agent may, but shall be under no duty to, take or
refrain from taking any such courses of action.  The Collateral Agent shall act
in accordance with instructions received after such two Business Day period
except to the extent it has already, in good faith, taken or committed itself to
take, action inconsistent with such instructions.  The Collateral Agent shall be
entitled to rely on the advice of legal counsel and independent accountants in
performing its duties hereunder and shall be deemed to have acted in good faith
if it acts in accordance with such advice.

 

(e)                                  Concurrently herewith, the Facility Agent
directs the Collateral Agent and the Collateral Agent is authorized to enter
into the Account Control Agreement and any other related agreements in the form
delivered to the Collateral Agent.  All of the Collateral Agent’s rights,
protections and immunities provided herein shall apply to the Collateral Agent
for any actions taken or omitted to be taken under the Account Control Agreement
and any other related agreements in such capacity.  The Facility Agent hereby
agrees that it will not direct the Collateral Agent to deliver a Notice of
Exclusive Control except after the occurrence and during the continuation of an
Event of Default.

 

Section 11.4                             Removal or Resignation of Collateral
Agent.  After the expiration of the 180 day period commencing on the date
hereof, the Collateral Agent may at any time resign and terminate its
obligations under this Agreement upon at least 60 days’ prior written notice to
the Servicer, the Borrower and the Facility Agent; provided, that no resignation
or removal of the Collateral Agent will be permitted unless a successor
Collateral Agent has been appointed which successor Collateral Agent, so long as
no Unmatured Servicer Default, Servicer Default, Unmatured Event of Default or
Event of Default has occurred and is continuing, is reasonably acceptable to the
Servicer.  Promptly after receipt of notice of the Collateral Agent’s
resignation, the Facility Agent shall promptly appoint a successor Collateral
Agent (which successor Collateral Agent is Wells Fargo Bank, National
Association or, so long as no Servicer Default or Event of Default has occurred
and is continuing, is reasonably acceptable to the Servicer) by written
instrument, in duplicate, copies of which instrument shall be delivered to the
Borrower, the Servicer, the resigning Collateral Agent and to the successor
Collateral Agent.  In the event no

 

110

--------------------------------------------------------------------------------



 

successor Collateral Agent shall have been appointed within 60 days after the
giving of notice of such resignation, the Collateral Agent may petition any
court of competent jurisdiction to appoint a successor Collateral Agent.  The
Facility Agent upon at least 60 days’ prior written notice to the Collateral
Agent, may with or without cause remove and discharge the Collateral Agent or
any successor Collateral Agent thereafter appointed from the performance of its
duties under this Agreement.  Promptly after giving notice of removal of the
Collateral Agent, the Facility Agent shall appoint, or petition a court of
competent jurisdiction to appoint, a successor Collateral Agent.  Any such
appointment shall be accomplished by written instrument and one original
counterpart of such instrument of appointment shall be delivered to the
Collateral Agent and the successor Collateral Agent, with a copy delivered to
the Borrower and the Servicer.

 

Section 11.5                             Representations and Warranties.  The
Collateral Agent represents and warrants to the Borrower, the Facility Agent,
the Lenders and Servicer that:

 

(a)                                 the Collateral Agent has the corporate power
and authority and the legal rights to execute and deliver, and to perform its
obligations under, this Agreement, and has taken all necessary corporate action
to authorize its execution, delivery and performance of this Agreement;

 

(b)                                 no consent or authorization of, filing with,
or other act by or in respect of, any arbitrator or Official Body and no consent
of any other Person (including any stockholder or creditor of the Collateral
Agent) is required in connection with the execution, delivery performance,
validity or enforceability of this Agreement; and

 

(c)                                  this Agreement has been duly executed and
delivered on behalf of the Collateral Agent and constitutes a legal, valid and
binding obligation of the Collateral Agent enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (whether
enforcement is sought in proceedings in equity or at law).

 

Section 11.6                             No Adverse Interest of Collateral
Agent.  By execution of this Agreement, the Collateral Agent represents and
warrants that it currently holds and during the existence of this Agreement
shall hold, no adverse interest, by way of security or otherwise, in any
Collateral Obligation or any document in the Collateral Obligation Files. 
Neither the Collateral Obligations nor any documents in the Collateral
Obligation Files shall be subject to any security interest, lien or right of
set-off by the Collateral Agent or any third party claiming through the
Collateral Agent, and the Collateral Agent shall not pledge, encumber,
hypothecate, transfer, dispose of, or otherwise grant any third party interest
in, the Collateral Obligations or documents in the Collateral Obligation Files,
except that the preceding clause shall not apply to the Collateral Agent or the
Collateral Custodian with respect to (i) the Collateral Agent Fees and Expenses
or the Collateral Custodian Fees and Expenses, and (ii) in the case of any
accounts, with respect to (x) returned or charged-back items, (y) reversals or
cancellations of payment orders and other electronic fund transfers, or
(z) overdrafts in the Collection Account.

 

Section 11.7                             Reliance of Collateral Agent.  In the
absence of bad faith on the part of the Collateral Agent, the Collateral Agent
may conclusively rely, as to the truth of the statements and

 

111

--------------------------------------------------------------------------------



 

the correctness of the opinions expressed therein, upon any request,
instruction, certificate, opinion or other document furnished to the Collateral
Agent, reasonably believed by the Collateral Agent to be genuine and to have
been signed or presented by the proper party or parties and conforming to the
requirements of this Agreement; but in the case of a request, instruction,
document or certificate which by any provision hereof is specifically required
to be furnished to the Collateral Agent, the Collateral Agent shall be under a
duty to examine the same in accordance with the requirements of this Agreement
to determine that they conform to the form required by such provision.  For
avoidance of doubt, Collateral Agent may rely conclusively on Borrowing Base
Certificates and Officer’s Certificates delivered by the Servicer.  The
Collateral Agent shall not be liable for any action taken by it in good faith
and reasonably believed by it to be within the discretion or powers conferred
upon it, or taken by it pursuant to any direction or instruction by which it is
governed hereunder, or omitted to be taken by it by reason of the lack of
direction or instruction required hereby for such action.

 

Section 11.8                             Limitation of Liability and Collateral
Agent Rights.  (a)  The Collateral Agent may conclusively rely on and shall be
fully protected in acting upon any certificate, instrument, opinion, notice,
letter, telegram or other document delivered to it and that in good faith it
reasonably believes to be genuine and that has been signed by the proper party
or parties.  The Collateral Agent may rely conclusively on and shall be fully
protected in acting upon (i) the written instructions of any designated officer
of the Facility Agent or (ii) the verbal instructions of the Facility Agent.

 

(b)                                 The Collateral Agent may consult counsel
satisfactory to it with a national reputation in the applicable matter and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

 

(c)                                  The Collateral Agent shall not be liable
for any error of judgment, or for any act done or step taken or omitted by it,
in good faith, or for any mistakes of fact or law, or for anything that it may
do or refrain from doing in connection herewith except in the case of its
willful misconduct, bad faith, reckless disregard or grossly negligent
performance or omission of its duties.

 

(d)                                 The Collateral Agent makes no warranty or
representation and shall have no responsibility (except as expressly set forth
in this Agreement) as to the content, enforceability, completeness, validity,
sufficiency, value, genuineness, ownership or transferability of the Collateral,
and will not be required to and will not make any representations as to the
validity or value (except as expressly set forth in this Agreement) of any of
the Collateral.

 

(e)                                  The Collateral Agent shall have no duties
or responsibilities except such duties and responsibilities as are specifically
set forth in this Agreement and the other Transaction Documents to which it is a
party and no covenants or obligations shall be implied in this Agreement against
the Collateral Agent.  The Collateral Agent shall not be obligated to take any
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.

 

112

--------------------------------------------------------------------------------



 

(f)                                   The Collateral Agent shall not be required
to expend or risk its own funds in the performance of its duties hereunder.

 

(g)                                  It is expressly agreed and acknowledged
that the Collateral Agent is not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral.

 

(h)                                 In case any reasonable question arises as to
its duties hereunder or under any other Transaction Document, the Collateral
Agent may, in absence of Event of Default, request instructions from the
Servicer and may, during the continuance of an Event of Default, request
instructions from the Facility Agent, and shall be entitled at all times to
refrain from taking any action unless it has received written instructions from
the Servicer or the Facility Agent, as applicable.  The Collateral Agent shall
in all events have no liability, risk or cost for any action taken pursuant to
and in compliance with the instruction of the Facility Agent.  In no event shall
the Collateral Agent be liable for special, indirect, punitive or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Collateral Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 

(i)                                     In the event that the Collateral
Custodian is not the same entity as the Collateral Agent, the Collateral Agent
shall not be liable for the acts or omissions of the Collateral Custodian under
this Agreement and shall not be required to monitor the performance of the
Collateral Custodian.

 

(j)                                    Without limiting the generality of any
terms of this section, the Collateral Agent shall have no liability for any
failure, inability or unwillingness on the part of the Servicer, the Facility
Agent or the Borrower to provide accurate and complete information on a timely
basis to the Collateral Agent, or otherwise on the part of any such party to
comply with the terms of this Agreement, and shall have no liability for any
inaccuracy or error in the performance or observance on the Collateral Agent’s
part of any of its duties hereunder that is caused by or results from any such
inaccurate, incomplete or untimely information received by it, or other failure
on the part of any such other party to comply with the terms hereof.

 

(k)                                 The Collateral Agent shall not be bound to
make any investigation into the facts or matters stated in any certificate,
report or other document; provided, however, that, if the form thereof is
prescribed by this Agreement, the Collateral Agent shall examine the same to
determine whether it conforms on its face to the requirements hereof.  The
Collateral Agent shall not be deemed to have knowledge or notice of any matter
unless actually known to a Responsible Officer of the Collateral Agent.  It is
expressly acknowledged by the Borrower, the Servicer and the Facility Agent that
application and performance by the Collateral Agent of its various duties
hereunder (including, without limitation, recalculations to be performed in
respect of the matters contemplated hereby) shall be based upon, and in reliance
upon, data, information and notice provided to it by the Servicer, the Facility
Agent, the Borrower and/or any related bank agent, obligor or similar party with
respect to the Collateral Obligation, and the Collateral Agent shall have no
responsibility for the accuracy of any such information or data provided to it
by such persons and shall be entitled to update its records (as it may deem
necessary or appropriate).  Nothing herein shall impose or imply any duty or
obligation on the

 

113

--------------------------------------------------------------------------------



 

part of the Collateral Agent to verify, investigate or audit any such
information or data, or to determine or monitor on an independent basis whether
any issuer of the Collateral is in default or in compliance with the underlying
documents governing or securing such securities, from time to time.  For
purposes of tracking changes in ratings, the Collateral Agent shall be entitled
to use and rely (in good faith) exclusively upon a single reputable electronic
financial information reporting service (which for ratings by Standard & Poor’s
shall be www.standardpoors.com or www.ratingsdirect.com) and shall have no
liability for any inaccuracies in the information reported by, of other errors
or omissions of, any such service. It is hereby expressly agreed that Bloomberg
Financial Markets is one such reputable service.

 

(l)                                     The Collateral Agent may exercise any of
its rights or powers hereunder or under any other Transaction Document perform
any of its duties hereunder either directly or, by or through agents or
attorneys, and the Collateral Agent shall not be responsible or liable for any
misconduct or negligence on the part of any agent or attorney appointed
hereunder with due care by it.  Neither the Collateral Agent nor any of its
affiliates, directors, officers, shareholders, agents or employees will be
liable to the Servicer, Borrower or any other Person, except by reason of acts
or omissions by the Collateral Agent constituting bad faith, willful
misfeasance, gross negligence or reckless disregard of the Collateral Agent’s
duties hereunder.  The Collateral Agent shall in no event have any liability for
the actions or omissions of the Borrower, the Servicer, the Facility Agent or
any other Person, and shall have no liability for any inaccuracy or error in any
duty performed by it that results from or is caused by inaccurate, untimely or
incomplete information or data received by it from the Borrower, the Servicer,
the Facility Agent or another Person except to the extent that such inaccuracies
or errors are caused by the Collateral Agent’s own bad faith, willful
misfeasance, gross negligence or reckless disregard of its duties hereunder. 
The Collateral Agent shall not be liable for failing to perform or delay in
performing its specified duties hereunder which results from or is caused by a
failure or delay on the part of the Borrower or the Servicer, the Facility Agent
or another Person in furnishing necessary, timely and accurate information to
the Collateral Agent.

 

(m)                             The Collateral Agent shall be under no
obligation to exercise or honor any of the rights or powers vested in it by this
Agreement or other Transaction Document at the request or direction of the
Facility Agent (or any other Person authorized or permitted to direct the
Collateral Agent hereunder) pursuant to this Agreement or other Transaction
Document, unless the Facility Agent (or such other Person) shall have offered
the Collateral Agent security or indemnity reasonably acceptable to the
Collateral Agent against costs, expenses and liabilities (including any legal
fees) that might reasonably be incurred by it in compliance with such request or
direction.

 

Section 11.9                             Tax Reports.  The Collateral Agent
shall not be responsible for the preparation or filing of any reports or returns
relating to federal, state or local income taxes with respect to this Agreement,
other than in respect of the Collateral Agent’s compensation or for
reimbursement of expenses.

 

Section 11.10                      Merger or Consolidation.  Any Person (i) into
which the Collateral Agent may be merged or consolidated, (ii) that may result
from any merger or consolidation to which the Collateral Agent shall be a party,
or (iii) that may succeed to the properties and assets of the Collateral Agent
substantially as a whole, which Person in any of the foregoing cases executes an

 

114

--------------------------------------------------------------------------------



 

agreement of assumption to perform every obligation of the Collateral Agent
hereunder, shall be the successor to the Collateral Agent under this Agreement
without further act of any of the parties to this Agreement.

 

Section 11.11                      Collateral Agent Compensation.  As
compensation for its activities under the Transaction Documents, the Collateral
Agent (in each of its capacities hereunder and as Securities Intermediary under
the Account Control Agreement) shall be entitled to its fees and expenses from
the Borrower as set forth in the Collateral Agent and Collateral Custodian Fee
Letter and any other accrued and unpaid expenses (including reasonable
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower or the Servicer, or both but without duplication, to the Collateral
Agent and the Securities Intermediary under the Transaction Documents
(including, without limitation, Indemnified Amounts payable under Article XVI)
(collectively, the “Collateral Agent Fees and Expenses”).  The Borrower agrees
to reimburse the Collateral Agent in accordance with the provisions of Sections
8.3 and 17.4 for all reasonable, out-of-pocket, documented expenses,
disbursements and advances incurred or made by the Collateral Agent in
accordance with any provision of this Agreement or the other Transaction
Documents or in the enforcement of any provision hereof or in the other
Transaction Documents.  The Collateral Agent’s entitlement to receive fees
(other than any previously accrued and unpaid fees) shall cease on the earlier
to occur of (i) its resignation or removal as Collateral Agent pursuant to
Section 11.4 or (ii) the termination of this Agreement.

 

Section 11.12                      Compliance with Applicable Anti-Bribery and
Corruption, Anti-Terrorism and Anti-Money Laundering Regulations.  In order to
comply with Applicable Banking Law, the Collateral Agent and the Collateral
Custodian are required to obtain, verify, record and update certain information
relating to individuals and entities which maintain a business relationship with
the Collateral Agent and the Collateral Custodian.  Accordingly, each of the
parties agrees to provide to the Collateral Agent and the Collateral Custodian,
upon their reasonable request from time to time such identifying information and
documentation as may be available for such party in order to enable the
Collateral Agent and the Collateral Custodian to comply with Applicable Banking
Law.

 

ARTICLE XII

 

GRANT OF SECURITY INTEREST

 

Section 12.1                             Borrower’s Grant of Security Interest. 
As security for the prompt payment or performance in full when due, whether at
stated maturity, by acceleration or otherwise, of all Obligations (including
Advances, Yield, all Fees and other amounts at any time owing hereunder), the
Borrower hereby assigns and pledges to the Collateral Agent for the benefit of
the Secured Parties, and grants to the Collateral Agent for the benefit of the
Secured Parties, a security interest in and lien upon the following (other than
Retained Interests and Excluded Amounts), in each case whether now or hereafter
existing or in which Borrower now has or hereafter acquires an interest and
wherever the same may be located (collectively, the “Collateral”):

 

(a)                                 all Collateral Obligations;

 

(b)                                 all Related Security;

 

115

--------------------------------------------------------------------------------



 

(c)                                  this Agreement, the Sale Agreement and all
other Transaction Documents and Underlying Instruments now or hereafter in
effect to which the Borrower is a party (collectively, the “Borrower Assigned
Agreements”), including (i) all rights of the Borrower to receive moneys due and
to become due under or pursuant to the Borrower Assigned Agreements, (ii) all
rights of the Borrower to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Borrower Assigned Agreements, (iii) claims of
the Borrower for damages arising out of or for breach of or default under the
Borrower Assigned Agreements, and (iv) the right of the Borrower to amend, waive
or terminate the Borrower Assigned Agreements, to perform under the Borrower
Assigned Agreements and to compel performance and otherwise exercise all
remedies and rights under the Borrower Assigned Agreements;

 

(d)                                 all of the following (the “Account
Collateral”):

 

(i)                    each Account, all funds held in any Account (other than
Excluded Amounts), and all certificates and instruments, if any, from time to
time representing or evidencing any Account or such funds,

 

(ii)                 all investments from time to time of amounts in the
Accounts and all certificates and instruments, if any, from time to time
representing or evidencing such investments,

 

(iii)              all notes, certificates of deposit and other instruments from
time to time delivered to or otherwise possessed by the Collateral Agent or any
Secured Party or any assignee or agent on behalf of the Collateral Agent or any
Secured Party in substitution for or in addition to any of the then existing
Account Collateral, and

 

(iv)             all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any and all of the then existing Account Collateral;

 

(e)                                  all additional property that may from time
to time hereafter be granted and pledged by the Borrower or by anyone on its
behalf under this Agreement;

 

(f)                                   all Accounts, all Certificated Securities,
all Chattel Paper, all Documents, all Equipment, all Financial Assets, all
General Intangibles, all Instruments, all Investment Property, all Inventory,
all Securities Accounts, all Security Certificates, all Security Entitlements
and all Uncertificated Securities of the Borrower;

 

(g)                                  each Hedging Agreement, including all
rights of the Borrower to receive moneys due and to become due thereunder;

 

(h)                                 all of the Borrower’s other personal
property; and

 

(i)                                     all Proceeds, accessions, substitutions,
rents and profits of any and all of the foregoing Collateral (including proceeds
that constitute property of the types described in clauses (a) through
(h) above) and, to the extent not otherwise included, all payments under
insurance (whether or not the Collateral Agent or a Secured Party or any
assignee or agent on

 

116

--------------------------------------------------------------------------------



 

behalf of the Collateral Agent or a Secured Party is the loss payee thereof) or
any indemnity, warranty or guaranty payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral.

 

Section 12.2                             Borrower Remains Liable. 
Notwithstanding anything in this Agreement, (a) except to the extent of the
Servicer’s duties under the Transaction Documents, the Borrower shall remain
liable under the Collateral Obligations, Borrower Assigned Agreements and other
agreements included in the Collateral to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by a Secured Party or the Collateral Agent of any of
its rights under this Agreement shall not release the Borrower or the Servicer
from any of their respective duties or obligations under the Collateral
Obligations, Borrower Assigned Agreements or other agreements included in the
Collateral, (c) the Secured Parties and the Collateral Agent shall not have any
obligation or liability under the Collateral Obligations, Borrower Assigned
Agreements or other agreements included in the Collateral by reason of this
Agreement, and (d) neither the Collateral Agent nor any of the Secured Parties
shall be obligated to perform any of the obligations or duties of the Borrower
or the Servicer under the Collateral Obligations, Borrower Assigned Agreements
or other agreements included in the Collateral or to take any action to collect
or enforce any claim for payment assigned under this Agreement.

 

Section 12.3                             Release of Collateral.  Until the
Obligations have been paid in full (other than contingent Obligations for which
no claim has been made) and the Commitments have been terminated in full or
reduced to zero, the Collateral Agent may not release any Lien covering any
Collateral; provided that, the Lien of the Collateral Agent shall be
automatically released (a) in the case of (i) Collateral Obligations sold
pursuant to Section 7.10, (ii) any Related Security identified by the Borrower
(or the Servicer on behalf of the Borrower) to the Collateral Agent so long as
the Facility Termination Date has not occurred and (iii) Repurchased Collateral
Obligations or Substituted Collateral Obligations pursuant to Section 7.11 and
(b) in the case of all Collateral on the date that the Obligations have been
paid in full (other than contingent Obligations for which no claim has been
made) and the Commitments have been terminated in full or reduced to zero.

 

In connection with the release of a Lien on any Collateral pursuant to this
Section 12.3 as requested by the Servicer, the Collateral Agent, on behalf of
the Secured Parties, will, at the sole expense of the Servicer, execute and
deliver to the Servicer or its designee any assignments, bills of sale,
termination statements and any other releases and instruments as the Servicer
may reasonably request in order to effect the release and transfer of such
Collateral; provided, that the Collateral Agent, on behalf of the Secured
Parties, will make no representation or warranty, express or implied, with
respect to any such Collateral in connection with such sale or transfer and
assignment.

 

117

--------------------------------------------------------------------------------



 

ARTICLE XIII

 

EVENTS OF DEFAULT

 

Section 13.1                             Events of Default.  Each of the
following shall constitute an Event of Default under this Agreement:

 

(a)                                 the Borrower shall fail to pay any amount on
the Obligations (x) on the Facility Termination Date or (y) as otherwise
provided for in any Transaction Document when due (in all cases, whether on any
Distribution Date, on the Facility Termination Date, by reason of acceleration,
by notice of intention to prepay, by required prepayment or otherwise) and,
solely in the case of clause (y), such failure continues for two (2) Business
Days;

 

(b)                                 the Borrower, Equityholder or the Servicer
shall fail to perform or observe any other term, covenant or agreement contained
in this Agreement, or any other Transaction Document on its part to be performed
or observed and, except in the case of the covenants and agreements contained in
Section 10.7 (Tangible Net Worth), Section 10.9 (Merger, Consolidation, Etc.),
Section 10.11 (Indebtedness, Guarantees), Section 10.12 (Limitation on Purchases
from Affiliates), Section 10.14 (Preservation of Existence) and Section 10.16
(Distributions) as to each of which no grace period shall apply, any such
failure shall remain unremedied for thirty (30) days after knowledge by the
Borrower, the Equityholder or the Servicer thereof or after written notice
thereof shall have been given by the Facility Agent to the Borrower, the
Equityholder or the Servicer; provided, that no breach shall be deemed to occur
hereunder in respect of any representation or warranty relating to the
“eligibility” of any Collateral Obligation or any representation or warranty set
forth in the Specified Provisions relating to any Warranty Collateral Obligation
if the Borrower complies with its obligations in Section 7.11 with respect to
such Collateral Obligation;

 

(c)                                  any representation or warranty of the
Borrower, the Equityholder or the Servicer made or deemed to have been made
hereunder or in any other Transaction Document or any other writing or
certificate furnished by or on behalf of the Borrower, the Equityholder or the
Servicer to the Facility Agent or any Lender for purposes of or in connection
with this Agreement or any other Transaction Document (including any Monthly
Report) shall prove to have been false or incorrect in any respect when made or
deemed to have been made and, except in the case of a breach of the Borrower’s
representation in Section 9.21(c), the same continues unremedied for a period of
thirty (30) days (if such failure can be remedied) after the earlier to occur of
(i) the date on which written notice of such failure requiring the same to be
remedied shall have been given to the Borrower, the Equityholder or the
Servicer, and (ii) the date on which a Responsible Officer of the Borrower, the
Equityholder or the Servicer acquires knowledge thereof; provided, that no
breach shall be deemed to occur hereunder in respect of any representation or
warranty relating to the “eligibility” of any Collateral Obligation or any
representation or warranty set forth in the Specified Provisions relating to any
Warranty Collateral Obligation if the Borrower complies with its obligations in
Section 7.11 with respect to such Collateral Obligation;

 

(d)                                 an Insolvency Event shall have occurred and
be continuing with respect to either the Borrower, the Servicer or the
Equityholder;

 

118

--------------------------------------------------------------------------------



 

(e)                                  the aggregate principal amount of all
Advances outstanding hereunder exceeds the Borrowing Base or the Maximum
Availability, calculated in accordance with Section 1.2(h), and such condition
continues unremedied for two consecutive Business Days;

 

(f)                                   the Internal Revenue ServiceIRS shall file
notice of a Lien pursuant to Section 6321 of the Code with regard to any of the
assets of the Borrower other than (i) a Lien for taxes not yet due or (ii) as to
which the Borrower is actively contesting the validity of the underlying claim
in good faith, provided that, in the case of clause (ii), (x) the amount secured
does not exceed $100,000 or (y) the amount secured has been reserved in cash
with the proceeds of a new capital contribution from the Equityholder maintained
in an Account subject to the security interest of the Collateral Agent; or an
ERISA Event occurs that, alone or together with all other ERISA Events that have
occurred, would reasonably be expected to have a Material Adverse Effect;

 

(g)                                  an ERISA Event occurs that, alone or
together with all other ERISA Events that have occurred, would reasonably be
expected to have a Material Adverse Effect;

 

(h)                                 (i) any Transaction Document or any Lien
granted thereunder shall (except in accordance with its terms), in whole or in
material part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of the Borrower; or (ii) the Borrower
or the Servicer or any other Affiliate or Governmental Authority shall, directly
or indirectly, contest in any manner the effectiveness, validity, binding nature
or enforceability of any Transaction Document; or (iii) any security interest
securing any Obligation shall, in whole or in part, cease to be a perfected
first priority security interest (except, as to priority, for Permitted Liens or
as set forth in Section 12.3);

 

(i)                                     a Servicer Default shall have occurred
and be continuing;

 

(j)                                    failure of the Borrower to make any
payment when due (after giving effect to any related grace period) under one or
more agreements for borrowed money to which it is a party in an aggregate amount
in excess of $100,000, individually or in the aggregate; or the occurrence of
any event or condition that gives rise to a right of acceleration with respect
to such recourse debt in excess of $100,000;

 

(k)                                 a Change of Control shall have occurred;

 

(l)                                     the Borrower shall become required to
register as an investment company under the 1940 Act or the arrangements
contemplated by the Transaction Documents shall require registration as an
investment company under the 1940 Act;

 

(m)                             failure on the part of the Borrower, the
Equityholder or the Servicer to (i) make any payment or deposit (including,
without limitation, with respect to bifurcation and remittance of Principal
Collections and Interest Collections or any other payment or deposit required to
be made by the terms of the Transaction Documents) required by the terms of any
Transaction Document in accordance with Section 7.3(b) and Section 10.10 or
(ii) otherwise observe or perform any covenant, agreement or obligation with
respect to the management and distribution of funds received with respect to the
Collateral;

 

119

--------------------------------------------------------------------------------



 

(n)                                 (i) failure of the Borrower to maintain at
least one Independent Member or (ii) the removal of any Independent Member
without Cause or prior written notice to the Facility Agent (in each case as
required by the Constituent Documents of the Borrower); provided that the
Borrower shall have five (5) Business Days to replace any Independent Member
upon the resignation, death or incapacitation of the current Independent Member;

 

(o)                                 the Borrower makes any assignment or
attempted assignment of its respective rights or obligations under this
Agreement or any other Transaction Document without first obtaining the specific
written consent of the Facility Agent, which consent may be withheld in the
exercise of its sole and absolute discretion;

 

(p)                                 any court shall render a final,
non-appealable judgment against the Borrower in an amount in excess of $100,000
which shall not be satisfactorily stayed, discharged, vacated, set aside or
satisfied within 30 days of the making thereof;

 

(q)                                 the Borrower shall fail to qualify as a
bankruptcy-remote entity based upon customary criteria such that Schulte Roth &
Zabel LLP or any other reputable counsel could no longer render a substantive
nonconsolidation opinion with respect to the Borrower;

 

(r)                                    at any time, the Minimum Equity Test is
not satisfied and such condition continues unremedied for two (2) consecutive
Business Days; or

 

(s)                                   as of the last day of any fiscal quarter,
the Servicer’s Asset Coverage Ratio shall be less that the ratio required for a
business development company under the 1940 Act.

 

Section 13.2                             Effect of Event of Default.

 

(a)                                 Optional Termination.  Upon notice by the
Collateral Agent (acting at the direction of the Facility Agent) or the Facility
Agent that an Event of Default (other than an Event of Default described in
Section 13.1(d)) has occurred and is continuing, the Revolving Period will
automatically terminate and no Advances will thereafter be made, and the
Collateral Agent (at the direction of the Facility Agent), with notice to the
Borrower, may declare all or any portion of the outstanding principal amount of
the Advances and other Obligations to be due and payable, whereupon the full
unpaid amount of such Advances and other Obligations which shall be so declared
due and payable shall be and become immediately due and payable, without further
notice, demand or presentment (all of which are hereby expressly waived by the
Borrower) and the Facility Termination Date shall be deemed to have occurred.

 

(b)                                 Automatic Termination.  Upon the occurrence
of an Event of Default described in Section 13.1(d), the Facility Termination
Date shall be deemed to have occurred automatically, and all outstanding
Advances under this Agreement and all other Obligations under this Agreement
shall become immediately and automatically due and payable, all without
presentment, demand, protest or notice of any kind (all of which are hereby
expressly waived by the Borrower).

 

Section 13.3                             Rights upon Event of Default.  If an
Event of Default shall have occurred and be continuing, the Facility Agent may,
in its sole discretion, direct the Collateral Agent to

 

120

--------------------------------------------------------------------------------



 

exercise any of the remedies specified herein in respect of the Collateral and
the Collateral Agent may (with the consent of the Facility Agent) but shall have
no obligation, or the Collateral Agent shall promptly, at the written direction
of the Facility Agent, also do one or more of the following (subject to
Section 13.9):

 

(a)                                 institute proceedings in its own name and on
behalf of the Secured Parties as Collateral Agent for the collection of all
Obligations, whether by declaration or otherwise, enforce any judgment obtained,
and collect from the Borrower and any other obligor with respect thereto moneys
adjudged due, for the specific enforcement of any covenant or agreement in any
Transaction Document or in the exercise of any power granted herein, or to
enforce any other proper remedy or legal or equitable right vested in the
Collateral Agent by Applicable Law or any Transaction Document;

 

(b)                                 exercise any remedies of a secured party
under the UCC and take any other appropriate action to protect and enforce the
right and remedies of the Collateral Agent and the Secured Parties which rights
and remedies shall be cumulative; and

 

(c)                                  require the Borrower and the Servicer, at
the Borrower’s expense, to (1) assemble all or any part of the Collateral as
directed by the Collateral Agent (at the direction of the Facility Agent) and
make the same available to the Collateral Agent at a place to be designated by
the Collateral Agent (at the direction of the Facility Agent) that is reasonably
convenient to such parties and (2) without notice except as specified below,
sell the Collateral (at the direction of the Facility Agent) or any part thereof
in one or more parcels at a public or private sale, at any of the Collateral
Agent’s or the Facility Agent’s offices or elsewhere in accordance with
Applicable Law.  The Borrower agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to the Borrower of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given. 
The Collateral Agent (at the direction of the Facility Agent) may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.  All cash proceeds received by the
Collateral Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral (after payment of any
amounts incurred in connection with such sale) shall be deposited into the
Collection Account and to be applied against the outstanding Obligations
pursuant to Section 4.1.  The Servicer, the Equityholder, the Lenders and any of
their respective Affiliates shall be permitted to participate in any such sale.

 

(d)                                 It is acknowledged and agreed that the
Borrower shall have the right to repay the Obligations in full and terminate the
Transaction Documents following any acceleration of the Obligations in full
under Section 13.2(a) prior to the commencement of any sale of the Collateral in
accordance with this Section 13.3.

 

Section 13.4                             Collateral Agent May Enforce Claims
Without Possession of Notes.  All rights of action and of asserting claims under
the Transaction Documents, may be enforced by the Collateral Agent (at the
direction of the Facility Agent) without the possession of the Notes or the
production thereof in any trial or other proceedings relative thereto, and any
such action or

 

121

--------------------------------------------------------------------------------



 

proceedings instituted by the Collateral Agent shall be brought in its own name
as Collateral Agent and any recovery of judgment, subject to the payment of the
reasonable, out-of-pocket and documented expenses, disbursements and
compensation of the Collateral Agent, each predecessor Collateral Agent and
their respective agents and attorneys, shall be for the ratable benefit of the
holders of the Notes and other Secured Parties.

 

Section 13.5                             Collective Proceedings.  In any
proceedings brought by the Collateral Agent to enforce the Liens under the
Transaction Documents (and also any proceedings involving the interpretation of
any provision of any Transaction Document), the Collateral Agent shall be held
to represent all of the Secured Parties, and it shall not be necessary to make
any Secured Party a party to any such proceedings.

 

Section 13.6                             Insolvency Proceedings.  In case there
shall be pending, relative to the Borrower or any other obligor upon the Notes
or any Person having or claiming an ownership interest in the Collateral,
proceedings under the Bankruptcy Code or any other applicable federal or state
bankruptcy, insolvency or other similar law, or in case a receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator or similar
official shall have been appointed for or taken possession of the Borrower, its
property or such other obligor or Person, or in case of any other comparable
judicial proceedings relative to the Borrower or other obligor upon the Notes,
or to the creditors of property of the Borrower or such other obligor, the
Collateral Agent, irrespective of whether the principal of the Notes shall then
be due and payable as therein expressed or by declaration or otherwise and
irrespective of whether the Collateral Agent shall have made any demand pursuant
to the provisions of this Section 13.6, shall be entitled and empowered but
without any obligation, subject to Section 13.9(a), by intervention in such
proceedings or otherwise:

 

(a)                                 to file and prove a claim or claims for the
whole amount of principal and Yield owing and unpaid in respect of the Notes,
all other amounts owing to the Lenders and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Collateral Agent (including any claim for reimbursement of all reasonable and
documented out-of-pocket expenses (including the reasonable and documented fees
and expenses of outside counsel) and liabilities incurred, and all advances, if
any, made, by the Collateral Agent and each predecessor Collateral Agent except
as determined to have been caused by its own gross negligence or willful
misconduct) and of each of the other Secured Parties allowed in such
proceedings;

 

(b)                                 unless prohibited by Applicable Law and
regulations, to vote (at the direction of the Facility Agent) on behalf of the
holders of the Notes in any election of a trustee, a standby trustee or person
performing similar functions in any such proceedings;

 

(c)                                  to collect and receive any moneys or other
property payable or deliverable on any such claims and to distribute all amounts
received with respect to the claims of the Secured Parties on their behalf; and

 

(d)                                 to file such proofs of claim and other
papers or documents as may be necessary or advisable in order to have the claims
of the Collateral Agent or the Secured Parties allowed in any judicial
proceedings relative to the Borrower, its creditors and its property;

 

122

--------------------------------------------------------------------------------



 

and any trustee, receiver, liquidator, collateral agent or trustee or other
similar official in any such proceeding is hereby authorized by each of such
Secured Parties to make payments to the Collateral Agent and, in the event that
the Collateral Agent shall consent (at the direction of the Facility Agent) to
the making of payments directly to such Secured Parties, to pay to the
Collateral Agent such amounts as shall be sufficient to cover all reasonable and
documented out-of-pocket expenses and liabilities incurred, and all advances
made, by the Collateral Agent and each predecessor Collateral Agent except as
determined to have been caused by its own gross negligence or willful
misconduct.

 

Section 13.7                             Delay or Omission Not Waiver.  No delay
or omission of the Collateral Agent or of any other Secured Party to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein.  Every right and remedy given by this Article XIII or by
law to the Collateral Agent or to the other Secured Parties may be exercised
from time to time, and as often as may be deemed expedient, by the Collateral
Agent or by the other Secured Parties, as the case may be.

 

Section 13.8                             Waiver of Stay or Extension Laws.  The
Borrower waives and covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force (including filing a voluntary petition
under Chapter 11 of the Bankruptcy Code and by the voluntary commencement of a
proceeding or the filing of a petition seeking winding up, liquidation,
reorganization or other relief under any bankruptcy, insolvency, receivership or
similar law now or hereafter in effect), which may affect the covenants, the
performance of or any remedies under this Agreement; and the Borrower (to the
extent that it may lawfully do so) hereby expressly waives all benefits or
advantages of any such law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Collateral Agent, but
will suffer and permit the execution of every such power as though no such law
had been enacted.

 

Section 13.9                             Limitation on Duty of Collateral Agent
in Respect of Collateral.  (a) Beyond the safekeeping of the Collateral
Obligation Files in accordance with Article XVIII, neither the Collateral Agent
nor the Collateral Custodian shall have any duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto and neither the Collateral Agent nor the
Collateral Custodian shall be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any security interest in the Collateral.  Neither the Collateral
Agent nor the Collateral Custodian shall be liable or responsible for any
misconduct, negligence or loss or diminution in the value of any of the
Collateral, by reason of the act or omission of any carrier, forwarding agency
or other agent, attorney or bailee selected by the Collateral Agent or the
Collateral Custodian in good faith and with due care hereunder.

 

(b)                                 Neither the Collateral Agent nor the
Collateral Custodian shall be responsible for the existence, genuineness or
value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by

 

123

--------------------------------------------------------------------------------



 

operation of law or by reason of any action or omission to act on its part
hereunder, or for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral.

 

(c)                                  Neither the Collateral Agent nor the
Collateral Custodian shall have any duty to act outside of the United States in
respect of any Collateral located in any jurisdiction other than the United
States.

 

Section 13.10                      Power of Attorney.  (a)  Each of the Borrower
and the Servicer hereby irrevocably appoints the Collateral Agent as its true
and lawful attorney (with full power of substitution) in its name, place and
stead and at its expense (at the direction of the Facility Agent), in connection
with the enforcement of the rights and remedies provided for (and subject to the
terms and conditions set forth) in this Agreement, exercisable upon the
occurrence and during the continuance of an Event of Default, including without
limitation the following powers:  (i) to give any necessary receipts or
acquittance for amounts collected or received hereunder, (ii) to make all
necessary transfers of the Collateral in connection with any such sale or other
disposition made pursuant hereto, (iii) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Borrower and the
Servicer hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, and (iv) to sign
any agreements, orders or other documents in connection with or pursuant to any
Transaction Document.  Nevertheless, if so requested by the Collateral Agent,
the Borrower shall ratify and confirm any such sale or other disposition by
executing and delivering to the Collateral Agent all proper bills of sale,
assignments, releases and other instruments as may be designated in any such
request.

 

(b)                                 No person to whom this power of attorney is
presented as authority for the Collateral Agent to take any action or actions
contemplated by clause (a) shall inquire into or seek confirmation from the
Borrower or the Servicer as to the authority of the Collateral Agent to take any
action described below, or as to the existence of or fulfillment of any
condition to the power of attorney described in clause (a), which is intended to
grant to the Collateral Agent unconditionally the authority to take and perform
the actions contemplated herein, and each of the Borrower and the Servicer
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this power of attorney.  The power of attorney granted
in clause (a) is coupled with an interest and may not be revoked or canceled by
the Borrower or the Servicer until all obligations of each of the Borrower and
the Servicer under the Transaction Documents have been paid in full (other than
contingent Obligations for which no claim has been made).

 

(c)                                  Notwithstanding anything to the contrary
herein, the power of attorney granted pursuant to this Section 13.10 shall only
be effective during the continuance of an Event of Default.

 

124

--------------------------------------------------------------------------------



 

ARTICLE XIV

 

THE FACILITY AGENT

 

Section 14.1                             Appointment.  Each Lender and each
Agent hereby irrevocably designates and appoints DBNY as Facility Agent
hereunder and under the other Transaction Documents, and authorizes the Facility
Agent to take such action on its behalf under the provisions of this Agreement
and the other Transaction Documents and to exercise such powers and perform such
duties as are expressly delegated to the Facility Agent by the terms of this
Agreement and the other Transaction Documents, together with such other powers
as are reasonably incidental thereto.  Each Lender in each Lender Group hereby
irrevocably designates and appoints the Agent for such Lender Group as the agent
of such Lender under this Agreement, and each such Lender irrevocably authorizes
such Agent, as the agent for such Lender, to take such action on its behalf
under the provisions of this Agreement and the other Transaction Documents and
to exercise such powers and perform such duties thereunder as are expressly
delegated to such Agent by the terms of this Agreement and the other Transaction
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, neither the Facility Agent nor any Agent (the Facility Agent and each
Agent being referred to in this Article XIV as a “Note Agent”) shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against any Note Agent.

 

Section 14.2                             Delegation of Duties.  Each Note Agent
may execute any of its duties under this Agreement and the other Transaction
Documents by or through its subsidiaries, affiliates, agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Note Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

Section 14.3                             Exculpatory Provisions.  No Note Agent
(acting in such capacity) nor any of its directors, officers, agents or
employees shall be (a) liable to any Lender for any action lawfully taken or
omitted to be taken by it or them or any Person described in Section 14.2 under
or in connection with this Agreement or the other Transaction Documents or
(b) responsible in any manner to any Person for any recitals, statements,
representations or warranties of any Person (other than itself) contained in the
Transaction Documents or in any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, the
Transaction Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of the Transaction Documents or any other document
furnished in connection therewith or herewith, or for any failure of any Person
(other than itself or its directors, officers, agents or employees) to perform
its obligations under any Transaction Document or for the satisfaction of any
condition specified in a Transaction Document.  Except as otherwise expressly
provided in this Agreement, no Note Agent shall be under any obligation to any
Person to ascertain or to inquire as to the observance or performance of any of
the agreements or covenants contained in, or conditions of, the Transaction
Documents, or to inspect the properties, books or records of the Borrower or the
Servicer.

 

125

--------------------------------------------------------------------------------



 

Section 14.4                             Reliance by Note Agents.  Each Note
Agent shall in all cases be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
each of the Lenders), Independent Accountants and other experts selected by such
Note Agent.  Each Note Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement, any other Transaction Document
or any other document furnished in connection herewith or therewith unless it
shall first receive such advice or concurrence of the Lenders, as it deems
appropriate, or it shall first be indemnified to its satisfaction (i) in the
case of the Facility Agent, by the Lenders or (ii) in the case of an Agent, by
the Lenders in its Lender Group, against any and all liability, cost and expense
which may be incurred by it by reason of taking or continuing to take any such
action.  The Facility Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement, the other Transaction Documents
or any other document furnished in connection herewith or therewith in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement, the other Transaction Documents or
any other document furnished in connection herewith or therewith in accordance
with a request of the Lenders in its Lender Group holding greater than 50% of
the outstanding Advances held by such Lender Group, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders in such Lender Group.

 

Section 14.5                             Notices.  No Note Agent shall be deemed
to have knowledge or notice of the occurrence of any breach of this Agreement or
the occurrence of any Event of Default unless it has received notice from the
Servicer, the Borrower or any Lender, referring to this Agreement and describing
such event.  In the event any Agent receives such a notice, it shall promptly
give notice thereof to the Lenders in its Lender Group.  The Facility Agent
shall take such action with respect to such event as shall be reasonably
directed in writing by the Required Lenders, and each Agent shall take such
action with respect to such event as shall be reasonably directed by Lenders in
its Lender Group holding greater than 50% of the outstanding Advances held by
such Lender Group; provided, that unless and until such Note Agent shall have
received such directions, such Note Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such event
as it shall deem advisable in the best interests of the Lenders or of the
Lenders in its Lender Group, as applicable.

 

Section 14.6                             Non-Reliance on Note Agents.  The
Lenders expressly acknowledge that no Note Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by any Note Agent hereafter
taken, including any review of the affairs of the Borrower or the Servicer,
shall be deemed to constitute any representation or warranty by such Note Agent
to any Lender.  Each Lender represents to each Note Agent that it has,
independently and without reliance upon any Note Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower, the
Servicer, and the Collateral Obligations and made its own decision to purchase
its interest in the Notes hereunder and enter into this Agreement.  Each Lender
also represents that it will, independently and without reliance upon any Note
Agent or any

 

126

--------------------------------------------------------------------------------



 

other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis, appraisals and
decisions in taking or not taking action under any of the Transaction Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower, the Servicer, and the Collateral Obligations. 
Except as expressly provided herein, no Note Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the Collateral or the business, operations, property, prospects,
financial and other condition or creditworthiness of the Borrower, the Servicer
or the Lenders which may come into the possession of such Note Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates.

 

In no event shall any Note Agent be liable for any indirect, special, punitive
or consequential loss or damage of any kind whatsoever, including, but not
limited to, lost profits, even if such Note Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.  In no
event shall any Note Agent be liable for any failure or delay in the performance
of its obligations hereunder because of circumstances beyond its control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, embargo, government action, including any
laws, ordinances, regulations, governmental action or the like which delay,
restrict or prohibit the providing of the services contemplated by this
Agreement.

 

Section 14.7                             Indemnification.  The Lenders agree to
indemnify the Facility Agent and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by the Borrower or the
Servicer under the Transaction Documents, and without limiting the obligation of
such Persons to do so in accordance with the terms of the Transaction
Documents), ratably according to the outstanding amounts of their Advances (or
their Commitments, if no Advances are outstanding) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel for the Facility Agent or the
affected Person in connection with any investigative, or judicial proceeding
commenced or threatened, whether or not the Facility Agent or such affected
Person shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Facility Agent or such affected Person as a
result of, or arising out of, or in any way related to or by reason of, any of
the transactions contemplated hereunder or under the Transaction Documents or
any other document furnished in connection herewith or therewith.

 

Section 14.8                             Successor Note Agent.  If the Facility
Agent shall resign as Facility Agent under this Agreement, then the Required
Lenders shall appoint a successor agent with the consent of the Borrower,
whereupon such successor agent shall succeed to the rights, powers and duties of
the Facility Agent, and the term “Facility Agent” shall mean such successor
agent, effective upon its acceptance of such appointment, and the former
Facility Agent’s rights, powers and duties as Facility Agent shall be
terminated, without any other or further act or deed on the part of such former
Facility Agent or any of the parties to this Agreement; provided that no such
consent of the Borrower shall be required if (a) an Event of Default has
occurred and is continuing or (b) such successor agent is an Affiliate of DBNY. 
Any Agent may resign as Agent upon ten days’ notice to the Lenders in its Lender
Group and the Facility Agent (with a copy to the Borrower) with such resignation
becoming effective upon a successor agent succeeding to the rights, powers and
duties

 

127

--------------------------------------------------------------------------------



 

of the Agent pursuant to this Section 14.8.  If an Agent shall resign as Agent
under this Agreement, then Lenders in its Lender Group holding greater than 50%
of the outstanding Advances held by such Lender Group shall appoint a successor
agent for such Lender Group which, unless an Event of Default has occurred and
is continuing, shall be reasonably satisfactory to the Borrower.  After any Note
Agent’s resignation hereunder, the provisions of this Article XIV shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was a
Note Agent under this Agreement.  No resignation of any Note Agent shall become
effective until a successor Note Agent shall have assumed the responsibilities
and obligations of such Note Agent hereunder; provided, that in the event a
successor Note Agent is not appointed within 60 days after such notice of its
resignation is given as permitted by this Section 14.8, the applicable Note
Agent may petition a court for its removal.

 

Section 14.9                             Note Agents in their Individual
Capacity.  Each Note Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower or the
Servicer as though such Note Agent were not an agent hereunder.  Any Person
which is a Note Agent may act as a Note Agent without regard to and without
additional duties or liabilities arising from its role as such administrator or
agent or arising from its acting in any such other capacity.

 

Section 14.10                      Borrower Audit.  The Facility Agent shall, at
the Borrower’s expense (not to exceed (i) for the first year following the
Effective Date, $100,000 per audit and (ii) thereafter, $75,000 per audit,
without the consent of the Borrower or an Event of Default has occurred), retain
Protiviti, Inc. (or another nationally recognized audit firm acceptable to the
Facility Agent in its sole discretion) to conduct and complete a procedural
review of the Collateral Obligations in compliance with the standards set forth
on Exhibit B hereto (as such Exhibit B may be amended from time to time in the
sole discretion of the Facility Agent by delivery of such amended Exhibit B by
the Facility Agent to the Borrower), (i) within 120 days after the Effective
Date and (ii) once annually at the request of the Facility Agent thereafter;
provided that, if the assets managed by the Servicer and its Affiliates shall
fall below $5,000,000,000 during any calendar year, such audit shall be
conducted twice annually until such time that such assets exceed $5,000,000,000.
The Facility Agent shall promptly forward the results of such audit to the
Servicer.

 

Section 14.11                      Compliance with Applicable Anti-Bribery and
Corruption, Anti-Terrorism and Anti-Money Laundering Regulations.  In order to
comply with Applicable Banking Law, the Facility Agent is required to obtain,
verify, record and update certain information relating to individuals and
entities which maintain a business relationship with the Facility Agent.
Accordingly, each of the parties agree to provide to the Facility Agent, upon
its reasonable request from time to time such identifying information and
documentation as may be available for such party in order to enable the Facility
Agent to comply with Applicable Banking Law.

 

ARTICLE XV

 

ASSIGNMENTS

 

Section 15.1                             Restrictions on Assignments by the
Borrower and the Servicer.  Except as specifically provided herein, neither the
Borrower nor the Servicer may assign any of their respective rights or
obligations hereunder or any interest herein without the prior written consent

 

128

--------------------------------------------------------------------------------



 

of the Facility Agent and the Required Lenders in their respective sole
discretion and any attempted assignment in violation of this Section 15.1 shall
be null and void.

 

Section 15.2                             Documentation.  In connection with any
permitted assignment, each Lender shall deliver to each assignee an assignment,
in such form as such Lender and the related assignee may agree, duly executed by
such Lender assigning any such rights, obligations, Advance or Note to the
assignee; and such Lender shall promptly execute and deliver all further
instruments and documents, and take all further action, that the assignee may
reasonably request, in order to perfect, protect or more fully evidence the
assignee’s right, title and interest in and to the items assigned, and to enable
the assignee to exercise or enforce any rights hereunder or under the Notes
evidencing such Advance.

 

Section 15.3                             Rights of Assignee.  Upon the
foreclosure of any assignment of any Advances made for security purposes, or
upon any other assignment of any Advance from any Lender pursuant to this
Article XV, the respective assignee receiving such assignment shall have all of
the rights of such Lender hereunder with respect to such Advances and all
references to the Lender or Lenders in Sections 4.3 or 5.1 shall be deemed to
apply to such assignee.

 

Section 15.4                             Assignment by Lenders.  Any Lender may
assign an interest in, or sell a participation interest in any Advance (or
portion thereof) or its Commitment (or any portion thereof) pursuant to any one
of the following clauses (a) through (e); provided that no Lender may assign any
interest in, or sell a participation in any Advance (or portion thereof), or its
Commitment (or any portion thereof), to the Equityholder or any Affiliate of the
Equityholder:

 

(a)                                 Ifif an Unmatured Event of Default, Event of
Default, Unmatured Servicer Default or Servicer Default has occurred and is
continuing;

 

(b)                                 to an Affiliate of such Lender;

 

(c)                                  to another Lender;

 

(d)                                 to any Person upon at least two (2) Business
Days’ prior written notice to the Borrower if such Lender makes a determination
that its ownership of any of its rights or obligations hereunder is prohibited
by Applicable Law (including, without limitation, the Volcker Rule); or

 

(e)                                  to any Person with the prior written
consent of the Borrower (such consent not to be unreasonably withheld, delayed
or conditioned);

 

provided, that each Lender shall first offer to sell such interest(s) to (i) the
Lender affiliated with the Facility Agent and, if such Lender does not accept
such offer within 10 Business Days, then (ii) to each remaining Lender (pro
rata) for a period of 10 Business Days prior to offering to any Person that is
not an existing Lender.

 

Each Lender shall endorse the Notes to reflect any assignments made pursuant to
this Article XV or otherwise.

 

129

--------------------------------------------------------------------------------



 

Section 15.5                             Registration; Registration of Transfer
and Exchange.  (a)  The Collateral Agent, acting solely for this purpose as
agent for the Borrower (and, in such capacity, the “Loan Registrar”), shall
maintain a register for the recordation of the name and address of each Lender
(including any assignees), and the principal amounts (and stated interest) owing
to such Lender pursuant to the terms hereof from time to time (the “Loan
Register”).  The entries in the Loan Register shall be conclusive absent
manifest error, and the Borrower, the Collateral Agent, the Facility Agent, each
Agent and each Lender shall treat each Person whose name is recorded in the Loan
Register pursuant to the terms hereof as a Lender hereunder.  The Loan Register
shall be available for inspection by any Lender, the Borrower and the Servicer
at any reasonable time and from time to time upon reasonable prior notice.

 

(b)                                 Each Person who has or who acquired an
interest in a Note shall be deemed by such acquisition to have agreed to be
bound by the provisions of this Section 15.5(b).  A Note may be exchanged (in
accordance with Section 15.5(c)) and transferred to the holders (or their agents
or nominees) of the Advances and to any assignee (in accordance with
Section 15.1) (or its agent or nominee) of all or a portion of the Advances. 
The Loan Registrar shall not register (or cause to be registered) the transfer
of such Note, unless the proposed transferee shall have delivered to the Loan
Registrar either (i) an Opinion of Counsel that the transfer of such Note is
exempt from registration or qualification under the Securities Act of 1933, as
amended, and all applicable state securities laws and that the transfer does not
constitute a non-exempt “prohibited transaction” under ERISA or (ii) an express
agreement by the proposed transferee to be bound by and to abide by the
provisions of this Section 15.5(b) and the restrictions noted on the face of
such Note.

 

(c)                                  At the option of the holder thereof, a Note
may be exchanged for one or more new Notes of any authorized denominations and
of a like class and aggregate principal amount at an office or agency of the
Borrower.  Whenever any Note is so surrendered for exchange, the Borrower shall
execute and deliver (through the Loan Registrar) the new Note which the holder
making the exchange is entitled to receive at the Loan Registrar’s office,
located at the Corporate Trust Office.

 

(d)                                 Upon surrender for registration of transfer
of any Note at an office or agency of the Borrower, the Borrower shall execute
and deliver (through the Loan Registrar), in the name of the designated
transferee or transferees, one or more new Notes of any authorized denominations
and of a like class and aggregate principal amount.

 

(e)                                  All Notes issued upon any registration of
transfer or exchange of any Note in accordance with the provisions of this
Agreement shall be the valid obligations of the Borrower, evidencing the same
debt, and entitled to the same benefits under this Agreement, as the
Note(s) surrendered upon such registration of transfer or exchange.

 

(f)                                   Every Note presented or surrendered for
registration of transfer or for exchange shall (if so required by the Borrower
or the Loan Registrar) be fully endorsed, or be accompanied by a written
instrument of transfer in form satisfactory to the Loan Registrar, duly executed
by the holder thereof or his attorney duly authorized in writing.

 

130

--------------------------------------------------------------------------------



 

(g)                                  No service charge shall be made for any
registration of transfer or exchange of a Note, but the Borrower may require
payment from the transferee holder of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any registration of
transfer of exchange of a Note.

 

(h)                                 The holders of the Notes shall be bound by
the terms and conditions of this Agreement.

 

Section 15.6                             Mutilated, Destroyed, Lost and Stolen
Notes.  (a)  If any mutilated Note is surrendered to the Loan Registrar, the
Borrower shall execute and deliver (through the Loan Registrar) in exchange
therefor a new Note of like class and tenor and principal amount and bearing a
number not contemporaneously outstanding.

 

(b)                                 If there shall be delivered to the Borrower
and the Loan Registrar prior to the payment of the Notes (i) evidence to their
satisfaction of the destruction, loss or theft of any Note and (ii) such
security or indemnity as may be required by them to save each of them and any
agent of either of them harmless, then, in the absence of notice to the Borrower
or the Loan Registrar that such Note has been acquired by a bona fide Lender,
the Borrower shall execute and deliver (through the Loan Registrar), in lieu of
any such destroyed, lost or stolen Note, a new Note of like class, tenor and
principal amount and bearing a number not contemporaneously outstanding.

 

(c)                                  Upon the issuance of any new Note under
this Section 15.6, the Borrower may require the payment from the transferor
holder of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses connected therewith.

 

(d)                                 Every new Note issued pursuant to this
Section 15.6 and in accordance with the provisions of this Agreement, in lieu of
any destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Borrower, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Agreement equally and proportionately with any and all
other Notes duly issued hereunder.

 

(e)                                  The provisions of this Section 15.6 are
exclusive and shall preclude (to the extent lawful) all other rights and
remedies with respect to the replacement or payment of a mutilated, destroyed,
lost or stolen Note.

 

Section 15.7                             Persons Deemed Owners.  The Borrower,
the Servicer, the Facility Agent, the Collateral Agent and any agent for any of
the foregoing may treat the holder of any Note as the owner of such Note for all
purposes whatsoever, whether or not such Note may be overdue, and none of
Borrower, the Servicer, the Facility Agent, the Collateral Agent and any such
agent shall be affected by notice to the contrary.

 

Section 15.8                             Cancellation.  All Notes surrendered
for payment or registration of transfer or exchange shall be promptly canceled. 
The Borrower shall promptly cancel and deliver to the Loan Registrar any Notes
previously authenticated and delivered hereunder which the Borrower may have
acquired in any manner whatsoever, and all Notes so delivered shall be promptly

 

131

--------------------------------------------------------------------------------



 

canceled by the Borrower.  No Notes shall be authenticated in lieu of or in
exchange for any Notes canceled as provided in this Section 15.8, except as
expressly permitted by this Agreement.

 

Section 15.9                             Participations; Pledge.  (a)  At any
time and from time to time, each Lender may, in accordance with Applicable Law,
subject to the consent of the Borrower to the same extent the consent of the
Borrower would be required for an assignment by such Lender to such participant
under Section 15.4, grant participations in all or a portion of its Note and/or
its interest in the Advances and other payments due to it under this Agreement
to any Person (each, a “Participant”).  Each Lender hereby acknowledges and
agrees that (A) any such participation will not alter or affect such Lender’s
direct obligations hereunder, and (B) none of the Borrower, the Servicer, the
Facility Agent, any Lender, the Collateral Agent nor the Servicer shall have any
obligation to have any communication or relationship with any Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 4.3 and Section 5.1 (subject to the requirements and limitations
therein, including the requirements under Section 4.3(f) (it being understood
that the documentation required under Section 4.3(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to this Article XV; provided that
such Participant (A) agrees to be subject to the provisions of Section 17.16 as
if it were an assignee under this Article XV; and (B) shall not be entitled to
receive any greater payment under Section 4.3 or Section 5.1, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent that such entitlement to receive a greater payment
results from a change in any Applicable Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of
Section 17.16(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 17.1 as
though it were a Lender.

 

(b)                                 Notwithstanding anything in
Section 15.9(a) to the contrary, each Lender may pledge its interest in the
Advances and the Notes to any Federal Reserve Bank as collateral in accordance
with Applicable Law without the prior written consent of any Person.

 

(c)                                  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
obligations under the Transaction Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
obligations under any Transaction Document) except to the extent that such
disclosure is necessary to establish that such obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  The Facility Agent (in
its capacity as Facility Agent) shall have no responsibility for maintaining a
Participant Register.

 

Section 15.10                      Reallocation of Advances.  Any reallocation
of Advances among Committed Lenders pursuant to an assignment executed by such
Committed Lender and its

 

132

--------------------------------------------------------------------------------



 

assignee(s) and delivered pursuant to Article XV or pursuant to a Joinder
Agreement executed and delivered pursuant to Article XV in each case shall be
wired by the applicable purchasing Lender(s) to the Collateral Agent pursuant to
the wiring instructions provided by the Collateral Agent; provided that the
Collateral Agent shall not fund such wire until it has received an executed
assignment or Joinder, as applicable.

 

ARTICLE XVI

 

INDEMNIFICATION

 

Section 16.1                             Borrower Indemnity.  Without limiting
any other rights which any such Person may have hereunder or under Applicable
Law, the Borrower agrees to indemnify the Facility Agent, the Agents, the
Lenders, the Loan Registrar, the Collateral Custodian, the Securities
Intermediary and the Collateral Agent and each of their Affiliates, and each of
their respective successors, transferees, participants and assigns and all
officers, directors, shareholders, controlling persons, employees and agents of
any of the foregoing (each of the foregoing Persons being individually called an
“Indemnified Party”), forthwith on demand, from and against any and all damages,
losses, claims, liabilities and related reasonable and documented out-of-pocket
costs and expenses, including reasonable and documented attorneys’ and
accountants’ fees and disbursements (all of the foregoing being collectively
called “Indemnified Amounts”) awarded against or incurred by any of them arising
out of or relating to any Transaction Document or the transactions contemplated
hereby or thereby (including the structuring and arranging of such transactions)
or the use of proceeds therefrom by the Borrower, including in respect of the
funding of any Advance or any breach of any representation, warranty or covenant
of the Borrower or the Servicer in any Transaction Document or in any
certificate or other written material delivered by any of them pursuant to any
Transaction Document, excluding, however, Indemnified Amounts payable to an
Indemnified Party (a) to the extent determined by a court of competent
jurisdiction to have resulted from gross negligence, bad faith or willful
misconduct on the part of any Indemnified Party and (b) resulting from the
performance of the Collateral Obligations.  In no event shall the Borrower be
liable for special, indirect, consequential or punitive loss or damage of any
kind whatsoever (including but not limited to lost profits); provided that this
sentence shall in no way limit or vitiate any obligations of the Borrower to
indemnify an Indemnified Party hereunder with respect to any claims brought by
third parties for special, indirect, consequential, remote, speculative or
punitive damages whatsoever.

 

Indemnification under this Section 16.1 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable and documented fees and out-of-pocket expenses of counsel and
reasonable and documented out-of-pocket expenses of litigation.  Notwithstanding
anything to the contrary contained herein, the Borrower will be obligated to pay
any Indemnified Amount on any given day only to the extent there are amounts
available therefor pursuant to Section 8.3(a).

 

Section 16.2                             Servicer Indemnity.  Without limiting
any other rights which any such Person may have hereunder or under Applicable
Law, the Servicer agrees to indemnify the Indemnified Parties forthwith on
demand, from and against any and all Indemnified Amounts incurred by such
Indemnified Party by reason of (i) any gross negligence, bad faith or willful
misconduct on the part of the Servicer in its capacity as Servicer, (ii) any act
or omission by the

 

133

--------------------------------------------------------------------------------



 

Servicer in breach of its duties hereunder or under any other Transaction
Document or (iii) any breach by the Servicer of any representation, warranty or
covenant of the Servicer hereunder or under any other Transaction Document,
excluding, however, Indemnified Amounts payable to an Indemnified Party (a) to
the extent determined by a court of competent jurisdiction to have resulted from
gross negligence, bad faith or willful misconduct on the part of any Indemnified
Party and (b) resulting from the performance of the Collateral Obligations.  In
no event shall the Servicer be liable for special, indirect, consequential or
punitive loss or damage of any kind whatsoever (including but not limited to
lost profits); provided that this sentence shall in no way limit or vitiate any
obligations of the Servicer to indemnify an Indemnified Party hereunder with
respect to any claims brought by third parties for special, indirect,
consequential, remote, speculative or punitive damages whatsoever.

 

Indemnification under this Section 16.2 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable and documented fees and out-of-pocket expenses of counsel and
reasonable and documented out-of-pocket expenses of litigation.

 

Section 16.3                             Contribution.  (a)  If for any reason
(other than the exclusions set forth in the first paragraph of Section 16.1) the
indemnification provided above in Section 16.1 is unavailable to an Indemnified
Party or is insufficient to hold an Indemnified Party harmless, then the
Borrower agrees to contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect not only the relative benefits received by such
Indemnified Party, on the one hand, and the Borrower and its Affiliates, on the
other hand, but also the relative fault of such Indemnified Party, on the one
hand, and the Borrower and its Affiliates, on the other hand, as well as any
other relevant equitable considerations.

 

(b)                                 If for any reason (other than the exclusions
set forth in the first paragraph of Section 16.2) the indemnification provided
above in Section 16.2 is unavailable to an Indemnified Party or is insufficient
to hold an Indemnified Party harmless, then the Servicer agrees to contribute to
the amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by such Indemnified Party, on the one hand,
and the Servicer and its Affiliates, on the other hand, but also the relative
fault of such Indemnified Party, on the one hand, and the Servicer and its
Affiliates, on the other hand, as well as any other relevant equitable
considerations.

 

Section 16.4                             Taxes.  Section 16.1 and Section 16.2
shall not apply with respect to any Taxes other than any Taxes that represent
damages, losses, claims, liabilities and expenses arising from any non-Tax
claims.

 

ARTICLE XVII

 

MISCELLANEOUS

 

Section 17.1                             No Waiver; Remedies.  No failure on the
part of any Lender, the Facility Agent, the Collateral Agent, the Collateral
Custodian, the Securities Intermediary, any Indemnified

 

134

--------------------------------------------------------------------------------



 

Party or any Affected Person to exercise, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise by any of them of any right, power or remedy
hereunder preclude any other or further exercise thereof, or the exercise of any
other right, power or remedy.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.  Without limiting the foregoing,
each Lender is hereby authorized by the Borrower during the existence of an
Event of Default, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by it to or for the
credit or the account of the Borrower to the amounts owed by the Borrower under
this Agreement, to the Facility Agent, the Collateral Agent, the Collateral
Custodian, the Securities Intermediary, any Affected Person, any Indemnified
Party or any Lender or their respective successors and assigns.  Without
limiting the foregoing, each Lender is hereby authorized by the Servicer during
the existence of an Event of Default, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by it to or for the credit or the account of the Servicer to the amounts owed by
the Servicer under this Agreement, to the Facility Agent, the Collateral Agent,
the Collateral Custodian, any Affected Person, any Indemnified Party, any Agent
or any Lender or their respective successors and assigns.

 

Section 17.2                             Amendments, Waivers.  This Agreement
may not be amended, supplemented or modified nor may any provision hereof be
waived except in accordance with the provisions of this Section 17.2.

 

The Borrower, the Servicer and the Facility Agent may, from time to time enter
into written amendments, supplements, waivers or modifications hereto for the
purpose of adding any provisions to this Agreement or changing in any manner the
rights of any party hereto or waiving, on such terms and conditions as may be
specified in such instrument, any of the requirements of this Agreement;
provided, that no such amendment, supplement, waiver or modification shall
(i) reduce the amount of or extend the maturity of any payment with respect to
an Advance or reduce the rate or extend the time of payment of Yield thereon
(other than any waiver of any application of clause (iii) of the definition of
Applicable Margin), or reduce or alter the timing of any other amount payable to
any Lender hereunder, in each case without the consent of each Lender affected
thereby, (ii) amend, modify or waive any provision of this Section 17.2 or
Section 17.11, or reduce the percentage specified in the definition of Required
Lenders, in each case without the written consent of all Lenders, (iii) amend,
modify or waive any provision adversely affecting the obligations or duties of
the Collateral Agent, in each case without the prior written consent of the
Collateral Agent and (iv) amend, modify or waive any provision adversely
affecting the obligations or duties of the Collateral Agent or the Collateral
Custodian, in each case without the prior written consent of the Collateral
Agent or the Collateral Custodian.  Notwithstanding the foregoing, if the LIBOR
Rate ceases to exist or is reasonably expected to cease to exist within the
succeeding three (3) months, the Borrower, the Servicer and the Facility Agent
may (and such parties will reasonably cooperate with each other in good faith in
order to) amend this Agreement to replace references herein to the LIBOR Rate
(and any associated terms and provisions) with any alternative floating
reference rate (and any associated terms and provisions) that is then being
generally used in U.S. credit markets for similar types of facilities.  Upon
execution of any amendments by the Borrower, the Servicer and the Facility Agent
as provided herein, the Servicer shall deliver a copy of such amendment to the
Collateral Agent.  Any waiver of any provision of

 

135

--------------------------------------------------------------------------------



 

this Agreement shall be limited to the provisions specifically set forth therein
for the period of time set forth therein and shall not be construed to be a
waiver of any other provision of this Agreement.

 

Notwithstanding the foregoing, upon the determination by any Lender that its
ownership of any of its rights or obligations hereunder is prohibited by
Applicable Law (including, without limitation, the Volcker Rule), each of the
Borrower, the Servicer, each Lender, each Agent, the Collateral Agent, the
Collateral Custodian and the Facility Agent hereby agree to work in good faith
to amend or amend and restate the commercial terms of this Agreement (including,
if necessary, to re-document under a note purchase agreement or indenture) to
ensure future compliance with such Applicable Law.

 

Section 17.3                             Notices, Etc.  All notices and other
communications provided for hereunder shall, unless otherwise stated herein, be
in writing (including facsimile communication) and shall be personally delivered
or sent by certified mail, electronic mail, postage prepaid, or by facsimile or
electronic mail, to the intended party at the address or facsimile number of
such party set forth under its name on Annex A or at such other address or
facsimile number as shall be designated by such party in a written notice to the
other parties hereto.  All such notices and communications shall be effective,
(a) if personally delivered, when received, (b) if sent by certified mail, three
Business Days after having been deposited in the mail, postage prepaid, (c) if
sent by overnight courier, one Business Day after having been given to such
courier, and (d) if transmitted by facsimile or electronic mail, when sent,
receipt confirmed by telephone or electronic means, except that notices and
communications pursuant to Section 2.2, shall not be effective until received.
In connection with any instructions, requests or directions sent pursuant to
this Agreement or any other Transaction Document, the Collateral Agent,
Securities Intermediary and the Collateral Custodian shall be entitled to
request from such Person a list of authorized signers and any evidence of such
related signatures (as many be amended from time to time).

 

Section 17.4                             Costs and Expenses.  In addition to the
rights of indemnification granted under Section 16.1, the Borrower agrees to pay
on demand all reasonable and documented out-of-pocket costs and expenses of the
Facility Agent, the Collateral Agent, the Collateral Custodian, the Securities
Intermediary, the Agents and the Lenders in connection with the preparation,
execution, delivery, syndication and administration of this Agreement, any
liquidity support facility and the other documents and agreements to be
delivered hereunder or with respect hereto, and, subject to any cap on such
costs and expenses agreed upon in a separate letter agreement among the
Borrower, the Servicer and the Facility Agent or the Collateral Agent and
Collateral Custodian Fee Letter, as applicable, and the Borrower further agrees
to pay all reasonable and documented out-of-pocket costs and expenses of the
Facility Agent and the Lenders in connection with any amendments, waivers or
consents executed in connection with this Agreement, including the reasonable
and documented fees and out-of-pocket expenses of one counsel to the Facility
Agent and one counsel to the Collateral Agent, the Securities Intermediary and
the Collateral Custodian (in each case in addition to any jurisdictional or
specialty counsel deemed reasonably necessary by either such Person) with
respect thereto and with respect to advising the Facility Agent and the Lenders
as to its rights and remedies under this Agreement, and to pay all reasonable,
documented and out-of-pocket costs and expenses, if any (including reasonable
counsel fees and expenses), of the Facility Agent, the Collateral Agent, the
Securities Intermediary, the Collateral Custodian, the Agents and the Lenders,
in connection with the enforcement against

 

136

--------------------------------------------------------------------------------



 

the Servicer or the Borrower of this Agreement or any of the other Transaction
Documents and the other documents and agreements to be delivered hereunder or
with respect hereto; provided that in the case of reimbursement of counsel for
the Lenders other than the Facility Agent, such reimbursement shall be limited
to one outside counsel to the Facility Agent, each Agent and any related
Lender.  For the avoidance of doubt, notwithstanding anything to the contrary
contained herein, the Borrower will be obligated to make any payment under this
Section 17.4 on a given day only to the extent there are amounts available
therefor pursuant to Section 8.3.

 

Section 17.5                             Binding Effect; Survival.  This
Agreement shall be binding upon and inure to the benefit of Borrower, the
Lenders, the Facility Agent, the Servicer, the Collateral Agent, the Collateral
Custodian and their respective successors and assigns, and the provisions of
Section 4.3, Article V, and Article XVI shall inure to the benefit of the
Affected Persons and the Indemnified Parties, respectively, and their respective
successors and assigns; provided, nothing in the foregoing shall be deemed to
authorize any assignment not permitted by Article XV.  This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until
(subject to the immediately following sentence) such time when all Obligations
have been finally and fully paid in cash and performed.  The rights and remedies
with respect to any breach of any representation and warranty made by the
Borrower pursuant to Article IX and the indemnification and payment provisions
of Article V and Article XVI and the provisions of Section 17.10, Section 17.11
and Section 17.12 shall be continuing and shall survive any termination of this
Agreement and any termination of any Person’s rights to act as Servicer
hereunder or under any other Transaction Document.

 

Section 17.6                             Captions and Cross References.  The
various captions (including the table of contents) in this Agreement are
provided solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement.  Unless otherwise indicated,
references in this Agreement to any Section, Schedule or Exhibit are to such
Section of or Schedule or Exhibit to this Agreement, as the case may be, and
references in any Section, subsection, or clause to any subsection, clause or
subclause are to such subsection, clause or subclause of such Section,
subsection or clause.

 

Section 17.7                             Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 17.8                             GOVERNING LAW.  THIS AGREEMENT AND THE
NOTES SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK.

 

Section 17.9                             Counterparts.  This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original but all of which shall constitute together but one and
the same agreement.  Delivery of this Agreement by facsimile or electronic mail
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.

 

137

--------------------------------------------------------------------------------



 

Section 17.10                      WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE EQUITYHOLDER, THE BORROWER, THE
SERVICER, THE FACILITY AGENT, THE AGENTS, THE INVESTORS OR ANY OTHER AFFECTED
PERSON.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR ITS ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER
TRANSACTION DOCUMENT.

 

Section 17.11                      No Proceedings.

 

(a)                                 Notwithstanding any other provision of this
Agreement, each of the Servicer, the Collateral Agent, the Collateral Custodian,
each Agent, each Lender and the Facility Agent hereby agrees that it will not
institute against the Borrower, or join any other Person in instituting against
the Borrower, any insolvency proceeding (namely, any proceeding of the type
referred to in the definition of Insolvency Event) so long as any Advances or
other amounts due from the Borrower hereunder shall be outstanding or there
shall not have elapsed one year plus one day since the last day on which any
such Advances or other amounts shall be outstanding.  The foregoing shall not
limit such Person’s right to file any claim in or otherwise take any action with
respect to any insolvency proceeding that was instituted by any Person other
than such Person.

 

(b)                                 Each of the parties hereto hereby agrees
that it will not institute against, or join any other Person in instituting
against any Conduit Lender, any insolvency proceeding (namely, any proceeding of
the type referred to in the definition of Insolvency Event) so long as any
commercial paper note issued by such applicable Conduit Lender shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which any such commercial paper notes shall be outstanding.

 

(c)                                  The provisions of this Section 17.11 are a
material inducement for the Secured Parties to enter into this Agreement and the
transactions contemplated hereby and are an essential term hereof.  The parties
hereby agree that monetary damages are not adequate for a breach of the
provisions of this Section 17.11 and the Facility Agent may seek and obtain
specific performance of such provisions (including injunctive relief),
including, without limitation, in any bankruptcy, reorganization, arrangement,
winding up, insolvency, moratorium, winding up or liquidation proceedings, or
other proceedings under United States federal or state bankruptcy laws, or any
similar laws. The provisions of this paragraph shall survive the termination of
this Agreement.

 

Section 17.12                      Limited Recourse.  No recourse under any
obligation, covenant or agreement of a Lender contained in this Agreement shall
be had against any incorporator,

 

138

--------------------------------------------------------------------------------



 

stockholder, officer, director, member, manager, employee or agent of any Lender
or any of their respective Affiliates (solely by virtue of such capacity) by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that this
Agreement is solely a corporate obligation of each Lender, and that no personal
liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, member, manager, employee or agent of any Lender
or any of their respective Affiliates (solely by virtue of such capacity) or any
of them under or by reason of any of the obligations, covenants or agreements of
a Lender contained in this Agreement, or implied therefrom, and that any and all
personal liability for breaches by a Lender of any of such obligations,
covenants or agreements, either at common law or at equity, or by statute,
rule or regulation, of every such incorporator, stockholder, officer, director,
member, manager, employee or agent is hereby expressly waived as a condition of
and in consideration for the execution of this Agreement.

 

No recourse under any obligation, covenant or agreement of the Borrower, the
Equityholder or the Servicer contained in this Agreement shall be had against
any incorporator, stockholder, officer, director, member, manager, partner,
employee or agent of the Borrower, the Equityholder or the Servicer or any of
their respective Affiliates (solely by virtue of such capacity) by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that this
Agreement is solely a corporate obligation of each of the Borrower, the
Equityholder and the Servicer, and that no personal liability whatever shall
attach to or be incurred by any incorporator, stockholder, officer, director,
member, manager, partner, employee or agent of the Borrower, the Equityholder or
the Servicer or any of their respective Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of the Borrower, the Equityholder or the Servicer contained in
this Agreement, or implied therefrom, and that any and all personal liability
for breaches by the Borrower, the Equityholder or the Servicer of any of such
obligations, covenants or agreements, either at common law or at equity, or by
statute, rule or regulation, of every such incorporator, stockholder, officer,
director, member, manager, partner, employee or agent is hereby expressly waived
as a condition of and in consideration for the execution of this Agreement.

 

Notwithstanding anything to the contrary in this Agreement or in any of the
Transaction Documents, the parties hereto acknowledge that the obligations of
any Conduit Lender arising hereunder are limited recourse obligations payable
solely from the unsecured assets of such Conduit Lender (the “Available Funds”)
and, following the application of such Available Funds or the proceeds thereof,
any claims of the parties hereto (and the obligations of such Conduit Lender)
shall be extinguished.  No recourse shall be had for the payment of any amount
owing under this Agreement against any officer, member, director, employee,
security holder or incorporator of any Conduit Lender or its successors or
assigns, and no action may be brought against any officer, member, director,
employee, security holder or incorporator of any Conduit Lender personally.  The
parties hereto agree that they will not petition a court, or take any action or
commence any proceedings, for the liquidation or the winding-up of, or the
appointment of an examiner to, any Conduit Lender or any other bankruptcy or
insolvency proceedings with respect to such Conduit Lender; provided that
nothing in this sentence shall limit the right of any party hereto to file any
claim or otherwise take any action with respect to any proceeding of the type

 

139

--------------------------------------------------------------------------------



 

described in this sentence that was instituted against any Conduit Lender by any
Person other than such party.  The provisions of this paragraph shall survive
the termination of this Agreement.

 

Each Conduit Lender shall only be required to pay (a) any fees or liabilities
that it may incur under this Agreement only to the extent such Conduit Lender
has Excess Funds on the date of such determination and (b) any expenses,
indemnities or other liabilities that it may incur under this Agreement or any
fees, expenses, indemnities or other liabilities under any other Transaction
Document only to the extent such Conduit Lender receives funds designated for
such purposes or to the extent it has Excess Funds not required, after giving
effect to all amounts on deposit in its commercial paper account, to pay or
provide for the payment of all of its outstanding commercial paper notes as of
the date of such determination.  In addition, no amount owing by any Conduit
Lender hereunder in excess of the liabilities that such Conduit Lender is
required to pay in accordance with the preceding sentence shall constitute a
“claim” (as defined in Section 101(5) of the Bankruptcy Code) against such
Conduit Lender.

 

Section 17.13                      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS EXECUTED AND DELIVERED HEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

Section 17.14                      Confidentiality.  (a)  The Borrower, the
Servicer, the Collateral Custodian and the Collateral Agent shall hold in
confidence, and not disclose to any Person, the identity of any Lender or the
terms of any fees payable in connection with this Agreement except they may
disclose such information (i) to their officers, directors, employees, agents,
counsel, accountants, auditors, advisors, prospective lenders, equity investors
or representatives who shall be obligated to hold such information confidential,
(ii) with the consent of such Lender, (iii) to the extent such information has
become available to the public other than as a result of a disclosure by or
through such Person, (iv) to the extent the Borrower, the Servicer, the
Collateral Custodian or the Collateral Agent or any Affiliate of any of them
should be required by any law or regulation applicable to it (including
securities laws) or requested by any Official Body to disclose such information
or (v) in any suit, action, proceeding or investigation (whether at law or in
equity or pursuant to arbitration) involving any of the Transaction Documents
for the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies, or interests under or in
connection with any of the Transaction Documents.

 

(b)                                 The Facility Agent, the Collateral Agent,
the Collateral Custodian, each Agent and each Lender, severally and with respect
to itself only, covenants and agrees that any information about the Borrower or
its Affiliates or the Obligors, the Collateral Obligations, the Related Security
or otherwise obtained by the Facility Agent, the Collateral Agent or such Lender
pursuant to this Agreement shall be held in confidence (it being understood that
documents provided to the Facility Agent hereunder may in all cases be
distributed by the Facility Agent to the Lenders) except that the Facility
Agent, the Collateral Agent, the Collateral Custodian or such Lender may
disclose such information (i) to its affiliates, officers, directors, employees,
agents, counsel, accountants, auditors, advisors or representatives, (ii) to the
extent such information has become available to the public other than as a
result of a disclosure by or

 

140

--------------------------------------------------------------------------------



 

through the Facility Agent, the Collateral Agent, the Collateral Custodian or
such Lender, (iii) to the extent such information was available to the Facility
Agent or such Lender on a non-confidential basis prior to its disclosure to the
Facility Agent or such Lender hereunder, (iv) with the consent of the Servicer,
(v) to the extent permitted by Article XV, or (vi) to the extent the Facility
Agent or such Lender should be (A) required in connection with any legal or
regulatory proceeding or (B) requested by any Official Body to disclose such
information; provided, that in the case of clause (vi) above, the Facility Agent
or such Lender, as applicable, will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by law) notify the
Servicer of its intention to make any such disclosure prior to making any such
disclosure.

 

Section 17.15                      Non-Confidentiality of Tax Treatment.  All
parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure.  “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4
and shall not include the names or identifying information of (a) the parties
hereto or (b) the parties to a transaction; provided that with respect to any
document or similar item that in either case contains information concerning the
tax treatment or tax structure of the transaction as well as other information,
the provisions of this Section 17.15 shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the transactions contemplated hereby.

 

Section 17.16                      Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 5.1, or requires the Borrower to pay any Indemnified Taxes or additional
amounts to any Lender or Official Body for the account of any Lender pursuant to
Section 4.3, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking the Obligations or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 4.3 or Section 5.1, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 At any time there is more than one Lender,
the Borrower shall be permitted, at its sole expense and effort, to replace any
Lender, except (i) the Facility Agent or (ii) any Lender which is administered
by the Facility Agent or an Affiliate of the Facility Agent, that (a) requests
reimbursement, payment or compensation for any amounts owing pursuant to
Section 4.3 or Section 5.1 or (b) has received a written notice from the
Borrower of an impending change in law that would entitle such Lender to payment
of additional amounts pursuant to Section 4.3 or Section 5.1, unless such Lender
designates a different lending office before such change in law becomes
effective pursuant to Section 17.16(a) and such alternate lending office
obviates the need for the Borrower to make payments of additional amounts

 

141

--------------------------------------------------------------------------------



 

pursuant to Section 4.3 or Section 5.1 or (c) has not consented to any proposed
amendment, supplement, modification, consent or waiver, each pursuant to
Section 17.2 or (d) defaults in its obligation to make Advances hereunder or
(e) is the subject of any Insolvency Event or a Bail-in Action; provided, that
(i) nothing herein shall relieve a Lender from any liability it might have to
the Borrower or to the other Lenders for its failure to make any Advance,
(ii) the replacement financial institution shall purchase, at par, all Advances
and other amounts owing to such replaced Lender on or prior to the date of
replacement, (iii) during the Revolving Period, the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Facility Agent, (iv) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 15.4(a), (v) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) for Increased Costs or Taxes, as the case may be,
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Facility Agent or any other Lender shall have against the
replaced Lender, and (vii) if such replacement is being effected as a result of
a Lender requesting compensation pursuant to Section 4.3 or Section 5.1, such
replacement, if effected, will result in a reduction in such compensation or
payment thereafter.  Notwithstanding anything contained to the contrary in this
Agreement, no Lender removed or replaced under the provisions hereof shall have
any right to receive any amounts set forth in Section 2.5(b) in connection with
such removal or replacement.  A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

Section 17.17                      Consent to Jurisdiction.  Each party hereto
hereby irrevocably submits to the non-exclusive jurisdiction of any New York
State or Federal court sitting in New York City in any action or proceeding
arising out of or relating to the Transaction Documents, and each party hereto
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

Section 17.18                      Option to Acquire Rating.  Each party hereto
hereby acknowledges and agrees that the Facility Agent (on behalf and at the
expense of the requesting Lender) may, at any time and in its sole discretion,
obtain a public rating for this loan facility.  The Borrower and the Servicer
hereby agree to use commercially reasonable efforts, at the request of the
Facility Agent, to cooperate with the acquisition and maintenance of any such
rating; provided that nothing in this Section 17.18 shall obligate the Borrower
or the Servicer to incur any additional costs or agree to any modification to
the Transaction Documents that is adverse to it.

 

Section 17.19                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any
Transaction Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Transaction Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

142

--------------------------------------------------------------------------------



 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                    a reduction in full or in part or cancellation of any
such liability;

 

(ii)                 a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Transaction Document; or

 

(iii)              the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 17.20                      Lender Representation.  Each Lender hereby
individually represents and warrants, as to itself, that it is a “qualified
purchaser” as defined in Section 2(a)(51) of the 1940 Act.

 

ARTICLE XVIII

 

COLLATERAL CUSTODIAN

 

Section 18.1                             Designation of Collateral Custodian. 
The role of Collateral Custodian with respect to the Collateral Obligation Files
shall be conducted by the Person designated as Collateral Custodian hereunder
from time to time in accordance with this Section 18.1.  U.S. Bank National
Association is hereby appointed as, and hereby accepts such appointment and
agrees to perform the duties and obligations of, Collateral Custodian pursuant
to the terms hereof.

 

Section 18.2                             Duties of the Collateral Custodian.

 

(a)                                 Duties.  The Collateral Custodian shall
perform, on behalf of the Secured Parties, the following duties and obligations:

 

(i)                    The Collateral Custodian, as the duly appointed agent of
the Secured Parties, shall take and retain custody of the Collateral Obligation
Files delivered to it by, or on behalf of, the Borrower for each Collateral
Obligation listed on the Schedule of Collateral Obligations attached to the
related Asset Approval Request or the related Reinvestment Request.  The
Collateral Custodian acknowledges that in connection with any Asset Approval
Request or Reinvestment Request, additional Collateral Obligation Files
(specified on an accompanying Schedule of Collateral Obligations supplement) may
be delivered to the Collateral Custodian from time to time.  Promptly upon the
receipt of any such delivery of Collateral Obligation Files and without any
review, the Collateral Custodian shall send notice of such receipt to the
Servicer, the Borrower and the Facility Agent.

 

143

--------------------------------------------------------------------------------



 

(ii)                 With respect to each Collateral Obligation File which has
been or will be delivered to the Collateral Custodian, the Collateral Custodian
shall act exclusively as the custodian of the Secured Parties, and has no
instructions to hold any Collateral Obligation File for the benefit of any
Person other than the Secured Parties and undertakes to perform such duties and
only such duties as are specifically set forth in this Agreement.  In so taking
and retaining custody of the Collateral Obligation Files, the Collateral
Custodian shall be deemed to be acting for the purpose of perfecting the
Collateral Agent’s security interest therein under the UCC.  Except as permitted
by Section 18.5, no Collateral Obligation File or other document constituting a
part of a Collateral Obligation File shall be released from the possession of
the Collateral Custodian.

 

(iii)              The Collateral Custodian shall maintain continuous custody of
all Collateral Obligation Files in its possession in secure facilities in
accordance with customary standards for such custody and shall reflect in its
records the interest of the Secured Parties therein.  Each Collateral Obligation
File which comes into the possession of the Collateral Custodian (other than
documents delivered electronically) shall be maintained in fire-resistant vaults
or cabinets at the office of the Collateral Custodian.  Each Collateral
Obligation File shall be marked with an appropriate identifying label and
maintained in such manner so as to permit retrieval and access by the Collateral
Custodian and the Facility Agent.  The Collateral Custodian shall keep the
Collateral Obligation Files clearly segregated from any other documents or
instruments in its files.

 

(iv)             With respect to the documents comprising each Collateral
Obligation File, the Collateral Custodian shall (i) act exclusively as
Collateral Custodian for the Secured Parties, (ii) hold all documents
constituting such Collateral Obligation File received by it for the exclusive
use and benefit of the Secured Parties and (iii) make disposition thereof only
in accordance with the terms of this Agreement or with written instructions
furnished by the Facility Agent; provided, that in the event of a conflict
between the terms of this Agreement and the written instructions of the Facility
Agent, the Facility Agent’s written instructions shall control.

 

(v)                The Collateral Custodian shall accept only written
instructions of an Executive Officer, in the case of the Borrower or the
Servicer, or a Responsible Officer, in the case of the Facility Agent,
concerning the use, handling and disposition of the Collateral Obligation Files.

 

(vi)             In the event that (i) the Borrower, the Facility Agent, the
Servicer, the Collateral Custodian or the Collateral Agent shall be served by a
third party with any type of levy, attachment, writ or court order with respect
to any Collateral Obligation File or a document included within a Collateral
Obligation File or (ii) a third party shall institute any court proceeding by
which any Collateral Obligation File or a document included within a Collateral
Obligation File shall be required to be delivered other than in accordance with
the provisions of this Agreement, the party receiving such service shall
promptly deliver or cause to be delivered to the other parties to this Agreement
(to the extent not prohibited by Applicable Law) copies of all court papers,
orders, documents and other materials concerning such proceedings.  The
Collateral Custodian shall, to the extent permitted by law, continue to hold and
maintain all the Collateral Obligation Files that are the subject of such
proceedings pending a final, nonappealable order of a court of competent
jurisdiction permitting or directing disposition thereof.  Upon final
determination of such court, the Collateral Custodian shall dispose of such
Collateral Obligation File or a document included within such Collateral
Obligation File as directed by the Facility Agent, which shall give

 

144

--------------------------------------------------------------------------------



 

a direction consistent with such determination.  Expenses of the Collateral
Custodian incurred as a result of such proceedings shall be borne by the
Borrower.

 

(vii)          The Facility Agent may direct the Collateral Custodian to take
any such incidental action hereunder.  With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Facility Agent; provided that the Collateral Custodian
shall not be required to take any action hereunder at the request of the
Facility Agent, any Secured Parties or otherwise if the taking of such action,
in the reasonable determination of the Collateral Custodian, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Custodian to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto).  In the event the Collateral Custodian requests the
consent of the Facility Agent and the Collateral Custodian does not receive a
consent (either positive or negative) from the Facility Agent within ten
(10) Business Days of its receipt of such request, then the Facility Agent shall
be deemed to have declined to consent to the relevant action.

 

(viii)       The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Facility Agent.  The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has knowledge of such matter or written notice thereof
is received by the Collateral Custodian.

 

Section 18.3                             Delivery of Collateral Obligation
Files.  (a)              The Servicer (on behalf of the Borrower) shall deliver,
on or prior to the applicable Funding Date (but no more than five (5) Business
Days after such Funding Date) the Collateral Obligation Files for each
Collateral Obligation listed on the Schedule of Collateral Obligations attached
to the related Asset Approval Request.  In connection with each delivery of a
Collateral Obligation File to the Collateral Custodian, the Servicer shall
represent and warrant that the Collateral Obligation Files delivered to the
Collateral Custodian include all of the documents listed in the related Document
Checklist and all of such documents and the information contained in the
Schedule of Collateral Obligations are complete in all material respects
pursuant to a certification in the form of Exhibit H executed by an Executive
Officer of the Servicer.

 

(b)                                 From time to time, the Servicer, promptly
following receipt, shall forward to the Collateral Custodian (as identified on
an accompanying Schedule of Collateral Obligations supplement) additional
documents evidencing any assumption, modification, consolidation or extension of
a Collateral Obligation, and upon receipt of any such other documents, the
Collateral Custodian shall hold such other documents as the Servicer shall
deliver in writing from time to time.

 

(c)                                  With respect to any documents comprising
the Collateral Obligation File that have been delivered or are being delivered
to recording offices for recording and have not

 

145

--------------------------------------------------------------------------------



 

been returned to the Borrower or the Servicer in time to permit their delivery
hereunder at the time required, in lieu of delivering such original documents,
the Borrower or the Servicer shall indicate such on a Schedule of Collateral
Obligations supplement and deliver to the Collateral Custodian a true copy
thereof.  The Borrower or the Servicer shall deliver such original documents to
the Collateral Custodian promptly when they are received.

 

Section 18.4                             Collateral Obligation File
Certification.  (a)  On or prior to each Funding Date, the Servicer shall
provide a Schedule of Collateral Obligations and related Document Checklist
dated as of such Funding Date to the Collateral Custodian, the Collateral Agent
and the Facility Agent (such information contained in the Schedule of Collateral
Obligations shall also be delivered in Microsoft Excel format or another format
reasonably acceptable to the Collateral Custodian) with respect to the
Collateral Obligations to be delivered to the Collateral Agent on such Funding
Date.

 

(b)                                 Within five (5) Business Days of receipt of
any Collateral Obligation Files, the Collateral Custodian shall prepare a report
(substantially in the form of Exhibit I) in respect of each of the Collateral
Obligations, to the effect that, as to each Collateral Obligation listed on the
Schedule of Collateral Obligations attached to the related Advance Request or
Reinvestment Request, based on the Collateral Custodian’s examination of the
Collateral Obligation File for each Collateral Obligation and the related
Document Checklist, except for variances from the documents identified in the
Document Checklist with respect to the related Collateral Obligation Files,
(i) all documents required to be delivered in respect of such Collateral
Obligations pursuant to the Document Checklist have been delivered and are in
the possession of the Collateral Custodian as part of the Collateral Obligation
File for such Collateral Obligation (other than those released pursuant to
Section 18.5), and (ii) all such documents have been reviewed by the Collateral
Custodian and appear on their face to be regular and to relate to such
Collateral Obligation.  The Collateral Custodian shall also maintain records of
the total number of Collateral Obligation Files that do not have the documents
provided on the Document Checklist and will forward such total to the Collateral
Agent for inclusion in each Monthly Report.

 

(c)                                  Notwithstanding any language to the
contrary herein, the Collateral Custodian shall make no representations as to,
and shall not be responsible to verify, (i) the validity, legality, ownership,
title, perfection, priority, enforceability, due authorization, recordability,
sufficiency for any purpose, or genuineness of any of the documents contained in
each Collateral Obligation File or (ii) the collectibility, insurability,
effectiveness or suitability of any such Collateral Obligation.

 

Section 18.5                             Release of Collateral Obligation
Files.  (a)  Upon satisfaction of any of the conditions set forth in
Section 12.3, the Servicer will provide an Officer’s Certificate to such effect
to the Collateral Custodian (with a copy to the Collateral Agent) and shall
deliver to the Collateral Custodian a Request for Release and Receipt
(substantially in the form of Exhibit F-2) of the Collateral Obligation File and
a copy thereof shall be sent concurrently by the Servicer to the Facility
Agent.  Upon receipt of such certification and request, unless it receives
notice to the contrary from the Facility Agent, the Collateral Custodian shall
within three days release the related Collateral Obligation File to the Servicer
and the Servicer will not be required to return the related Collateral
Obligation File to the Collateral Custodian.

 

146

--------------------------------------------------------------------------------



 

(b)                                 From time to time and as appropriate for the
servicing or foreclosure of any of the Collateral Obligations, including, for
this purpose, collection under any insurance policy relating to the Collateral
Obligations, the Collateral Custodian shall, upon receipt of a Request for
Release and Receipt substantially in the form of Exhibit F-2 from an authorized
representative of the Servicer (as listed on Exhibit F-1, as such exhibit may be
amended from time to time by the Servicer with notice to the Collateral
Custodian and the Facility Agent), release the related Collateral Obligation
File or the documents set forth in such Request for Release and Receipt to the
Servicer.  In the event an Unmatured Event of Default, an Event of Default, an
Unmatured Servicer Event of Default or a Servicer Default has occurred and is
continuing, the Servicer shall not make any such request with respect to any
original documents other than in the ordinary course of the Servicer’s business
or in connection with any transaction permitted hereunder during the
continuation of such event, unless the Facility Agent shall have consented in
writing thereto (which consent may be evidenced by an executed counterpart to
such request).  The Servicer shall return each and every original document
previously requested from the Collateral Obligation File to the Collateral
Custodian when (x) the need therefor by the Servicer no longer exists or (y) the
Collateral Obligation File or such document has been delivered to an attorney,
or to a public trustee or other public official as required by law, for purposes
of initiating or pursuing legal action or other proceedings for the foreclosure
of the Related Security either judicially or non-judicially, the Servicer shall
deliver to the Collateral Custodian a certificate executed by an Executive
Officer certifying as to the name and address of the Person to which such
Collateral Obligation File or such document was delivered and the purpose or
purposes of such delivery.  Upon receipt of a certificate of the Servicer
substantially in the form of Exhibit F-3, with a copy to the Facility Agent,
stating that such Collateral Obligation was either (x) liquidated and that all
amounts received or to be received in connection with such liquidation that are
required to be deposited have been so deposited, or (y) sold pursuant to an
Optional Sale in accordance with Section 7.10, the Collateral Custodian shall
within three (3) Business Days of receipt of the Request for Release and Receipt
(provided that the Collateral Custodian has received such request by 12:00
p.m. (EST) and if received after 12:00 p.m. (EST), four (4) Business Days of
receipt of such Request for Release and Receipt), release the requested
Collateral Obligation File, and the Servicer will not be required to return the
related Collateral Obligation File to the Collateral Custodian.

 

(c)                                  Notwithstanding anything to the contrary
set forth herein, the Servicer shall not, without the prior written consent of
the Facility Agent, other than in the ordinary course of the Servicer’s business
or in connection with any transaction permitted hereunder, request any original
documents (other than copies thereof) held by the Collateral Custodian if the
sum of the unpaid Principal Balances of all Collateral Obligations for which the
Servicer is then in possession of the related Collateral Obligation File or any
document comprising such Collateral Obligation File (other than for Collateral
Obligations then held by the Servicer which have been sold, repurchased, paid
off or liquidated in accordance with this Agreement) (including the documents to
be requested) exceeds 5% of the Adjusted Aggregate Eligible Collateral
Obligation Balance.  The Servicer may hold, and hereby acknowledges that it
shall hold, any documents and all other property included in the Collateral that
it may from time to time receive hereunder as custodian for the Secured Parties
solely at the will of the Collateral Custodian and the Secured Parties for the
sole purpose of facilitating the servicing of the Collateral Obligations and
such retention and possession shall be in a custodial capacity only.  To the
extent the Servicer, as agent of the Collateral Custodian and the Borrower,
holds any

 

147

--------------------------------------------------------------------------------



 

Collateral, the Servicer shall do so in accordance with the Credit and
Collection Policy and the Servicing Standard as such standard applies to
servicers acting as custodial agent.  The Servicer shall promptly report to the
Collateral Custodian and the Facility Agent the loss by it of all or part of any
Collateral Obligation File previously provided to it by the Collateral Custodian
and shall promptly take appropriate action to remedy any such loss.  The
Servicer shall hold (in accordance with Section 9-313(C) of the UCC) all
documents comprising the Collateral Obligation Files in its possession as agent
of the Collateral Agent.  In such custodial capacity, the Servicer shall have
and perform the following powers and duties:

 

(i)                    hold the Collateral Obligation Files and any document
comprising a Collateral Obligation File that it may from time to time have in
its possession for the benefit of the Collateral Custodian, on behalf of the
Secured Parties, maintain accurate records pertaining to each Collateral
Obligation to enable it to comply with the terms and conditions of this
Agreement, and maintain a current inventory thereof;

 

(ii)                 implement policies and procedures consistent with the
Credit and Collection Policy, the Servicing Standard and requirements of this
Agreement so that the integrity and physical possession of such Collateral
Obligation Files will be maintained; and

 

(iii)              take all other actions, in accordance with the Credit and
Collection Policy and the Servicing Standard, in connection with maintaining
custody of such Collateral Obligation Files on behalf of the Collateral Agent.

 

Acting as custodian of the Collateral Obligation Files pursuant to this
Section 18.5, the Servicer agrees that it does not and will not have or assert
any beneficial ownership interest in the Collateral Obligations or the
Collateral Obligation Files.

 

Section 18.6                             Examination of Collateral Obligation
Files.  Upon reasonable prior notice to the Collateral Custodian, the Borrower,
the Servicer and their agents, accountants, attorneys and auditors will be
permitted during normal business hours to examine and make copies of the
Collateral Obligation Files, documents, records and other papers in the
possession of or under the control of the Collateral Custodian relating to any
or all of the Collateral Obligations.  Prior to the occurrence of an Unmatured
Event of Default, an Event of Default, an Unmatured Servicer Default or a
Servicer Default, upon the request of the Facility Agent and at the cost and
expense of the Servicer, the Collateral Custodian shall promptly provide the
Facility Agent with the Collateral Obligation Files or copies, as designated by
the Facility Agent, subject to the cap on costs and expenses and other terms and
conditions set forth in Section 7.9(d); provided, the Collateral Custodian shall
not be required to provide such copies if it does not receive adequate assurance
of payment.

 

Section 18.7                             Lost Note Affidavit.  In the event that
the Collateral Custodian fails to produce any original promissory note delivered
to it related to a Collateral Obligation that was in its possession pursuant to
Section 10.20 within five (5) Business Days after required or requested by the
Facility Agent and provided that (a) the Collateral Custodian previously
certified in writing to the Facility Agent that it had received such original
promissory note and (b) such original promissory note is not outstanding
pursuant to a Request for Release and Receipt, then the

 

148

--------------------------------------------------------------------------------



 

Collateral Custodian shall with respect to any missing original promissory note,
promptly deliver to the Facility Agent upon request a lost note affidavit.

 

Section 18.8                             Transmission of Collateral Obligation
Files.  Written instructions as to the method of shipment and shipper(s) the
Collateral Custodian is directed to utilize in connection with the transmission
of Collateral Obligation Files in the performance of the Collateral Custodian’s
duties hereunder shall be delivered by the Facility Agent or the Servicer to the
Collateral Custodian prior to any shipment of any Collateral Obligation Files
hereunder.  In the event the Collateral Custodian does not receive such written
instruction from the Facility Agent or the Servicer (as applicable), the
Collateral Custodian shall be authorized and indemnified as provided herein to
utilize a nationally recognized courier service.  The Servicer shall arrange for
the provision of such services at its sole cost and expense (or, at the
Collateral Custodian’s option, reimburse the Collateral Custodian for all costs
and expenses incurred by the Collateral Custodian consistent with such
instructions) and shall maintain such insurance against loss or damage to the
Collateral Obligation Files as the Servicer deems appropriate.

 

Section 18.9                             Merger or Consolidation.  Any Person
(i) into which the Collateral Custodian may be merged or consolidated, (ii) that
may result from any merger or consolidation to which the Collateral Custodian
shall be a party, or (iii) that may succeed to the properties and assets of the
Collateral Custodian substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Collateral Custodian hereunder, shall be the successor to the Collateral
Custodian under this Agreement without further act of any of the parties to this
Agreement.

 

Section 18.10                      Collateral Custodian Compensation.  As
compensation for its Collateral Custodian activities hereunder, the Collateral
Custodian shall be entitled to its fees and expenses from the Borrower as set
forth in the Collateral Agent and Collateral Custodian Fee Letter and any other
accrued and unpaid fees, expenses (including reasonable attorneys’ fees, costs
and expenses) and indemnity amounts payable by the Borrower or the Servicer, or
both but without duplication, to the Collateral Custodian (including Indemnified
Amounts under Article XVI) under the Transaction Documents (collectively, the
“Collateral Custodian Fees and Expenses”).  The Borrower agrees to reimburse the
Collateral Custodian in accordance with the provisions of Section 8.3(a) for all
reasonable expenses, disbursements and advances incurred or made by the
Collateral Custodian in accordance with any provision of this Agreement or the
other Transaction Documents or in the enforcement of any provision hereof or in
the other Transaction Documents.  The Collateral Custodian’s entitlement to
receive fees (other than any previously accrued and unpaid fees) shall cease on
the earlier to occur of: (i) its removal as Collateral Custodian and appointment
and acceptance by the successor Collateral Custodian pursuant to Section 18.11
and the Collateral Custodian has ceased to hold any Collateral Obligation Files
or (ii) the termination of this Agreement.

 

Section 18.11                      Removal or Resignation of Collateral
Custodian.  (a)  After the expiration of the 180-day period commencing on the
date hereof, the Collateral Custodian may at any time resign and terminate its
obligations under this Agreement upon at least 60 days’ prior written notice to
the Servicer, the Borrower and the Facility Agent; provided, that no resignation
or removal of the Collateral Custodian will be permitted unless a successor
Collateral Custodian has been appointed which successor Collateral Custodian, so
long as no Servicer Default or Event of Default

 

149

--------------------------------------------------------------------------------



 

has occurred and is continuing, is reasonably acceptable to the Servicer. 
Promptly after receipt of notice of the Collateral Custodian’s resignation, the
Facility Agent shall promptly appoint a successor Collateral Custodian by
written instrument, in duplicate, copies of which instrument shall be delivered
to the Borrower, the Servicer, the resigning Collateral Custodian and to the
successor Collateral Custodian.

 

(b)                                 The Facility Agent upon at least 60 days’
prior written notice to the Collateral Custodian, may remove and discharge the
Collateral Custodian or any successor Collateral Custodian thereafter appointed
from the performance of its duties under this Agreement for cause.  Promptly
after giving notice of removal of the Collateral Custodian, the Facility Agent
shall appoint, or petition a court of competent jurisdiction to appoint, a
successor Collateral Custodian.  Any such appointment shall be accomplished by
written instrument and one original counterpart of such instrument of
appointment shall be delivered to the Collateral Custodian and the successor
Collateral Custodian, with a copy delivered to the Borrower and the Servicer.

 

(c)                                  In the event of any such resignation or
removal, the Collateral Custodian shall, no later than five (5) Business Days
after receipt of notice of the successor Collateral Custodian, transfer to the
successor Collateral Custodian, as directed in writing by the Facility Agent,
all the Collateral Obligation Files being administered under this Agreement. 
The cost of the shipment of Collateral Obligation Files arising out of the
resignation of the Collateral Custodian pursuant to Section 18.11(a), or the
termination for cause of the Collateral Custodian pursuant to Section 18.11(b),
shall be at the expense of the Collateral Custodian.  Any cost of shipment
arising out of the removal or discharge of the Collateral Custodian without
cause pursuant to Section 18.11(b) shall be at the expense of the Borrower.

 

Section 18.12                      Limitations on Liability.  (a)  The
Collateral Custodian may conclusively rely on and shall be fully protected in
acting upon any certificate, instrument, opinion, notice, letter, telegram or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties.  The
Collateral Custodian may rely conclusively on and shall be fully protected in
acting upon (a) the written instructions of any designated officer of the
Facility Agent or (b) the verbal instructions of the Facility Agent.

 

(b)                                 The Collateral Custodian may consult counsel
satisfactory to it and the advice or opinion of such counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.

 

(c)                                  The Collateral Custodian shall not be
liable for any error of judgment, or for any act done or step taken or omitted
by it, in good faith, or for any mistakes of fact or law, or for anything that
it may do or refrain from doing in connection herewith except in the case of its
willful misconduct or grossly negligent performance or omission of its duties
and in the case of the grossly negligent performance of its duties in taking and
retaining custody of the Collateral Obligation Files.

 

(d)                                 The Collateral Custodian makes no warranty
or representation and shall have no responsibility (except as expressly set
forth in this Agreement) as to the content,

 

150

--------------------------------------------------------------------------------



 

enforceability, completeness, validity, sufficiency, value, genuineness,
ownership or transferability of the Collateral, and will not be required to and
will not make any representations as to the validity or value (except as
expressly set forth in this Agreement) of any of the Collateral. The Collateral
Custodian shall not be obligated to take any action hereunder that might in its
judgment involve any expense or liability unless it has been furnished with an
indemnity reasonably satisfactory to it.

 

(e)                                  The Collateral Custodian shall have no
duties or responsibilities except such duties and responsibilities as are
specifically set forth in this Agreement and no covenants or obligations shall
be implied in this Agreement against the Collateral Custodian.

 

(f)                                   The Collateral Custodian shall not be
required to expend or risk its own funds in the performance of its duties
hereunder.  In no event shall the Collateral Custodian be liable for any failure
or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action (including any laws, ordinances, regulations) or the like that
delay, restrict or prohibit the providing of services by the Collateral
Custodian as contemplated by this Agreement.

 

(g)                                  It is expressly agreed and acknowledged
that the Collateral Custodian is not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral.

 

(h)                                 In case any reasonable question arises as to
its duties hereunder, the Collateral Custodian may, unless an Event of Default
has occurred and is continuing or the Facility Termination Date has occurred,
request instructions from the Servicer and may, if an Event of Default has
occurred and is continuing or the Facility Termination Date has occurred,
request instructions from the Facility Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Facility Agent, as applicable.  The Collateral Custodian shall
in all events have no liability, risk or cost for any action taken pursuant to
and in compliance with the instruction of the Facility Agent or the Servicer, as
applicable.  In no event shall the Collateral Custodian be liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Collateral Custodian
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

 

(i)                                     Each of the protections, reliances,
indemnities and immunities offered to the Collateral Agent in Section 11.7 and
Section 11.8 shall be afforded to the Collateral Custodian.

 

Section 18.13                      Collateral Custodian as Agent of Collateral
Agent.  The Collateral Custodian agrees that, with respect to any Collateral
Obligation File at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent and custodian of the Collateral Agent,
for the benefit of the Secured Parties, for purposes of perfecting (to the
extent not otherwise perfected) the Collateral Agent’s security interest in the
Collateral and for the purpose of ensuring that such security interest is
entitled to first priority status under the UCC.  For so long as the Collateral
Custodian is the same entity as the Collateral Agent, the Collateral

 

151

--------------------------------------------------------------------------------



 

Custodian shall be entitled to the same rights and protections afforded to the
Collateral Agent hereunder.

 

[Signature pages begin on next page]

 

152

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

NEW MOUNTAIN FINANCE DB, L.L.C., as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------



 

 

NEW MOUNTAIN FINANCE CORPORATION, as Equityholder and as Servicer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-2

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-3

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Custodian

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-4

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-5

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as an Agent and as a Committed Lender

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

S-6

--------------------------------------------------------------------------------



 

ANNEX A

 

NEW MOUNTAIN FINANCE DB, L.L.C.,
as Borrower

787 Seventh Avenue, 49th Floor
New York, NY 10019
Attention: 
Telephone:

Facsimile:
Email: 

 

NEW MOUNTAIN FINANCE CORPORATION,
as Equityholder and Servicer

787 Seventh Avenue, 49th Floor
New York, NY 10019
Attention: 
Telephone:

Facsimile:
Email: 

 

U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent and Collateral Custodian

 

If to the Collateral Custodian, including for delivery of Collateral Obligation
files:

 

U.S. Bank National Association

1719 Otis Way

Florence, South Carolina 29501

Attention:

Telephone:

Facsimile:

Email:

 

If to the Collateral Agent, including for delivery of Certificated Securities:

U.S. Bank National Association

Global Corporate Trust

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attention:

Ref: New Mountain Finance DB, L.L.C.

Telephone:

Email:

 

A-1

--------------------------------------------------------------------------------



 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Facility Agent

60 Wall Street
New York, New York 10005
Attention:
Facsimile No.:

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as an Agent and as a Committed Lender

60 Wall Street
New York, New York 10005
Attention:
Facsimile No.:

 

A-2

--------------------------------------------------------------------------------



 

Annex B

 

Lender

 

Commitment

 

 

 

 

 

Deutsche Bank AG, New York Branch

 

$

100,000,000150,000,000

 

 

B-1

--------------------------------------------------------------------------------